Exhibit 10.1

Execution Version

AMENDMENT NO. 2

This AMENDMENT NO. 2, dated as of June 5, 2020 (this “Amendment”), amends the
Credit Agreement, dated as of November 28, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”), by and among CONSOL ENERGY INC. (the
“Borrower”), the guarantors party thereto, the lenders and agents party thereto,
PNC Bank, National Association, as administrative agent for the Revolving
Lenders and Term A Lenders (the “Revolving/TLA Administrative Agent”) and
Citibank, N.A., as administrative agent for the Term B Lenders (the “TLB
Administrative Agent” and, together with the Revolving/TLA Administrative Agent,
the “Administrative Agents”). Capitalized terms used but not defined herein
shall have the meanings given them in the Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”).

WITNESSETH

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, CCR has requested amendments to, among other provisions, the financial
covenants in the Affiliated Company Loan Agreement, and the ALF Lender wishes to
consent to such amendments;

WHEREAS, (i) the consents of the Required Lenders are required for the
amendments to the Credit Agreement as set forth herein and (ii) pursuant to
Section 8.2.11(d) of the Credit Agreement, the consents of the Required Lenders
are required for the contemplated amendments to the Affiliated Company Loan
Agreement;

WHEREAS, PNC Capital Markets LLC, Citigroup Global Markets Inc., The Huntington
National Bank, Credit Suisse Loan Funding LLC and BofA Securities, Inc. are
acting as joint lead arrangers and joint bookrunners for this Amendment;

WHEREAS, Goldman Sachs Bank USA and JPMorgan Chase Bank, N.A. are acting as
bookrunners for this Amendment;

WHEREAS, Credit Suisse Loan Funding LLC, PNC Bank, National Association and The
Huntington National Bank are acting as co-syndication agents for this Amendment
with respect to the Initial Term B Loans, and The Huntington National Bank,
Credit Suisse Loan Funding LLC and Citibank, N.A. are acting as co-syndication
agents for this Amendment with respect to the Revolving Credit Commitments and
the Initial Term A Loans; and

WHEREAS, Bank of America, N.A. is acting as documentation agent for this
Amendment.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:

1. Amendments to the Credit Agreement. Effective as of the Amendment No. 2
Effective Date, the Credit Agreement is hereby amended to be as set forth in the
conformed copy of the Credit Agreement as amended by this Amendment attached as
Exhibit B hereto.

2. Consent. The Required Lenders hereby consent to the amendments to the
Affiliated Company Loan Agreement substantially in the form set forth as Exhibit
C hereto.



--------------------------------------------------------------------------------

3. Conditions Precedent. This Amendment shall be effective upon satisfaction of
each of the following conditions (the date of such effectiveness, the “Amendment
No. 2 Effective Date”):

(a) Execution and Delivery of Amendment. (i) The Borrower, the Guarantors and
the Administrative Agents shall have executed and delivered this Amendment, and
(ii) the Administrative Agents shall have received consents, in the form
attached hereto as Exhibit A (each, a “Consent”), executed and delivered by
Lenders that constitute the Required Lenders.

(b) Officer’s Certificate. (i) The representations and warranties of each of the
Loan Parties contained in the Loan Documents shall be true and correct in all
material respects on and as of the Amendment No. 2 Effective Date with the same
effect as though such representations and warranties had been made on and as of
such date (except (x) that any representation and warranty that is already
qualified as to materiality shall be true and correct in all respects as so
qualified and (y) representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein); (ii) no
Event of Default or Potential Default shall have occurred and be continuing;
(iii) since December 31, 2018, there shall not have occurred any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to constitute a Material Adverse Change; and (iv) the Borrower
shall have delivered to the Administrative Agents for the benefit of each Lender
a certificate of the Borrower, dated the Amendment No. 2 Effective Date and
signed by a Responsible Officer or Authorized Officer of the Borrower, to each
effect in clauses (i) through (iii).

(c) Secretary’s Certificates. The Administrative Agents shall have received:

(i) a certificate dated the Amendment No. 2 Effective Date and signed by an
Authorized Officer of the Borrower, certifying (A) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
the Borrower authorizing the execution, delivery and performance of this
Amendment and the other Loan Documents to be executed and delivered in
connection herewith, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect on the Amendment No. 2 Effective
Date; (B) the names of the officer or officers authorized to sign this Amendment
and the other Loan Documents to be executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Borrower for purposes of
this Amendment and such other Loan Documents and the true signatures of such
officers, on which each Administrative Agent and each Lender may conclusively
rely; and (C) copies of its certificate of incorporation (recently certified by
the Secretary of State of the State of Delaware) and bylaws as in effect on the
Amendment No. 2 Effective Date, together with recently dated certificates from
the Secretary of State of the State of Delaware as to the continued existence
and good standing of the Borrower; and

(ii) a certificate dated the Amendment No. 2 Effective Date and signed by an
Authorized Officer of each of the Loan Parties (other than the Borrower),
certifying (A) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Loan Party (or its managing
general partner, managing member or equivalent) authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents to be
executed and delivered in connection herewith, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Amendment No. 2 Effective Date; (B) the names of the officer or officers
authorized to sign this Amendment and the other Loan Documents to be executed
and

 

-2-



--------------------------------------------------------------------------------

delivered in connection herewith and the true signatures of such officer or
officers and specifying the Authorized Officers permitted to act on behalf of
such Loan Party for purposes of this Amendment and such other Loan Documents and
the true signatures of such officers, on which each Administrative Agent and
each Lender may conclusively rely; and (C) copies of its organizational
documents, including its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, and
limited liability company agreement as in effect on the Amendment No. 2
Effective Date, recently certified by the appropriate state official where such
documents are filed in a state office (or, in the alternative, certifying that
such organizational documents have not been amended since the latest delivery of
such organizational documents pursuant to Section 7.1.1(b)(iii) of the Credit
Agreement or pursuant to a condition precedent to effectiveness of an amendment
to the Credit Agreement, and that such organizational documents are in full
force and effect), together with recently dated certificates from the
appropriate state officials as to the continued existence and good standing of
such Loan Party in each state where organized.

(d) Solvency Certificate. The Administrative Agents shall have received a
certificate of the chief financial officer of the Borrower stating that, after
giving effect to this Amendment, the Borrower and its Subsidiaries (other than
CCR and its Subsidiaries), taken as a whole, are Solvent.

(e) Consent Fee. The Borrower shall have paid to the Revolving/TLA
Administrative Agent for the account of each Lender (a “Consenting Lender”) that
has executed and delivered a Consent in accordance with the posting memorandum
with respect to such Lender prior to the deadline specified in such posting
memorandum (or such later date and time specified by the Borrower and notified
in writing to the Lenders by the Revolving/TLA Administrative Agent) the consent
fee specified in such posting memorandum (calculated on the amount of such
Consenting Lender’s Revolving Credit Commitment and principal amount of such
Consenting Lender’s Term Loans).

(f) Fees and Expenses. All fees and expenses payable on or before the Amendment
No. 2 Effective Date by the Borrower to the Administrative Agents (or their
respective Affiliates) in connection with this Amendment shall have been paid in
accordance with Section 11.3 of the Credit Agreement, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agents.

4. Full Force and Effect; Reaffirmation. All of the terms, conditions,
representations, warranties and covenants contained in the Loan Documents shall
continue in full force and effect except, in each case, as expressly modified by
this Amendment. This Amendment shall constitute a Loan Document for purposes of
the Credit Agreement. All references to the Credit Agreement in any Loan
Document, unless expressly provided otherwise, shall mean and be a reference to
the Credit Agreement as amended by this Amendment. Each Loan Party, by its
signature below, hereby affirms and confirms (i) its obligations under each of
the Loan Documents to which it is a party and (ii) its guarantee of the
Obligations and the pledge of and/or grant of a security interest in its assets
as Collateral to secure the Obligations, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, the Obligations. The amendment of the Credit Agreement pursuant
to this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Amendment No. 2
Effective Date.

 

-3-



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

6. Severability. If any term of this Amendment or any application thereof shall
be held to be invalid, illegal or unenforceable, the validity of other terms of
this Amendment or any other application of such term shall in no way be affected
thereby.

7. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendments to the Loan
Documents contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendments. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.

8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws principles. The provisions of Section 11.11.2 through 11.11.5 of the
Credit Agreement shall apply to this Amendment mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

CONSOL ENERGY INC. By:  

/s/ Mitesh Thakkar

Name:   Mitesh Thakkar Title:   Chief Financial Officer

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

 

AMVEST LLC AMVEST GAS RESOURCES, LLC AMVEST WEST VIRGINIA COAL, L.L.C.
BRAXTON-CLAY LAND & MINERAL, LLC CONSOL MARINE TERMINALS LLC CONSOL RCPC LLC
CONRHEIN COAL COMPANY CONSOL AMONATE FACILITY LLC CONSOL AMONATE MINING COMPANY
LLC CONSOL ENERGY SALES COMPANY LLC CONSOL MINING COMPANY LLC CONSOL MINING
HOLDING COMPANY LLC CONSOL OF CANADA LLC CONSOL OF KENTUCKY LLC CONSOL
PENNSYLVANIA COAL COMPANY LLC FOLA COAL COMPANY, L.L.C. HELVETIA COAL COMPANY
LLC ISLAND CREEK COAL COMPANY LLC LAUREL RUN MINING COMPANY LLC LEATHERWOOD, LLC
LITTLE EAGLE COAL COMPANY, L.L.C. MTB LLC NICHOLAS-CLAY LAND & MINERAL, LLC
R&PCC LLC TECPART LLC TERRY EAGLE COAL COMPANY, L.L.C. TERRY EAGLE LIMITED
PARTNERSHIP VAUGHAN RAILROAD COMPANY LLC WINDSOR COAL COMPANY LLC WOLFPEN KNOB
DEVELOPMENT COMPANY LLC By:  

/s/ Steven T. Aspinall

Name:   Steven T. Aspinall Title:   Authorized Officer CONSOL FINANCIAL INC. By:
 

/s/ Christopher C. Jones

Name:   Christopher C. Jones Title:   Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Revolving/TLA Administrative Agent By:  

/s/ Kyle T. Helfrich

Name:   Kyle T. Helfrich Title:   Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as TLB Administrative Agent By:  

/s/ Sumeet Singal

Name:   Sumeet Singal Title:   Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 2

Reference is made to Amendment No. 2 (the “Amendment”) to the certain Credit
Agreement, dated as of November 28, 2017 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) by and among CONSOL Energy Inc. (the “Borrower”), the guarantors
party thereto, the lenders and agents party thereto, PNC Bank, National
Association, as administrative agent for the Revolving Lenders and Term A
Lenders (the “Revolving/TLA Administrative Agent”) and Citibank, N.A., as
administrative agent for the Term B Lenders (the “TLB Administrative Agent”).

The undersigned Lender hereby irrevocably approves of and consents to the
Amendment.

 

 

(Name of Lender) By:  

 

  Name:   Title: [If a second signature block is required by the
            financial institution:] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

CONFORMED CREDIT AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Exhibit B to Amendment No. 2

BORROWER CUSIP #20855DAH8

REVOLVING CREDIT FACILITY CUSIP #20855DAL9

TERM A LOAN CUSIP #20855DAK1

TERM B LOAN CUSIP #20855DAJ4

 

 

 

CREDIT AGREEMENT

by and among

CONSOL ENERGY INC.

(formerly known as CONSOL MINING CORPORATION),

as Borrower

THE GUARANTORS PARTY HERETO

THE LENDERS PARTY HERETO

PNC BANK, NATIONAL ASSOCIATION,

as Revolving/TLA Administrative Agent

CITIBANK, N.A.,

as TLB Administrative Agent

and

PNC BANK, NATIONAL ASSOCIATION,

as Collateral Agent

 

 

THE HUNTINGTON NATIONAL BANK,

CREDIT SUISSE LOAN FUNDING LLC and

CITIBANK, N.A.,

as Revolving/TLA Co-Syndication Agents

CREDIT SUISSE LOAN FUNDING LLC,

PNC BANK, NATIONAL ASSOCIATION and

THE HUNTINGTON NATIONAL BANK,

as TLB Co-Syndication Agents

BANK OF AMERICA, N.A.,

as Documentation Agent

PNC CAPITAL MARKETS LLC,

CITIGROUP GLOBAL MARKETS INC.,

THE HUNTINGTON NATIONAL BANK,

CREDIT SUISSE LOAN FUNDING LLC and

BOFA SECURITIES, INC.,

as Joint Lead Arrangers and Joint Bookrunners

GOLDMAN SACHS BANK USA and

JPMORGAN CHASE BANK, N.A.,

as Bookrunners

Dated as of November 28, 2017,

as amended as of June 5, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.  CERTAIN DEFINITIONS

     1  

1.1  Certain Definitions

     1  

1.2  Construction/Calculations

     65  

1.3  Accounting Principles

     66  

1.4  Valuations

     67  

1.5  Letter of Credit Amounts

     67  

1.6  Pro Forma Financial Covenant Compliance

     67  

1.7  Interest Rates

     68  

2.  FACILITIES

     68  

2.1  Commitments

     68  

2.1.1    Revolving Credit Loans

     68  

2.1.2    Swing Loans

     68  

2.1.3    Term A Loans

     68  

2.1.4    Term B Loans

     69  

2.2  Lenders’ Obligations Several

     69  

2.3  Commitment Fees

     69  

2.4  Commitment Reductions and Terminations

     69  

2.4.1    Revolving Credit Commitments

     69  

2.4.2    TermLoan Commitments

     70  

2.5  Loan Requests

     70  

2.5.1    LoanRequests

     70  

2.5.2    Swing Loan Requests

     71  

2.6  Making Loans; Presumptions by Administrative Agent; Repayment of Revolving
Credit Loans; Borrowings to Repay Swing Loans

     72  

2.6.1    MakingLoans

     72  

2.6.2    Presumptionsby the Administrative Agent

     72  

2.6.3    MakingSwing Loans

     72  

2.6.4    Repaymentof Loans

     73  

2.7  Notes

     73  

2.7.1    RevolvingCredit Notes

     73  

2.7.2    SwingLoan Note

     73  

2.7.3    TermNotes

     73  

2.8  Use of Proceeds

     73  

2.9  Letters of Credit

     73  

2.9.1    Issuanceof Letters of Credit

     73  

2.9.2    Letterof Credit Fees

     75  

2.9.3    Participations,Disbursements, Reimbursement

     76  

2.9.4    Repaymentof Participation Advances

     77  

2.9.5    Documentation

     77  

2.9.6    Determinationsto Honor Drawing Requests

     78  

2.9.7    Natureof Participation and Reimbursement Obligations

     78  

2.9.8    Indemnity

     79  

2.9.9    Liabilityfor Acts and Omissions

     79  

2.9.10  CashCollateral Prior to the Revolving Maturity Date

     81  



--------------------------------------------------------------------------------

     Page  

2.9.11  IssuingLender Reporting Requirements

     81  

2.10  Borrowingsto Repay Swing Loans

     81  

2.11  IncrementalFacilities

     82  

2.11.1  Establishmentof Incremental Facilities

     82  

2.11.2  Conditions

     82  

2.11.3  Termsof Revolving Commitment Increases

     83  

2.11.4  Termsof Incremental Term Loan Commitment

     83  

2.11.5  Notes

     85  

2.11.6  Approvalof Incremental Lenders

     85  

2.11.7  Documentation

     85  

2.11.8  Syndication

     85  

2.11.9  Treatmentof Outstanding Loans and Letters of Credit

     85  

2.12  ExtendedTerm Loans and Extended Revolving Credit Commitments

     86  

2.13  RefinancingTerm Loans

     89  

2.14  ReplacementRevolving Credit Commitments

     90  

2.15  DefaultingLenders

     92  

2.16  DiscountedPrepayment Offers

     93  

3.  AMORTIZATION OF TERM LOANS

     97  

3.1  Scheduled Amortization of Initial Term A Loans

        97       

3.2  Scheduled Amortization of Initial Term B Loans

     97  

4.  INTEREST RATES

     97  

4.1  Interest Rate Options

     97  

4.1.1    Interest Rate Options; Swing Line Interest Rate

     98  

4.1.2    Rate Quotations

     98  

4.2  Interest Periods

     98  

4.3  Interest After Default

     99  

4.4  LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available

     99  

4.4.1    Unascertainable

     99  

4.4.2    Illegality; Increased Costs; Deposits Not Available

     99  

4.4.3    Administrative Agent’s and Lender’s Rights

     100  

4.5  Selection of Interest Rate Options

     100  

4.6  Successor LIBOR Rate Index

     101  

5   PAYMENTS

     102  

5.1  Payments

     102  

5.2  Pro Rata Treatment of Lenders

     102  

5.3  Sharing of Payments by Lenders

     102  

5.4  Presumptions by Administrative Agents

     103  

5.5  Interest Payment Dates

     103  

5.6  Voluntary Prepayments

     104  

5.6.1    Right to Prepay

     104  

5.6.2    Replacement of a Lender

     105  

5.6.3    Designation of a Different Lending Office

     106  

5.6.4    Prepayment Premium

     106  

5.7  Mandatory Prepayments

     106  

5.7.1    Revolving Credit Commitments

     106  



--------------------------------------------------------------------------------

     Page  

5.7.2    Dispositions

     107  

5.7.3    Issuance of Debt

     107  

5.7.4    Excess Cash Flow

     107  

5.7.5    Refinancing of Affiliated Company Loan Facility

     108  

5.7.6    Application of Payments; Application Among Interest Rate Options

     108  

5.8  Increased Costs

     108  

5.8.1    Increased Costs Generally

     108  

5.8.2    Capital Requirements

     109  

5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.

     109  

5.8.4    Delay in Requests

     109  

5.9  Taxes.

     110  

5.9.1    Payments Free of Taxes

     110  

5.9.2    Payment of Other Taxes by the Borrower

     110  

5.9.3    Indemnification by the Borrower

     110  

5.9.4    Evidence of Payments

     110  

5.9.5    Status of Lenders

     111  

5.9.6    Refunds

     112  

5.9.7    Definition of Lender

     113  

5.9.8    Administrative Agent Forms

     113  

5.10 Indemnity

     113  

5.11 Settlement Date Procedures

     114  

6 . REPRESENTATIONS AND WARRANTIES

     114  

6.1  Organization and Qualification

     114  

6.2  EEA Financial Institutions

     115  

6.3  Subsidiaries

     115  

6.4  Power and Authority

     115  

6.5  Validity and Binding Effect

     115  

6.6  No Conflict

     115  

6.7  Litigation

     116  

6.8  Title to Properties

     116  

6.9  Financial Statements

     116  

6.10 Use of Proceeds

     117  

6.11 Liens in the Collateral

     117  

6.12 Full Disclosure

     117  

6.13 Taxes

     118  

6.14 Consents and Approvals

     118  

6.15 No Event of Default; Compliance with Instruments

     118  

6.16 Patents, Trademarks, Copyrights, Licenses, Permits, Etc

     118  

6.17 Solvency

     119  

6.18 Real Property

     119  

6.19 Insurance

     119  

6.20 Compliance with Laws

     119  

6.21 Material Contracts; Burdensome Restrictions

     120  

6.22 Investment Companies; Regulated Entities

     120  

6.23 ERISA Compliance

     120  

6.24 Employment Matters; Coal Act; Black Lung Act

     121  

6.25 Environmental Matters

     121  



--------------------------------------------------------------------------------

     Page  

6.26 Anti-Terrorism Laws; Anti-Corruption Laws

     122  

6.27 Margin Regulations

     122  

6.28 Affiliated Company Loan Documents

     122  

7.  CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     123  

7.1  First Loans and Letters of Credit

     123  

7.1.1    Deliveries

     123  

7.1.2    Payment of Fees

     126  

7.1.3    PATRIOT Act

     126  

7.1.4    No Debt or Preferred Stock Outstanding

     126  

7.1.5    Transactions

     126  

7.1.6    Liquidity

     126  

7.1.7    Affiliated Company Loan Agreement Related Conditions

     126  

7.2  Each Additional Loan or Letter of Credit

     127  

8.  COVENANTS

     128  

8.1  Affirmative Covenants

     128  

8.1.1    Preservation of Existence, Etc

     128  

8.1.2    Payment of Liabilities, Including Taxes, Etc.

     128  

8.1.3    Maintenance of Insurance

     128  

8.1.4    Maintenance of Properties and Equipment

     129  

8.1.5    Maintenance of Patents, Trademarks, Etc.

     129  

8.1.6    Visitation Rights

     130  

8.1.7    Keeping of Records and Books of Account

     130  

8.1.8    Further Assurances

     130  

8.1.9    Additional Guarantors

     130  

8.1.10  Compliancewith .

     131  

8.1.11  Useof Proceeds; Margin Regulations

     131  

8.1.12  Subordinationof Intercompany Loans

     131  

8.1.13  Anti-TerrorismLaws; Anti-Corruption Laws

     131  

8.1.14  Compliancewith Certain Contracts

     132  

8.1.15  Accounts

     133  

8.1.16  ERISACompliance

     133  

8.1.17  Collateral

     133  

8.1.18  Title

     137  

8.1.19  Maintenanceof Permits

     137  

8.1.20  Preparationof Environmental Reports

     137  

8.1.21  Post-ClosingMatters

     138  

8.1.22  Maintenanceof Ratings

     138  

8.2  Negative Covenants

     138  

8.2.1    Indebtedness

     138  

8.2.2    Liens

     140  

8.2.3    Designation of Unrestricted Subsidiaries

     140  

8.2.4    Loans and Investments

     141  

8.2.5    Restricted Payments

     144  

8.2.6    Liquidations, Mergers, Consolidations, Acquisitions

     146  

8.2.7    Dispositions

     147  

8.2.8    Affiliate Transactions

     149  



--------------------------------------------------------------------------------

     Page  

8.2.9    Change in Business

     151  

8.2.10  FiscalYear

     151  

8.2.11  Amendmentsto Certain Documents

     151  

8.2.12  Swaps

     152  

8.2.13  FinancialCovenants

     152  

8.2.14  onDistributions from Restricted Subsidiaries

     154  

8.2.15  NegativePledge Agreements

     156  

8.2.16  PermittedActivities of CCR GP

     157  

8.2.17  PennsylvaniaMining Complex

     158  

8.2.18  nti-Hoarding

     158  

8.3  Reporting Requirements

     158  

8.3.1    Quarterly Financial Statements

     158  

8.3.2    Annual Financial Statements

     158  

8.3.3    EC Website

     159  

8.3.4    Certificate of the Borrowe.

     159  

8.3.5    Notice of Default

     159  

8.3.6    Certain Events

     160  

8.3.7    Budgets, Forecasts, Other Reports and Information

     160  

8.3.8    Lender Calls

     161  

9.  DEFAULT

     161  

9.1  Events of Default

     161  

9.1.1    Payments Under Loan Documents

     161  

9.1.2    Breach of Warranty

     162  

9.1.3    Breach of Certain Covenants

     162  

9.1.4    Breach of Other Covenants

     162  

9.1.5    Defaults in Other Agreements or Indebtedness

     162  

9.1.6    Final Judgments or Orders

     163  

9.1.7    Loan Document Unenforceable

     163  

9.1.8    Inability to Pay Debts

     163  

9.1.9    ERISA

     163  

9.1.10  Changeof Control

     163  

9.1.11  CCROwnership

     163  

9.1.12  Proceedings

     164  

9.1.13  VoluntaryProceedings

     164  

9.1.14  MaterialContracts

     164  

9.1.15  AffiliatedCompany Loan Agreement

     164  

9.2  Consequences of Event of Default

     165  

9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

     165  

9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings

     165  

9.2.3    Set-off

     165  

9.2.4    [Reserved]

     166  

9.2.5    Application of Proceeds

     166  

9.2.6    Collateral Agent

     167  

9.2.7    Other Rights and Remedies

     167  

9.3  Notice of Sale

     168  



--------------------------------------------------------------------------------

     Page  

10.  THE AGENTS

     168  

10.1  Appointment and Authority

     168  

10.2  Rights as a Lender

     168  

10.3  Exculpatory Provisions

     169  

10.4  Reliance by Agents

     169  

10.5  Delegation of Duties

     170  

10.6  Resignation of Agents

     170  

10.7  Non-Reliance on Administrative Agents and Other Lenders

     171  

10.8  No Other Duties, Etc

     172  

10.9  AdministrativeAgent’s Fee

     172  

10.10Authorization to Release Collateral and Guarantors

     172  

10.11No Reliance on Administrative Agents’ Customer Identification Programs

     172  

10.12Withholding Tax

     173  

10.13Certain ERISA Matters

     173  

10.14PNC as Collateral Agent Under Affiliated Company Loan Documents

     175  

11.  MISCELLANEOUS

     175  

11.1  Modifications,Amendments or Waivers

     175  

11.1.1    Required Consents

     175  

11.1.2    Certain Amendments

     177  

11.1.3    Amendments Affecting the Agents, Etc.

     177  

11.1.4    Non-Consenting Lenders

     177  

11.1.5    Defaulting Lenders

     177  

11.2  NoImplied Waivers; Cumulative Remedies

     178  

11.3  Expenses;Indemnity; Damage Waiver

     178  

11.3.1    Costsand Expenses

     178  

11.3.2    Indemnificationby the Borrower

     178  

11.3.3    Reimbursementby Lenders

     179  

11.3.4    Waiverof Consequential Damages, Etc.

     179  

11.3.5    Payments

     180  

11.4  Holidays

     180  

11.5  Notices;Effectiveness; Electronic Communication

     180  

11.5.1    NoticesGenerally

     180  

11.5.2    ElectronicCommunications

     180  

11.5.3    Changeof Address, Etc.

     181  

11.6  Severability

     181  

11.7  Duration;Survival

     181  

11.8  Successorsand Assigns

     181  

11.8.1    Successorsand Assigns Generally

     181  

11.8.2    Assignmentsby Lenders

     182  

11.8.3    Register

     185  

11.8.4    Participations

     185  

11.8.5    CertainPledges; Successors and Assigns Generally

     186  

11.9  Confidentiality

     186  

11.9.1    General

     186  

11.9.2    SharingInformation With Affiliates of the Lenders

     187  

11.10Counterparts; Integration; Effectiveness

     187  

11.11Governing Law, Etc.

     188  



--------------------------------------------------------------------------------

     Page  

11.11.1  GoverningLaw

     188  

11.11.2  SUBMISSIONTO JURISDICTION

     188  

11.11.3  WAIVEROF VENUE

     188  

11.11.4  SERVICEOF PROCESS

     189  

11.11.5  WAIVEROF JURY TRIAL

     189  

11.12  Certain Collateral Matters

     189  

11.13  USA PATRIOT Act Notice

     189  

11.14  No Fiduciary Duty

     189  

11.15  Acknowledgment and Consent to Bail-In of Affected Financial Institutions

     190  

11.16  Acknowledgement Regarding Any Supported QFCs

     190  



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

  Schedule 1.1(A)  

Pricing Grid

Schedule 1.1(B)  

Commitments of Lenders

Schedule 1.1(C)  

Existing Letters of Credit

Schedule 1.1(D)  

Specified Material Contracts

Schedule 6.1  

Qualifications To Do Business

Schedule 6.3  

Subsidiaries

Schedule 6.11  

Pledged Securities

Schedule 7.1.1(i)  

Lien Searches

Schedule 8.1.18  

Title Requirements

Schedule 8.1.21  

Post-Closing Matters

Schedule 8.2.1  

Existing Indebtedness

Schedule 8.2.2  

Existing Liens

Schedule 8.2.4(x)  

Existing Investments

Schedule 8.2.4(y)  

Existing Investments by GasCo

Schedule 8.2.8  

Existing Affiliate Transactions

Schedule 8.2.14  

Existing Restrictions on Subsidiaries

Schedule 8.2.15  

Existing Negative Pledge Agreements

Schedule 8.2.16  

Assets of CNXC GP

Schedule 11.5.1  

Notice Information

EXHIBITS

 

  Exhibit 1.1(A)(1)  

Affiliated Company Loan Agreement

Exhibit 1.1(A)(2)  

Assignment and Assumption Agreement

Exhibit 1.1(G)(1)  

Guarantor Joinder

Exhibit 1.1(G)(2)  

Guaranty Agreement

Exhibit 1.1(I)(1)  

Indemnity

Exhibit 1.1(I)(2)  

Intercompany Subordination Agreement

Exhibit 1.1(M)  

Mortgage

Exhibit 1.1(N)(1)  

Revolving Credit Note

Exhibit 1.1(N)(2)  

Swing Loan Note

Exhibit 1.1(N)(3)  

Term Note

Exhibit 1.1(P)(1)  

Perfection Certificate

Exhibit 1.1(P)(2)  

Perfection Certificate Supplement

Exhibit 2.5.1  

Loan Request

Exhibit 2.5.2  

Swing Loan Request

Exhibit 2.16(a)  

Discounted Prepayment Offer Solicitation

Exhibit 2.16(b)  

Discounted Prepayment Offer

Exhibit 5.9.5  

United States Tax Compliance Certificate

Exhibit 8.2.6  

Acquisition Certificate

Exhibit 8.3.4  

Quarterly Compliance Certificate

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (the “Agreement”) is dated as of November 28, 2017, as
amended as of June 5, 2020, and is made by and among CONSOL ENERGY INC.
(formerly known as CONSOL MINING CORPORATION), a Delaware corporation (the
“Borrower”), EACH OF THE GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined), PNC BANK, NATIONAL ASSOCIATION, as administrative agent
for the Revolving Lenders and Term A Lenders in their capacities as such under
this Agreement (in such capacity, the “Revolving/TLA Administrative Agent”),
CITIBANK, N.A., as administrative agent for the Term B Lenders in their
capacities as such under this Agreement (in such capacity, the “TLB
Administrative Agent”) and PNC BANK, NATIONAL ASSOCIATION, as collateral agent
for the Lenders and the other Secured Parties (in such capacity, the “Collateral
Agent”).

The Borrower has requested the Lenders to provide a revolving credit facility
and term loan facilities to the Borrower. In consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:

9. CERTAIN DEFINITIONS

(a) Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

“Account” shall have the meaning set forth in the Security Agreement.

“Additional Credit Extension Amendment” shall mean an amendment to this
Agreement (which may, at the option of the applicable Administrative Agent in
consultation with the Borrower, be in the form of an amendment and restatement
of this Agreement) providing for any Incremental Facilities pursuant to
Section 2.11 [Incremental Facilities], Extended Term Loans and/or Extended
Revolving Credit Commitments pursuant to Section 2.12 [Extended Term Loans and
Extended Revolving Credit Commitments], Refinancing Term Loans pursuant to
Section 2.13 [Refinancing Term Loans], and/or Replacement Revolving Credit
Commitments pursuant to Section 2.14 [Replacement Revolving Credit Commitments],
which shall be consistent with the applicable provisions of this Agreement and
otherwise reasonably satisfactory to the parties thereto. Each Additional Credit
Extension Amendment shall be executed by (i) each applicable Administrative
Agent, (ii) in the case of any Revolving Commitment Increase, Extended Revolving
Credit Commitment or Replacement Revolving Credit Commitment, the Issuing
Lenders that would be entitled, under Section 11.8.2(c) [Assignments by
Lenders], to consent to an assignment to the Lenders providing such Revolving
Commitment Increase, Extended Revolving Credit Commitment or Replacement
Revolving Credit Commitment as if such transaction were an assignment, (iii) in
the case of any Revolving Commitment Increase, Extended Revolving Credit
Commitment or Replacement Revolving Credit Commitment, the Swingline Lender,
(iv) the Loan Parties and (v) the other parties specified in the applicable
Section of this Agreement (but not any other Lender not specified in the
applicable Section of this Agreement) and acknowledged by the Collateral Agent,
but shall not effect any amendments that would require the consent of each
affected Lender or all Lenders pursuant to the proviso in Section 11.1.1
[Required Consents] (other than amendments relating to provisions of Incremental
Term Loans, Extended Revolving Credit Commitments, Extended Term Commitments,
Extended Term Loans or Refinancing Term Loans that are expressly permitted to be
different from those of the Loans or Commitments under the terms of Section 2.11
[Incremental Facilities], Section 2.12 [Extended Term Loans



--------------------------------------------------------------------------------

and Extended Revolving Credit Commitments] or Section 2.13 [Refinancing Term
Loans], as applicable). Any Additional Credit Extension Amendment may include
conditions for delivery of customary opinions of counsel and other documentation
consistent with the conditions in Section 7.1.1 [Deliveries] and certificates
confirming satisfaction of conditions consistent with Section 7.2 [Each
Additional Loan or Letter of Credit], all to the extent reasonably requested by
any applicable Agent or the other parties to such Additional Credit Extension
Amendment; provided that the effectiveness of each Additional Credit Extension
Amendment shall be subject to the Required Flood Materials having been made
available to the Lenders not less than five (5) Business Days prior to the
effective date of such Additional Credit Extension Amendment. In addition, each
Additional Credit Extension Amendment shall include a certification by an
Authorized Officer of the Borrower that, after giving effect to such Additional
Credit Extension Amendment and assuming that any Revolving Commitment Increase
(if at the time of such Revolving Commitment Increase any Incremental Facility
is being established in whole or in part on clause (2) of the definition of
“Incremental Cap”) is fully drawn (and, notwithstanding the definition of
“Indebtedness,” all letters of credit (including Letters of Credit) being deemed
to have a principal amount of outstanding Indebtedness equal to the maximum
potential liability of the Borrower and its Restricted Subsidiaries thereunder),
the aggregate amount of Indebtedness under this Agreement shall not exceed the
Applicable Other Indebtedness Cap; provided that (x) at any Administrative
Agent’s request, the Borrower shall provide such Administrative Agent
calculations and supporting information reasonably satisfactory to such
Administrative Agent showing compliance with the Applicable Other Indebtedness
Cap and (y) notwithstanding the foregoing clause (x), no Administrative Agent
shall have any obligation to request such calculation or information or to
determine compliance with the Applicable Other Indebtedness Cap, and shall be
fully entitled to assume (without any further investigation) that each borrowing
of Loans and each issuance, amendment, extension or increase of a Letter of
Credit complies with the Applicable Other Indebtedness Cap if the Borrower makes
a Loan Request for such borrowing or application or request with respect to any
such Letter of Credit.

“Additional Term A Loan Commitments” shall have the meaning assigned to such
term in Section 2.11.1 [Establishment of Incremental Facilities].

“Additional Term A Loans” shall mean term loans made pursuant to Additional Term
A Loan Commitments.

“Additional Term B Loan Commitments” shall have the meaning assigned to such
term in Section 2.11.1 [Establishment of Incremental Facilities].

“Additional Term B Loans” shall mean term loans made pursuant to Additional Term
B Loan Commitments.

“Administrative Agent’s Fee” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Administrative Agent’s Letter” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Administrative Agents” shall mean the Revolving/TLA Administrative Agent and
the TLB Administrative Agent. The term “Administrative Agent” shall mean either
of the Administrative Agents.

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

-2-



--------------------------------------------------------------------------------

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings. For the avoidance of doubt, none of the Persons that serves as an
Agent or the collateral agent under the Affiliated Company Loan Documents or is
a Secured Party shall be deemed an Affiliate of the Borrower or any of its
Affiliates solely by virtue of serving or being in such capacity.

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 8.2.8 [Affiliate Transactions].

“Affiliated Company Loan Agreement” shall mean the revolving credit facility
credit agreement dated the date hereof among the ALF Lender, as lender, PNC, as
collateral agent, and CCR, as borrower, substantially in the form attached
hereto as Exhibit 1.1(A)(1).

“Affiliated Company Loan Agreement Loan Parties” shall mean each Person that is
a borrower, guarantor and grantor of collateral under any Affiliated Company
Loan Document.

“Affiliated Company Loan Agreement Security Documents” shall mean, collectively,
each security document or pledge agreement delivered in accordance with
applicable local Law to grant a valid, perfected security interest in favor of
the collateral agent under the Affiliated Company Loan Agreement for the benefit
of such collateral agent and the ALF Lender in any property as collateral for
the obligations under the Affiliated Company Loan Agreement or any such security
document or pledge agreement, and all UCC or other financing statements or
instruments of perfection required by this Agreement or the Affiliated Company
Loan Agreement or any other such security document or pledge agreement to be
filed with respect to the security interests in property and fixtures created
pursuant to any document or instrument utilized to pledge or grant or purport to
pledge or grant a security interest or lien on any property as collateral for
the obligations under the Affiliated Company Loan Agreement, and amendments,
supplements or joinders to the foregoing, in each case to the extent permitted
hereunder and by the Affiliated Company Loan Agreement.

“Affiliated Company Loan Documents” shall mean the Affiliated Company Loan
Agreement, the Affiliated Company Notes and each Affiliated Company Loan
Agreement Security Document.

“Affiliated Company Loan Facility” shall mean the revolving credit facility
under the Affiliated Company Loan Agreement.

“Affiliated Company Note” shall mean each promissory note evidencing loans made
under the Affiliated Company Loan Agreement.

“Agents” shall mean, collectively, the Administrative Agents and the Collateral
Agent. The term “Agent” shall mean any of the Agents.

“Agreement” shall have the meaning specified in the preamble hereto.

“ALF Lender” shall initially be the Borrower and may, after the Closing Date,
include one or more other Loan Parties.

 

-3-



--------------------------------------------------------------------------------

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a
LIBOR or Base Rate floor, or other index rate floor, or otherwise, in each case,
incurred or payable by the Borrower generally to all the lenders of such
Indebtedness; provided that (a) upfront fees and original issue discount shall
be equated to interest rate based upon an assumed four-year average life to
maturity (e.g., 100 basis points of original issue discount equals 25 basis
points of interest rate margin) and (b) “All-In Yield” shall exclude any
customary commitment, amendment, underwriting and arranger fees and other
similar fees in each case to the extent not paid generally to all lenders in the
primary syndication of such Indebtedness.

“Amended Commitment Schedule” has the meaning assigned to such term in Amendment
No. 1.

“Amendment No. 1” shall mean that certain Amendment No. 1 to this Agreement,
dated as of the Amendment No. 1 Effective Date.

“Amendment No. 1 Effective Date” shall mean March 28, 2019.

“Amendment No. 1 Perfection Certificate Supplement” shall mean the Perfection
Certificate Supplement dated as of the Amendment No. 1 Effective Date.

“Amendment No. 2” shall mean that certain Amendment No. 2 to this Agreement,
dated as of the Amendment No. 2 Effective Date.

“Amendment No. 2 Effective Date” shall mean June 5, 2020.

“Anti-Corruption Laws” shall mean (a) the U.S. Foreign Corrupt Practices Act and
rules and regulations thereunder, (b) the UK Bribery Act and (c) other
anti-corruption and anti-bribery laws and regulations of any applicable
jurisdiction.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, including the USA PATRIOT Act and regulations of OFAC.

“Applicable Account” shall mean a Deposit Account, a Securities Account or a
Commodity Account (each as defined in the UCC), but excluding any Deposit
Account that is an Excluded Account.

“Applicable ECF Percentage” shall mean, with respect to any fiscal year: (a) if
the Total Net Leverage Ratio as of the end of such fiscal year is greater than
or equal to 2.50:1.00, 75%, (b) if the Total Net Leverage Ratio as of the end of
such fiscal year is less than 2.50:1.00 but greater than or equal to 2.00:1.00,
50%, (c) if the Total Net Leverage Ratio as of the end of such fiscal year is
less than 2.00:1.00, but greater than or equal to 1.50:1.00, 25%, and (d) if the
Total Net Leverage Ratio as of the end of such fiscal year is less than
1.50:1.00, 0%.

“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per annum
based on the Total Net Leverage Ratio according to the pricing grid on
Schedule 1.1(A) below the heading “LIBOR Loans.”

 

-4-



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, as applicable:

(a) for Revolving Credit Loans and Initial Term A Loans:

(1) the percentage spread to be added to the Base Rate applicable to such Loans
under the Base Rate Option based on the Total Net Leverage Ratio according to
the pricing grid on Schedule 1.1(A) below the heading “Base Rate Loans,” or

(2) the percentage spread to be added to the LIBOR Rate applicable to such Loans
under the LIBOR Rate Option based on the Total Net Leverage Ratio according to
the pricing grid on Schedule 1.1(A) below the heading “LIBOR Loans”; and

(b) (1) for Initial Term B Loans under the Base Rate Option, 3.50% and (2) for
Initial Term B Loans under the LIBOR Rate Option, 4.50%.

“Applicable Other Indebtedness Cap” shall mean the maximum amount of
Indebtedness (and, notwithstanding the definition of “Indebtedness,” with
letters of credit (including Letters of Credit) being deemed to have an
outstanding principal amount of Indebtedness equal to the maximum potential
liability of the Borrower and its Restricted Subsidiaries thereunder) permitted
under Section 3.2(1) of the Second Lien Notes Indenture (or analogous provisions
of indentures or other documentation governing Indebtedness incurred pursuant to
Section 8.2.1(i) or (m)), as such provision is in effect from time to time;
provided that if any such provision in any such indentures or documentation
permits different amounts of Indebtedness, the most restrictive provision shall
govern for purposes of this definition.

“Applicable Prepayment Premium” shall have the meaning assigned to such term in
Section 5.6.4 [Prepayment Premium].

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A)(2).

“Authorized Officer” shall mean, with respect to any Loan Party, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of such Loan Party or such other individuals, designated by written
notice to each Agent from the Borrower, authorized to execute notices, reports
and other documents on behalf of the Loan Parties required hereunder. The
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to each Agent.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.9.1(c) [Issuance of Letters of Credit].

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to

 

-5-



--------------------------------------------------------------------------------

time which is described in the EU Bail-In Legislation Schedule and (b) with
respect to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as
amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).

“Balance Sheet Cash” shall mean cash, Temporary Cash Investments and any other
amounts of the Borrower and its Restricted Subsidiaries that would be reflected
as “cash and cash equivalents” on a consolidated balance sheet of the Borrower
and its Subsidiaries.

“Baltimore Dock Facility” shall mean that certain terminal, storage, loading and
dock facility, including all facilities and equipment supporting such facility,
located in Baltimore, Maryland owned as of the Closing Date by CONSOL Marine
Terminals, Inc. (f/k/a CNX Marine Terminals, Inc.), including all related
easements, rights of way and the similar interests used in connection with such
facility.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the LIBOR Rate for an Interest Period of one month, plus 100
basis points (1.0%). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.

“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)(i) [Base
Rate Option].

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “Person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “Person” will be deemed to have beneficial ownership
of all securities that such “Person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have corresponding meanings. For purposes of this
definition, a Person shall be deemed not to Beneficially Own securities that are
the subject of a stock purchase agreement, merger agreement, amalgamation
agreement, arrangement agreement or similar agreement until consummation of the
transactions or, as applicable, series of related transactions contemplated
thereby.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” (as defined in
Section 4975 of the Code) or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Black Lung Act” shall mean, collectively, the Black Lung Benefits Revenue Act
of 1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

“Board of Directors” shall mean, with respect to any Person, (a) if the Person
is a corporation, the board of directors of the corporation or any committee
thereof duly authorized to act on behalf of such

 

-6-



--------------------------------------------------------------------------------

board or a similar governing body, (b) if the Person is a partnership, the board
of directors of the general partner of the partnership or any committee thereof
duly authorized to act on behalf of such board or a similar governing body and
(c) with respect to any other Person, the functional equivalent of the
foregoing.

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Borrower to have been duly adopted by the Board
of Directors of the Borrower and to be in full force and effect on the date of
such certification.

“Bookrunners” shall mean Goldman Sachs Bank USA and JPMorgan Chase Bank, N.A. in
their capacities as bookrunners of the revolving credit and term loan facilities
hereunder.

“Borrower” shall have the meaning specified in the preamble hereto.

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

“Borrowing Tranche” shall mean specified portions of Loans of any
Class outstanding as follows: (a) any Loans of such Class to which a LIBOR Rate
Option applies which become subject to the same Interest Rate Option under the
same Loan Request by the Borrower and which have the same Interest Period shall
constitute one Borrowing Tranche, and (b) all Loans of such Class to which a
Base Rate Option applies shall constitute one Borrowing Tranche.

“Building” shall mean a walled and roofed structure, other than a gas or liquid
storage tank, that is principally above ground and affixed to a permanent site,
and a walled and roofed structure while in the course of construction,
alteration or repair or shall have such other meaning ascribed to such term in
the Flood Laws.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

“Capital Expenditures” shall mean for any period, with respect to any Person,
the aggregate of all expenditures by such Person for the acquisition or leasing
(in the case of leasing, pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
on a consolidated balance sheet of such Person.

“Capital Lease Obligation” shall mean, subject to Section 1.3 [Accounting
Principles], an obligation that is required to be classified and accounted for
as a capital lease or financing lease for financial reporting purposes in
accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty.

“Capital Stock” of any Person shall mean (a) in the case of a corporation,
corporate stock; (b) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (c) in the case of a partnership or limited
liability

 

-7-



--------------------------------------------------------------------------------

company, partnership interests (whether general or limited) or membership
interests; and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities exercisable for, exchangeable for or convertible into Capital Stock,
whether or not such debt securities include any right of participation with
Capital Stock.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Revolving/TLA Administrative Agent, for the benefit of each applicable Issuing
Lender, as collateral for the Letter of Credit Obligations, cash or deposit
account balances pursuant to documentation reasonably satisfactory to the
Revolving/TLA Administrative Agent and each applicable Issuing Lender (which
documents are hereby consented to by the Lenders). Such cash collateral shall be
maintained in blocked deposit accounts at the Revolving/TLA Administrative
Agent. At the option of the applicable Issuing Lender, in lieu of cash
collateral, the applicable Letter of Credit Obligations may be supported by one
or more back-to-back letters of credit in form and from institutions reasonably
satisfactory to such Issuing Lender, and such arrangement shall also be within
the meaning of Cash Collateralize. The term “Cash Collateral” shall have a
correlative meaning.

“Cash on Hand” shall mean, as of any date of determination, an amount equal to
the sum of (i) the aggregate amount of unrestricted cash and Temporary Cash
Investments of the Loan Parties as of such date and (ii) the aggregate amount of
cash and Temporary Cash Investments of the Loan Parties pledged solely (x) to
the Collateral Agent for the benefit of the Secured Parties to secure the
Obligations as of such date and (y) subject to the Intercreditor Agreement, to
the collateral agent for the benefit of the secured parties under Indebtedness
incurred under Section 8.2.1(i) [Indebtedness], in each case, after giving
effect to all incurrences and repayments of Indebtedness, issuances of Equity
Interests, Investments and Restricted Payments to occur on such date; provided
that Cash on Hand shall exclude any Cash Collateral or any other cash collateral
pledged to secure obligations under any letters of credit.

“Casualty Event” shall mean, with respect to any assets of the Borrower or any
Restricted Subsidiary, any damage to or destruction of, or any condemnation or
other taking (including by any Official Body) of, any such assets that occurs
after the Closing Date for which the Borrower or any Restricted Subsidiary
receives insurance proceeds or proceeds of a condemnation award or any other
compensation. Casualty Event shall include but not be limited to any taking of
all or any part of any real property of the Borrower or any Restricted
Subsidiary in or by condemnation or other eminent domain proceedings pursuant to
any Law, or by reason of the temporary requisition or the use or occupancy of
all or any part of any real property by any Official Body, civil or military.

“CCR” shall mean CONSOL Coal Resources LP, a Delaware limited partnership (f/k/a
CNX Coal Resources LP).

“CCR Credit Agreement” shall mean that certain Revolving Credit Facility Credit
Agreement, dated as of July 7, 2015, by and among CCR, certain of its
Subsidiaries, the lenders party thereto, Bank of America, N.A., in its capacity
as syndication agent, and PNC Bank, National Association, in its capacity as
administrative agent (as amended, restated, supplemented or otherwise modified
from time to time prior to the Closing Date).

“CCR GP” shall mean CONSOL Coal Resources GP LLC, a Delaware limited liability
company (f/k/a CNX Coal Resources GP LLC).

 

-8-



--------------------------------------------------------------------------------

“CCR Internally Generated Cash” shall mean any cash of CCR or its Subsidiaries
that is not generated from an asset sale (excluding sales of inventory and
dispositions of cash and Temporary Cash Investments, in each case, in the
ordinary course of business), a casualty or condemnation event, an incurrence of
Indebtedness, an issuance of Equity Interests or a capital contribution to CCR.

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” as defined in Section 957 of the Code.

“CFC Holdco” shall mean a Subsidiary of the Borrower that owns no material
assets other than Equity Interests in one or more Foreign Subsidiaries that are
CFCs.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a “Change in Law,” regardless of the date enacted, adopted, issued, promulgated
or implemented.

“Change of Control” shall mean:

(a) the consummation of any transaction (including any merger or consolidation
or the acquisition of any Capital Stock) the result of which is that any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the Beneficial Owner, directly or indirectly, of more than 35% of
the total voting power of the Voting Stock of the Borrower;

(b) the holders of Capital Stock of the Borrower shall have approved any plan of
liquidation or dissolution of the Borrower;

(c) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower (including Equity Interests of Restricted Subsidiaries) and the
Restricted Subsidiaries, taken as a whole, to any Person other than a Loan
Party; or

(d) a “change of control” or similar event occurred under any agreement
governing any Indebtedness incurred under Section 8.2.1(i) or (m)
[Indebtedness].

“CIP Regulations” shall have the meaning assigned to such term in Section 10.11
[No Reliance on Administrative Agents’ Customer Identification Programs].

“Citi” shall mean Citibank, N.A., its successors and assigns.

“Class” shall mean (a) with respect to any Commitment, its character as a
Revolving Credit Commitment, an Initial Term A Loan Commitment, an Initial Term
B Loan Commitment, Additional Term A Loan Commitment, Additional Term B Loan
Commitment, an Other Term A Loan Commitment, an Other Term B Loan Commitment or
any other group of Commitments (whether established by way of

 

-9-



--------------------------------------------------------------------------------

new Commitments or by way of conversion or extension of existing Commitments or
Loans) designated as a “Class” in an Additional Credit Extension Amendment and
(b) with respect to any Loans, its character as a Revolving Credit Loan, a Swing
Loan, an Initial Term A Loan, an Initial Term B Loan, an Other Term A Loan, an
Other Term B Loan or any other group of Loans (whether made pursuant to new
Commitments or by way of conversion or extension of existing Loans) designated
as a “Class” in an Additional Credit Extension Amendment; provided that (i) in
no event shall there be more than two Classes of Revolving Credit Commitments or
Revolving Credit Loans outstanding at any time, (ii) notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, the
borrowing and repayment of Revolving Credit Loans shall be made on a pro rata
basis across all Classes of Revolving Credit Loans (except to the extent that
any applicable Additional Credit Extension Amendment provides that the Class of
Revolving Credit Loans established thereunder shall be entitled to less than pro
rata repayments), and any termination of Revolving Credit Commitments shall be
made on a pro rata basis across all Classes of Revolving Credit Commitments
(except to the extent that any applicable Additional Credit Extension Amendment
provides that the Class of Revolving Credit Commitments established thereunder
shall be entitled to less than pro rata treatment) and (iii) the repayment of
the Term Loans of any Class shall be made on a pro rata basis among Term Loans
of such Class except as specifically set forth in Section 2.12 [Extended Term
Loans and Extended Revolving Credit Commitments] or 2.13 [Refinancing Term
Loans]. Commitments or Loans that have different maturity dates, pricing (other
than, except with respect to Additional Term A Loans, upfront fees or original
issue discount), prepayment premiums or other terms shall be designated as
separate Classes (for the avoidance of doubt, it is understood that there may be
more than one Class of Other Term A Loans and more than one Class of Other Term
B Loans.

“Clearing Prepayment Price” shall have the meaning assigned to such term in
Section 2.16(b)(ii) [Procedures].

“Clearing Prepayment Price Notice” shall have the meaning assigned to such term
in Section 2.16(b)(iii) [Procedures].

“Closing Date” shall mean November 28, 2017.

“Closing Date Distribution” shall mean payment of a cash distribution by the
Borrower to GasCo on the Closing Date (or promptly thereafter in respect of
Transactions consummated on the Closing Date but from which such proceeds are
not immediately available) in an amount not to exceed $475,000,000.

“Closing Date Refinancing and Releases” shall mean (a) the repayment in full and
termination of the CCR Credit Agreement, (b) the release of all guarantees and
collateral under the CCR Credit Agreement and (c) the release of the Borrower
and its Subsidiaries from any of their guarantees under the GasCo Credit
Agreement and the release of their assets from the Liens securing the GasCo
Credit Agreement.

“CNXC” shall mean CCR.

“Coal” shall mean all types of solid naturally occurring hydrocarbons (other
than oil shale or Gilsonite), including bituminous and sub-bituminous coal, and
lignite.

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992.

“Coal Gas” shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity, whether known or unknown,
that are, can be, or historically have been produced or emitted from coalbeds,
coal formations, coal seams, mined out areas, gob areas, or any

 

-10-



--------------------------------------------------------------------------------

related, associated, or adjacent rock material or strata, together with all
substances produced with each of the foregoing or refined therefrom. For the
avoidance of doubt, the term “Coal Gas” shall expressly include all substances
commonly known as “coalbed methane,” “coal mine methane,” and “gob gas.”

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean the property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document,
but shall not include (i) any asset that shall have been released, pursuant to
Section 10.10 [Authorization to Release Collateral and Guarantors] or
Section 11.1.1(d) [Required Consents], from the Liens created under such
Security Document or (ii) any Excluded Assets.

“Collateral Agent” shall have the meaning specified in the preamble hereto, and
shall include any successor collateral agent.

“Commercial Letter of Credit” shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by the Borrower or any of its Subsidiaries.

“Commitment” shall mean as to any Lender its Revolving Credit Commitment,
commitment to provide a Revolving Commitment Increase, Extended Revolving Credit
Commitment, Replacement Revolving Credit Commitment, Initial Term A Loan
Commitment, Initial Term B Loan Commitment, Incremental Term Loan Commitment,
Extended Revolving Credit Commitment, Extended Term Commitment, commitment to
provide Refinancing Term Loans or any combination thereof (as the context
requires), and “Commitments” shall mean the aggregate Commitments of the
appropriate Class or any combinations thereof (as the context requires) of all
of the Lenders.

“Commitment Fee” shall have the meaning specified in Section 2.3 [Commitment
Fees].

“Commitment Fee Rate” shall mean 0.50% per annum.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].

“Conrhein” shall mean Conrhein Coal Company, a Pennsylvania general partnership.

“Consideration” shall mean, with respect to any acquisition, without
duplication, the aggregate of (i) the cash paid by the Borrower or any
Restricted Subsidiary, directly or indirectly, to the seller in connection
therewith, (ii) the Indebtedness assumed by the Borrower or any Restricted
Subsidiary in connection therewith and (iii) any other consideration given by
the Borrower or any Restricted Subsidiary in connection therewith.

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period, net of any cash interest income, excluding the
portion thereof not paid or payable in cash.

“Consolidated Current Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the Restricted Subsidiaries which may properly
be classified as current assets on a consolidated balance sheet of Borrower and
the Restricted Subsidiaries in accordance with GAAP, excluding cash and
Temporary Cash Investments.

 

-11-



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” shall mean, as of any date of determination,
the total liabilities of the Borrower and the Restricted Subsidiaries which may
properly be classified as current liabilities (other than Revolving Credit Loans
and the current portion of (i) any Term Loans or (ii) any Indebtedness with a
scheduled final maturity longer than one year at the time of incurrence) on a
consolidated balance sheet of Borrower and the Restricted Subsidiaries in
accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, the sum of Consolidated Net
Income, plus (a) other than in the case of clause (8) below, to the extent
deducted in calculating such Consolidated Net Income (without duplication):

(1) Consolidated Interest Expense, net of interest income (other than income
arising out of payments of interest under the Affiliated Company Loan
Documents);

(2) provision for taxes based on income or profits (including state franchise
taxes accounted for as income taxes in accordance with GAAP) of the Borrower and
the Restricted Subsidiaries for such period;

(3) depletion, depreciation and impairment charges and expenses of the Borrower
and the Restricted Subsidiaries for such period;

(4) amortization expense (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) of the Borrower and the Restricted Subsidiaries for such
period;

(5) losses (or minus gains) for such period from the early extinguishment of
Indebtedness;

(6) (i) non-recurring transaction costs expensed (in accordance with GAAP) by
the Borrower and the Restricted Subsidiaries in connection with the
Transactions, Amendment No. 1, Amendment No. 2 or the Take-In Transaction and
(ii) to the extent permitted hereunder, any (A) amendments, restatements and
other modifications of the Loan Documents, (B) acquisition, investment,
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction undertaken but not
completed) and (C) charges or non-recurring merger costs incurred during such
period as a result of any such transaction, in each, case whether or not
successful, in an aggregate amount under this subclause (ii) not to exceed, in
any four-quarter period, $10,000,000;

(7) non-cash charges related to legacy employee liabilities;

(8) net cash proceeds of insurance received, or recognized as a receivable in
accordance with GAAP, for such period in respect of a casualty event (to the
extent such amount is reducing an expense on the statement of operations of the
Borrower for such period relating to such casualty event) or business
interruption; provided that to the extent such amount is actually not received
in cash, the amount not received that increased Consolidated EBITDA shall be
deducted from Consolidated EBITDA in the period in which it is determined that
such amount has not been or is not likely to be received; and

(9) write-offs of legacy receivables outstanding on the Amendment No. 2
Effective Date in an aggregate amount during the term of this Agreement not to
exceed $14,000,000; provided that if the Borrower or any Restricted Subsidiary
receives any amount in respect of a legacy

 

-12-



--------------------------------------------------------------------------------

receivable previously written-off and added back to Consolidated EBITDA pursuant
to this clause (9), such amount so received will be deducted from Consolidated
EBITDA for the period in which such amount so received is realized;

minus (b) (1) to the extent increasing Consolidated Net Income for such period,
gains for such period from the early extinguishment of Indebtedness and
(2) except to the extent already reducing Consolidated Net Income for such
period, cash payments made in such period by the Borrower and the Restricted
Subsidiaries related to legacy employee liabilities. Consolidated EBITDA shall
be calculated on a Pro Forma Basis except for purposes of calculating Fixed
Charge Coverage Ratio for purposes of compliance with Section 8.2.13(c) [Minimum
Fixed Charge Coverage Ratio] and Excess Cash Flow.

“Consolidated First Lien Debt” shall mean Consolidated Indebtedness other than
any Consolidated Indebtedness that is (i) unsecured or (ii) secured by a Lien on
the Collateral that is contractually junior to the Lien securing the
Obligations. For the avoidance of doubt, Consolidated First Lien Debt includes
the Obligations under the documents described in clause (i) of the definition of
“Obligations” and the obligations under any Qualified Receivables Transaction.

“Consolidated Fixed Charges” shall mean, for any period, calculated on a
consolidated basis for the Borrower and the Restricted Subsidiaries, (i) the sum
of (a) Consolidated Cash Interest Expense for such period, (b) the amount of
cash payments made (net of cash refunds received) during such period by the
Borrower and the Restricted Subsidiaries in respect of Taxes based on income or
profits (including state franchise taxes accounted for as income taxes in
accordance with GAAP) during such period, (c) the aggregate amount of scheduled
repayments of principal during such period in respect of any Consolidated
Indebtedness, (d) dividends and distributions paid in cash during such period by
the Borrower and the Restricted Subsidiaries on a consolidated basis and
(e) Maintenance Capital Expenditures for such period, minus (or plus) (ii) net
cash repayments of principal received from (or net cash loans made to) CCR
during such period under the Affiliated Company Loan Agreement; provided that
the amount deducted from Consolidated Fixed Charges for any period pursuant to
this clause (ii), to the extent such amounts received from CCR are not funded by
CCR Internally Generated Cash, shall not exceed the aggregate principal amount
of the payments required to be made with respect to the Term A Loans under
Section 3.1 [Scheduled Amortization of Initial Term A Loans] during such period.

“Consolidated Indebtedness” shall mean the sum (without duplication) of (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries of the type referenced under the first instances of clause (1), (2)
or (3) of the definition of “Indebtedness” outstanding on such date and (b) all
obligations of Borrower and the Restricted Subsidiaries under (i) any drawn
letters of credit, bankers’ acceptances or similar credit transactions that are
not reimbursed within one Business Day following receipt by Borrower or the
relevant Restricted Subsidiary of a demand for reimbursement following payment
on such letter of credit, bankers’ acceptance or similar credit transaction and
(ii) to the extent that the aggregate face amount thereof exceeds $200,000,000,
undrawn letters of credit (including Letters of Credit issued hereunder),
bankers’ acceptances or similar credit transactions, in each case of the
Borrower and the Restricted Subsidiaries outstanding as of such date, in each
case under clause (a) or (b), after giving effect to all incurrences and
repayments of such Indebtedness occurring on such date.

“Consolidated Interest Expense” shall mean, for any period, the total interest
expense of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding
(i) write-off of deferred financing costs and (ii) accretion of interest charges
on future plugging and abandonment obligations, future retirement benefits and
other obligations that do not constitute Indebtedness), plus, to the extent not
included in such total interest expense, and to the extent incurred by the
Borrower or any Restricted Subsidiary, without duplication:

 

-13-



--------------------------------------------------------------------------------

(1) interest expense attributable to Capital Lease Obligations;

(2) capitalized interest;

(3) non-cash interest expense; and

(4) net costs (including amortization of fees and up-front payments) associated
with Interest Rate Agreements and Currency Agreements that, at the time entered
into, resulted in the Borrower and the Restricted Subsidiaries being net payees
as to future payouts under such Interest Rate Agreements or Currency Agreements,
and Interest Rate Agreements and Currency Agreements for which the Borrower or
any Restricted Subsidiary has paid a premium;

provided that “Consolidated Interest Expense” shall not include any amortization
of costs relating to original debt issuances other than the amortization of debt
discount related to the issuance of zero coupon securities or other securities
with an original issue price of not more than 90% of the principal thereof.
Consolidated Interest Expense shall be calculated on a Pro Forma Basis.

“Consolidated Net Income” shall mean the aggregate net income (loss)
attributable to the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall not be included in such
Consolidated Net Income:

(1) any net income of any other Person if such other Person is not a Restricted
Subsidiary, except that:

(a) subject to the exclusion contained in clause (4) of this definition, the
Borrower’s equity in the net income of such other Person for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such other Person during such period to the Borrower or
any Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (2) of this definition); and

(b) the Borrower’s equity in a net loss of any such other Person for such period
shall be included in determining such Consolidated Net Income;

(2) any net income of any Restricted Subsidiary (other than a Guarantor) if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower, except that:

(a) subject to the exclusion contained in clause (4) below, the Borrower’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to another
Restricted Subsidiary, to the limitation contained in this clause); and

(b) the Borrower’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income;

 

-14-



--------------------------------------------------------------------------------

(3) any income or loss attributed to discontinued operations;

(4) any extraordinary gains or losses, together with any related provision for
taxes on such gains or losses;

(5) any gain or loss, together with any related provision for taxes on such
gains or losses, on Dispositions outside the ordinary course of business;

(6) any non-cash compensation expense realized for grants of performance shares,
stock, stock options or other equity-based awards;

(7) unrealized losses and gains under derivative instruments included in the
determination of Consolidated Net Income, including those resulting from the
application of FASB ASC 815;

(8) any non-cash asset impairment or write-downs (other than of any current
assets) under GAAP or SEC guidelines; provided that any reversal or other
benefit of any such impairment or write-down in any future period shall be
excluded from Consolidated Net Income in such future period;

(9) the cumulative effect of a change in accounting principles; and

(10) any income arising out of payments of principal under the Affiliated
Company Loan Documents.

“Consolidated Working Capital Adjustment” shall mean, for any period on a
consolidated basis, the amount (which may be a negative number) by which Net
Working Capital as of the beginning of such period exceeds (or is less than) Net
Working Capital as of the end of such period.

“Contractual Requirement” shall have the meaning assigned to that term in
Section 6.6 [No Conflict].

“Co-Owners” shall mean, collectively, CPCC and Conrhein.

“Covered Entity” shall mean (a) the Borrower, each of the Borrower’s
Subsidiaries, all Guarantors and all pledgors of Collateral, and (b) each Person
that, directly or indirectly, is an Affiliate of a Person described in clause
(a) above.

“Covered Party” shall have the meaning assigned to such term in Section 11.16(a)
[Acknowledgement Regarding Any Supported QFCs].

“CPCC” shall mean Consol Pennsylvania Coal Company LLC, a Delaware limited
liability company.

“CTA” shall mean, at any time, the amount which, in accordance with GAAP, would
be set forth under the caption “Total Assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries, excluding the
accounts of Unrestricted Subsidiaries and all assets that are considered to be
intangible assets under GAAP, as of (unless otherwise specified) the end of the
latest fiscal period for which financial statements have been delivered pursuant
to Section 8.3.1 [Quarterly Financial Statements] or 8.3.2 [Annual Financial
Statements] at or prior to such time.

 

-15-



--------------------------------------------------------------------------------

“Cumulative Credit” shall mean, at any time, an amount, determined on a
cumulative basis equal to, without duplication:

(1) for each Excess Cash Flow Period, (x) Excess Cash Flow for such Excess Cash
Flow Period minus (y) (A) for the Excess Cash Flow Period ended December 31,
2018, 75% of Excess Cash Flow for such Excess Cash Flow Period and (B) for each
Excess Cash Flow Period commencing after December 31, 2018, the Applicable ECF
Percentage of Excess Cash Flow for such Excess Cash Flow Period; plus

(2) 100% of the aggregate Net Cash Proceeds received by the Borrower following
the Closing Date from the issuance or sale of equity of its Capital Stock (other
than Disqualified Stock, Net Cash Proceeds applied pursuant to Section 8.2.5(d)
[Restricted Payments] and Net Cash Proceeds received from an issuance or sale of
such Capital Stock to a Subsidiary of the Borrower or an employee stock
ownership plan, option plan or similar trust to the extent such sale to an
employee stock ownership plan, option plan or similar trust is financed by loans
from or guaranteed by the Borrower or any Restricted Subsidiary of the Borrower
(unless such loans have been repaid with cash on or prior to the date of
determination)); plus

(3) 100% of the aggregate Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary following the Closing Date from the incurrence of
Indebtedness following the Closing Date (other than Net Cash Proceeds received
from the Borrower or any Subsidiary of the Borrower) that has been converted
into or exchanged for Capital Stock (other than Disqualified Stock) of the
Borrower (less the amount of any cash, or the Fair Market Value of any other
property, distributed by the Borrower upon such conversion or exchange),
together with the net proceeds, if any, received by the Borrower or any
Restricted Subsidiary from any Person other than the Borrower or a Subsidiary of
the Borrower upon such conversion or exchange; plus

(4) any dividends or distributions received in cash by the Borrower or a
Restricted Subsidiary (other than any payment under the Affiliated Company Loan
Documents) after the Closing Date from an Unrestricted Subsidiary; plus

(5) $50,000,000; minus

(6) the aggregate amount of Investments made using the Cumulative Credit
pursuant to Section 8.2.4(r)(y) [Loans and Investments] after the Closing Date
and prior to such time; minus

(7) the aggregate amount of Restricted Payments made pursuant to
Section 8.2.5(h)(y) [Restricted Payments] after the Closing Date and prior to
such time; minus

(8) the aggregate amount of Restricted Payments made pursuant to
Section 8.2.5(k) [Restricted Payments] on or after the Amendment No. 1 Effective
Date and prior to the date on which the Take-In Transaction is consummated.

“Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement or other similar agreement to which such
Person is a party or a beneficiary.

“Current Lender” shall have the meaning assigned to such term in Section 2.11.1
[Establishment of Incremental Facilities].

 

-16-



--------------------------------------------------------------------------------

“Customary Recourse Exceptions” shall mean, with respect to any Non-Recourse
Debt of any Person, exclusions from the exculpation provisions with respect to
such Non-Recourse Debt for the voluntary bankruptcy of such Person, fraud,
misapplication of cash, environmental claims, waste, willful destruction and
other circumstances customarily excluded by lenders from exculpation provisions
or included in separate indemnification agreements in non-recourse financings.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) in the case of a Revolving Lender, fund any portion of its
participations in Letters of Credit or Swing Loans or (iii) pay over to any
Agent, any Issuing Lender, the Swingline Lender or any Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the applicable Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
applicable Administrative Agent in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two Business Days after request by the applicable Administrative
Agent or the Borrower, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and, if applicable, participations in then outstanding Letters
of Credit and Swing Loans under this Agreement; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the applicable
Administrative Agent’s or the Borrower’s receipt of such certification in form
and substance satisfactory to the applicable Administrative Agent or the
Borrower, as the case may be, (d) has become the subject of a Bankruptcy Event
or (e) has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action. Any reference to a participation in a Swing Loan
shall include any participation therein acquired pursuant to Section 7(a) of
Amendment No. 1.

As used in this definition and in Section 2.15 [Defaulting Lenders], the term
“Bankruptcy Event” shall mean, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the applicable Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment; provided
that a Bankruptcy Event shall not result solely by virtue of (i) any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by an Official Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Official Body or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person or (ii) the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator with respect to a Person or a Person’s direct
or indirect parent company under the Dutch Financial Supervision Act 2007 (as
amended from time to time and including any successor legislation) if applicable
law prohibits the public disclosure of such appointment and so long as such
appointment has in fact not been publicly disclosed.

“Deposit Accounts” shall have the meaning given to such term in the UCC.

 

-17-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
Consideration received by the Borrower or a Restricted Subsidiary of the
Borrower in connection with a Disposition that is so designated as Designated
Non-Cash Consideration pursuant to an Officer’s Certificate, setting forth the
basis of such valuation, less the amount of cash or Temporary Cash Investments
received in connection with a subsequent sale of or collection on such
Designated Non-Cash Consideration.

“Discounted Prepayment” shall have the meaning assigned to such term in
Section 2.16(a)(i) [Discounted Prepayment Offers].

“Discounted Prepayment Effective Date” shall mean five (5) Business Days
following the Discounted Prepayment Response Date in accordance with
Section 2.16(b) [Procedures], unless a shorter period is agreed to between the
Borrower and the applicable Administrative Agent.

“Discounted Prepayment Offer” shall mean the irrevocable written offer by a
Lender, substantially in the form of Exhibit 2.16(b), submitted in response to
an invitation to submit offers following the applicable Administrative Agent’s
receipt of a Discounted Prepayment Offer Solicitation.

“Discounted Prepayment Offer Solicitation” shall mean a written notice of the
Borrower’s solicitation of Discounted Prepayment Offers made pursuant to
Section 2.16(a) [Discounted Prepayment Offer] substantially in the form of
Exhibit 2.16(a).

“Discounted Prepayment Proration” shall have the meaning assigned to such term
in Section 2.16(b)(iii) [Procedures].

“Discounted Prepayment Response Date” shall mean, with respect to any Discounted
Prepayment Offer Solicitation, the date and time specified in such Discounted
Prepayment Offer Solicitation, which shall be no less than three (3) full
Business Days after delivery of such notice to applicable Lenders, as such date
may be extended upon notice by the Borrower to the applicable Administrative
Agent and each Lender holding the applicable Class of Loans before the
previously announced Discounted Prepayment Response Date.

“Disposition” or “Dispose” shall mean the sale, conveyance, assignment, lease,
sale and leaseback, abandonment or other transfer or disposal of, voluntarily or
involuntarily, of any property or assets, tangible or intangible, including the
sale, assignment, discount or other disposition of Accounts, equipment or
general intangibles with or without recourse, the issuance or sale of Capital
Stock of a Subsidiary or granting of options or rights of first refusal in such
assets. In the case of the grant of an option or right of first refusal with
respect to any asset, the date of such grant shall be deemed to be the date of
Disposition of such asset.

“Disqualified Person” shall mean (a) a Person whose primary business competes
with that of the Borrower and is identified by the Borrower in writing prior to
October 6, 2017 to the Administrative Agents as a “Disqualified Person” and
(b) any Affiliate of a Person referred to in clause (a), which Affiliate is
identified by the Borrower in writing prior to October 6, 2017 to the
Administrative Agents as a “Disqualified Person” or identified by the applicable
Administrative Agent as an Affiliate of a Person referred to in clause
(a) solely on the basis of its name; provided that any Affiliate of a
Disqualified Person that is (i) a bank, (ii) a bona fide diversified debt fund
or (iii) an investment vehicle that is engaged in the making, purchasing,
holding or investing in, acquiring or trading commercial loans, bonds or similar
extensions of credit in the ordinary course, is not, and shall not be deemed to
be, a Disqualified Person. The Borrower may supplement the list of Disqualified
Persons to add competitors (and their respective Affiliates) of the Borrower
from time to time in writing to the Administrative Agents; provided that
(a) each supplement shall only be given effect two Business Days after it is
provided to the Lenders and (b) the

 

-18-



--------------------------------------------------------------------------------

Borrower may not supplement the list of Disqualified Persons to add any Person
that is referred to in clause (i), (ii) or (iii) above.

“Disqualified Stock” shall mean any Equity Interests of a Person or any
Restricted Subsidiary that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, in either case at the
option of the holder thereof) or otherwise (a) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (b) is or may
become redeemable or repurchaseable at the option of the holder thereof, in
whole or in part or (c) is convertible or exchangeable at the option of the
holder thereof for Indebtedness or Disqualified Stock, on or prior to the
earlier of, in the case of clause (a), (b) or (c) above, (i) 91 days after the
then Latest Maturity Date and (ii) upon Payment In Full (provided that only the
portion of Equity Interests which is mandatorily redeemable or matures or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock), in each case other than in exchange for Equity
Interests of the Borrower (other than Disqualified Stock).

Notwithstanding the preceding sentence:

(1) any Equity Interests that would constitute Disqualified Stock solely because
the holders thereof have the right to require the Borrower to repurchase such
Equity Interests upon the occurrence of a change of control or an asset
disposition will not constitute Disqualified Stock if such Equity Interests
provide that the issuer thereof will not redeem any such Equity Interests
pursuant to such provisions prior to the repayment in full of the Obligations
(other than unasserted contingent obligations);

(2) any Equity Interests issued to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; and

(3) any Equity Interests held by any future, current or former employee,
director, manager or consultant (or their respective trusts, estates, investment
funds, investment vehicles or immediate family members) of the Borrower or any
of its Subsidiaries, in each case upon the termination of employment or death of
such person pursuant to any stock option plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries.

“Documentation Agent” means the entity listed as Documentation Agent on the
cover page to this Agreement.

“Dollars,” “U.S. Dollars” and the symbol “$” shall each mean lawful money of the
United States of America.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway, or any other country that is a member of the
European Economic Area.

 

-19-



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” shall have the meaning assigned thereto in Section 11.10
[Counterparts; Integration; Effectiveness].

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the effective date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Loan Party, and otherwise it
shall be the Closing Date).

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” shall mean any and all applicable current and future
federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions or common law causes of
action relating to (a) protection of the Environment or to emissions,
discharges, Releases or threatened Releases of Hazardous Materials, (b) human
health as affected by Hazardous Materials, or (c) mining operations and
activities to the extent relating to protection of the Environment or
reclamation, including the Surface Mining Control and Reclamation Act or to
occupational or miner health and safety, provided that “Environmental Laws” do
not include any laws relating to worker or retiree benefits, including benefits
arising out of occupational diseases.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” of any Person shall mean (1) any and all Capital Stock of
such Person and (2) all rights to purchase, warrants or options (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) such Capital Stock of such Person, but excluding from all
of the foregoing any debt securities exercisable for, exchangeable for or
convertible into Equity Interests, regardless of whether such debt securities
include any right of participation with Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

“ERISA Affiliate” shall mean, at any relevant time, any trade or business
(whether or not incorporated) under common control with the Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

-20-



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification to the Borrower or any ERISA Affiliate that
a Multiemployer Plan is insolvent or in reorganization within the meaning of
Title IV of ERISA or experienced a mass withdrawal within the meaning of
Section 4219 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan, or the treatment of a plan amendment as a termination of a Pension
Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA,
respectively; (e) the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that any Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (h) Borrower or an
ERISA Affiliate is informed that any Multiemployer Plan to which Borrower or the
ERISA Affiliate contributes is in endangered or critical status within the
meaning of Section 432 of the Code or Section 305 of ERISA; (i) the failure by
the Borrower or any ERISA Affiliate to meet all applicable requirements under
the Pension Funding Rules in respect of a Pension Plan, whether or not waived,
or a failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan; or (j) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“European Interbank Market” shall mean the European interbank market for Euro
operating in Participating Member States.

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

“Excess Balance Sheet Cash” shall mean, as of any date of determination, Balance
Sheet Cash as of such date minus, to the extent included in Balance Sheet Cash
and without duplication, each of the following:

(i) to the extent the payment of such amounts are not prohibited by this
Agreement, amounts in respect of which the Borrower or any Restricted Subsidiary
has issued checks or has initiated wires or ACH transfers to Persons that are
not Affiliates of a Loan Party but have not yet been subtracted from the balance
in the relevant account of the Borrower or any Restricted Subsidiary;

(ii) any amounts of the Borrower and its Restricted Subsidiaries constituting
pledges and/or deposits securing any binding and enforceable purchase and sale
agreement with any Persons who are not Affiliates of a Loan Party, in each case
to the extent permitted by this Agreement;

(iii) amounts in Deposit Accounts described in clause (i) (to the extent
constituting amounts for employee wage and benefit payments and accrued and
unpaid employee compensation (including salaries, wages, bonuses, benefits and
expense reimbursements), in each case to the extent then due and owing or due
and owing within five (5) Business Days of such date), (ii) or (iii) of the
definition of “Excluded Account”;

 

-21-



--------------------------------------------------------------------------------

(iv) cash deposited with any Issuing Lender to cash collateralize Letters of
Credit in accordance with this Agreement;

(v) any cash allocated for, reserved or otherwise set aside to pay production
taxes, royalty obligations, vendor payments and lease payments or similar
payments as are customary in the coal industry, of the Borrower or any
Restricted Subsidiary then due and owing to third parties (or to be due and
owing to third parties within five (5) Business Days of such date) and for which
the Borrower or such Restricted Subsidiary either (x) has issued checks or has
initiated wires or ACH transfers or (y) reasonably anticipates in good faith
that it will issue checks or initiate wires or ACH transfers within five
(5) Business Days of such date; and

(vi) any cash allocated for, reserved or otherwise set aside to make regularly
scheduled payments of principal of, and interest on, Indebtedness due within
thirty (30) days of such date to the extent otherwise permitted by this
Agreement.

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the excess, if
any, of:

(a) the sum, without duplication, of:

(i) Consolidated EBITDA for such Excess Cash Flow Period;

(ii) the Consolidated Working Capital Adjustment for such Excess Cash Flow
Period,

(iii) to the extent not otherwise increasing Consolidated EBITDA during such
Excess Cash Flow Period, cash interest income received during such Excess Cash
Flow Period; and

(iv) the amount related to items that were deducted from or not added to net
income when calculating Consolidated Net Income or were deducted from or not
added to Consolidated Net Income in calculating Consolidated EBITDA to the
extent either (i) such items represented cash received by the Borrower or any
Restricted Subsidiary or (ii) such items do not represent cash paid by the
Borrower or any Restricted Subsidiary, in each case on a consolidated basis
during such Excess Cash Flow Period;

over

(b) the sum, without duplication, of

(i) to the extent not otherwise reducing Consolidated EBITDA in such Excess Cash
Flow Period, Consolidated Fixed Charges for such Excess Cash Flow Period (but
without giving effect to the proviso in the definition thereof);

(ii) Capital Expenditures (without duplication of Maintenance Capital
Expenditures included in Consolidated Fixed Charges) and Investments made
pursuant to Section 8.2.4(a), (c), (d), (h), (l), or (r)(x) [Loans and
Investments], in each case made with Internally Generated Cash during such
Excess Cash Flow Period;

(iii) (x) voluntary prepayments of Revolving Credit Loans (to the extent that
such prepayment is accompanied by a permanent and simultaneous equivalent
reduction of Revolving Credit Commitments) and Term A Loans in such Excess Cash
Flow Period

 

-22-



--------------------------------------------------------------------------------

(in each case, other than from proceeds of long-term Indebtedness (other than
revolving Indebtedness)) pursuant to Section 5.6.1 [Right to Prepay], (y)
payments of the principal of any Indebtedness during such Excess Cash Flow
Period (other than Indebtedness under this Agreement) otherwise permitted
hereunder to the extent paid using Internally Generated Cash other than the
prepayment of any Indebtedness under any revolving credit arrangement that are
not accompanied by a permanent equivalent reduction in the related revolving
commitments and (z) amounts expended using Internally Generated Cash in
connection with prepayments of Term Loans made pursuant to Section 2.16
[Discounted Prepayment Offers] during such Excess Cash Flow Period;

(iv) the aggregate amount of any cash payments made by Borrower and the
Restricted Subsidiaries during such Excess Cash Flow Period in respect of
expenses and losses (minus the aggregate amount of any cash received in respect
of gains) referred to in clause (4) of the definition of “Consolidated Net
Income” included in determining Consolidated Net Income for such Excess Cash
Flow Period, which aggregate amount may be a negative number, determined on a
consolidated basis; and

(v) an amount equal to the amount of all non-cash amounts that increased
Consolidated EBITDA for such Excess Cash Flow Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower commencing
with the fiscal year ending December 31, 2018.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Account” shall mean a Deposit Account (i) which is used solely for
making payroll and withholding tax payments related thereto and other employee
wage and benefit payments and accrued and unpaid employee compensation
(including salaries, wages, bonuses, benefits and expense reimbursements), (ii)
which is used solely for paying or remitting taxes, including sales taxes,
(iii) which is used solely as an escrow account or as a fiduciary or trust
account, in each case, for the benefit of unaffiliated third parties or (iv) the
aggregate average daily balance in which (in each case determined for the most
recently completed calendar month) does not at any time exceed $250,000;
provided that the average daily balance in all Deposit Accounts referred to in
this clause (iv) shall not exceed $3,000,000 or, following consummation of the
Take-In Transaction, $5,000,000.

“Excluded Assets” shall have the meaning specified in Section 8.1.17(b)
[Collateral].

“Excluded Subsidiaries” shall mean (a) each Unrestricted Subsidiary, (b) each
CFC and each CFC Holdco, (c) each Immaterial Subsidiary, (d) each Receivables
Subsidiary, (e) prior to the consummation of the Take-In Transaction, CCR GP,
and (f) each Restricted Subsidiary of the Borrower that is not directly or
indirectly wholly-owned by the Borrower; provided that (i) a Restricted
Subsidiary that is a Loan Party shall not become an Excluded Subsidiary by
virtue of a transfer of a portion of the equity in such Restricted Subsidiary
(except pursuant to a bona fide joint venture transaction permitted hereunder)
until a majority of the Equity Interests in such Restricted Subsidiary are
Disposed of in accordance with the provisions of Section 8.2.4 [Loans and
Investments] or Section 8.2.7 [Dispositions] and (ii) in no event shall (x) any
owner of any portion of the Required Collateral or (y) prior to the Take-In
Transaction, any Co-Owners, in each case, be an Excluded Subsidiary.
Notwithstanding the foregoing, (A) any Person that is an obligor or guarantor
under any Indebtedness permitted under Section 8.2.1(i) or (m) [Indebtedness]
shall not be an Excluded Subsidiary and, if not already a Guarantor, shall
become a Guarantor pursuant to Section 8.1.9 [Additional Guarantors] and (B) no
Person whose Equity Interests are being

 

-23-



--------------------------------------------------------------------------------

acquired by Borrower or any Subsidiary thereof in the Take-In Transaction shall
constitute an Excluded Subsidiary as of the date of the consummation of the
Take-In Transaction.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
Eligible Contract Participant at the time the Guaranty of such Guarantor or the
grant by such Guarantor of a security interest becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps of such Guarantor for which
such Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on or measured by such recipient’s net income or profits
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by a jurisdiction (or any political subdivision thereof) as a result of
such recipient being organized or having its principal office located or, in the
case of any Lender, applicable lending office in such jurisdiction or that are
Other Connection Taxes, (b) any branch profits Taxes imposed under section
884(a) of the Code, or any similar Tax, imposed by any jurisdiction described in
clause (a) above, (c) in the case of a Lender, any U.S. federal withholding Tax
that is imposed on amounts payable to such Lender pursuant to a Law in effect at
the time such Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new lending office
(or assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 5.9.1 [Payments Free of Taxes], (d) any
withholding Tax attributable to such Lender’s failure to comply with
Section 5.9.5 [Status of Lenders] and (e) any Tax imposed pursuant to FATCA.

“Existing Class” shall mean a Class of Existing Term Loans or a Class of
Existing Revolving Credit Commitments.

“Existing Letter of Credit” shall mean the Letters of Credit originally issued
under the GasCo Credit Agreement and set forth on Schedule 1.1(C); provided that
the Existing Letters of Credit shall exclude the Specified Receivables
Transaction Letters of Credit.

“Existing Revolving Credit Commitments” shall have the meaning set forth in
Section 2.12(b) [Extended Term Loans and Extended Revolving Credit Commitments].

“Existing Term Loans” shall have the meaning set forth in Section 2.12(a)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Extended Class” shall mean a Class of Extended Term Loans or a Class of
Extended Revolving Credit Commitments.

“Extended Revolving Credit Commitments” shall have the meaning set forth in
Section 2.12(b) [Extended Term Loans and Extended Revolving Credit Commitments].

“Extended Term A Loans” shall mean Extended Term Loans that extend existing Term
A Loans.

 

-24-



--------------------------------------------------------------------------------

“Extended Term B Loans” shall mean Extended Term Loans that extend existing Term
B Loans.

“Extended Term Commitment” shall mean as to any Lender its commitment to provide
Extended Term Loans pursuant to Section 2.12 [Extended Term Loans and Extended
Revolving Credit Commitments].

“Extended Term Loans” shall have the meaning set forth in Section 2.12(a)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Extending Lender” shall have the meaning set forth in Section 2.12(c) [Extended
Term Loans and Extended Revolving Credit Commitments].

“Extension Effective Date” shall have the meaning set forth in Section 2.12(c)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Extension Election” shall have the meaning set forth in Section 2.12(c)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Extension Request” shall mean a Revolving Extension Request or a Term Extension
Request.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the Board of Directors of
the Borrower in the case of amounts of at least the Threshold Amount and
otherwise by a Responsible Officer (or, in the case of any transaction pursuant
to Section 8.2.4(v) [Investments]), as determined in good faith by the Board of
Directors of the Borrower (excluding any persons who are also on the Board of
Directors of CCR or any of its Subsidiaries) regardless of whether such amounts
are below, exceed or equal the Threshold Amount), any such determination being
conclusive for all purposes under this Agreement. In determining the Fair Market
Value of any Real Property, a subsurface interest of a Loan Party shall be
deemed part of the same Real Property as other subsurface interests of such Loan
Party or other Loan Parties when such subsurface interest is, or could
reasonably be, part of the same operating complex as such other subsurface
interests.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to the
current Section 1471(b)(1) of the Code (and any amended or successor version
described above), and any intergovernmental agreements (and any related laws or
official administrative guidance) implementing the foregoing.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the date of
this Agreement; provided, if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the “Federal Funds Effective Rate” for such
day shall be the Federal Funds Effective Rate for the last day on which such
rate was announced. Notwithstanding anything to the contrary set forth above, in
the event the rate determined pursuant to the preceding sentence shall be less
than zero, then (for the avoidance of doubt) the Federal Funds Effective Rate
shall be deemed to be zero for purposes of this Agreement.

 

-25-



--------------------------------------------------------------------------------

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen), as set forth on such other recognized electronic source used
for the purpose of displaying such rate as selected by the applicable
Administrative Agent (for the purposes of this definition only, an “Alternate
Source”) or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the applicable Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

“Finance Co.” shall mean any direct, wholly-owned Subsidiary of the Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Indebtedness permitted by this Agreement, which Subsidiary meets the following
conditions at all times: (a) the provisions of Section 8.1.9 [Additional
Guarantors] have been complied with in respect of such Subsidiary, and such
Subsidiary is a Restricted Subsidiary and a Loan Party, (b) such Subsidiary
shall be a domestic Subsidiary that is a corporation, and (c) such Subsidiary
does not (i) incur, directly or indirectly any Indebtedness or any other
obligation or liability whatsoever other than Indebtedness of the Borrower for
which it serves as co-issuer or co-borrower, (ii) engage in any business,
activity or transaction, or own any property, assets or Equity Interests, other
than (A) performing its obligations and activities incidental to the co-issuance
or co-borrowing of Indebtedness of the Borrower and (B) other activities
incidental to the maintenance of its existence, including legal, tax and
accounting administration, (iii) consolidate with or merge with or into any
Person, or (iv) fail to hold itself out to the public as a legal entity separate
and distinct from all other Persons.

“Financial Covenants” shall mean the covenants set forth in Section 8.2.13
[Financial Covenants].

“Financial Projections” shall have the meaning assigned to that term in
Section 6.9(b) [Financial Projections].

“First Lien Gross Leverage Ratio” shall mean, as of any date of determination,
the ratio of (without duplication): (A) (x) Consolidated First Lien Debt as of
such date to (B) Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for the period of four fiscal quarters of the Borrower most
recently ended on or prior to the date of determination.

“Fixed Charge Coverage Ratio” shall mean, on any date of determination, the
ratio of (1) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries
for the period of four fiscal quarters of the Borrower most recently ended on or
prior to the date of determination to (2) Consolidated Fixed Charges for such
period.

“Flood Laws” shall mean (i) the National Flood Insurance Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto, (iii) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, and (iv) all other applicable Laws

 

-26-



--------------------------------------------------------------------------------

relating to policies and procedures that address requirements placed on
federally regulated lenders relating to flood matters, in each case, as now or
hereafter in effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in section 7701 of the Code.

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is incorporated or organized under the laws of any jurisdiction
other than the United States of America, any state thereof or the District of
Columbia.

“Form 10” shall mean the Form 10 (File No. 001-38147) of the Borrower filed with
the SEC on November 2, 2017.

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

“GasCo” shall mean CNX Resources Corporation, a Delaware corporation (f/k/a
CONSOL Energy Inc.).

“GasCo Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of March 8, 2018, by and among GasCo, certain of its
Subsidiaries, the lenders party thereto, JPMorgan Chase Bank, N.A., in its
capacity as syndication agent, and PNC Bank, National Association, in its
capacity as administrative agent.

“GasCo Indentures” shall mean the indentures governing the 8.00% Senior Notes
due 2023 and the 5.875% Senior Notes due 2022 of GasCo.

“Guarantor” shall mean each of the parties to this Agreement that is designated
as a “Guarantor” on the signature page hereof and each other Person that joins
this Agreement as a Guarantor after the date hereof, in each case, until such
Person ceases to be a Guarantor in accordance with this Agreement.

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G)(1).

“Guaranty” of any Person shall mean any obligation of such Person guarantying or
in effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, including letters of
credit issued for the account of Persons other than Loan Parties, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business. “Guarantied” shall have a correlative meaning.

“Guaranty Agreement” shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by the Borrower and each of the Guarantors.

“Hazardous Materials” shall mean (i) any explosive substances or wastes and
(ii) any chemicals, pollutants or contaminants, substances, materials or wastes,
in any form, regulated under, or that could reasonably be expected to give rise
to liability under, any applicable Environmental Law, including asbestos and
asbestos containing materials, polychlorinated biphenyls, urea-formaldehyde
insulation, mining waste (including tailings), gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum

 

-27-



--------------------------------------------------------------------------------

products or any Coal Gas, coal ash, coal combustion by-products or waste, boiler
slag, scrubber residue or flue desulphurization residue.

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Swap Agreement.

“Historical Statements” shall have the meaning specified in Section 6.9(a)
[Historical Statements].

“Hydrocarbon Swap Agreement” shall mean any cap, floor, collar, exchange
transaction, hedging contract, forward contract, swap agreement, futures
contract, call or put option or any other similar agreement or other exchange or
protection agreement relating to Hydrocarbons or power or any other inputs in
the production or processing processes for Hydrocarbons (specifically excluding
contracts entered into in the ordinary course of business for the future sale
and delivery of commodities, including but not limited to take-or-pay
contracts).

“Hydrocarbons” shall mean coal, oil, natural gas, casing head gas, drip
gasoline, natural gasoline, diesel, condensate, distillate, liquid hydrocarbons,
gaseous hydrocarbons and all constituents, elements or compounds thereof and
products refined or processed therefrom.

“Identified Participating Lenders” shall have the meaning specified in
Section 2.16(b) [Procedures].

“Immaterial Real Property” shall mean Real Property (other than coal reserves)
with a Fair Market Value less than $3,000,000 or, following consummation of the
Take-In Transaction, $5,000,000.

“Immaterial Subsidiary” shall mean as of any date, any Restricted Subsidiary
that does not (i) have assets having an aggregate book value, as of the end of
the most recently ended fiscal year of the Borrower, exceeding $1,000,000 or
Consolidated Net Income exceeding $1,000,000 for the most recently ended fiscal
year of the Borrower (or, following consummation of the Take-In Transaction,
have assets having an aggregate book value, as of the end of the most recently
ended fiscal year of the Borrower, exceeding $3,000,000 or Consolidated Net
Income exceeding $3,000,000 for the most recently ended fiscal year of the
Borrower), in each case, that is certified in the Perfection Certificate
delivered as of the Closing Date or shown in the most recently delivered
Compliance Certificate; (ii) have, in the aggregate with all other Immaterial
Subsidiaries existing as of such date, (A) an aggregate book value, as of the
end of the most recently ended fiscal year of the Borrower, exceeding $3,000,000
(or, following consummation of the Take-In Transaction, $5,000,000) or
(B) Consolidated Net Income exceeding $3,000,000 (or, following consummation of
the Take-In Transaction, $5,000,000) for the most recently ended fiscal year of
the Borrower, in each case, as shown in the most recently delivered combined or
consolidated annual financial statements of the Borrower; provided that, solely
with respect to any Restricted Subsidiary that has been acquired or created by
the Borrower or any of its Restricted Subsidiaries subsequent to the Closing
Date or the most recently delivered Compliance Certificate, (x) the assets and
Consolidated Net Income determinations set forth in clauses (i) and (ii) shall
be made by the Borrower based on information concerning such Restricted
Subsidiary that is reasonably available to the Borrower at the date of
determination and (y) the certification referred to in clause (i) above may take
the form of an Officer’s Certificate delivered to the Administrative Agents at
any time during the fiscal year in which such Restricted Subsidiary was acquired
or created (as applicable) and subsequent to the Closing Date or the most
recently delivered Compliance Certificate; provided, further, that if any of the
thresholds in clause (i) or (ii) would be exceeded, the Borrower shall give
written notice to the Administrative Agents that Subsidiaries specified in such
notice shall no longer be deemed Immaterial Subsidiaries so that none of the
thresholds in

 

-28-



--------------------------------------------------------------------------------

clause (i) or (ii) shall be exceeded; or (iii) directly or indirectly Guaranty
or otherwise provide credit support for any Indebtedness of a Loan Party. For
the avoidance of doubt, the designation of a Restricted Subsidiary pursuant to
an Officer’s Certificate in accordance with the first proviso to the immediately
preceding sentence shall not be required to include a recertification with
respect to Restricted Subsidiaries designated as Immaterial Subsidiaries in the
Perfection Certificate delivered as of the Closing Date or as shown the most
recently delivered Compliance Certificate.

“Incremental Cap” shall mean, at any time, such amount that immediately after
giving effect to the incurrence thereof on a Pro Forma Basis (assuming any
Revolving Commitment Increase established at such time has been fully drawn as
Revolving Credit Loans) would not result in the First Lien Gross Leverage Ratio
exceeding 1.00:1.00.

“Incremental Effective Date” shall have the meaning specified in Section 2.11.1
[Establishment of Incremental Facilities].

“Incremental Facilities” shall have the meaning assigned to such term in
Section 2.11.1 [Establishment of Incremental Facilities].

“Incremental Lender” shall mean any Person that provides an Incremental
Facility.

“Incremental Term B Loans” shall mean term loans established pursuant to an
Additional Term B Loan Commitment or an Other Term B Loan Commitment.

“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.11.1 [Establishment of Incremental Facilities].

“Incremental Term Loans” shall mean term loans established pursuant to an
Incremental Term Loan Commitment.

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

(1) the principal of and premium (if any) in respect of (a) indebtedness of such
Person for money borrowed, (b) indebtedness evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is
responsible or liable and (c) cash borrowings under any Qualified Receivables
Transaction;

(2) all Capital Lease Obligations of such Person;

(3) all obligations of such Person issued or assumed as the deferred purchase
price of property (which purchase price is due more than six months after the
date of taking delivery of title to such property), including all obligations of
such Person for the deferred purchase price of property under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business);

(4) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bankers’ acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (1) through (3) of this paragraph) entered into
in the ordinary course of business of such Person to the extent such

 

-29-



--------------------------------------------------------------------------------

letters of credit are not drawn upon or, if and to the extent drawn upon, such
drawing is reimbursed no later than the first Business Day following receipt by
such Person of a demand for reimbursement following payment on the letter of
credit);

(5) Hedging Obligations;

(6) all obligations of the type referred to in clauses (1) through (5) of this
paragraph of other Persons and all dividends of other Persons with respect to
Preferred Stock and Disqualified Stock for the payment of which, in either case,
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guaranty; and

(7) all obligations of the type referred to in clauses (1) through (6) of this
paragraph of other Persons secured by any Lien on any property or asset of such
first-mentioned Person (whether or not such obligation is assumed by such
first-mentioned Person), the amount of such obligation being deemed to be the
lesser of the Fair Market Value of such property or assets or the amount of the
obligation so secured.

The “amount” or “principal amount” of any Indebtedness or Disqualified Stock or
other Preferred Stock outstanding at any time of determination as used herein
shall be as set forth below or, if not set forth below, determined in accordance
with GAAP:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(2) the principal amount of the Indebtedness, in the case of any other
Indebtedness;

(3) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of: (a) the Fair Market Value of such assets
at the date of determination; and (b) the amount of the Indebtedness of the
other Person;

(4) in the case of any Capital Lease Obligation, the amount determined in
accordance with the definition thereof;

(5) in the case of any Preferred Stock, (a) if other than Disqualified Stock,
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed redemption price or repurchase price or (b) if Disqualified Stock,
as specified in the definition thereof;

(6) in the case of any Swap Agreements permitted by Section 8.2.1(f)
[Indebtedness], zero;

(7) in the case of all other unconditional obligations, the amount of the
liability thereof determined in accordance with GAAP;

(8) in the case of all other contingent obligations, the maximum liability at
such date of such Person; and

(9) in the case of a Qualified Receivables Transaction, solely the aggregate
amount of cash borrowings thereunder.

For purposes of determining any particular amount of Indebtedness, Guaranties
of, or obligations in respect of letters of credit relating to, Indebtedness
otherwise included in the determination of such

 

-30-



--------------------------------------------------------------------------------

amount shall not also be included. If Indebtedness is secured by a letter of
credit that serves only to secure such Indebtedness, then the total amount
deemed incurred shall be equal to the greater of (a) the principal of such
Indebtedness and (b) the amount that may be drawn under such letter of credit.

None of the following shall constitute Indebtedness:

(1) Indebtedness arising from agreements providing for indemnification or
adjustment of purchase price or from Guaranties securing any obligations of the
Borrower or any of its Subsidiaries pursuant to such agreements, incurred or
assumed in connection with the disposition of any business, assets or Subsidiary
of the Borrower, other than Guaranties or similar credit support by the Borrower
or any of its Subsidiaries of Indebtedness incurred by any Person acquiring all
or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition;

(2) obligations to pay accrued expenses, any trade payables or other similar
liabilities to trade creditors and other accrued current liabilities incurred in
the ordinary course of business as the deferred purchase price of property;

(3) any liability for Federal, state, local or other taxes owed or owing by such
Person;

(4) obligations to pay royalties and other amounts due in the ordinary course of
business to royalty and working interest owners;

(5) obligations arising from Guaranties to suppliers, lessors, licensees,
contractors, franchisees or customers incurred in the ordinary course of
business;

(6) obligations (other than express Guaranties of Indebtedness for borrowed
money) in respect of Indebtedness of other Persons arising in connection with
(a) trade acceptances and (b) endorsements of instruments for deposit in the
ordinary course of business;

(7) obligations arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such obligation is
extinguished within two Business Days of its incurrence;

(8) obligations in respect of any obligations under workers’ compensation laws
and similar legislation;

(9) any unrealized losses or charges in respect of Hedging Obligations
(including those resulting from the application of FASB ASC 815);

(10) Indebtedness consisting of the financing of insurance premiums in customary
amounts consistent with the operations and business of the Borrower and the
Restricted Subsidiaries;

(11) any repayment or reimbursement obligation of such Person or any Restricted
Subsidiary with respect to Customary Recourse Exceptions, unless and until an
event or circumstance occurs that triggers the Person’s or such Restricted
Subsidiary’s direct repayment or reimbursement obligation (as opposed to
contingent or performance obligations) to the lender or other Person to whom
such obligation is actually owed, in which case the amount of such direct
payment or reimbursement obligation shall constitute Indebtedness; and

 

-31-



--------------------------------------------------------------------------------

(12) earn-out obligations in respect of Consideration in an acquisition
permitted hereunder until such obligations would be required to be reflected on
a balance sheet in accordance with GAAP (provided that the amount of such
earn-out obligations reflected on a balance sheet shall be counted in the
Consideration at such time).

“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, all Other Taxes.

“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

“Indemnity” shall mean the Regulated Substances Certificate and Indemnity
Agreement, in substantially the form of Exhibit 1.1(I)(1), executed and
delivered by each of the Loan Parties to each Administrative Agent for the
benefit of the Secured Parties.

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to any Agent, any Lender or any Issuing Lender on a non-confidential
basis prior to disclosure by the Loan Parties or any of their Subsidiaries.

“Initial Term A Loan” shall mean all of the term loans made pursuant to either
of the first two sentences of Section 2.1.3 [Term A Loans].

“Initial Term A Loan Commitment” shall mean, as to any Person at any time, the
amount initially set forth opposite such Person’s name on Schedule 1.1(B) (as
amended by Amendment No. 1) in the column labeled “Initial Term A Loan
Commitment,” as such Commitment is thereafter assigned or modified, and “Initial
Term A Loan Commitments” shall mean the aggregate Initial Term A Loan
Commitments of all of such Persons.

“Initial Term B Loan” has the meaning assigned to such term in Section 2.1.4
[Term B Loans].

“Initial Term B Loan Commitment” shall mean, as to any Person at any time, the
amount initially set forth opposite such Person’s name on Schedule 1.1(B) (as
amended by Amendment No. 1) in the column labeled “Initial Term B Loan
Commitment,” as such Commitment is thereafter assigned or modified, and “Initial
Term B Loan Commitments” shall mean the aggregate Initial Term B Loan
Commitments of all of the such Persons.

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors undertaken under
any Law.

“Intercompany Subordination Agreement” shall mean the Subordination Agreement
among the Loan Parties and the Restricted Subsidiaries, dated as of the Closing
Date, in substantially the form of Exhibit 1.1(I)(2), executed and delivered by
the Loan Parties and the Restricted Subsidiaries.

 

-32-



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of the
date hereof, among the Collateral Agent, the Second Lien Notes Collateral Agent
and the Second Lien Notes Trustee.

“Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Loans bear interest under the LIBOR Rate Option. Subject to the
last sentence of this definition, such period shall be two weeks, one, two,
three or six Months or, to the extent agreed to by all applicable Lenders, 12
Months; provided that an Interest Period of two weeks shall be available
exclusively for Revolving Credit Loans; provided further that if a period of two
weeks is selected, the LIBOR Rate for such period shall be the LIBOR Rate that
is applicable to a period of one Month. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be the Borrowing
Date. Notwithstanding the second sentence hereof: (a) any Interest Period which
would otherwise end on a date which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) the Borrower shall not select, convert to or
renew an Interest Period for any portion of any Loans that would end after the
Maturity Date of such Loans.

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement or other financial agreement or arrangement relating to
fluctuations in interest rates.

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

“Internally Generated Cash” shall mean any cash of the Borrower or any
Restricted Subsidiary that is not generated from a Disposition outside the
ordinary course of business, a Casualty Event, an incurrence of Indebtedness, an
issuance of Equity Interests or a capital contribution to the Borrower.

“Investment” in any Person shall mean any (1) direct or indirect advance, loan
or other extensions of credit (including by way of Guaranty or similar
arrangement), or capital contribution to such Person (including any transfer of
cash or other property to others or any payment for property or services for the
account or use of others but excluding (a) advances to customers and contract
miners or joint interest partners in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender, and
(b) trade payables and extensions of trade credit on commercially reasonable
terms in accordance with normal trade practices), (2) all items that are or
would be classified as investments on a balance sheet or (3) any purchase or
acquisition of Capital Stock, Indebtedness or other similar securities issued by
such Person. Except as otherwise provided for in this Agreement, the amount of
an Investment shall be its Fair Market Value at the time the Investment is made
and without giving effect to subsequent changes in value. If the Borrower or any
Restricted Subsidiary sells or otherwise Disposes of any Capital Stock of any
Restricted Subsidiary, or any Restricted Subsidiary issues any Capital Stock, in
either case, such that, after giving effect to any such sale or Disposition,
such Person is no longer a Subsidiary, the Borrower shall be deemed to have made
an Investment on the date of any such sale or other disposition equal to the
Fair Market Value of the Capital Stock of and all other Investments in such
Person retained.

For purposes of Section 8.2.4 [Loans and Investments] with respect to
Investments in Unrestricted Subsidiaries:

(1) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; and upon a redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the aggregate amount of Investments
outstanding under Section 8.2.4(h) [Loans and Investments] shall be reduced (but
not

 

-33-



--------------------------------------------------------------------------------

below zero) by an amount equal to the Fair Market Value of the Borrower’s
proportionate interest in such Subsidiary immediately following such
redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

“IRS” shall mean the Internal Revenue Service.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance of such Letter of Credit).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit application, and any other document, agreement and instrument entered
into by the applicable Issuing Lender and any Loan Party or in favor of the
applicable Issuing Lender and relating to such Letter of Credit.

“Issuing Lenders” shall mean each Revolving Lender (or Affiliate thereof
designated as an Issuing Lender by such Revolving Lender).

“Joint Venture” shall mean any Person that is not a direct or indirect
Subsidiary of the Borrower in which the Borrower or any Restricted Subsidiary
makes any equity Investment.

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among the Borrower or any
Restricted Subsidiary and its employees.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time,
including after giving effect to any Additional Credit Extension Amendment.

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by such Issuing Lender.

“Lead Arrangers” shall mean PNC Capital Markets LLC, Citigroup Global Markets
Inc., The Huntington National Bank, Credit Suisse Loan Funding LLC and BofA
Securities, Inc. in their capacities as joint lead arrangers and joint
bookrunners of the revolving credit and term loan facilities hereunder.

“Lenders” shall mean the Revolving Lenders, the Swingline Lenders, the Term A
Lenders and the Term B Lenders and the holders of any Class of Term Loans or
Commitments established after the Closing Date.

“Letter of Credit” shall have the meaning assigned to that term in
Section 2.9.1(a) [Issuance of Letters of Credit] and shall include the Existing
Letters of Credit.

“Letter of Credit Aggregate Sublimit” shall mean, at any time, the amount equal
to 100% of the Revolving Credit Commitments at such time.

 

-34-



--------------------------------------------------------------------------------

“Letter of Credit Fee” shall have the meaning assigned to that term in
Section 2.9.2 [Letter of Credit Fees].

“Letter of Credit Issuing Lender Sublimit” shall mean, with respect to each
Issuing Lender, an amount equal to such Issuing Lender’s (or its designated
Affiliate’s) Ratable Share of the Letter of Credit Aggregate Sublimit or, if
lesser, the Revolving Credit Commitment of such Issuing Lender (or its Affiliate
that is the Revolving Lender).

“Letter of Credit Maturity Date” shall mean the date which is 10 Business Days
prior to the Revolving Maturity Date, but, as to any Letter of Credit issued or
to be issued by any Issuing Lender, without giving effect to the parenthetical
phrase in the definition of “Revolving Maturity Date” unless the applicable
Additional Credit Extension Amendment has been consented to in writing by such
Issuing Lender.

“Letter of Credit Obligations” shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate outstanding Reimbursement
Obligations on such date. The Letter of Credit Obligations of any Revolving
Lender at any time shall be its Ratable Share of the total Letter of Credit
Obligations at such time. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.5 [Letter of Credit Amounts]. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.13 or Rule 3.14 of the ISP, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

“LIBOR Rate” shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the applicable Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which
U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
applicable Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which U.S. Dollar deposits are offered by leading
banks in the London interbank deposit market (a “LIBOR Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for U.S. Dollars for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period (or,
if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any LIBOR Alternate Source, a comparable
replacement rate determined by the applicable Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. LIBOR may also be
expressed by the following formula:

 

LIBOR Rate       =               

London interbank offered rates quoted by Bloomberg

or appropriate successor as shown on Bloomberg Page BBAM1

   1.00 - LIBOR Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The applicable
Administrative Agent shall give prompt notice to the Borrower of the LIBOR Rate

 

-35-



--------------------------------------------------------------------------------

as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error. Notwithstanding the foregoing, in no event
shall the LIBOR Rate be less than (x) in the case of Revolving Credit Loans,
Swing Loans and Term A Loans, (A) in respect of all interest accruing for
periods prior to the Amendment No. 2 Effective Date, 0.00% and (B) in respect of
all interest accruing for periods on and following the Amendment No. 2 Effective
Date, 1.00% and (y) in the case of Term B Loans, 0.00%.

“LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)(ii)
[LIBOR Rate Option].

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.

“LIBOR Termination Date” shall have the meaning specified in Section 4.6(a)
[Successor LIBOR Rate Index].

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other similar encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing),
but shall not include any operating lease.

“LLC Interests” shall have the meaning specified in Section 6.3 [Subsidiaries].

“Loan Documents” shall mean this Agreement, each Administrative Agent’s Letter,
the Guaranty Agreement, the Indemnity, the Intercompany Subordination Agreement,
the Notes, the Security Documents and amendments, supplements, joinders or
assignments to the foregoing and any other instruments, certificates or
documents (expressly excluding any Other Lender Provided Financial Service
Product, any Specified Swap Agreements or any other Swap Agreements) delivered
or contemplated to be delivered hereunder or thereunder or in connection
herewith or therewith, and Loan Document shall mean any of the Loan Documents.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loan Request” shall have the meaning specified in Section 2.5.1 [Loan
Requests].

“Loans” shall mean the loans made to the Borrower under this Agreement.

“Maintenance Capital Expenditures” shall mean, for any period, the portion of
the Borrower’s and the Restricted Subsidiaries’ Capital Expenditures required to
maintain the operating capacity of the Borrower’s and the Restricted
Subsidiaries’ capital assets for such period as determined in good faith by the
Borrower, specifically excluding the Capital Expenditures for the refuse
disposal expansion project for areas 7 and 8 located at the Pennsylvania Mining
Complex preparation plant; provided that the Borrower shall provide to the
Revolving/TLA Administrative Agent a brief written explanation of such
determination no less than five (5) Business Days prior to the earlier of each
time that the Borrower delivers or is required to deliver financial statements
pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual
Financial Statements] (or such shorter period as the Revolving/TLA
Administrative Agent

 

-36-



--------------------------------------------------------------------------------

shall agree in its sole discretion), and the Revolving/TLA Administrative Agent
shall have the right to approve (such approval not to be unreasonably withheld)
such determination; provided further that if the Revolving/TLA Administrative
Agent shall not have responded to the Borrower with respect to such explanation
within two (2) Business Days after the Borrower delivers it, then such approval
will not be deemed to be required.

“Margin Stock” shall have the meaning provided in Regulation U.

“Margin Stock Regulation” shall mean Regulation U, T or X as promulgated by the
Board of Governors of the Federal Reserve System, as amended from time to time.

“Material Acquisition/Disposition” shall mean any Investment, Permitted
Acquisition or Disposition that involves (a) an acquisition or disposition of
assets, the Fair Market Value of which assets exceeds $25,000,000 or (b) a
change in Consolidated EBITDA that exceeds $10,000,000 per four fiscal quarter
period.

“Material Adverse Change” shall mean any set of circumstances or events that
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Borrower and its Subsidiaries (other than, prior to the
consummation of the Take-In Transaction, CCR and its Subsidiaries) taken as a
whole, (c) impairs materially or would reasonably be expected to impair
materially the ability of the Loan Parties taken as a whole to duly and
punctually pay their Indebtedness under this Agreement or any other Loan
Document, or (d) impairs materially or would reasonably be expected to impair
materially the rights and remedies of any Agent or any of the Lenders pursuant
to this Agreement or any other Loan Document.

“Material Contract” shall mean any contract, agreement or other instrument to
which the Borrower or any of the Restricted Subsidiaries is or becomes party,
the termination, breach or non-renewal of which could reasonably be expected to
result in a Material Adverse Change, including, for the avoidance of doubt, the
Specified Material Contracts and Permitted Replacement Contracts thereof.
Notwithstanding the foregoing, none of the Affiliated Company Loan Documents
shall constitute Material Contracts.

“Maturity Date” shall mean (a) with respect to the Revolving Credit Commitments,
Swing Loans and Revolving Credit Loans, the Revolving Maturity Date, (b) with
respect to the Term A Loans, the Term A Loan Maturity Date and (c) with respect
to the Term B Loans, the Term B Loan Maturity Date.

“Maximum Prepayment Price” shall have the meaning assigned to such term in
Section 2.16(b)(i) [Procedures].

“MFN Provision” shall have the meaning assigned to such term in
Section 2.11.4(e) [Terms of Incremental Term Loan Commitment].

“Month,” with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

-37-



--------------------------------------------------------------------------------

“Mortgages” shall mean collectively, (i) the mortgages or deeds of trust with
respect to Real Property in which a security interest has been granted on the
Closing Date (if any) and (ii) the mortgages or deeds of trust with respect to
Real Property in which a security interest is granted after the Closing Date in
substantially the form of Exhibit 1.1(M), in each case, executed and delivered
by the applicable Loan Parties to the Collateral Agent to secure the
Obligations, for the benefit of the Secured Parties, and “Mortgage” shall mean,
individually, any of the Mortgages.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions or has any ongoing
obligation with respect to withdrawal liability (within the meaning of Title IV
of ERISA).

“Net Cash Proceeds” shall mean:

(a) with respect to any Disposition (other than any Permitted Undivided
Interests Sale), the cash proceeds received by the Borrower or any of the
Restricted Subsidiaries (including cash proceeds subsequently received (as and
when received by the Borrower or any of the Restricted Subsidiaries) in respect
of non-cash consideration initially received), net of (i) selling expenses
(including reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the
Borrower’s good faith estimate of income taxes actually paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Disposition or (y) any other liabilities retained by the
Borrower or any of the Restricted Subsidiaries associated with the properties
sold in such Disposition (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); (iii) the Borrower’s good faith estimate of payments required to be
made with respect to unassumed liabilities relating to the properties sold
within 90 days of such Disposition (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Disposition, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by a
Lien (senior to the Lien securing the Obligations) on the properties sold in
such Disposition (so long as such Lien was permitted to encumber such properties
under the Loan Documents at the time of such sale) and which is repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
properties);

(b) with respect to any Permitted Undivided Interests Sale, all cash proceeds
received from such Permitted Undivided Interests Sale, net of reasonable and
customary out-of-pocket legal, accounting, financial advisory and other similar
professional and transactional fees and transfer and similar taxes incurred in
connection with such Permitted Undivided Interests Sale;

(c) with respect to any incurrence of Indebtedness, the cash proceeds thereof,
net of customary fees, commissions, underwriting discounts, costs and other
expenses incurred in connection therewith; and

(d) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event, including the Borrower’s good faith estimate of income taxes

 

-38-



--------------------------------------------------------------------------------

actually paid or payable in connection with the receipt of such proceeds, awards
or other compensation and (ii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money which is
secured by a Lien (senior to the Lien securing the Obligations) on the property
damaged, destroyed, condemned or taken in such Casualty Event (so long as such
Lien was permitted under the Loan Documents at the time of such Casualty Event)
and which is repaid with such proceeds (other than any such Indebtedness assumed
by any other Person in connection with such Casualty Event).

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Non-Consenting Lender” shall have the meaning specified in Section 11.1.4
[Non-Consenting Lenders].

“Non-Recourse Debt” shall mean, with respect to Indebtedness of any Unrestricted
Subsidiary or Joint Venture, Indebtedness:

(1) as to which neither the Borrower nor any Restricted Subsidiary (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) or (b) is directly or indirectly liable as a
guarantor or otherwise, except for Customary Recourse Exceptions and except by
the pledge of (or a Guaranty limited in recourse solely to) the Equity Interests
of such Unrestricted Subsidiary or Joint Venture; and

(2) as to which the lenders will not have any recourse to the Capital Stock or
assets of the Borrower or any Restricted Subsidiary (other than the Equity
Interests of such Unrestricted Subsidiary or Joint Venture), except for
Customary Recourse Exceptions.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.9.1(c) [Issuance of Letters of Credit].

“Notes” shall mean Revolving Credit Notes, the Swing Loan Notes and the Term
Notes.

“Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due (including
interest, fees, premiums (including any Applicable Prepayment Premium) and other
monetary obligations accruing and/or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), under or in connection with
(i) this Agreement, the Loans, the Notes, the Letters of Credit, each
Administrative Agent’s Letter or any other Loan Document whether to any Agent,
any Issuing Lender, any of the Lenders or their Affiliates or other Persons
provided for under such Loan Documents, (ii) any Specified Swap Agreement (other
than, with respect to any Guarantor that is not a Qualified ECP Loan Party,
Excluded Swap Obligations of such Guarantor) or (iii) any Other Lender Provided
Financial Service Product.

“OFAC” shall mean the United States Department of the Treasury’s Office of
Foreign Assets Control.

“Officer’s Certificate” shall mean a certificate signed by an Authorized Officer
of the Borrower.

“Official Body” shall mean the government of the United States of America or any
other nation, or in each case any political subdivision thereof, whether state,
local, county, provincial or otherwise, and

 

-39-



--------------------------------------------------------------------------------

any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Operating Agreement” shall mean the Pennsylvania Mining Complex Operating
Agreement, dated as of July 7, 2015, as amended as of the Closing Date, among
the Co-Owners and the Operator.

“Operator” shall mean CONSOL Thermal Holdings LLC, a Delaware limited liability
company (f/k/a CNX Thermal Holdings LLC).

“Order” shall have the meaning specified in Section 2.9.9(b) [Liability for Acts
and Omissions].

“Other Connection Taxes” shall mean, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced any
Loan Document, or sold or assigned an interest in any Note or Loan Document).

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which any Agent, any Lender or Affiliate of any Agent or a
Lender (or any Person that was an Agent or a Lender or Affiliate of an Agent or
Lender at the time such agreement or arrangement was entered into) provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.6.2 [Replacement of a Lender]).

“Other Term A Loan Commitments” shall have the meaning assigned to such term in
Section 2.11.1 [Establishment of Incremental Facilities].

“Other Term A Loans” shall mean term loans that (i) have annual scheduled
amortization in excess of 1.00% of the original aggregate principal amount of
such term loans, (ii) have a final maturity of five years or less, (iii) are, as
reasonably determined by the Administrative Agents, primarily syndicated to
commercial banks in the primary syndication thereof and (iv) have interest
rates, amortization (subject to the foregoing clause (i)), maturity (subject to
the foregoing clause (ii)) and/or other terms different from the Initial Term A
Loans.

“Other Term B Loan Commitments” shall have the meaning assigned to such term in
Section 2.11.1 [Establishment of Incremental Facilities].

 

-40-



--------------------------------------------------------------------------------

“Other Term B Loans” shall mean term loans that (i) are not Other Term A Loans
and (ii) have interest rates, amortization, maturity and/or other terms
different from the Initial Term B Loans.

“Participant” shall have the meaning specified in Section 11.8.4
[Participations].

“Participating Lender” shall have the meaning specified in Section 2.16(b)
[Procedures].

“Participating Member State” shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

“Participation Advance” shall have the meaning specified in Section 2.9.4(a)
[Repayment of Participation Advances], and for the avoidance of doubt shall
include any Participation Advance made pursuant to Section 7(a) of Amendment
No. 1.

“Partnership Agreement” shall mean the Second Amended and Restated Agreement of
Limited Partnership of CCR, dated as of September 30, 2016, among CCR GP, GasCo
and the other parties thereto.

“Partnership Interests” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Patent, Trademark and Copyright Security Agreement” shall mean the Patent,
Trademark and Copyright Security Agreement, dated as of the Closing Date,
executed and delivered by each of the Loan Parties to the Collateral Agent for
the benefit of the Secured Parties.

“Payment Date” shall mean the first Business Day of each calendar quarter after
the date hereof and on the Maturity Date for the applicable Loans or Commitments
or upon termination of the Commitments.

“Payment In Full” and “Paid in Full” shall mean the payment in full in cash of
the Loans and other Obligations (other than contingent indemnity obligations not
then due) under the Loan Documents, termination of the Commitments and
expiration or termination of all Letters of Credit (or with respect to any
Letter of Credit with an expiration date that extends beyond the Revolving
Maturity Date, the pledge of Cash Collateral for such Letter of Credit pursuant
to Section 2.9.10 [Cash Collateral Prior to the Revolving Maturity Date]).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pennsylvania Mining Complex” shall mean those certain coal mines in Greene and
Washington Counties, Pennsylvania and Marshall County, West Virginia, commonly
known as the Bailey Mine, the Enlow Fork Mine, the Harvey Mine, and the related
preparation plant commonly known as the Bailey preparation plant.

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in Sections 412 and 430 of the Code and Sections 302
and 303 of ERISA.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA, that is subject to Title IV of ERISA or
the Pension Funding Rules and is sponsored or maintained

 

-41-



--------------------------------------------------------------------------------

by Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any times during the immediately preceding five plan years.

“Perfection Certificate” shall mean a certificate in the form of Exhibit
1.1(P)(1) or any other form reasonably acceptable to the Collateral Agent.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit 1.1(P)(2) or any other form reasonably acceptable to the
Collateral Agent.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 8.2.6(b) [Liquidations, Mergers, Consolidations, Acquisitions].

“Permitted Business” shall mean the businesses conducted by the Borrower and its
Subsidiaries on the Closing Date (after giving effect to the Transactions) and
any activity that is ancillary or complementary to or necessary or desirable
for, or otherwise reasonably related to, such businesses.

“Permitted Liens” shall mean:

(1) Liens existing on the Closing Date and described on Schedule 8.2.2;

(2) Liens securing the Obligations in favor of the Collateral Agent for the
benefit of the Secured Parties;

(3) Liens on cash or Temporary Cash Investments securing Letter of Credit
Obligations with respect to Letters of Credit that have an expiration date that
extends beyond the Letter of Credit Maturity Date in favor of the applicable
Issuing Lender of such Letters of Credit;

(4) Liens in favor of (a) the Borrower or a Guarantor or (b) by a Restricted
Subsidiary that is not a Guarantor in favor of any other Restricted Subsidiary
that is not a Guarantor;

(5) [reserved];

(6) Liens for taxes, assessments and governmental charges not yet delinquent or
the validity of which are being contested in good faith by appropriate
proceedings, promptly instituted and diligently conducted, and for which
adequate reserves have been established to the extent required by GAAP as in
effect at such time, and which proceedings (or orders entered in connection with
such proceedings) have the effect of suspending the enforcement or collection of
such Liens;

(7) Liens incurred to secure appeal bonds and judgment Liens not constituting an
Event of Default or Potential Default, in each case in connection with
litigation or legal proceedings that are being contested in good faith by
appropriate proceedings;

(8) Liens upon real or personal property other than the Collateral, including
any attachment of personal property or real property or other legal process
prior to adjudication of a dispute on the merits, (a) if the validity or amount
thereof is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed or
bonded and continue to be stayed or bonded, (b) if a final judgment is entered
and such judgment is discharged within thirty (30) days of entry, or (c) the
payment of which is covered in full (subject to customary deductible) by
insurance;

 

-42-



--------------------------------------------------------------------------------

(9) inchoate Liens arising by operation of law;

(10) Liens securing Capital Lease Obligations, mortgage financings, equipment
leases, purchase money obligations or other Indebtedness incurred pursuant to
Section 8.2.1(d) [Indebtedness] and Capital Lease Obligations set forth on
Schedule 8.2.1 [Existing Indebtedness]; provided that such Liens shall attach
only to the property (a) acquired with the proceeds of such Indebtedness or
(b) which is the subject of such Capital Lease Obligations;

(11) Liens on Collateral securing obligations in respect of Indebtedness
incurred or outstanding pursuant to Section 8.2.1(i) [Indebtedness]; provided
that such Liens are subordinated to the Liens of the Collateral Agent pursuant
to the Intercreditor Agreement;

(12) Liens on the Equity Interests of a Person that is not a Restricted
Subsidiary to secure obligations of such Person;

(13) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or real
property or other legal process prior to adjudication of a dispute on the
merits, (a) if the validity or amount thereof is being contested in good faith
by appropriate and lawful proceedings diligently conducted so long as levy and
execution thereon have been stayed and continue to be stayed, (b) if a final
judgment is entered and such judgment is discharged within thirty (30) days of
entry, or (c) the payment of which is covered in full (subject to customary
deductible) by insurance;

(14) precautionary filings under the UCC by a lessor with respect to personal
property leased to such Person;

(15) Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;

(16) Liens on Qualified Receivables Assets securing obligations under
Indebtedness permitted by Section 8.2.1(j) [Indebtedness];

(17) Liens on cash or Temporary Cash Investments arising in connection with the
defeasance, discharge or redemption of Indebtedness permitted hereunder;

(18) [reserved];

(19) other Liens not otherwise permitted hereunder with respect to Indebtedness
or other obligations that do not in the aggregate exceed at any one time
outstanding the greater of (i) $25,000,000 and (ii) 1.0% of CTA at such time;

(20) Liens to renew, extend, refinance or refund a Lien referred to in clause
(1) above; provided that (i) such new Lien shall be limited to all or part of
the same property (including future improvements thereon and accessions thereto)
subject to the original Lien and (ii) the obligations secured by such Lien at
such time is not increased to any amount greater than the amount permitted by
Refinancing Indebtedness;

(21) statutory and common law banker’s Liens and rights of setoff on bank
deposits;

(22) option agreements and rights of first refusal granted with respect to
assets that are permitted to be Disposed of pursuant to the terms of
Section 8.2.7 [Dispositions];

 

-43-



--------------------------------------------------------------------------------

(23) [reserved];

(24) any leases of assets permitted by Section 8.2.7 [Dispositions];

(25) [reserved];

(26) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary use of such
property;

(27) pledges, deposits or bonds made in the ordinary course of business to
secure payment of reclamation liabilities or workers’ compensation, or to
participate in any fund in connection with workers’ compensation, unemployment
insurance or other social security programs (including pledges or deposits of
cash securing letters of credit that secure payment of such workers’
compensation, unemployment insurance or other social security programs);

(28) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens (including any other statutory nonconsensual or common law Liens),
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default (including pledges or
deposits of cash securing letters of credit that secure such Liens of landlords
securing obligations to make lease payments that are not yet due and payable or
in default) or, with respect to any of the foregoing, that are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
have been established in accordance with GAAP and which proceedings (or orders
entered in connection with such proceedings) have the effect of suspending the
enforcement or collection of such Liens;

(29) good-faith pledges or deposits made or other Liens granted in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder or other amounts as may be customary, or to secure
statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course of business (including pledges or
deposits of cash securing letters of credit that secure such performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amount due thereunder or other amounts as
may be customary, or that secure such statutory obligations, or such surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business);

(30) Liens on cash and Temporary Cash Investments securing Indebtedness
permitted by Section 8.2.1(f) [Indebtedness] in an aggregate amount not to
exceed $10,000,000 at any one time outstanding; and

(31) deposits and escrows of cash pursuant to customary purchase price
adjustment, indemnity or similar obligations under agreements related to
acquisitions and Dispositions permitted hereunder;

provided that (A) prior to the consummation of the Take-In Transaction,
Permitted Liens shall not include any Liens on the Equity Interests of CCR GP or
CCR other than Liens pursuant to clauses (2) and (11) above and (B) in the event
any Indebtedness (other than any of the Obligations) shall be secured by Liens
on Collateral on a pari passu basis with the Initial Term B Loans (including,
for the avoidance of doubt,

 

-44



--------------------------------------------------------------------------------

any senior secured notes that are secured on a pari passu basis with the Initial
Term B Loans), then the Applicable Margin and/or interest rate floor applicable
to the Initial Term B Loans shall benefit from the MFN Provision as if such
Indebtedness were an Incremental Term B Loan (it being understood that, as of
the Amendment No. 1 Effective Date, no Indebtedness (other than the Obligations)
may be secured by a Lien on the Collateral that is pari passu with the Lien on
the Collateral securing the Obligations).

“Permitted Replacement Contract” shall mean a written agreement, contract or
other arrangement that replaces any Specified Material Contract or other
Material Contract existing immediately prior to such replacement; provided that
the terms are either no less favorable, taken as a whole, to the Borrower and
its Subsidiaries (other than, prior to the consummation of the Take-In
Transaction, CCR and its Subsidiaries) or are otherwise reasonably acceptable to
the Administrative Agents.

“Permitted Undivided Interests Sale” shall mean, prior to the consummation of
the Take-In Transaction, a sale that results in the Co-Owners owning a lower
percentage of the Undivided Interests and CNX Thermal Holdings LLC owning a
higher percentage of the Undivided Interests; provided that (a) not less than
75% of the consideration therefor shall consist of cash and is received by a
Loan Party, (b) such Disposition is for Fair Market Value, (c) the proceeds of
such Disposition are applied in accordance with Section 5.7.2(b) [Dispositions],
(d) no Event of Default has occurred or is continuing or would result therefrom,
(e) after giving effect to such Disposition, the Borrower shall be in compliance
with the Financial Covenants on a Pro Forma Basis and (f) the Borrower shall
have delivered to each Administrative Agent prior to such Disposition a
certificate of an Authorized Officer of the Borrower certifying as to compliance
with the requirements of this definition and setting forth in reasonable detail
calculations of compliance with the Financial Covenants on a Pro Forma Basis.

“Permitted Unsecured Notes” shall mean any unsecured notes issued by the
Borrower and/or Finance Co. in one or more transactions; provided that (i) no
payment of principal in respect of such notes shall be required prior to six
months after the Latest Maturity Date in effect at the time of issuance (except
for customary offers to purchase with proceeds of asset sales or upon the
occurrence of a change of control), (ii) such notes shall not include any
financial maintenance covenants, and the covenants and events of default shall
be customary for high yield debt securities but in any event shall not be more
restrictive than the covenants and events of default in the Second Lien Notes
Indenture, taken as a whole, and (iii) no Subsidiary of the Borrower shall
Guaranty such notes unless such Subsidiary is (or concurrently with any such
Guaranty becomes) a Guarantor hereunder.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, Official Body, or any other entity.

“Pledged Securities” shall mean all of the property described as “Pledged
Securities” in the Security Agreement.

“Pledgor” shall have the meaning set forth in the Security Agreement.

“PNC” shall mean PNC Bank, National Association, its successors and assigns.

“Potential Default” shall mean any event or condition which with notice or
passage of time, or any combination of the foregoing, would constitute an Event
of Default.

“Preferred Stock” shall mean, with respect to any Person, Capital Stock of such
Person of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions,

 

-45-



--------------------------------------------------------------------------------

or as to the distribution of assets upon any voluntary or involuntary
liquidation or dissolution of such Person, over Capital Stock of any other class
of such Person.

“Prime Rate” shall mean the interest rate per annum announced from time to time
by the applicable Administrative Agent at its Principal Office as its then prime
rate, which rate may not be the lowest or most favorable rate then being charged
to commercial borrowers or others by such Administrative Agent. Any change in
the Prime Rate shall take effect at the opening of business on the day such
change is announced.

“Principal Amortization Payment” shall mean a scheduled payment on the Term
Loans of the applicable Class pursuant to Section 3 [Amortization of Term
Loans].

“Principal Office” shall mean the main banking office of the Revolving/TLA
Administrative Agent in Pittsburgh, Pennsylvania or the main banking office of
the TLB Administrative Agent in New Castle, Delaware, as applicable.

“Pro Forma Basis” shall mean:

(1) any Material Acquisition/Disposition and any dividend or distribution on, or
repurchases or redemptions of, Capital Stock of the Borrower made or to be made
by the Borrower or any Restricted Subsidiary during the applicable reference
period or subsequent to such reference period and on or prior to the date of
determination will be given pro forma effect as if it had occurred on the first
day of the applicable reference period;

(2) any Person that is a Restricted Subsidiary on the date of determination will
be deemed to have been a Restricted Subsidiary at all times during such
reference period;

(3) any Person that is not a Restricted Subsidiary on the date of determination
will be deemed not to have been a Restricted Subsidiary at any time during such
reference period;

(4) other than for purposes of compliance with Section 8.2.13(c) [Minimum Fixed
Charge Coverage Ratio], Consolidated Fixed Charges shall be calculated after
giving pro forma effect to incurrences and repayments of Indebtedness (other
than ordinary course working capital borrowings and repayments under revolving
credit facilities) during the applicable reference period or subsequent to such
reference period and on or prior to the date of determination to the extent in
connection with any transaction referred to in clause (1) above as if it had
occurred on the first day of the applicable reference period; and

(5) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
calculation date had been the applicable rate for the entire period (taking into
account the effect on such interest rate of any Specified Swap Agreement
applicable to such Indebtedness).

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and in a manner consistent with Article 11
of Regulation S-X of the Securities Act, as set forth in a certificate of an
Authorized Officer of the Borrower (with supporting calculations) and reasonably
acceptable to each applicable Administrative Agent. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility (to the extent required to be computed on a pro forma basis)
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or

 

-46-



--------------------------------------------------------------------------------

similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate. For the avoidance
of doubt, neither the Fixed Charge Coverage Ratio for purposes of compliance
with Section 8.2.13(c) [Minimum Fixed Charge Coverage Ratio] nor Excess Cash
Flow shall be calculated on a Pro Forma Basis.

“Properties” shall have the meaning assigned to such term in Section 6.25(b)
[Environmental Matters].

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC Credit Support” shall have the meaning assigned to such term in
Section 11.16 [Acknowledgement Regarding Any Supported QFCs].

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) an Eligible Contract Participant (after giving effect to Section 22
of the Guaranty Agreement and any and all other Guaranties of such Guarantor’s
Swap Obligations by the Borrower and any other Guarantor), or (b) an Eligible
Contract Participant that can cause another Person to qualify as an Eligible
Contract Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Receivables Assets” shall mean Receivables (whether now existing or
arising in the future) of the Borrower or any Restricted Subsidiary and any
Related Security and proceeds of such Receivables and Related Security that are
customarily transferred or in which security interests are granted in connection
with asset securitization or factoring transactions involving Receivables.

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions that may be entered into by the Borrower or any Restricted
Subsidiary in which the Borrower or any such Restricted Subsidiary may sell,
contribute, convey or otherwise transfer to a Receivables Subsidiary or any
other Person (in the case of a transfer by a Receivables Subsidiary), or may
grant a security interest in, any Qualified Receivables Assets, including, for
the avoidance of doubt, the Specified Receivables Transaction.

“Qualifying Offer” shall have the meaning assigned to such term in
Section 2.16(b)(ii) [Procedures].

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December, beginning with the last Business Day of June 2019.

“Ratable Share” shall mean:

(i) with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Swing Loans, issue Letters of Credit, participate in Letters of
Credit and other Letter of Credit Obligations, and receive payments, interest,
and fees related thereto and for purposes of Section 2.15(a)(iii) and (b)
[Defaulting Lenders], (a) the proportion that such Lender’s Revolving Credit
Commitment bears to the Revolving Credit Commitments of all of the Lenders,
(b) the proportion that the aggregate principal amount of such Lender’s
participation in Swing Loans bears to the aggregate Swingline Exposure or (c) as
such term is used in the definition of “Letter of Credit Issuing Lender
Sublimit,” the proportion that a Lender’s Commitment bears to the Commitments of

 

-47-



--------------------------------------------------------------------------------

all the Issuing Lenders (or of their Affiliates that are the Revolving Lenders);
provided that in the case of Section 2.15 [Defaulting Lenders] when a Defaulting
Lender shall exist, “Ratable Share” shall mean (x) the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment and (y) the percentage of the aggregate
principal amount of the Swing Loans (disregarding any Defaulting Lender’s Swing
Loans) represented by such Lenders’ participation in Swing Loans. If the
Commitments have terminated or expired, the Ratable Shares for purposes of this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments;

(ii) with respect to a Lender’s obligation to make Term A Loans of any Class and
receive payments, interest, and fees related thereto, the proportion that the
principal amount of such Lender’s Term A Loans bears to the aggregate principal
amount of Term A Loans of all of the Lenders of such Class;

(iii) with respect to a Lender’s obligation to make Term B Loans of any
Class and receive payments, interest, and fees related thereto, the proportion
that the principal amount of such Lender’s Term B Loans bears to the aggregate
principal amount of Term B Loans of all of the Lenders of such Class; and

(iv) with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (x) such Lender’s Revolving Credit Commitment plus Term
Loans, by (y) the sum of the aggregate amount of the Revolving Credit
Commitments plus the Term Loans of all Lenders; provided, however, that if the
Revolving Credit Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.

“Real Property” shall mean, individually as the context requires, real property
that is owned or leased by any Loan Party, including, but not limited to, the
surface, Coal, methane gas and other mineral rights, interests and coal leases
associated with such property, and “Real Properties” shall mean, collectively,
as the context requires, all of the foregoing.

“Receivable Contract” shall mean, with respect to any Receivable, any and all
contracts, instruments, agreements, leases, invoices, notes or other writings
pursuant to which such Receivable arises or that evidence such Receivable or
under which the Person obligated to make payments pursuant to such contracts,
instruments, agreements, leases, invoices, notes or other writings relating to
such Receivable becomes or is obligated to make payment in respect of such
Receivable.

“Receivables” shall mean any right to payment of a monetary obligation, whether
or not earned by performance, owed to the Borrower, any Restricted Subsidiary or
any Receivables Subsidiary, whether constituting an account, as-extracted
collateral, chattel paper, payment intangible, instrument or general intangible,
in each instance arising in connection with the sale of goods that have been or
are to be sold or for services rendered or to be rendered by the Borrower or any
Restricted Subsidiary (or, if purchased by the Borrower or a Restricted
Subsidiary in accordance with Section 8.2.8(o) [Affiliate Transactions], by CCR
or any of its Subsidiaries), and includes the obligation to pay any finance
charges, fees and other charges with respect thereto. Any such right to payment
arising from any one transaction, including any such right to payment
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of any such right to payment arising from
any other transaction.

“Receivables Related Standstill Agreement” shall mean an agreement in form and
substance reasonably satisfactory to the Collateral Agent, pursuant to which the
Collateral Agent shall agree with the collateral agent (or person serving a
similar function) in respect of the Qualified Receivables Transaction

 

-48-



--------------------------------------------------------------------------------

on limitations on Collateral Agent’s exercise of remedies or foreclosure on
Collateral constituting Equity Interests of, or subordinated notes issued by,
any Receivables Subsidiary.

“Receivables Subsidiary” shall mean a wholly owned Subsidiary of the Borrower
(or another Person formed for the purpose of engaging in a Qualified Receivables
Transaction with the Borrower or a Restricted Subsidiary in which the Borrower
or any Restricted Subsidiary makes an Investment and to which the Borrower or
any Restricted Subsidiary transfers Receivables) that engages in no activities
other than in connection with the financing of Receivables, all proceeds thereof
and all rights (contractual or other), collateral and other assets, in each
case, relating to such Receivables, and any business or activities incidental or
related to such business, and that is designated by the Borrower’s Board of
Directors (as provided below) as a Receivables Subsidiary and

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

(a) is Guarantied by the Borrower or any Restricted Subsidiary (excluding
Guaranties of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings;

(b) is recourse to or obligates the Borrower or any Restricted Subsidiary in any
way other than pursuant to Standard Securitization Undertakings; or

(c) subjects any property or asset of the Borrower or of any Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

(2) with which neither the Borrower nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
no less favorable to the Borrower or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of the
Borrower, other than agreements entered into in the ordinary course of business
in connection with servicing Receivables; and

(3) with which neither the Borrower nor any Restricted Subsidiary has any
obligation to maintain or preserve such Receivables Subsidiary’s financial
condition or cause such Receivables Subsidiary to achieve certain levels of
operating results.

Any designation of a Receivables Subsidiary by the Borrower’s Board of Directors
after the Closing Date shall be evidenced to each Administrative Agent by
delivering to each Administrative Agent a Board Resolution giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the preceding conditions.

“Recipient” shall mean (i) any Administrative Agent, (ii) any Lender and
(iii) any Issuing Lender, as applicable.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinanced Term Loans” has the meaning specified in Section 2.13.1(i)
[Refinancing Term Loans].

 

-49-



--------------------------------------------------------------------------------

“Refinanced Term Loan Class” has the meaning specified in Section 2.13.1(i)
[Refinancing Term Loans].

“Refinancing Indebtedness” shall mean Indebtedness that Refinances any
Indebtedness of the Borrower or any Restricted Subsidiary existing on the
Closing Date or incurred in compliance with this Agreement, including
Indebtedness that Refinances Refinancing Indebtedness; provided that:

(1) such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;

(2) such Refinancing Indebtedness has a Weighted Average Life to Maturity at the
time such Refinancing Indebtedness is incurred that is equal to or greater than
the Weighted Average Life to Maturity of the Indebtedness being Refinanced;

(3) such Refinancing Indebtedness has an aggregate principal amount (or if
incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced;

(4) if the refinanced Indebtedness was (A) subordinated in right of payment to
the Obligations or the Guaranties thereof, as the case may be, then such
Refinancing Indebtedness, by its terms, is subordinate in right of payment to
the Obligations or the Guaranties thereof, as the case may be, at least to the
same extent as the Indebtedness being Refinanced or (B) secured by a Lien on
Collateral that was contractually junior to the Lien on such Collateral securing
the Obligations, then such Refinancing Indebtedness may be secured by such
Collateral only to the extent the Liens on such Collateral securing such
Refinancing Indebtedness are contractually junior to the Liens on such
Collateral securing the Obligations to at least the same extent as in the
Indebtedness being Refinanced; and

(5) if the refinanced Indebtedness is purchase money obligations, (a) the
holders of such Refinancing Indebtedness agree that they will look solely to the
fixed assets so acquired which secure such Refinancing Indebtedness, and neither
the Borrower nor any Restricted Subsidiary (i) is directly or indirectly liable
for such Refinancing Indebtedness or (ii) provides credit support, including any
undertaking, Guaranty, agreement or instrument, related to such Refinancing
Indebtedness that would constitute Indebtedness (other than the grant of a Lien
on such acquired fixed assets) and (b) no default or event of default with
respect to such Refinancing Indebtedness would cause, or permit (after notice or
passage of time or otherwise), any holder of any other Indebtedness of the
Borrower or a Guarantor to declare a default or event of default on such other
Indebtedness or cause the payment, repurchase, redemption, defeasance or other
acquisition or retirement for value thereof to be accelerated or payable prior
to any scheduled principal payment, scheduled sinking fund payment or maturity;

provided further, however, that Refinancing Indebtedness shall not include:

(a) Indebtedness of a Subsidiary that Refinances Indebtedness of the Borrower;

(b) Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that
Refinances Indebtedness of an Unrestricted Subsidiary; or

 

-50-



--------------------------------------------------------------------------------

(c) Indebtedness of a Restricted Subsidiary of the Borrower that is not a Loan
Party which Refinances Indebtedness of a Loan Party.

“Refinancing Term A Loans” shall mean Refinancing Term Loans that refinance Term
A Loans.

“Refinancing Term B Loans” shall mean Refinancing Term Loans that refinance Term
B Loans.

“Refinancing Term Lender” shall have the meaning specified in Section 2.13.2
[Refinancing Term Loans].

“Refinancing Term Loan Effective Date” shall have the meaning specified in
Section 2.13.2 [Refinancing Term Loans].

“Refinancing Term Loans” shall have the meaning specified in Section 2.13.1
[Refinancing Term Loans].

“Reimbursement Date” shall have the meaning specified in Section 2.9.3(b)
[Participations, Disbursements, Reimbursement].

“Reimbursement Obligation” shall have the meaning specified in Section 2.9.3(b)
[Participations, Disbursements, Reimbursement].

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, advisors,
trustees, administrators, managers and representatives of such Person and of
such Person’s Affiliates.

“Related Security” shall mean, with respect to any Receivable subject to a
Qualified Receivables Transaction:

(1) all of the Loan Parties’ interests in any goods (including returned goods),
and documentation of title evidencing the shipment or storage of any goods
(including returned goods), relating to any sale giving rise to such Receivable,

(2) all instruments and chattel paper that may evidence such Receivable,

(3) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto,

(4) all of the Loan Parties’ rights, interests and claims under the contracts
and all guaranties, indemnities, insurance and other agreements (including the
related contract) or arrangements of whatever character from time to time
supporting or securing payment of such Receivable or otherwise relating to such
Receivable, whether pursuant to the contract related to such Receivable or
otherwise;

(5) all of the Loan Parties’ rights, remedies, powers, privileges, title and
interest (but not obligations) under any agreement pursuant to which such Loan
Party purchases Receivables from CCR or any of its Subsidiaries in connection
with a Qualified Receivables Transaction;

 

-51-



--------------------------------------------------------------------------------

(6) all books and records of the Loan Parties to the extent related to any of
the foregoing, and all rights, remedies, powers, privileges, title and interest
(but not obligations) in and to each lockbox account and collection account used
solely for depositing proceeds of such Receivables, and any related investment
property acquired with any such proceeds (as such term is defined in the
applicable UCC); and

(7) all proceeds (as defined in the UCC) of any of the foregoing that are or
were received by any Loan Party, including all funds which either are received
by a Loan Party from or on behalf of the Person(s) obligated to make payments
pursuant to the Receivable Contract relating to such Receivable in payment of
any amounts owed (including invoice price, finance charges, interest and all
other charges) in respect of any of the above Receivables or are applied to such
amounts owed by such Person(s) (including any insurance payments that any Loan
Party applies in the ordinary course of its business to amounts owed in respect
of any of the above Receivables, and net proceeds of sale or other disposition
of repossessed goods or other collateral or property of such Person(s) in
respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables).

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharge, injecting, escaping, leaching, dumping, disposing,
depositing into or migration into or through the Environment, or into, from or
through any building or structure.

“Relevant Interbank Market” shall mean in relation to Euro, the European
Interbank Market, and, in relation to any other currency, the London interbank
market or other applicable offshore interbank market.

“Reorganization Plan” shall have the meaning assigned to it in
Section 11.8.2(f)(ii) [No Assignment to Disqualified Person].

“Replaced Revolving Credit Commitments” shall have the meaning specified in
Section 2.14.1 [Replacement Revolving Credit Commitments].

“Replacement Index” shall have the meaning specified in Section 4.6(a)
[Successor LIBOR Rate Index].

“Replacement Index Amendment” shall have the meaning specified in Section 4.6(a)
[Successor LIBOR Rate Index].

“Replacement Revolving Credit Commitments” shall have the meaning specified in
Section 2.14.1 [Replacement Revolving Credit Commitments].

“Replacement Revolving Lender” has the meaning specified in Section 2.14.2
[Replacement Revolving Credit Commitments].

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in violation of any Anti-Terrorism Law.

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA or regulations thereunder with respect to a Pension Plan.

 

-52-



--------------------------------------------------------------------------------

“Repricing Event” shall mean (a) any prepayment or repayment of any Initial Term
B Loans with the proceeds of, or any conversion of Initial Term B Loans into,
any loan that has a lower All-In Yield than the All-In Yield of such Initial
Term B Loans or (b) any amendment to any Initial Term B Loans which reduces the
All-in Yield applicable to such Initial Term B Loans; provided that any such
repayment, prepayment or amendment in connection with any Change of Control or
the Take-In Transaction shall not constitute a Repricing Event.

“Required Class Lenders” shall mean, with respect to any Class, (i) in the case
of any Class of Term Loans, the Lenders of such Class holding more than 50% of
the aggregate principal amount of Term Loans of such Class then outstanding and
(ii) in the case of any Class of Revolving Credit Commitments, the Lenders of
such Class holding more than 50% of the Revolving Credit Commitments of such
Class or, after the termination of the Revolving Credit Commitments of such
Class, the outstanding Revolving Credit Loans and Ratable Share of Letter of
Credit Obligations of such Class; provided that the Revolving Credit Commitment,
Loans and Ratable Share of Letter of Credit Obligations of any Defaulting Lender
shall be disregarded.

“Required Collateral” shall mean (a) all Equity Interests of CCR (other than,
prior to the consummation of the Take-In Transaction, general partnership
interests) owned by the Borrower or any of its Subsidiaries (other than, prior
to the consummation of the Take-In Transaction, CCR or any of its Subsidiaries),
(b) prior to the consummation of the Take-In Transaction, all Equity Interests
of CCR GP, (c)(A) prior to the consummation of the Take-In Transaction, the
Undivided Interests in the Pennsylvania Mining Complex owned by the Borrower or
any of its Subsidiaries (other than, prior to the consummation of the Take-In
Transaction, CCR or any of its Subsidiaries) and (B) on and following the
consummation of Take-In Transaction, the Pennsylvania Mining Complex, (d) the
Baltimore Dock Facility, (e) the Specified Coal Reserves and (f) prior to the
consummation of the Take-In Transaction, all rights in the obligations of the
Affiliated Company Loan Agreement Loan Parties under the Affiliated Company Loan
Documents, including all rights in all Affiliated Company Notes.

“Required Flood Materials” shall mean, at any time of determination, with
respect to each Real Property that is improved with a Building and is subject to
a Mortgage at such time, or is the subject of a Mortgage to be delivered at such
time, (i) a “Life-of-Loan” flood hazard determination with respect to such Real
Property and (ii) if such Real Property is located in a special flood hazard
area, (a) a notification to the Borrower of that fact and evidence of the
receipt by the Borrower of such notice and (b) evidence of flood insurance on
such Real Property that complies with Section 8.1.3 [Maintenance of Insurance].

“Required Lenders” shall mean, collectively, (a) Lenders holding more than 50%
of the sum of (i) the Revolving Credit Commitments or, after the termination of
the Revolving Credit Commitments, the outstanding Revolving Credit Loans and
Ratable Share of Letter of Credit Obligations and (ii) the aggregate principal
amount of any Term Loans then outstanding and (b) the Required Revolving/TLA
Lenders; provided that the Revolving Credit Commitment, Loans and Ratable Share
of Letter of Credit Obligations of any Defaulting Lender shall be disregarded.

“Required Permits” shall mean all permits, licenses, authorizations, plans,
approvals and bonds necessary under the applicable Laws for the Loan Parties to
continue to conduct coal mining and related operations on, in or under such
parties’ real property, and any and all other mining properties owned or leased
by the Borrower or any such Loan Party (collectively, “Mining Property”)
substantially in the manner as such operations had been authorized immediately
prior to such Loan Party’s acquisition of its interests in such real property
and as may be necessary for such Loan Party to conduct, in all material
respects, coal mining and related operations on, in or under the Mining Property
as described in any plan of operation.

 

-53-



--------------------------------------------------------------------------------

“Required Revolving Lenders” shall mean Lenders holding more than 50% of the
Revolving Credit Commitments or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations; provided that the Revolving Credit Commitment, Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of any Defaulting
Lender shall be disregarded.

“Required Revolving/TLA Lenders” shall mean Lenders holding more than 50% of the
sum of (a) the Revolving Credit Commitments or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations and (b) the aggregate principal amount of
outstanding Term A Loans; provided that the Revolving Credit Commitment, Loans
and Ratable Share of Letter of Credit Obligations of any Defaulting Lender shall
be disregarded.

“Required Share” shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” shall mean, with respect to any Loan Party, each of the
chief executive officer, president, vice president, chief financial officer,
chief administrative officer, general counsel, secretary, treasurer and
assistant treasurer of such Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” shall mean:

(1) the declaration or payment of any dividends or any other distributions of
any sort in respect of Equity Interests of the Borrower or any Restricted
Subsidiary (including any payment in connection with any merger or consolidation
involving the Borrower or any Restricted Subsidiary) or similar payment to the
direct or indirect holders of such Equity Interests, other than:

(a) dividends or distributions payable solely in Equity Interests of the
Borrower (other than Disqualified Stock);

(b) dividends or distributions payable solely to the Borrower or a Restricted
Subsidiary; and

(c) pro rata dividends or other distributions made by a Restricted Subsidiary to
minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation);

(2) the purchase, repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Borrower or any Restricted Subsidiary held
by any other Person (other than any acquisition or retirement for value from, or
payment to, the Borrower or any Restricted Subsidiary); or

 

-54-



--------------------------------------------------------------------------------

(3) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Specified Junior Obligations (other than
any intercompany Indebtedness between or among the Borrower and any Restricted
Subsidiary).

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revenue Bonds” shall mean the aggregate principal amount of $102,865,000 of
5.75% Port Facilities Refunding Revenue Bonds (CONSOL Marine Terminals Inc.
(f/k/a CNX Marine Terminals Inc.) Port of Baltimore Facility) Series 2010 due
September 2025 issued pursuant to the Revenue Bonds Indenture.

“Revenue Bonds Indenture” shall mean that certain indenture of trust dated as of
September 1, 2010 by and among Maryland Economic Development Corporation and
Wells Fargo Bank, N.A., as trustee.

“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.11.1 [Establishment of Incremental Facilities].

“Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) (as amended by
Amendment No. 1) in the column labeled “Revolving Credit Commitment,” as such
Commitment is thereafter assigned pursuant to an Assignment and Assumption
Agreement, increased pursuant to Section 2.11 [Incremental Facilities], extended
pursuant to Section 2.12 [Extended Term Loans and Extended Revolving Credit
Commitments], replaced pursuant to Section 2.14 [Replacement Revolving Credit
Commitments] or decreased pursuant to Section 2.4 [Commitment Reductions and
Terminations], and “Revolving Credit Commitments” shall mean the aggregate
Revolving Credit Commitments of all of the Lenders.

“Revolving Credit Loans” shall mean collectively and “Revolving Credit Loan”
shall mean separately all Revolving Credit Loans or any Revolving Credit Loan
made by the Revolving Lenders or one of the Revolving Lenders to the Borrower
pursuant to Section 2.1.1 [Revolving Credit Loans], Section 7(a) of Amendment
No. 1 or Section 2.9.3 [Participations, Disbursements, Reimbursement].

“Revolving Credit Notes” shall mean collectively and “Revolving Credit Note”
shall mean separately all the promissory notes of the Borrower in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans.

“Revolving Exposure” shall mean, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Credit Loans and its Letter of Credit Obligations and Swingline
Exposure at such time.

“Revolving Extension Request” shall have the meaning set forth in
Section 2.12(b) [Extended Term Loans and Extended Revolving Credit Commitments].

“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

“Revolving Lender” shall mean a Person with a Revolving Credit Commitment or, if
the Revolving Credit Commitments have terminated or expired, a Person with
Revolving Exposure.

 

-55-



--------------------------------------------------------------------------------

“Revolving Maturity Date” shall mean the fourth anniversary of the Amendment
No. 1 Effective Date (or with respect to any Revolving Credit Commitments
established pursuant to an Additional Credit Extension Amendment, the maturity
date established for such Revolving Credit Commitments as specified therein);
provided that if the Revolving Maturity Date is not a Business Day, such date
shall be the immediately preceding Business Day.

“Revolving/TLA Administrative Agent” shall have the meaning specified in the
preamble hereto.

“S&P” shall mean Standard and Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and any successor thereto.

“Sanctioned Country” shall mean a country, territory or region subject to a
sanctions program maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC” shall mean the Securities and Exchange Commission, or any Official Body
succeeding to any of its principal functions.

“Second Lien Notes” shall mean the 11.00% second lien notes due 2025 issued on
November 13, 2017, by the Borrower in an aggregate principal amount of
$300,000,000.

“Second Lien Notes Collateral Agent” shall mean UMB Bank, N.A., in its capacity
as collateral agent for the holders of Second Lien Notes and the Second Lien
Notes Trustee.

“Second Lien Notes Documents” shall mean the Second Lien Notes Indenture, the
Second Lien Notes, the Intercreditor Agreement and each security document or
pledge agreement delivered in accordance with applicable local Law to grant a
valid, perfected security interest in any property as collateral for the
obligations in respect of the Second Lien Notes, and all UCC or other financing
statements or instruments of perfection required by the Second Lien Notes
Indenture or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
thereto.

“Second Lien Notes Indenture” shall mean the indenture governing the Second Lien
Notes.

“Second Lien Notes Trustee” shall mean UMB Bank, N.A., in its capacity as
trustee under the Second Lien Notes Indenture.

“Secured Parties” shall mean collectively, the Collateral Agent, the
Administrative Agents, the Swingline Lender, the Issuing Lenders, the Lenders,
the Indemnitees and any provider of a Specified Swap Agreement or Other Lender
Provided Financial Service Product.

“Securities Act” shall mean the Securities Act of 1933.

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, executed and delivered by each of the Loan Parties to the Collateral Agent
for the benefit of the Secured Parties.

 

-56-



--------------------------------------------------------------------------------

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, the Patent, Trademark and Copyright Security Agreement, the
Intercreditor Agreement and each other security document or pledge agreement
delivered in accordance with applicable local Law to grant a valid, perfected
security interest in any property as Collateral for the Obligations, and all UCC
or other financing statements or instruments of perfection required by this
Agreement or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to any document or instrument utilized to pledge or grant or purport to pledge
or grant a security interest or lien on any property as Collateral for the
Obligations, and amendments, supplements or joinders to the foregoing.

“Settlement Date” shall mean the Business Day on which the Revolving/TLA
Administrative Agent elects to effect settlement pursuant to Section 5.11
[Settlement Date Procedures].

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Coal Reserves” shall mean the properties set forth on Schedule 3(c)
of the Perfection Certificate.

“Specified Conditions” shall mean, with respect to any transaction, at the time
of and after giving effect to such transaction, (i) no Revolving Credit Loans,
Swing Loans or Reimbursement Obligations shall be outstanding and (ii) the
aggregate amount available to be drawn under all Letters of Credit shall not
exceed $200,000,000.

“Specified Issuing Lenders” shall mean (i) Credit Suisse AG, Cayman Islands
Branch, (ii) Goldman Sachs Bank USA and (iii) any other Person that becomes an
Issuing Lender after the Closing Date and has provided written notice (prior to
becoming an Issuing Lender) to the Revolving/TLA Administrative Agent and the
Borrower that it does not issue Commercial Letters of Credit.

“Specified Junior Obligations” shall mean (i) any Indebtedness that is incurred
or outstanding pursuant to Section 8.2.1(h), (i) or (m) [Indebtedness] and
(ii) any Subordinated Obligations.

“Specified Leased Properties” shall mean any Real Property leased by a Loan
Party for which the lease requires consent from the landlord in order for such
Loan Party to grant a first priority lien, security interest and assignment in
its leasehold interest therein.

“Specified Liquidity” shall mean the sum at any time of (a) Cash on Hand at such
time plus (b) the excess of the Revolving Credit Commitments over the Revolving
Exposure of all Revolving Lenders

 

-57-



--------------------------------------------------------------------------------

at such time plus (c) if a Qualified Receivables Transaction is effective at
such time, the aggregate available commitments under such Qualified Receivables
Transaction (as limited by the borrowing base thereunder).

“Specified Material Contracts” shall mean (i) the agreements listed on Schedule
1.1(D) and (ii) Permitted Replacement Contracts thereof; provided that upon
consummation of the Take-In Transaction, the following agreements shall be
deemed removed from Schedule 1.1(D): (A) the Operating Agreement and any
amendments thereto, (B) that certain Employee Services Agreement, dated as of
July 7, 2015, by and between Consol Pennsylvania Coal Company LLC and CONSOL
Thermal Holdings LLC, (C) that certain Contract Agency Agreement, dated as of
July 7, 2015, by and between CONSOL Energy Sales Company and CONSOL Thermal
Holdings LLC, and any amendments thereto, (D) that certain Terminal and
Throughput Agreement, dated as of July 7, 2015, by and between CONSOL Marine
Terminals, Inc. and CONSOL Thermal Holdings LLC.

“Specified Receivables Transaction” shall mean the transactions contemplated by
that certain Receivables Financing Agreement, dated the Specified Receivables
Transaction Closing Date (as the same may be amended, supplemented, restated or
otherwise modified from time to time), by and among CONSOL Funding LLC, as
borrower, PNC Bank, National Association, as administrative agent, CPCC, as
initial servicer, and the lenders and other entities from time to time party
thereto, so long as such Receivables Financing Agreement and the other
documentation, filings and instruments entered into and/or delivered in
connection therewith are in form and substance reasonably satisfactory to the
Administrative Agents.

“Specified Receivables Transaction Closing Date” shall mean November 30, 2017.

“Specified Receivables Transaction Letters of Credit” shall mean those Letters
of Credit on Schedule 1.01(C) identified as being intended to be deemed issued
under the Specified Receivables Transaction.

“Specified Swap Agreement” shall mean any Swap Agreement entered into for the
purpose of hedging risk between (a) any Loan Party and (b) any counterparty that
is, or was at the Closing Date or at the time such Swap Agreement was entered
into, an Agent, a Lender or an Affiliate of an entity that is an Agent or an
entity that is a Lender.

“Spin-Off” shall mean the distribution of the shares of common stock of the
Borrower to the stockholders of GasCo in a spin-off transaction consummated
substantially in the manner described in the Form 10.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities customarily entered into in connection with accounts
receivables financings.

“Standby Letter of Credit” shall mean a Letter of Credit that is not a
Commercial Letter of Credit.

“Stated Maturity” shall mean, with respect to any Indebtedness, the maturity
date (or specified date on which the final payment of principal on such
Indebtedness is due) applicable thereto including as such maturity date (or
specified date) may be changed to an earlier date pursuant to the provisions of
the documents governing such Indebtedness including pursuant to any mandatory
redemption provision (but excluding any provision providing for the repurchase
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency unless such contingency has occurred).

“Submitted Amount” has the meaning assigned to such term in Section 2.16(b)(i)
[Procedures].

 

-58-



--------------------------------------------------------------------------------

“Submitted Prepayment Price” has the meaning assigned to such term in
Section 2.16(b)(i) [Procedures].

“Subordinated Obligation” shall mean any Indebtedness of the Borrower or any
Guarantor (whether outstanding on the Closing Date or thereafter incurred) which
is subordinate or junior in right of payment to, in the case of the Borrower,
the Obligations or, in the case of a Guarantor, its Guaranty of the Obligations
pursuant to a written agreement to that effect.

“Subsidiary” shall mean, with respect to any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of the Voting Stock thereof is at the time owned or
controlled, directly or indirectly, by:

(1) such Person;

(2) such Person and one or more Subsidiaries of such Person; or

(3) one or more Subsidiaries of such Person.

“Subsidiary Shares” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Supported QFC” shall have the meaning assigned to such term in Section 11.16
[Acknowledgement Regarding Any Supported QFCs].

“Swap” shall mean any “swap” as defined in Section 1a(47) of the Commodity
Exchange Act and regulations thereunder, other than (a) a swap entered into, or
subject to the rules of, a board of trade designated as a contract market under
Section 5 of the Commodity Exchange Act, or (b) a commodity option entered into
pursuant to Commodity Futures Trading Commission Regulation 32.3(a).

“Swap Agreement” shall mean (i) any Interest Rate Agreement, (ii) any Currency
Agreement, (iii) any Hydrocarbon Swap Agreement or (iv) any cap, floor, collar,
exchange transaction, hedging contract, forward contract, swap agreement,
futures contract, call or put option or any other similar agreement or other
exchange or protection agreement relating to commodity prices, securities prices
or financial market conditions.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
Swap.

“Swing Loan Note” shall mean a promissory note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans.

“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 [Swing Loan Requests].

“Swing Loans” shall mean collectively and “Swing Loan” shall mean separately all
Swing Loans or any Swing Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.6.3 [Making Swing Loans].

“Swingline Cap” shall mean, at any time, the lesser of (i) $25,000,000 and
(ii) the Revolving Credit Commitments at such time.

 

-59-



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Ratable Share of the total Swingline
Exposure at such time.

“Swingline Lender” shall mean the Revolving/TLA Administrative Agent in its
capacity as the lender of Swing Loans.

“Take-In Transaction” shall have the meaning specified in Section 8.2.4(v)
[Loans and Investments].

“Target Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.16(b)(i) [Procedures].

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto. “Taxation” shall have a correlative meaning.

“Temporary Cash Investments” shall mean any of the following:

(1) any Investment in direct obligations of the United States of America or any
agency thereof or obligations guaranteed by the United States of America or any
agency thereof, in each case maturing not later than one year following
acquisition thereof;

(2) Investments in time deposit accounts, certificates of deposit and money
market deposits maturing within one year of the date of acquisition thereof
issued by (I) a bank or trust company which is organized under the laws of the
United States of America, any state thereof or any foreign country recognized by
the United States, and which bank or trust company (A) has capital, surplus and
undivided profits aggregating in excess of $250.0 million (or the foreign
currency equivalent thereof) and (B) has outstanding debt which is rated “A-”
(or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Section 3(a)(62) of
the Exchange Act) (provided that the requirement in this clause (2)(I)(B) shall
not apply to any such bank or trust company which is a Lender) or (II) any
money-market fund sponsored by a registered broker dealer or mutual fund
distributor whose assets consist of obligations of the types described in
clauses (1), (2), (3), (4) and (5) of this definition;

(3) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (1) of this definition entered into
with a bank meeting the qualifications described in clause (2) of this
definition;

(4) Investments in commercial paper, maturing not more than 180 days after the
date of acquisition, issued by a Person (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any Investment therein is made of “P-2” (or
higher) according to Moody’s or “A-2” (or higher) according to S&P or “R-1” (or
higher) by Dominion Bond Rating Service Limited or Canadian Bond Rating Service,
Inc. (in the case of a Canadian issuer);

(5) Investments in securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A-2” by Moody’s;

 

-60-



--------------------------------------------------------------------------------

(6) Investments in asset-backed securities maturing within one year of the date
of acquisition thereof with a long-term rating at the time as of which any
Investment therein is made of “A” (or higher) by Dominion Bond Rating Service
Limited or Canadian Bond Rating Service, Inc. (in the case of a Canadian
issuer);

(7) obligations of any foreign government or obligations that possess a guaranty
of the full faith and credit of any foreign government maturing not later than
one year after acquisition thereof;

(8) obligations of United States government-sponsored enterprises, Federal
agencies, and Federal financing banks that are not otherwise authorized
including, but not limited to, (i) United States government-sponsored
enterprises such as instrumentalities of the Federal Credit System (Bank for
Cooperatives, Federal Land Banks), Federal Home Loan Banks and Federal National
Mortgage Association and (ii) Federal agencies such as instrumentalities of the
Department of Housing and Urban Development (Federal Housing Administration,
Government National Mortgage Association), Export-Import Bank, Farmers Home
Administration and Tennessee Valley Authority, in each case maturing not later
than one year following acquisition thereof;

(9) debt obligations (other than commercial paper obligations) of domestic or
foreign corporations maturing not later than one year after acquisition thereof;

(10) preferred stock obligations with a floating rate dividend that is reset
periodically at auction maturing not later than one year after acquisition
thereof;

(11) Investments in repurchase agreements collateralized by any of the above
securities eligible for outright purchase; provided that the collateral is
delivered to a bank custody account in accordance with the terms of a written
repurchase agreement with a dealer or bank; and

(12) Investments in shares of institutional mutual funds whose investment
policies are essentially in agreement with the type and criteria for Investments
otherwise set forth in this definition;

provided that Investments described in clauses (7) through (12) of this
definition are restricted to obligations rated no lower than “A3” or “P-1” by
Moody’s or “A-“ or “A-1” by S&P.

“Term A Lender” shall mean each Person with a Term A Loan Commitment or an
outstanding Term A Loan.

“Term A Loan Commitment” shall mean Initial Term A Loan Commitments, any
Additional Term A Loan Commitments, any Other Term A Loan Commitments and any
commitments to make Extended Term A Loans or Refinancing Term A Loans.

“Term A Loan Maturity Date” shall mean the fourth anniversary of the Amendment
No. 1 Effective Date (or with respect to any Term A Loan established pursuant to
an Additional Credit Extension Amendment, the maturity date established for such
Term A Loan as specified therein); provided that if the Term A Loan Maturity
Date is not a Business Day, such date shall be the immediately preceding
Business Day.

“Term A Loans” shall mean, collectively, the Initial Term A Loans, the
Additional Term A Loans, the Other Term A Loans, the Extended Term A Loans and
Refinancing Term A Loans.

 

-61-



--------------------------------------------------------------------------------

“Term B Lender” shall mean each Person with a Term B Loan Commitment or an
outstanding Term B Loan.

“Term B Loan Commitment” shall mean Initial Term B Loan Commitments, any
Additional Term B Loan Commitments, any Other Term Loan B Commitments and any
commitments to make Extended Term B Loans or Refinancing Term B Loans.

“Term B Loan Maturity Date” shall mean the date which is five and a half years
after the Amendment No. 1 Effective Date (or with respect to any Term B Loan
established pursuant to an Additional Credit Extension Amendment, the maturity
date established for such Term B Loan as specified therein); provided that if
the Term B Loan Maturity Date is not a Business Day, such date shall be the
immediately preceding Business Day.

“Term B Loans” shall mean, collectively, the Initial Term B Loans, the
Additional Term B Loans, the Other Term B Loans, the Extended Term B Loans and
the Refinancing Term B Loans.

“Term Extension Request” shall have the meaning set forth in Section 2.12(a)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Term Lender” shall mean a Term A Lender or a Term B Lender, as the case may be.

“Term Loans” shall mean collectively the Term A Loans and the Term B Loans.

“Term Note” shall mean a promissory note of the Borrower in the form of Exhibit
1.1(N)(3) evidencing a Term Loan.

“Threshold Amount” shall mean $35,000,000.

“Tiered Offer” shall have the meaning assigned to such term in
Section 2.16(b)(i) [Procedures].

“TLB Administrative Agent” shall have the meaning specified in the preamble
hereto.

“Total Net Leverage Ratio” shall mean, as of any date, the ratio of (without
duplication), (A) (x) Consolidated Indebtedness as of such date minus (y) Cash
on Hand as of such date to (B) Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the period of four fiscal quarters of the Borrower
most recently ended on or prior to the date of determination.

“Total Liquidity” shall mean the sum at any time of (a) Cash on Hand at such
time plus (b) the excess of the Revolving Credit Commitments over the Revolving
Exposure of all Revolving Lenders at such time that would be permitted to be
drawn as Revolving Credit Loans at such time without breaching the Financial
Covenants set forth in Section 8.2.13(a) or (b) (determined as if they were in
effect as of the end of the most recent fiscal quarter ended) plus (c) if a
Qualified Receivables Transaction is effective at such time, the aggregate
available commitments under such Qualified Receivables Transaction (as limited
by the borrowing base thereunder) without breaching any financial covenants that
may be applicable thereunder as of the most recently ended fiscal quarter at
such time (assuming such available commitments were drawn at such quarter end).

“Trade Date” shall mean (a) with respect to any assignment of Loans or
Commitments, the “Trade Date” specified in the applicable Assignment and
Assumption Agreement (or if not so specified,

 

-62-



--------------------------------------------------------------------------------

the date the Assignment and Assumption Agreement with respect an assignment is
delivered to the applicable Administrative Agent and (b) with respect to any
participation, the date on which the assigning Lender entered into a binding
agreement to sell such participation.

“Transactions” shall mean, collectively, (1) the Spin-Off, (2) the execution and
delivery of the Specified Material Contracts, and the other Material Contracts
contemplated by the Form 10 to be effective as of the Closing Date, by the
parties thereto, (3) the execution and delivery of the Loan Documents to be
entered into as of the Closing Date by the parties thereto, (4) the Closing Date
Distribution, (5) the Closing Date Refinancing and Releases, (6) to the extent
required, the cash collateralization, and/or cash collateralization of letters
of credit issued to support, surety bonds outstanding for the benefit of the
Borrower and its Subsidiaries as of the Closing Date, (7) the entry by CCR, the
ALF Lender and the other parties thereto into the Affiliated Company Loan
Documents, (8) the effectiveness of any Qualified Receivables Transaction (to
the extent entered into on the Closing Date), (9) the issuance of the Second
Lien Notes and the execution and delivery of the Second Lien Notes Documents,
(10) the borrowing of Term Loans under this Agreement to be made on the Closing
Date and (11) the payment of the fees and expenses incurred in connection with
the foregoing.

“Treasury Rate” shall mean, at the time of computation, the weekly average yield
rounded to the nearest 1/100th of a percentage point (for the most recently
completed week for which such information is available as of the date that is
two Business Days prior to the prepayment or mandatory assignment date) on
actually traded United States Treasury securities adjusted to a constant
maturity of one year.

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 11.16 [Acknowledgement Regarding Any Supported QFCs]

“UCP” shall have the meaning assigned to such term in Section 11.11.1 [Governing
Law].

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Undivided Interests” shall mean the undivided co-ownership interests in the
Pennsylvania Mining Complex.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in each applicable jurisdiction or other applicable Law entitled to all
the rights, benefits and priorities provided by the Uniform Commercial Code or
such Law.

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 5.9.5(b)(i)(C) [Status of Lenders].

“Unrestricted Subsidiary” shall mean (a) prior to the consummation of the
Take-In Transaction, CCR and its Subsidiaries and (b) any other Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary or a
Person becoming a Subsidiary through merger or consolidation or Investment
therein or CCR and its Subsidiaries following the consummation of the Take-In
Transaction) that is designated by the Board of Directors of the Borrower as an
Unrestricted Subsidiary pursuant to a Board

 

-63-



--------------------------------------------------------------------------------

Resolution in accordance with Section 8.2.3 [Designation of Unrestricted
Subsidiaries]; provided that in no event shall CCR GP or any Subsidiary of the
Borrower that owns any Required Collateral (other than CCR and its Subsidiaries)
be designated an Unrestricted Subsidiary. All Subsidiaries of an Unrestricted
Subsidiary shall also be Unrestricted Subsidiaries.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Subsidiary” of any specified Person shall mean a Subsidiary of
such Person all of the outstanding Equity Interests or other ownership interest
of which (other than directors’ qualifying shares) will at that time be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

(b) Construction/Calculations.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
permitted successors and assigns; (v) unless otherwise provided, reference to
any agreement, including this Agreement and any other Loan Document together
with the schedules and exhibits hereto or thereto, document or instrument,
order, declaration, understanding or other arrangement means such agreement,
document, instrument, order, declaration, understanding or other arrangement as
amended, restated, supplemented, modified, extended, renewed, refunded,
superseded, substituted for, replaced, refinanced or increased in whole or in
part, from

 

-64-



--------------------------------------------------------------------------------

time to time, to the extent not prohibited hereunder; provided that the term
“Affiliated Company Loan Documents” (and related terms) shall not apply to any
refinancing or replacement facility for which Section 5.7.5 [Refinancing of
Affiliated Company Loan Facility] shall apply; (vi) any reference to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law shall, unless
otherwise specified, refer to such Law as amended, modified, supplemented or
replaced from time to time; (vii) relative to the determination of any period of
time, “from” means “from and including,” “to” means “to but excluding,” and
“through” means “through and including”; (viii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (ix) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document; (x) unless otherwise
specified, all references herein to times of day shall be references to Eastern
time and (xi) references to the “date hereof” or “date of this Agreement” shall
be to the Closing Date.

For the avoidance of doubt, if any minimum Liquidity test or maximum Total Net
Leverage Ratio test applicable to the making of an Investment or Restricted
Payment or an incurrence of Indebtedness is satisfied (on a Pro Forma Basis if
applicable) as of the time of the making of such Investment or Restricted
Payment or incurrence of such Indebtedness in accordance with the terms of such
test, the making of such Investment or Restricted Payment or incurrence of such
Indebtedness will not be deemed to violate the applicable covenant or
restriction contained herein solely because at a later date such minimum
Liquidity level or maximum Total Net Leverage Ratio test is unable to be
satisfied (it being understood that this sentence shall not be construed to
excuse any inaccurate certification as to the satisfaction of any such test or
the failure to make all pro forma adjustments or proper calculations applicable
to such test).

(c) Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Historical Statements referred to in Section 6.9(a) [Historical Statements],
except in the case of the definition of “Maintenance Capital Expenditures,” as
contemplated in the definition thereof. For the avoidance of doubt, (i) in no
event shall any lease be deemed a capital lease for purposes of this Agreement
if such lease would have been categorized as an operating lease as determined in
accordance with GAAP prior to giving effect to the Accounting Standards
Codification Topic 842, Leases and (ii) all lease liabilities and right of use
assets in each case related to operating leases shall be excluded from all
calculations made under this Agreement. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agents, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agents and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

-65-



--------------------------------------------------------------------------------

(d) Valuations.

Whenever this Agreement requires the determination of the monetary value of
“other consideration,” a Guaranty, “other obligations” or an Investment and the
computation method to determine such monetary value is not already addressed by
GAAP, (i) the monetary value of “other consideration” or an Investment of
tangible property shall be calculated as the Fair Market Value of such
consideration or tangible property, (ii) the monetary value of any Guaranty at
any time of a fixed monetary obligation shall be the amount of such fixed
monetary obligation at such time, (iii) the monetary value of any Guaranty of a
fixed stream of monetary obligations at any time shall be the present value of
the remaining amounts of such stream of monetary obligations at such time
discounted at a rate equal to the Borrower’s cost of funds at such time,
(iv) the monetary value of a Guaranty of performance or of contingent
liabilities at any time shall be the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which would reasonably
be expected to become an actual or matured monetary obligation or liability of
the Person making such Guaranty determined by such Person in good faith, or
(v) the monetary value of “other obligations,” contingent or otherwise, at any
time shall be the amount which, in light of all the facts and circumstances
existing at the time, represent the amount which would reasonably be expected to
become an actual or matured monetary obligation or liability of the Person who
is obligated for such “other obligations.”

(e) Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such times.

(f) Pro Forma Financial Covenant Compliance.

Whenever compliance with a Financial Covenant is required to be made on a Pro
Forma Basis for determining the permissibility of any action, or the level of
such Financial Covenant is used in reference to a test or covenant hereunder
(but not, for the avoidance of doubt, for the purposes of determining actual
compliance with Section 8.2.13 [Financial Covenants]): (a) if such compliance is
required prior to a date on which there is a level applicable to such Financial
Covenant in such Section 8.2.13 [Financial Covenants], the level for the first
date for which there is a level so applicable in such Section shall be used in
determining such compliance or whether such test or covenant is satisfied,
(b) if such compliance is required on a date on which there is no level
applicable to such Financial Covenant in Section 8.2.13 [Financial Covenants]
and which follows a date on which there is a level applicable to such Financial
Covenant in such Section, the level for the latest date for which there is a
level so applicable in such Section shall be used in determining such compliance
or whether such test or covenant is satisfied, (c) the levels set forth in this
Agreement as applicable to such Financial Covenants in such Section shall not
give effect to any amendment, modification or waiver with respect to such
Section (or any amendment, modification or waiver of a definition as applied in
such Section) that is not approved by the Required Lenders and (d) the reference
in Section 8.2.13 [Financial Covenants] that the covenants in such
Section 8.2.13 are for the benefit of the Revolving Lenders and Term A Lenders
shall not be interpreted to mean that all Lenders are not the beneficiaries of
the requirements of such compliance on a Pro Forma Basis or the satisfaction of
such test or covenant for determining the permissibility of an action hereunder.

 

-66-



--------------------------------------------------------------------------------

(g) Interest Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR Rate” or with
respect to any comparable or successor rate thereto, or replacement rate
therefor.

10. FACILITIES

(a) Commitments.

(i) Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time after the Closing
Date to, but not including, the Revolving Maturity Date; provided that after
giving effect to each such Loan, (i) such Lender’s Revolving Exposure shall not
exceed such Lender’s Revolving Credit Commitment and (ii) the Revolving Facility
Usage shall not exceed the Revolving Credit Commitments. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.1
[Revolving Credit Loans].

(ii) Swing Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, the Swingline Lender may, at its option, cancelable at
any time for any reason whatsoever, make swing loans (the “Swing Loans”) to the
Borrower at any time or from time to time after the Closing Date to, but not
including, the Revolving Maturity Date, in an aggregate principal amount up to
but not in excess of the Swingline Cap; provided that, after giving effect to
each such Loan, the Revolving Facility Usage shall not at any time exceed the
Revolving Credit Commitments. Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.2 [Swing Loans].

(iii) Term A Loans

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Term A Lender made a term loan to the
Borrower on the Closing Date in a principal amount equal to such Lender’s
Initial Term A Loan Commitment as in effect on the Closing Date.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth and in Amendment No. 1, pursuant to the second
sentence of Section 7(b) of Amendment No. 1, each Term A Lender severally agrees
to make a term loan to the Borrower on the Amendment No. 1 Effective Date in an
amount equal to the excess of the principal amount of such Term A Lender’s
Initial Term A Loan as set forth on the Amended Commitment Schedule over the
principal amount of such Term A Lender’s Initial Term A Loan immediately prior
to the Amendment No. 1 Effective Date.

Once repaid or prepaid, the Initial Term A Loans may not be reborrowed.

 

-67-



--------------------------------------------------------------------------------

(iv) Term B Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Term B Lender made a term loan (an
“Initial Term B Loan”) to the Borrower on the Closing Date in a principal amount
equal to such Lender’s Initial Term B Loan Commitment as in effect on the
Closing Date.

Once repaid or prepaid, the Initial Term B Loans may not be reborrowed.

(b) Lenders’ Obligations Several.

Each applicable Lender shall be obligated to participate in each request for
Revolving Credit Loans and Term Loans of any Class pursuant to Section 2.5 [Loan
Requests] in accordance with its Ratable Share. The obligations of each Lender
hereunder are several. The failure of any Lender to perform its obligations
hereunder shall not affect the Obligations of the Borrower to any other party
nor shall any other party be liable for the failure of such Lender to perform
its obligations hereunder.

(c) Commitment Fees.

Accruing from the Closing Date until the Revolving Maturity Date, the Borrower
agrees to pay to the Revolving/TLA Administrative Agent for the account of each
Revolving Lender, as consideration for such Lender’s Revolving Credit Commitment
hereunder, a nonrefundable commitment fee (the “Commitment Fee”) equal to the
Commitment Fee Rate (computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed) on the average daily difference between
the amount of (a) such Lender’s Revolving Credit Commitment as the same may be
constituted from time to time and (b) such Lender’s Revolving Exposure (for
purposes of this computation, Swing Loans shall not be deemed to be borrowed
amounts under its Revolving Credit Commitment); provided, however, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Credit Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
each Payment Date.

(d) Commitment Reductions and Terminations.

(i) Revolving Credit Commitments.

(a) The Borrower shall have the right any time and from time to time, without
premium or penalty, upon three (3) Business Days’ prior written notice to the
Revolving/TLA Administrative Agent to permanently reduce, in whole multiples of
$5,000,000, or terminate the Revolving Credit Commitments; provided that the
Revolving Credit Commitments may not be reduced pursuant to this Section 2.4.1
below the Revolving Facility Usage. All notices to reduce Revolving Credit
Commitments shall be irrevocable, except that any such notice may state that it
is conditional upon the consummation of a financing transaction, in which case
such notice may be revoked or delayed by the Borrower (by notice to the
Revolving/TLA Administrative Agent on or prior to the specified date of
reduction) if such condition is not satisfied.

(b) The Revolving Credit Commitments shall be reduced in the circumstances set
forth in and pursuant to Section 5.7.2(b) [Dispositions].

 

-68-



--------------------------------------------------------------------------------

(c) Each reduction of Revolving Credit Commitments shall ratably reduce the
Revolving Credit Commitments of the Lenders, except as otherwise provided in an
Additional Credit Extension Amendment as permitted in the definition of “Class.”
Any reduction or termination of the Revolving Credit Commitments shall be
accompanied by (a) the payment in full of any Commitment Fee then accrued on the
amount of such reduction or termination and (b) to the extent that the Revolving
Facility Usage exceeds the Revolving Credit Commitment as so reduced or
terminated, first, the prepayment of Swing Loans, second, the prepayment of
Revolving Credit Loans and third, the Cash Collateralization for the benefit of
the Issuing Lenders (ratably among the Issuing Lenders) of the Borrower’s
obligation under Letter of Credit Obligations (in an aggregate amount under the
foregoing first, second and third clauses, equal to such excess), together with
the full amount of interest accrued on the principal sum of Revolving Credit
Loans to be prepaid (and all amounts referred to in Section 5.10 [Indemnity]
hereof).

(d) The Revolving Credit Commitments shall terminate on the Revolving Maturity
Date.

(ii) Term Loan Commitments.

Each Commitment with respect to a Term Loan shall terminate upon the funding of
such Term Loan. For the avoidance of doubt, the Initial Term A Loan Commitments
and the Initial Term B Loan Commitments terminated on the Closing Date upon the
funding of Initial Term A Loans and Initial Term B Loans, respectively, on the
Closing Date.

(e) Loan Requests.

(i) Loan Requests.

Except as otherwise provided herein, subject to the notice requirements set
forth in this Section 2.5.1 and the other terms and conditions hereof, (a) the
Borrower may from time to time on or after the Amendment No. 1 Effective Date
and prior to the Revolving Maturity Date request the Lenders to make Revolving
Credit Loans, (b) the Borrower may request that the Lenders make Initial Term A
Loans on the Amendment No. 1 Effective Date pursuant to the second paragraph of
Section 2.1.3 [Term A Loans] and (c) the Borrower may from time to time prior to
the applicable Maturity Date renew or convert the Interest Rate Option
applicable to existing Loans pursuant to Section 4.1 [Interest Rate Options] and
Section 4.2 [Interest Periods], by delivering to the applicable Administrative
Agent, not later than 11:00 a.m., (i) except for borrowings of Initial Term A
Loans made on the Amendment No. 1 Effective Date, three (3) Business Days prior
to the proposed Borrowing Date with respect to the making of Loans (other than
Swing Loans) to which the LIBOR Rate Option applies or the conversion to or the
renewal of the LIBOR Rate Option for any Loans (other than Swing Loans); and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Loan (other than Swing Loans) to which the Base Rate Option applies
or the last day of the preceding Interest Period with respect to the conversion
to the Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone immediately
confirmed in writing in such form and delivered by facsimile or email (in “pdf,”
“tif” or similar format) (each, a “Loan Request”); it being understood that the
applicable Administrative Agent may rely on the authority of any individual
making such a telephonic request without the necessity of receipt of such
written confirmation. Each Loan Request shall be irrevocable and shall specify
or certify, as applicable (i) the proposed Borrowing Date; (ii) the aggregate
amount of the proposed Loans comprising each Borrowing Tranche, which amount
shall be in (x) except in the case of the borrowing of Initial Term A Loans on
the Effective Date, the an integral multiple of $1,000,000 and not less than
$5,000,000 for each Borrowing Tranche under the LIBOR Rate Option and (y) an
integral multiple of $50,000 and not less than the lesser of $500,000 or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies; (iii) whether the LIBOR Rate Option or Base

 

-69-



--------------------------------------------------------------------------------

Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to which the
LIBOR Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche. In addition, each Loan Request shall include
a certification by the Borrower that, after giving effect to the borrowing
contemplated by such Loan Request, the aggregate amount of Indebtedness (and,
notwithstanding the definition of “Indebtedness,” all letters of credit
(including Letters of Credit) being deemed to have an outstanding principal
amount of Indebtedness equal to the maximum potential liability of the Borrower
and its Restricted Subsidiaries thereunder) under this Agreement shall not
exceed the Applicable Other Indebtedness Cap; provided that (x) at any
Administrative Agent’s request, the Borrower shall provide such Administrative
Agent calculations and supporting information reasonably satisfactory to such
Administrative Agent showing compliance with the Applicable Other Indebtedness
Cap and (y) notwithstanding the foregoing clause (x), no Administrative Agent
shall have any obligation to request such calculation or information or to
determine compliance with the Applicable Other Indebtedness Cap, and shall be
fully entitled to assume (without any further investigation) that each borrowing
of Loans complies with the Applicable Other Indebtedness Cap if the Borrower
makes a Loan Request for such borrowing.

(ii) Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Revolving Maturity Date request the Swingline Lender to make Swing Loans by
delivery to the Swingline Lender not later than 2:00 p.m. on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.5.2 hereto or a request by telephone immediately confirmed in writing
in such form and delivered by facsimile or email (in “pdf,” “tif” or similar
format) (each, a “Swing Loan Request”); it being understood that the Swingline
Lender may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify the proposed Borrowing
Date and the principal amount of such Swing Loan, which shall be in integral
multiples of $50,000 and shall be not less than $100,000. In addition, each
Swing Loan Request shall include a certification by the Borrower that, after
giving effect to the borrowing contemplated by such Swing Loan Request, the
aggregate amount of Indebtedness (and, notwithstanding the definition of
“Indebtedness,” all letters of credit (including Letters of Credit) being deemed
to have an outstanding principal amount of Indebtedness equal to the maximum
potential liability of the Borrower and its Restricted Subsidiaries thereunder)
under this Agreement shall not exceed the Applicable Other Indebtedness Cap;
provided that (x) at any Administrative Agent’s request, the Borrower shall
provide such Administrative Agent calculations and supporting information
reasonably satisfactory to such Administrative Agent showing compliance with the
Applicable Other Indebtedness Cap and (y) notwithstanding the foregoing clause
(x), no Administrative Agent shall have any obligation to request such
calculation or information or to determine compliance with the Applicable Other
Indebtedness Cap, and shall be fully entitled to assume (without any further
investigation) that each borrowing of Loans complies with the Applicable Other
Indebtedness Cap if the Borrower makes a Swing Loan Request for such borrowing.

(f) Making Loans; Presumptions by Administrative Agent; Repayment of Revolving
Credit Loans; Borrowings to Repay Swing Loans.

(i) Making Loans.

The applicable Administrative Agent shall, promptly after receipt by it of a
Loan Request pursuant to Section 2.5.1 [Loan Requests], notify the applicable
Lenders of its receipt of such Loan Request specifying the information provided
by the Borrower and the apportionment among such Lenders of the requested Loans
as determined by the applicable Administrative Agent in accordance with
Section 2.2

 

-70-



--------------------------------------------------------------------------------

[Lenders’ Obligations Several]. Each Lender shall remit the principal amount of
each Loan of the applicable Class to the applicable Administrative Agent such
that the applicable Administrative Agent is able to, and the applicable
Administrative Agent shall, to the extent the applicable Lenders have made funds
available to it for such purpose and subject to Section 7.2 [Each Additional
Loan or Letter of Credit], fund such Loans to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m. on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the applicable Administrative Agent in a timely manner, the applicable
Administrative Agent may elect in its sole discretion to fund with its own funds
the Loans of such Lender on such Borrowing Date, and such Lender shall be
subject to the repayment obligation in Section 2.6.2 [Presumptions by the
Administrative Agent]. Each Lender may, at its option, make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect in any manner the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(ii) Presumptions by the Administrative Agent.

Unless the applicable Administrative Agent shall have received notice from a
Lender prior to 1:00 p.m. on the proposed date of any Loan that such Lender will
not make available to such Administrative Agent such Lender’s share of such
Loan, such Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.6.1 [Making Loans] and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the applicable Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the applicable
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the applicable
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by such
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans of the applicable Class, under the Base Rate
Option. If such Lender pays its share of the applicable Loan to the applicable
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the applicable Administrative Agent.

(iii) Making Swing Loans.

So long as the Swingline Lender elects to make Swing Loans, the Swingline Lender
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.5.2
[Swing Loan Requests], fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 3:00 p.m. on the
Borrowing Date.

(iv) Repayment of Loans.

The Borrower shall repay all Loans together with all outstanding interest
thereon on the Maturity Date with respect thereto (provided that in the case of
any Swing Loans, the parenthetical phrase in the definition of “Revolving
Maturity Date” shall not be given effect unless the applicable Additional Credit
Extension Amendment has been consented to by the Swingline Lender). On each date
that a Revolving Credit Loan is made, the Borrower shall repay all Swing Loans
then outstanding.

 

-71-



--------------------------------------------------------------------------------

(g) Notes.

(i) Revolving Credit Notes.

If requested by any Revolving Lender, the obligation of the Borrower to repay
the aggregate unpaid principal amount of the Revolving Credit Loans made to it
by such Revolving Lender, together with interest thereon, shall be evidenced by
a Revolving Credit Note payable to the order of such Revolving Lender in a face
amount equal to the Revolving Credit Commitment of such Revolving Lender. The
Revolving Credit Loans shall mature, and the Borrower unconditionally agrees to
pay in full the unpaid principal amount and all amounts outstanding and unpaid
in respect of the Revolving Credit Loans to the Revolving/TLA Administrative
Agent for the account of each Revolving Lender, on the Revolving Maturity Date.

(ii) Swing Loan Note.

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by the Swingline Lender, together with interest thereon, shall
be evidenced by a Swing Loan Note payable to the order of the Swingline Lender
in a face amount equal to the Swingline Cap.

(iii) Term Notes.

If requested by any Term Lender, the obligation of the Borrower to repay the
aggregate unpaid principal amount of Term Loans of each Class made to it by such
Term Lender, together with interest thereon, shall be evidenced by a Term Note
payable to the order of such Term Lender in a face amount equal to the Term
Loans of each Class made by such Term Lender.

(h) Use of Proceeds.

The proceeds of the Loans will be used in accordance with Section 8.1.11 [Use of
Proceeds; Margin Regulations].

(i) Letters of Credit.

(i) Issuance of Letters of Credit.

(a) The Borrower may at any time prior to the Letter of Credit Maturity Date
request the issuance of a letter of credit (each, a “Letter of Credit”), for its
own account or the account of any of the Borrower’s Subsidiaries, or the
amendment or extension of an existing Letter of Credit, by delivering or
transmitting by facsimile or email (in “pdf,” “tif” or similar format), to an
Issuing Lender selected by the Borrower (with a copy to the Revolving/TLA
Administrative Agent) a completed application for letter of credit, or request
for such amendment or extension, as applicable, signed by the Borrower (and, in
the case of a Letter of Credit issued for the account of any of the Borrower’s
Subsidiaries, also signed by such Subsidiary) and otherwise in such form as such
Issuing Lender may specify from time to time by no later than 10:00 a.m. at
least five (5) Business Days, or such shorter period as may be agreed to by such
Issuing Lender, in advance of the proposed date of issuance. The Borrower shall
authorize and direct each Issuing Lender to name the Borrower as the “Applicant”
or “Account Party” of each Letter of Credit and, in the case of a Letter of
Credit issued for the account of any of the Borrower’s Subsidiaries, to name
such Subsidiary as the “Co-Applicant” of such Letter of Credit. Promptly after
receipt of any letter of credit application, such Issuing Lender shall confirm
with the Revolving/TLA Administrative Agent (by telephone or in writing) that
the Revolving/TLA Administrative Agent has received a copy of such Letter of
Credit application and if not, such Issuing Lender will provide the
Revolving/TLA Administrative Agent

 

-72-



--------------------------------------------------------------------------------

with a copy thereof. Letters of Credit may be issued in the form of a Standby
Letter of Credit or a Commercial Letter of Credit; provided that the Specified
Issuing Lenders shall not be required to issue any Commercial Letter of Credit.
Letters of Credit shall be issued only in U.S. Dollars. For the avoidance of
doubt, the Loan Parties acknowledge that each Letter of Credit issued for the
account of Persons other than the Loan Parties shall constitute an Investment
and Guaranty in an amount equal to the face amount of such Letter of Credit,
without duplication, and shall be subject to the limitations set forth herein.

(b) Unless an Issuing Lender has received notice from any Lender, the
Revolving/TLA Administrative Agent or any Loan Party, at least one day prior to
the requested date of issuance, amendment or extension of the applicable Letter
of Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] are not satisfied, then, subject to
the terms and conditions hereof and in reliance on (among other things) the
agreements of the other Lenders set forth in this Section 2.9, such Issuing
Lender or any of such Issuing Lender’s Affiliates will issue the proposed Letter
of Credit or agree to such amendment or extension; provided that after giving
effect thereto:

(i) no Letter of Credit shall expire later than the earlier of (x) subject to
Section 2.9.1(c), twelve (12) months from the date of issuance or extension,
unless the applicable Issuing Lender agrees, and (y) with respect to any Issuing
Lender, the Letter of Credit Maturity Date for such Issuing Lender, unless such
Issuing Lender agrees and the Borrower complies with the requirements of
Section 2.9.10 [Cash Collateral Prior to the Revolving Maturity Date]; and

(ii) in no event shall (x) the aggregate amount of Letter of Credit Obligations
exceed the Letter of Credit Aggregate Sublimit at any one time outstanding,
(y) the aggregate amount of Letter of Credit Obligations with respect to Letters
of Credit issued and outstanding by any Issuing Lender exceed its Letter of
Credit Issuing Lender Sublimit at any one time (unless otherwise agreed to by
such Issuing Lender) or (z) the Revolving Facility Usage exceed the Revolving
Credit Commitments that would be in effect at any time prior to the expiration
of all Letters of Credit outstanding at such time (after giving effect to the
Maturity Date of any Revolving Credit Commitment occurring prior to the
expiration of all such Letters of Credit).

Each request for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Revolving/TLA Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

(c) If the Borrower so requests in any applicable request for a Letter of
Credit, the Issuing Lender may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the Issuing Lender to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Maturity Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined

 

-73-



--------------------------------------------------------------------------------

that it would not be permitted to issue such Letter of Credit in its revised
form (as extended) under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Revolving/TLA
Administrative Agent that the Required Revolving/TLA Lenders have elected not to
permit such extension or (2) from the Revolving/TLA Administrative Agent, any
Revolving Lender or the Borrower that one or more of the applicable conditions
specified in Section 7.2 [Each Additional Loan or Letter of Credit] are not then
satisfied, and in each such case directing the Issuing Lender not to permit such
extension.

(d) Notwithstanding Section 2.9.1(a), no Issuing Lender shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Official Body or arbitrator shall by its terms purport to enjoin or restrain
such Issuing Lender from issuing the Letter of Credit, or any Law applicable to
such Issuing Lender or any request or directive (whether or not having the force
of law) from any Official Body with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it, or (ii) the issuance of the Letter of Credit would violate
one or more policies of such Issuing Lender applicable to letters of credit
generally.

(e) All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto and shall be subject to and governed by the terms and conditions hereof.

(ii) Letter of Credit Fees.

The Borrower shall pay (i) to the Revolving/TLA Administrative Agent for the
ratable account of the Revolving Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate on the daily amount available
to be drawn under each Letter of Credit, and (ii) to each Issuing Lender for its
own account a fronting fee equal to 0.125% per annum on the daily amount
available to be drawn under each Letter of Credit issued by such Issuing Lender.
All Letter of Credit Fees and fronting fees shall be computed on the basis of a
year of 360 days and actual days elapsed and shall be payable in arrears on each
Payment Date following issuance of each Letter of Credit; provided, however,
that fronting fees on Commercial Letters of Credit shall be payable at the time
of issuance. The Borrower shall also pay to each Issuing Lender for such Issuing
Lender’s sole account such Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit issued by
such Issuing Lender as such Issuing Lender may generally charge or incur from
time to time in connection with the issuance, maintenance, extension, renewal,
amendment (if any), assignment or transfer (if any), negotiation, and
administration of Letters of Credit.

(iii) Participations, Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Lender a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Revolving Lender’s Ratable
Share of the maximum amount available to be drawn under such Letter of Credit
and the amount of such drawing, respectively. For the avoidance of doubt, such
participations shall include any such participation in a Letter of Credit
acquired pursuant to Section 7(a) of Amendment No. 1.

 

-74-



--------------------------------------------------------------------------------

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuing Lender will promptly
notify the Borrower and the Revolving/TLA Administrative Agent thereof. Provided
that it shall have received such notice, the Borrower shall reimburse (such
obligation to reimburse such Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) such Issuing Lender prior to 12:00 noon on the next
Business Day following each date that an amount is paid by such Issuing Lender
under any Letter of Credit (each such date, a “Reimbursement Date”) by paying to
the Revolving/TLA Administrative Agent for the account of such Issuing Lender an
amount equal to the amount so paid by such Issuing Lender plus interest at the
interest rate applicable to Loans under the Base Rate Option from the date on
which the amount was paid by such Issuing Lender to the date such Issuing Lender
is reimbursed, unless otherwise required by the Revolving/TLA Administrative
Agent or such Issuing Lender. In the event the Borrower fails to reimburse such
Issuing Lender (through the Revolving/TLA Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the
Reimbursement Date, the Revolving/TLA Administrative Agent will promptly notify
each Revolving Lender thereof of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and each such Revolving Lender’s
Ratable Share of the amount of such drawing. Any notice given by the
Revolving/TLA Administrative Agent or Issuing Lender pursuant to this
Section 2.9.3(b) may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

(c) Each Revolving Lender shall upon any notice pursuant to Section 2.9.3(b)
make available to the Revolving/TLA Administrative Agent for the account of the
applicable Issuing Lender immediately available funds equal to its Ratable Share
of the amount of the drawing, whereupon the Revolving/TLA Administrative Agent
shall promptly pay to the Issuing Lender the amounts so received by it from the
Revolving Lenders. If any Revolving Lender so notified fails to make available
to the Revolving/TLA Administrative Agent for the account of such Issuing Lender
the amount of such Revolving Lender’s Ratable Share of such amount by no later
than 2:00 p.m. on the Reimbursement Date, then interest shall accrue on such
Revolving Lender’s obligation to make such payment, from the Reimbursement Date
to the date on which such Revolving Lender makes such payment (i) at a rate per
annum equal to the Federal Funds Effective Rate during the first three (3) days
following the Reimbursement Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Credit Loans under the Base Rate Option on and after the
fourth day following the Reimbursement Date. Promptly following receipt by the
Revolving/TLA Administrative Agent of any payment from the Borrower pursuant to
this Section 2.9.3, the Revolving/TLA Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that Revolving Lenders have made
payments pursuant to this Section 2.9.3(c) to reimburse the Issuing Lender, then
to such Revolving Lender and the Issuing Lender as their interests may appear.
Any payment made by a Revolving Lender pursuant to this Section 2.9.3(c) to
reimburse the Issuing Lender for any LC Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. The Revolving/TLA Administrative Agent and the applicable Issuing
Lender will promptly give notice (as described in Section 2.9.3(b) above) of the
occurrence of the Reimbursement Date, but failure of the Revolving/TLA
Administrative Agent or such Issuing Lender to give any such notice on the
Reimbursement Date or in sufficient time to enable any Revolving Lender to
effect such payment on such date shall not relieve such Revolving Lender from
its obligation under this Section 2.9.3(c).

(d) If the Issuing Lender shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full as set forth in
Section 2.9.3(b), the unpaid amount thereof shall bear interest, for each day
from and including the first Business Day after receipt of notice to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Revolving Credit Loans under the Base Rate
Option; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to Section 2.9.3(b), then Section 4.3(b) [Interest After

 

-75-



--------------------------------------------------------------------------------

Default] shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Lender, except that interest accrued on and after the
date of payment by any Revolving Lender pursuant to Section 2.9.3(b) to
reimburse the Issuing Lender shall be for the account of such Lender to the
extent of such payment.

(iv) Repayment of Participation Advances.

(a) Upon (and only upon) receipt by the Revolving/TLA Administrative Agent for
the account of an Issuing Lender of immediately available funds from the
Borrower (i) in reimbursement of any payment made by such Issuing Lender under
the Letter of Credit with respect to which any Revolving Lender has made a
payment to the Revolving/TLA Administrative Agent for the account of such
Issuing Lender pursuant to this Section 2.9.4 (each such payment by a Revolving
Lender, a “Participation Advance”) to the Revolving/TLA Administrative Agent, or
(ii) in payment of interest on such a payment made by such Issuing Lender under
such a Letter of Credit, the Revolving/TLA Administrative Agent on behalf of
such Issuing Lender will pay to each Revolving Lender, in the same funds as
those received by the Revolving/TLA Administrative Agent, the amount of such
Revolving Lender’s Ratable Share of such funds, except the Revolving/TLA
Administrative Agent shall retain for the account of such Issuing Lender the
amount of the Ratable Share of such funds of any Revolving Lender that did not
make a Participation Advance in respect of such payment by such Issuing Lender.

(b) If an Issuing Lender or the Revolving/TLA Administrative Agent is required
at any time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, or any official in any Insolvency Proceeding, any portion of any
payment made by any Loan Party to the Revolving/TLA Administrative Agent for the
account of the Issuing Lender pursuant to this Section in reimbursement of a
payment made under any Letter of Credit or interest or fees thereon, each
Revolving Lender shall, on demand of the Revolving/TLA Administrative Agent or
such Issuing Lender, forthwith return to the Revolving/TLA Administrative Agent
for the account of such Issuing Lender the amount of its Ratable Share of any
amounts so returned by the Revolving/TLA Administrative Agent plus interest
thereon from the date such demand is made to the date such amounts are returned
by such Revolving Lender to the Revolving/TLA Administrative Agent, at a rate
per annum equal to the Federal Funds Effective Rate in effect from time to time.

(v) Documentation.

Each Loan Party agrees to be bound by the terms of each Issuing Lender’s Issuer
Documents and written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between an Issuer Document and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, no Issuing Lender shall be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

(vi) Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Lender shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they
substantially comply on their face with the requirements of such Letter of
Credit.

 

-76-



--------------------------------------------------------------------------------

(vii) Nature of Participation and Reimbursement Obligations.

Each Revolving Lender’s obligation in accordance with this Agreement to make
Participation Advances, as contemplated by Section 2.9.3 [Participations,
Disbursements, Reimbursement] and the Obligations of the Borrower to reimburse
each respective Issuing Lender upon a draw under a Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.9 [Letters of Credit] under all
circumstances, including the following circumstances:

(a) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the applicable Issuing Lender or any of its
Affiliates, the Borrower or any other Person for any reason whatsoever, or which
any Loan Party may have against the applicable Issuing Lender or any of its
Affiliates, any Lender or any other Person for any reason whatsoever;

(b) any lack of validity or enforceability of any Letter of Credit;

(c) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Lender or its Affiliates or any Lender or any other Person or,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between any
Loan Party or Subsidiaries of a Loan Party and the beneficiary for which any
Letter of Credit was procured);

(d) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of such Issuing Lender’s Affiliates has been notified thereof;

(e) payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit;

(f) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(g) any failure by such Issuing Lender or any of such Issuing Lender’s
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless such Issuing Lender has received written notice from such Loan
Party of such failure within three (3) Business Days after such Issuing Lender
shall have furnished such Loan Party and the Revolving/TLA Administrative Agent
a copy of such Letter of Credit and such error is material and no drawing has
been made thereon prior to receipt of such notice;

 

-77-



--------------------------------------------------------------------------------

(h) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries;

(i) any breach of this Agreement or any other Loan Document by any party
thereto;

(j) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(k) the fact that an Event of Default or a Potential Default shall have occurred
and be continuing;

(l) the fact that the Revolving Maturity Date shall have passed or this
Agreement or the Revolving Credit Commitments or other Commitments hereunder
shall have been terminated; and

(m) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(viii) Indemnity.

The Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes (subject to
the last sentence of this Section 2.9.8 [Indemnity]), penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which such Issuing Lender or any of such
Issuing Lender’s Affiliates may incur or be subject to as a consequence, direct
or indirect, of the issuance of any Letter of Credit issued by it, other than as
a result of the gross negligence or willful misconduct of such Issuing Lender as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This Section 2.9.8 [Indemnity] shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(ix) Liability for Acts and Omissions.

(a) As between any Loan Party and an Issuing Lender, or such Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, no Issuing
Lender shall be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document (including all sight drafts, certificates and all other
instruments) submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if such Issuing Lender or such Issuing Lender’s Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms;

 

-78-



--------------------------------------------------------------------------------

(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of such Issuing Lender or
such Issuing Lender’s Affiliates, as applicable, including any acts of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of such Issuing Lender’s or such Issuing Lender’s Affiliates
rights or powers hereunder. Nothing in the preceding sentence shall relieve the
Issuing Lender from liability for such Issuing Lender’s gross negligence or
willful misconduct in connection with actions or omissions described in clauses
(i) through (viii) of such sentence, as determined by a final non-appealable
judgment of a court of competent jurisdiction. In no event shall any Issuing
Lender or any Issuing Lender’s Affiliates be liable to any Loan Party for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

(b) Without limiting the generality of the foregoing, each Issuing Lender and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by such Issuing Lender or such Affiliate to have been authorized
or given by or on behalf of the applicant for a Letter of Credit or any
beneficiary, transferee, or assignee of proceeds thereof; (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuing Lender or its Affiliate in
any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each, an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject to such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit. In furtherance and
extension and not in limitation of the specific provisions set forth above, any
action taken or omitted by such Issuing Lender or such Issuing Lender’s
Affiliates under or in connection with the Letters of Credit issued by it, the
Issuer Documents or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not put such Issuing Lender or such
Issuing Lender’s Affiliates under any resulting liability to the Borrower or any
Lender, unless such action taken or omitted is found in a final and
nonappealable judgment by a court of competent jurisdiction to have constituted
gross negligence or willful misconduct.

(x) Cash Collateral Prior to the Revolving Maturity Date.

If the Borrower or any other Loan Party requests the issuance, extension or
renewal of any Letter of Credit and such Letter of Credit would have an
expiration date which is after the Letter of Credit Maturity Date, no Issuing
Lender shall be required to issue, extend or renew such Letter of Credit, but
may elect to do so if the requirements of this Section 2.9.10 are satisfied. The
Borrower shall, on or before the issuance, extension or renewal of such Letter
of Credit, deposit and pledge Cash Collateral for each such Letter of Credit in
an amount equal to 105% of the face value of such outstanding Letter of Credit
plus the amount of fees that would be due under such Letter of Credit through
the expiry date of such Letter of Credit. Such Cash Collateral shall be
deposited pursuant to documentation reasonably satisfactory to the

 

-79-



--------------------------------------------------------------------------------

Revolving/TLA Administrative Agent and such Issuing Lender and the Borrower and
shall be maintained in blocked deposit accounts at such Issuing Lender. The
Borrower hereby grants to the applicable Issuing Lender and the Revolving/TLA
Administrative Agent, on behalf of such Issuing Lender, a security interest in
all Cash Collateral pledged to such Issuing Lender pursuant to this Section or
otherwise under this Agreement. The Cash Collateral related to a particular
Letter of Credit shall be released by the applicable Issuing Lender upon
termination or expiration of such Letter of Credit and the reimbursement by the
Loan Parties of all amounts drawn thereon and the payment in full of all fees
accrued thereon through the date of such expiration or termination. After the
Revolving Maturity Date, the Borrower shall pay any and all fees associated with
any such Letter of Credit with an expiration date that extends beyond the
Revolving Maturity Date directly to the applicable Issuing Lender.

(xi) Issuing Lender Reporting Requirements.

Each Issuing Lender shall, on the first Business Day of each month, provide to
the Revolving/TLA Administrative Agent and the Borrower a schedule of the
Letters of Credit issued by it, in form and substance satisfactory to the
Revolving/TLA Administrative Agent, showing the date of issuance of each Letter
of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Revolving/TLA Administrative Agent may request.

(j) Borrowings to Repay Swing Loans.

The Swingline Lender may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Revolving Lender shall
make a Revolving Credit Loan in an amount equal to such Revolving Lender’s
Ratable Share of the aggregate principal amount of the outstanding Swing Loans,
plus, if the Swingline Lender so requests, accrued interest thereon; provided
that no Revolving Lender shall be obligated in any event to make Revolving
Credit Loans in excess of the amount that would cause its Revolving Exposure to
exceed its Revolving Credit Commitment. Revolving Credit Loans made pursuant to
the preceding sentence shall bear interest at the Base Rate Option and shall be
deemed to have been properly requested in accordance with Section 2.5.1 [Loan
Requests] without regard to any of the requirements of that provision. The
Revolving/TLA Administrative Agent on behalf of the Swingline Lender shall
provide notice to the Revolving Lenders (which may be telephonic or written
notice by letter, facsimile or email (in “pdf,” “tif” or similar format)) no
later than 11:00 a.m. on any Business Day that such Revolving Credit Loans are
to be made under this Section 2.10 [Borrowing to Repay Swing Loans] and of the
apportionment among the Revolving Lenders, and the Revolving Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.5 [Loan Requests] or Section 7.2 [Each
Additional Loan or Letter of Credit] are then satisfied) to the Revolving/TLA
Administrative Agent on behalf of the Swingline Lender, no later than 3:00 p.m.
on the Settlement Date.

(k) Incremental Facilities.

(i) Establishment of Incremental Facilities.

The Borrower may by written notice to each Administrative Agent from time to
time on or after the Amendment No. 1 Effective Date elect to seek
(a) commitments to increase the Revolving Credit Commitments (any such increase
a “Revolving Commitment Increase”), (b) commitments to increase the aggregate
principal amount of any existing Class of Term A Loans (“Additional Term A Loan
Commitments”), (c) commitments to increase the aggregate principal amount of any
existing Class of Term B Loans (“Additional Term B Loan Commitments”), (d)
commitments (“Other Term A Loan Commitments”)

 

-80-



--------------------------------------------------------------------------------

to establish a Class of Other Term A Loans or (e) commitments (“Other Term B
Loan Commitments”) to establish a new Class of Other Term B Loans (all such
additional loans or commitments described in clauses (b), (c), (d) and (e), an
“Incremental Term Loan Commitment”; each Incremental Term Loan Commitment and
Revolving Commitment Increase, an “Incremental Facility”) by an aggregate amount
for all Incremental Facilities not in excess of the Incremental Cap; provided
that (x) the aggregate amount of Revolving Commitment Increases shall not exceed
$50,000,000, (y) after giving effect to any Revolving Commitment Increase, the
aggregate Revolving Credit Commitments of all of the Lenders shall not exceed
$400,000,000 and (z) the aggregate principal amount of Additional Term A Loans
and Other Term A Loans taken together shall not exceed $25,000,000; provided,
further, that on and after the Amendment No. 2 Effective Date, the Borrower
shall be permitted to establish Incremental Facilities only pursuant to clause
(c) or (e). Each such notice shall specify the date (each, an “Incremental
Effective Date”) on which the Borrower proposes that the applicable Incremental
Facility shall be effective, which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to each
Administrative Agent.

No Person that is a Lender prior to the effectiveness of any applicable
Additional Credit Extension Amendment (a “Current Lender”) with respect to any
Incremental Facility shall be obligated to provide any such Incremental
Facility, and any commitment of any Current Lender to provide an Incremental
Facility shall be in the sole discretion of such Current Lender.

(ii) Conditions.

Each Incremental Facility shall become effective, as of the applicable
Incremental Effective Date; provided that:

(a) before and after giving effect to such Incremental Facility (and, if such
Incremental Facility is being established in whole or in part on clause (2) of
the definition of “Incremental Cap,” assuming the full amount of such
Incremental Facility is drawn), each of the conditions set forth in Section 7.2
[Each Additional Loan or Letter of Credit] shall be satisfied;

(b) before and after giving effect to such Incremental Facility (and, if such
Incremental Facility is being established in whole or in part on clause (2) of
the definition of “Incremental Cap,” assuming the full amount of such
Incremental Facility is drawn), no Potential Default or Event of Default has
occurred and is continuing;

(c) the Loan Parties shall deliver to each Agent on or before the effective date
of such Incremental Facility the following documents in a form reasonably
acceptable to each applicable Administrative Agent and the Collateral Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the Incremental Facility has been approved by the Loan Parties,
(2) opinions of counsel, addressed to each Administrative Agent and the Lenders
addressing the authorization, execution and enforceability of the Loan Documents
executed in connection with such Incremental Facility, and (3) if requested by
the Collateral Agent, amendments to the Mortgages executed and delivered by the
applicable Loan Parties to the Collateral Agent for the benefit of the Secured
Parties to reflect the Incremental Facility, in form and substance reasonably
satisfactory to the Collateral Agent, together with (A) the Required Flood
Materials and (B) local counsel opinions regarding the due authorization,
execution, delivery, and enforceability of such mortgage amendments. The Loan
Parties shall cause the amendments described in clause (3) above to be properly
recorded and/or filed in the applicable filing or recording offices; and

 

-81-



--------------------------------------------------------------------------------

(d) the Borrower shall deliver to each Agent a certificate dated as of the
Incremental Effective Date signed by an Authorized Officer of the Borrower
(1) certifying that the conditions set forth in clauses (a) and (b) above are
satisfied and (2) if clause (2) of the definition of “Incremental Cap” is being
utilized, setting forth calculations in reasonable detail showing compliance
with such clause.

(iii) Terms of Revolving Commitment Increases.

Each Revolving Commitment Increase shall be documented as an increase to the
Class of Revolving Credit Commitments with the latest Revolving Maturity Date
and shall be on the same terms (other than with respect to any upfront fees) as
such Class. Each Revolving Commitment Increase shall be not less than $5,000,000
and shall be in integral multiples of $1,000,000 in excess thereof.

(iv) Terms of Incremental Term Loan Commitment.

The terms and provisions of the Incremental Term Loan Commitments and the Term
Loans made pursuant thereto shall be as follows:

(a) (i) the Additional Term A Loans shall have the same terms (including as to
interest rate, maturity, upfront fees and original issue discount) as the
Initial Term A Loans and (ii) the Additional Term B Loans shall have the same
terms (other than, subject to clause (e) below, with respect to any upfront fees
or original issue discount and, subject to clause (h) below, with respect to
prepayment premiums);

(b) any Other Term A Loans or Other Term B Loans shall be secured on a pari
passu basis on the Collateral with the existing Credit Facilities and shall not
be guaranteed by any Subsidiaries of the Borrower that are not Guarantors and
all Liens granted to secure such Other Term A Loans or Other Term B Loans, as
applicable, shall be granted pursuant to the Security Documents;

(c) (i) the final maturity date of all Other Term A Loans shall be no earlier
than the Term A Loan Maturity Date as of the time of incurrence of such Other
Term A Loans and (ii) the final maturity date of all Other Term B Loans shall be
no earlier than the Latest Maturity Date as of the time of incurrence of such
Other Term B Loans;

(d) (i) the Other Term A Loans shall have a Weighted Average Life to Maturity
equal to or greater than the then remaining Weighted Average Life to Maturity of
the Term A Loans outstanding immediately prior to such proposed incurrence of
such Other Term A Loans and (ii) the Other Term B Loans shall have a Weighted
Average Life to Maturity equal to or greater than the then remaining Weighted
Average Life to Maturity of the Term B Loans outstanding immediately prior to
such proposed incurrence of such Other Term B Loans;

(e) (i) the Other Term A Loans shall have an All-In Yield no greater than the
All-In Yield of the Initial Term A Loans and (ii) the All-In Yield applicable to
any Incremental Term B Loans (in the case of Additional Term B Loans, solely
with respect to any upfront fees or original issue discount) will be determined
by the Borrower and the Lenders providing such Incremental Term B Loans;
provided that if the All-In Yield for any Incremental Term B Loans is higher
than the All-In Yield for the Initial Term B Loans, then the Applicable Margins
for the Initial Term B Loans shall be increased to the extent necessary so that
the All-In Yield of the Initial Term B Loans is equal to the All-In Yield for
such Incremental Term B Loans; provided, that if such Incremental Term B Loans
include any LIBOR or Base Rate interest rate “floor” greater than that

 

-82-



--------------------------------------------------------------------------------

applicable to the Initial Term B Loans, such differential between interest rate
floors shall be equated to Applicable Margins for purposes of the foregoing
proviso, but any increase to the All-In Yield of the Initial Term B Loans
required by the foregoing proviso as a result of the differential in the
interest rate floors may be effected by an increase in the interest rate floor
of the Initial Term B Loans rather than an increase in the Applicable Margin
(this clause (e), the “MFN Provision”);

(f) (i) any proposed Other Term A Loans shall not have any terms which require
them to be voluntarily or mandatorily prepaid prior to the repayment in full of
the Term A Loans (including any other previously incurred Other Term A Loans),
unless accompanied by at least a ratable payment of the Term A Loans (other than
such proposed Other Term A Loans) and (ii) any proposed Other Term B Loans shall
not have any terms which require them to be voluntarily or mandatorily prepaid
prior to the repayment in full of the Term B Loans (including any other
previously incurred Other Term B Loans), unless accompanied by at least a
ratable payment of the Term B Loans (other than such proposed Other Term B
Loans);

(g) the amount of any Incremental Term Loans shall not be less than $10,000,000
and shall be in integral multiples of $1,000,000 in excess thereof;

(h) the prepayment premiums applicable to any Incremental Term B Loans shall be
as determined by the Borrower and the Lenders providing such Incremental Term B
Loans, and, without the consent of any other Lender, if such prepayment premiums
are higher, have a longer period of applicability or are not then applicable to
any class of existing Term B Loans to which such Incremental Term B Loans are
intended to be a part of, such prepayment premiums may (but are not required to)
be made so applicable to such class of existing Term B Loans in a manner
reasonably acceptable to the Term Loan B Administrative Agent (for the avoidance
of doubt, it being understood that, with respect to any Incremental Term B Loans
that are so intended to be a part of an existing Class of Term B Loans, if such
prepayment premiums are not so made applicable to such existing Term B Loans,
such Incremental Term Loans shall constitute Other Term B Loans and not
Additional Term B Loans);

(i) except as otherwise required or permitted in clauses (c), (d) and (f) above,
all other terms of each Other Term A Loans, if not consistent with the terms of
the Initial Term A Loans, shall be reasonably satisfactory to the Administrative
Agents; and

(j) except as otherwise required or permitted in clauses (c), (d), (e), (f) and
(h) above, all other terms of each Incremental Term B Loans, if not consistent
with the terms of the Initial Term B Loans, shall be reasonably satisfactory to
the Administrative Agents.

(v) Notes.

The Borrower shall execute and deliver (1) to each Current Lender with a
Revolving Commitment Increase that requests a Revolving Credit Note, a
replacement Revolving Credit Note reflecting the new amount of such Revolving
Lender’s Revolving Credit Commitment after giving effect to its Revolving
Commitment Increase (and the prior Note issued to such Lender shall be deemed to
be canceled and shall be returned to the Borrower as soon as practicable), (2)
to each new Revolving Lender with an Revolving Commitment Increase that requests
a Revolving Credit Note, a Revolving Credit Note reflecting the amount of such
Revolving Lender’s Revolving Credit Commitment, (3) to each Current Lender with
Additional Term A Loans or Additional Term B Loans that requests a Term Note, a
replacement Term Note reflecting the new amount of such Term Lender’s Term A
Loan or Term B Loan, as applicable, after giving effect to its Additional Term A
Loans or Additional Term B Loans, as applicable (and the prior

 

-83-



--------------------------------------------------------------------------------

Note issued to such Lender shall be deemed to be canceled and shall be returned
to the Borrower as soon as practicable) and (4) to each new Term A Lender or
Term B Lender that requests a Term Note evidencing its Incremental Term Loans, a
Term Note reflecting the amount of such Term Lender’s Incremental Term Loans, as
applicable.

(vi) Approval of Incremental Lenders.

Each Incremental Lender shall be subject to the consents specified in
Section 11.8.2(c) [Required Consents] as if the Incremental Facility were an
assignment.

(vii) Documentation.

Each Incremental Facility shall be documented by an Additional Credit Extension
Amendment executed by the Incremental Lenders providing such Incremental
Facility (and the other Persons specified in the definition of “Additional
Credit Extension Amendment” but no other existing Lender), and the Additional
Credit Extension Amendment may provide for such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of each applicable Administrative Agent and the Borrower, to effect the
provisions of this Section 2.11. This Section 2.11 shall supersede any
provisions in Section 5.2 [Pro Rata Treatment of Lenders], Section 5.3 [Sharing
of Payments by Lenders] or Section 11.1 [Modifications, Amendments or Waivers]
to the contrary (but shall be in addition to and not in lieu of the first
proviso of Section 11.1 [Modifications, Amendments or Waivers]).

(viii) Syndication.

In the event that the Borrower elects to request an Incremental Facility, the
Borrower and the applicable Administrative Agent agree to mutually develop a
syndication strategy, including timelines for commitments, to the extent the
applicable Administrative Agent agrees to assist in such syndication.

(ix) Treatment of Outstanding Loans and Letters of Credit.

(i) Repayment of Outstanding Revolving Credit Loans; Borrowing of New Revolving
Credit Loans. On the effective date of each Revolving Commitment Increase, the
Borrower shall (x) repay the Revolving Credit Loans then outstanding to each of
the Current Lenders to the extent necessary so that after giving effect to the
Revolving Commitment Increases each Current Lender that is a Revolving Lender
will have its Ratable Share of the outstanding Revolving Credit Loans, subject
to the Borrower’s indemnity obligations under Section 5.10 [Indemnity] and
(y) borrow Revolving Credit Loans from Incremental Lenders to the extent
necessary so that after giving effect to the Revolving Commitment Increases,
each such Revolving Lender will have its Ratable Share of the outstanding
Revolving Credit Loans. To facilitate the foregoing, the Borrower may, subject
to its compliance with the other terms of this Agreement, borrow new Revolving
Credit Loans on the effective date of such increase. The Revolving/TLA
Administrative Agent is hereby authorized to update Schedule 1.1(B) to reflect
the increase in Revolving Credit Commitments.

(ii) Outstanding Letters of Credit; Repayment of Outstanding Revolving Credit
Loans; Borrowing of New Revolving Credit Loans. On the effective date of each
Revolving Commitment Increase, (a) each Current Lender that is a Revolving
Lender shall be deemed to have sold its existing participation in each then
outstanding Letter of Credit and purchased a participation in each then
outstanding Letter of Credit equal to its Ratable Share of such Letters of
Credit, and (b) each Incremental Lender will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit. All fees shall accrue and be paid on the Letters
of Credit

 

-84-



--------------------------------------------------------------------------------

based upon each Revolving Lender’s participation therein over the relevant
period of time. To the extent necessary to enable each of the Current Lenders
and the Incremental Lenders to own a Ratable Share of the Participation Advances
after any increase in the Revolving Credit Commitments, (a) the Current Lenders
that are Revolving Lenders will sell a portion of its Participation Advances,
and (b) the Incremental Lenders with commitments to make Revolving Commitment
Increases will acquire Participation Advances (and will pay to the Revolving/TLA
Administrative Agent, for the account of each selling Revolving Lender, in
immediately available funds, an amount) equal to its Ratable Share of all
outstanding Participation Advances. All fees and interest on Participation
Advances shall be allocated based upon each Revolving Lender’s ownership therein
from time to time.

(iii) Making of New Term Loans. On any Incremental Effective Date on which new
Incremental Term Loan Commitments are effective, subject to the satisfaction of
the foregoing terms and conditions, each Term A Lender and/or Term B Lender, as
applicable, of such new Incremental Term Loan Commitments shall make a Term A
Loan or Term B Loan, respectively, to the Borrower in an amount equal to its
Incremental Term Loan Commitment.

(iv) Equal and Ratable Benefit. The Incremental Facilities established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranties under the Guaranty Agreement and security interests
created by the Security Documents. The Loan Parties shall take any actions
reasonably required by the Collateral Agent to ensure and/or demonstrate that
the Lien and security interests granted by the Security Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such Class of Term Loans or any such new Commitments.

(l) Extended Term Loans and Extended Revolving Credit Commitments.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (the Loans of such applicable Class, the
“Existing Term Loans”) be converted into a new Class of Term Loans (the Loans of
such applicable Class, the “Extended Term Loans”) with terms consistent with
this Section 2.12. In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the applicable Administrative Agent (a “Term Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be identical to those applicable to the Existing Term
Loans from which such Extended Term Loans are to be converted except that:

(i) the maturity date of the Extended Term Loans shall be later than the
maturity date of the Existing Term Loans and the Weighted Average Life to
Maturity of such Extended Term Loans shall be longer than the then remaining
Weighted Average Life to Maturity of the Existing Term Loans;

(ii) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Existing Term Loans;

(iii) (A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the Extended Term Loans may be different than those
for the Existing Term Loans and (B) additional fees and/or premiums may be
payable to the Extending Lenders providing such Extended Term Loans in addition
to any of the items contemplated by the preceding clause (A);

 

-85-



--------------------------------------------------------------------------------

(iv) the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment premiums) and mandatory prepayment terms as may be
agreed between the Borrower and the Extending Lenders so long as such Extended
Term Loans do not participate on a greater than pro rata basis in any such
mandatory prepayments as compared to Lenders of existing Term Loans; and

(v) the Borrower and its Subsidiaries may be subject to covenants and other
terms for the benefit of the Extending Lenders that apply only after the Latest
Maturity Date (before giving effect to the Extended Term Loans).

(b) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class (the Commitments of
such applicable Class, the “Existing Revolving Credit Commitments”) be converted
into a new Class of Revolving Credit Commitments (the Commitments of such
applicable Class, the “Extended Revolving Credit Commitments”) with terms
consistent with this Section 2.12(b). In order to establish any Extended
Revolving Credit Commitments, the Borrower shall provide a notice to the
Revolving/TLA Administrative Agent (a “Revolving Extension Request”) setting
forth the proposed terms of the Extended Revolving Credit Commitments to be
established, which terms shall be identical to those applicable to the Existing
Revolving Credit Commitments except that:

(i) the maturity date of the Extended Revolving Credit Commitments shall be
later than the maturity date of the Existing Revolving Credit Commitments;

(ii) (A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discount and premiums with respect to the
Extended Revolving Credit Commitments may be different than those for the
Existing Revolving Credit Commitments and/or (B) additional fees and/or premiums
may be payable to the Extending Lenders in addition to or in lieu of any of the
items contemplated by the preceding subclause (A) and/or (C) the undrawn
revolving credit commitment fee rate with respect to the Extended Revolving
Credit Commitments may be different than those for the Existing Revolving Credit
Commitments; and

(iii) the Borrower and its Subsidiaries may be subject to covenants and other
terms for the benefit of the Extending Lenders that apply only after the Latest
Maturity Date (before giving effect to the Extended Revolving Credit
Commitments).

(c) Each Extension Request shall specify the date (the “Extension Effective
Date”) on which the Borrower proposes that the conversion of any Existing Term
Loans or Existing Revolving Credit Commitments into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable, shall be effective, which
shall be a date reasonably satisfactory to the applicable Administrative Agent.
Each Lender of Loans of an Existing Class that are requested to be extended
shall be offered the opportunity to convert its Existing Term Loans or Existing
Revolving Credit Commitments into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, on the same basis as each other Lender of
Loans or Commitments of the same Existing Class. Any Lender (to the extent
applicable, an “Extending Lender”) wishing to have all or a portion of its
Existing Term Loans or Existing Revolving Credit Commitments subject to such
Extension Request converted into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, shall notify the applicable Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Existing Term Loans or Existing Revolving
Credit Commitments subject to such Extension Request that it has elected to
convert into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable. In the event that the aggregate portion of the Existing Term Loans
or Existing Revolving Credit

 

-86-



--------------------------------------------------------------------------------

Commitments subject to Extension Elections exceeds the amount of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, requested
pursuant to the Extension Request, the portion of the Existing Term Loans or
Existing Revolving Credit Commitments converted shall be allocated on a pro rata
basis based on the amount of the Existing Term Loans or Existing Revolving
Credit Commitments, as applicable, included in each such Extension Election.
Notwithstanding the conversion of any Existing Revolving Credit Commitment into
an Extended Revolving Credit Commitment, such Extended Revolving Credit
Commitment shall be treated identically with all Existing Revolving Credit
Commitments for purposes of the obligations of a Revolving Lender in respect of
Swing Loans under Section 2.10 [Borrowings to Repay Swing Loans] and Letters of
Credit under Section 2.9 [Letters of Credit], except that the applicable
Additional Credit Extension Amendment may provide that the maturity date for
Swing Loans and/or the Letters of Credit may be extended and the related
obligations to make Swing Loans and issue Letters of Credit may be continued so
long as the Swingline Lender and/or the applicable Issuing Lender, as
applicable, have consented to such extensions in their sole discretion (it being
understood that no consent of any other Lender shall be required in connection
with any such extension).

(d) An Extended Class shall be established pursuant to an Additional Credit
Extension Amendment as described in Section 2.12(f) below. No Additional Credit
Extension Amendment shall provide for any Class of (x) Extended Term Loans in an
aggregate principal amount that is less than $10,000,000 or (y) Extended
Revolving Credit Commitments in an aggregate principal amount that is less than
$5,000,000. In addition to any terms and changes required or permitted by
Section 2.12(a), the Additional Credit Extension Amendment shall amend the
scheduled amortization payments with respect to the Existing Term Loans from
which the Extended Term Loans were converted to reduce each scheduled principal
repayment amounts for the Existing Term Loans in the same proportion as the
amount of Existing Term Loans to be converted pursuant to such Additional Credit
Extension Amendment.

(e) Notwithstanding anything to the contrary contained in this Agreement, on the
Extension Effective Date, (i) the principal amount of each Existing Term Loan
shall be deemed reduced by an amount equal to the principal amount converted
into an Extended Term Loan, (ii) the amount of each Existing Revolving Credit
Commitment shall be deemed reduced by an amount equal to the amount converted
into an Extended Revolving Credit Commitment and (iii) if, on any Extension
Effective Date, any Revolving Credit Loans of any Extending Lender are
outstanding under the applicable Existing Revolving Credit Commitments, such
Loans (and any related participations) shall be deemed to be converted into
Revolving Credit Loans (and related participations) made pursuant to the
Extended Revolving Credit Commitments in the same proportion as such Extending
Lender’s Existing Revolving Credit Commitments are converted to Extended
Revolving Credit Commitments.

(f) This Section 2.12 shall supersede any provisions in Section 5.2 [Pro Rata
Treatment of Lenders], Section 5.3 [Sharing of Payments by Lenders] or
Section 11.1 [Modifications, Amendments or Waivers] to the contrary. Each
Extended Class shall be documented by an Additional Credit Extension Amendment
executed by the Extending Lenders providing such Extended Class (and the other
Persons specified in the definition of “Additional Credit Extension Amendment”
but no other existing Lender), and the Additional Credit Extension Amendment may
provide for such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the applicable
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.12.

(m) Refinancing Term Loans

(i) The Borrower may at any time and from time to time, by written notice to
applicable Administrative Agent, request the establishment of one or more
additional Classes of Term Loans under this Agreement or an increase to an
existing Class of Term Loans under this Agreement (“Refinancing Term Loans”);
provided that:

 

-87-



--------------------------------------------------------------------------------

(i) the proceeds of such Refinancing Term Loans shall be used, concurrently or
substantially concurrently with the incurrence thereof, solely to refinance all
or any portion of any outstanding Term Loans of any Class (such refinanced Term
Loans, the “Refinanced Term Loans” and such Class, the “Refinanced Term Loan
Class”);

(ii) each Class of Refinancing Term Loans shall be in an aggregate amount of at
least $25,000,000 (or such lesser amount necessary to repay the Refinanced Term
Loan Class in full);

(iii) such Refinancing Term Loans shall be in an aggregate principal amount not
greater than the aggregate principal amount of Refinanced Term Loans plus any
accrued interest, premiums, fees, costs and expenses related thereto (including
any original issue discount or upfront fees);

(iv) the maturity date of such Refinancing Term Loans shall be later than the
Maturity Date of the Refinanced Term Loans, and the Weighted Average Life to
Maturity of such Refinancing Term Loans shall be longer than the then remaining
Weighted Average Life to Maturity of each Refinanced Term Loan Class;

(v) (A) the rate floors, upfront fees, funding discounts, original issue
discounts and premiums with respect to the Refinancing Term Loans may be
different than those for the Refinanced Term Loans and (B) additional fees
and/or premiums may be payable to the Refinancing Term Lenders providing such
Refinancing Term Loans in addition to any of the items contemplated by the
preceding clause (A);

(vi) the Refinancing Term Loans may have optional prepayment terms (including
call protection and prepayment premiums) and mandatory prepayment terms as may
be agreed between the Borrower and the Refinancing Term Lenders so long as such
Refinancing Term Loans do not participate on a greater than pro rata basis in
any such voluntary or mandatory prepayments as compared to the Refinanced Term
Loan Class;

(vii) the covenants and other terms applicable to such Refinancing Term Loans
(excluding those terms described in the clauses (i), (iii), (iv), (v) and
(vi) above), which shall be as agreed between the Borrower and the Refinancing
Term Lenders, shall not be more favorable (when taken as a whole) to the
Refinancing Term Lenders than those applicable to Lenders of the Refinanced Term
Loan Class, except to the extent such covenants and other terms apply solely to
any period after the Latest Maturity Date (before giving effect to the
Refinancing Term Loans);

(viii) no Person that is a Current Lender prior to the effectiveness of any
applicable Additional Credit Extension Amendment with respect to any Refinancing
Term Loans shall be obligated to provide any such Refinancing Term Loans, and
any commitment of any Current Lender to provide a Refinancing Term Loans shall
be in the sole discretion of such Current Lender; and

(ix) the Refinancing Term Loans shall rank pari passu in right of payment and of
security with the existing Loans, on terms and pursuant to documentation
applicable to the Term Loans being refinanced; provided, however, that such
Refinancing Term Loans shall be secured on a pari passu basis with the Initial
Term B Loans by the same assets that secure the existing Obligations and shall
not be guaranteed by any Subsidiaries of Borrower that are not Guarantors.

(ii) Each such notice shall specify (x) the date (each, a “Refinancing Term Loan
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
be made, which shall

 

-88-



--------------------------------------------------------------------------------

be a date reasonably acceptable to the applicable Administrative Agent and
(y) the identity of the Persons (each of which shall be an assignee permitted
pursuant to Section 11.8.2 [Assignments by Lenders] (for this purpose treating a
Lender of Refinancing Term Loans as if it were an assignee)) whom the Borrower
proposes would provide the Refinancing Term Loans and the portion of the
Refinancing Term Loans to be provided by each such Person. On each Refinancing
Term Loan Effective Date, each Person with a commitment for a Refinancing Term
Loan (each such Person, a “Refinancing Term Lender”) shall make a Refinancing
Term Loan to the Borrower in a principal amount equal to such Person’s
Commitment therefor.

(iii) This Section 2.13 shall supersede any provisions in Section 5.2 [Pro Rata
Treatment of Lenders], Section 5.3 [Sharing of Payments by Lenders] or
Section 11.1 [Modifications, Amendments or Waivers] to the contrary (but shall
be in addition to and not in lieu of the first proviso of Section 11.1
[Modifications, Amendments or Waivers]). The Refinancing Term Loans shall be
documented by an Additional Credit Extension Amendment executed by the Persons
providing the Refinancing Term Loans (and the other Persons specified in the
definition of “Additional Credit Extension Amendment” but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the applicable Administrative Agent,
the Collateral Agent and the Borrower, to effect the provisions of this
Section 2.13.

(n) Replacement Revolving Credit Commitments.

(i) The Borrower may at any time and from time to time, by written notice to the
Revolving/TLA Administrative Agent, request the establishment of one or more
additional Classes of Revolving Credit Commitments (“Replacement Revolving
Credit Commitments”) to replace all or a portion of any existing Classes of
Revolving Credit Commitments under this Agreement (“Replaced Revolving Credit
Commitments”); provided that:

(i) substantially concurrently with the effectiveness of the Replacement
Revolving Credit Commitments, all or an equivalent portion of the Revolving
Credit Commitments in effect immediately prior to such effectiveness shall be
terminated, and all or an equivalent portion of the Revolving Credit Loans then
outstanding, together with all interest thereon, and all other amounts accrued
for the benefit of the Revolving Lenders, shall be repaid or paid (it being
understood, however, than any Letters of Credit issued and outstanding under the
Replaced Revolving Credit Commitments shall be deemed to have been issued under
the Replacement Revolving Credit Commitments if the amount of such Letters of
Credit would exceed the remaining amount of commitments under the Replaced
Revolving Credit Commitments after giving effect to the reduction contemplated
hereby);

(ii) such Replacement Revolving Credit Commitments shall be in an aggregate
amount not greater than the aggregate amount of Replaced Revolving Credit
Commitments to be replaced plus any accrued interest, fees, costs and expenses
related thereto (including any upfront fees);

(iii) the maturity date of such Replacement Revolving Credit Commitments shall
be no earlier than the Maturity Date of the Replaced Revolving Credit
Commitments;

(iv) the Letter of Credit Aggregate Sublimit and the Swingline Cap under such
Replacement Revolving Credit Commitments shall be as agreed between the
Borrower, the Lenders providing such Replacement Revolving Credit Commitments,
the Revolving/TLA Administrative

 

-89-



--------------------------------------------------------------------------------

Agent, the Issuing Lender (or any replacement Issuing Lenders) and the Swingline
Lender (or any replacement Swingline Lender);

(v) (A) the rate floors, upfront fees, funding discounts, original issue
discounts and premiums with respect to the Replacement Revolving Credit
Commitments may be different than those for the Replaced Revolving Credit
Commitments and (B) additional fees and/or premiums may be payable to the
Replacement Revolving Lenders providing such Replacement Revolving Credit
Commitments in addition to any of the items contemplated by the preceding clause
(A);

(vi) the Replacement Revolving Credit Commitments may have optional prepayment
or commitment reduction terms (including call protection and prepayment
premiums) and mandatory prepayment or commitment reduction terms as may be
agreed between the Borrower and the Replacement Revolving Lenders so long as
such Replacement Revolving Credit Commitments do not participate on a greater
than pro rata basis in any such voluntary or mandatory prepayments or commitment
reductions as compared to the Replaced Revolving Credit Commitments;

(vii) the covenants and other terms applicable to such Replacement Revolving
Credit Commitment (excluding those terms described in the clauses (i), (iii),
(iv), (v) and (vi) above), which shall be as agreed between the Borrower and the
Replacement Revolving Lenders, shall not be more favorable (when taken as a
whole) to the Replacement Revolving Lenders than those applicable to the Lenders
with Replaced Revolving Credit Commitments, except to the extent such covenants
and other terms apply solely to any period after the Revolving Maturity Date
(before giving effect to the Replacement Revolving Credit Commitments);

(viii) no Person that is a Lender prior to the effectiveness of any applicable
Additional Credit Extension Amendment with respect to any Replacement Revolving
Credit Commitments shall be obligated to provide any such Replacement Revolving
Credit Commitments, and any commitment of any Current Lender to provide a
Replacement Revolving Credit Commitments shall be in the sole discretion of such
Current Lender; and

(ix) the Revolving Credit Loans made pursuant to Replacement Revolving Credit
Commitments shall rank pari passu in right of payment and of security with the
Revolving Credit Loans made pursuant to the Replaced Revolving Credit
Commitments.

(ii) Each such notice shall specify (x) the date on which the Borrower proposes
that the Replacement Revolving Credit Commitments become effective, which shall
be a date reasonably acceptable to the Revolving/TLA Administrative Agent and
(y) the identity of the Persons (each of which shall be an assignee permitted
pursuant to Section 11.8.2 [Assignments by Lenders] (for this purpose treating a
Lender of Replacement Revolving Credit Commitments as if it were an assignee))
whom the Borrower proposes would provide the Replacement Revolving Credit
Commitments (each such Person, a “Replacement Revolving Lender”) and the portion
of the Replacement Revolving Credit Commitments to be provided by each such
Person.

(iii) This Section 2.14 shall supersede any provisions in Section 5.2 [Pro Rata
Treatment of Lenders], Section 5.3 [Sharing of Payments by Lenders] or
Section 11.1 [Modifications, Amendments or Waivers] to the contrary. The
Replacement Revolving Credit Commitments shall be documented by an Additional
Credit Extension Amendment executed by the Persons providing the Replacement
Revolving Credit Commitments (and the other Persons specified in the definition
of “Additional Credit Extension Amendment” but no other existing Lender), and
the Additional Credit Extension Amendment may provide for such amendments to
this Agreement and the other Loan Documents as may

 

-90-



--------------------------------------------------------------------------------

be necessary or appropriate, in the reasonable opinion of the Revolving/TLA
Administrative Agent, the Collateral Agent and the Borrower, to effect the
provisions of this Section 2.14.

(o) Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in any vote of Lenders except as required by Section 11.1.5 [Defaulting
Lenders];

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

all or any part of the outstanding Swing Loans and Letter of Credit Obligations
of such Defaulting Lender shall be reallocated among the non-Defaulting Lenders
with a Revolving Credit Commitment in accordance with their respective Ratable
Shares but only to the extent that (x) the Revolving Facility Usage does not
exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments,
and (y) no Potential Default or Event of Default has occurred and is continuing
at such time;

if the reallocation described in clause (A) above cannot, or can only partially,
be effected, the Borrower shall within one Business Day following notice by the
Revolving/TLA Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, Cash Collateralize for the benefit of the Issuing Lenders
(ratably among the Issuing Lenders) the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Obligations (after giving effect to
any partial reallocation pursuant to clause (A) above) in a deposit account held
at the Revolving/TLA Administrative Agent for so long as such Letter of Credit
Obligations are outstanding;

if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (B) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (A) above, then the fees payable to the Revolving
Lenders pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

if all or any portion of such Defaulting Lender’s Letter of Credit Obligations
are neither reallocated nor Cash Collateralized pursuant to clause (A) or (B)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Revolving Lender hereunder, all Letter of Credit Fees payable under
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations shall

 

-91-



--------------------------------------------------------------------------------

be payable to the Issuing Lenders ((ratably among them) and not to such
Defaulting Lender) until and to the extent that such Letter of Credit
Obligations are reallocated and/or Cash Collateralized; and

(iv) so long as such Lender is a Defaulting Lender, (x) no Issuing Lender shall
be required to issue, amend or increase any Letter of Credit, unless such
Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.13(a)(iii)(B), and (y) participating interests in any newly made Swing
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.13(a)(iii)(A) (and
such Defaulting Lender shall not participate therein).

(b) In the event that the applicable Administrative Agents, the Borrower, the
Swingline Lender and the Issuing Lenders agree in writing that a Defaulting
Lender has adequately remedied all matters that caused such Revolving Lender to
be a Defaulting Lender, then the applicable Administrative Agent will so notify
the parties hereto, and the Ratable Share of the Swing Loans and Letter of
Credit Obligations of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Revolving Lender’s Commitment, and on such date such Revolving
Lender shall purchase at par such of the Loans of the other Revolving Lenders
(other than Swing Loans) as the applicable Administrative Agent shall determine
may be necessary in order for such Revolving Lender to hold such Loans in
accordance with its Ratable Share.

(p) Discounted Prepayment Offers.

(a) Discounted Prepayment Offers. Notwithstanding anything in any Loan Document
to the contrary, so long as no Potential Default or Event of Default has
occurred and is continuing, the Borrower may prepay outstanding Term Loans
(which shall, for the avoidance of doubt, be automatically and permanently
canceled immediately upon such prepayment) on the following basis:

(i) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (a “Discounted Prepayment”) pursuant to a Discounted
Prepayment Offer Solicitation made in accordance with this Section 2.16;
provided that the Borrower shall not initiate any action under this Section 2.16
to make a Discounted Prepayment unless (I) at least ten (10) Business Days shall
have passed since the consummation of the most recent Discounted Prepayment; or
(II) at least three (3) Business Days shall have passed since (x) the Discounted
Prepayment Response Date in any Discounted Prepayment Offer Solicitation in
which no Lender was willing to accept any prepayment of any Term Loan at or
below the Maximum Prepayment Price or (y) the date of the Borrower’s revocation
in full of any Discounted Prepayment in accordance with clause (h) below.

(b) Procedures.

(i) Subject to the proviso to clause (a) above, the Borrower may from time to
time solicit Discounted Prepayment Offers in the form of a Discounted Prepayment
Offer Solicitation by providing notice to the applicable Administrative Agent at
least three (3) Business Days (unless a shorter notice period is agreed to by
such Administrative Agent in its sole discretion) in advance of the proposed
Discounted Prepayment Offer Solicitation; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to
(x) each Term Lender and/or (y) each Term Lender with respect to any Class of
Term Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate principal amount of Term Loans subject to a discounted
prepayment offer solicitation in accordance

 

-92-



--------------------------------------------------------------------------------

with clause (iv) below (the “Target Discounted Prepayment Amount”), the Class or
Classes of Term Loans subject to such offer and the maximum prepayment price
(expressed as a percentage of principal amount) of each relevant Class of Term
Loans at which the Borrower is willing to prepay such Term Loans (the “Maximum
Prepayment Price”) (it being understood that different Maximum Prepayment Prices
and Target Discounted Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such event, each offer will be treated
as a separate offer pursuant to the terms of this Section 2.16), (III) the
Target Discounted Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $1,000,000 in excess thereof (or the
remaining outstanding amount of such Class of Term Loans) and (IV) subject to
clause (h) below, each such solicitation by the Borrower shall remain
outstanding through the Discounted Prepayment Response Date. Each applicable
Administrative Agent will promptly provide each Lender holding the applicable
Class of Term Loans with a copy of such Discounted Prepayment Offer Solicitation
and a form of the Discounted Prepayment Offer to be submitted by a responding
Lender to the applicable Administrative Agent no later than the Discounted
Prepayment Response Date. Except in the case of any amendment or modification of
a Discounted Prepayment Offer Solicitation as set forth in Section 2.16(h)
below, each Lender’s Discounted Prepayment Offer shall be irrevocable and shall
specify a minimum prepayment price (expressed as a percentage of principal
amount), which shall be at or below the Maximum Prepayment Price (the “Submitted
Prepayment Price”) at which such Lender is willing to allow prepayment of any or
all of its then outstanding Term Loans of the applicable Class and the maximum
aggregate principal amount and Class of such Lender’s Term Loans subject to a
discounted prepayment offer in accordance with clause (d) below (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Prepayment
Price. Each Lender may only submit one Discounted Prepayment Offer, but each
Discounted Prepayment Offer may contain up to three offers, with each such offer
specifying a Submitted Prepayment Price for the applicable Class or Classes of
Term Loans and a corresponding Submitted Amount therefor (each such offer, a
“Tiered Offer”), only one of which may result in a Qualifying Offer. Any Lender
whose Discounted Prepayment Offer is not received by the Administrative Agent by
the Discounted Prepayment Response Date shall be deemed to have declined to make
a Discounted Prepayment Offer and to have declined to accept a Discounted
Prepayment of any of its Term Loans at any prepayment price at or below the
Maximum Prepayment Price.

(ii) The applicable Administrative Agent shall promptly, following a request by
the Borrower, advise the Borrower and, in any event, no later than the first
Business Day following a Discounted Prepayment Response Date, of all Discounted
Prepayment Offers. The applicable Administrative Agent shall review all
Discounted Prepayment Offers received at or before the applicable Discounted
Prepayment Response Date and shall determine (subject to the approval of the
Borrower and subject to the rounding requirements of the applicable
Administrative Agent made in its reasonable discretion) the Clearing Prepayment
Price and the Class(es) of Term Loans to be prepaid at such Clearing Prepayment
Price in accordance with this Section 2.16. As used herein, the “Clearing
Prepayment Price” shall be the lowest prepayment price at or below the Maximum
Prepayment Price that yields a Discounted Prepayment in an aggregate principal
amount equal to the lower of (x) the Target Discounted Prepayment Amount and
(y) the sum of all Submitted Amounts. Each Lender that has submitted a
Discounted Prepayment Offer to accept prepayment at a prepayment price that is
at or below the Clearing Prepayment Price with respect to one or more Classes of
Term Loans (each, a “Qualifying Offer”) shall be deemed to have irrevocably
consented to the prepayment of such Class or Classes or Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (iii)) at the Clearing Prepayment Price (each such Lender, a
“Participating Lender”). If a Participating Lender has submitted a Discounted
Prepayment Offer containing Tiered Offers for the applicable Class or Classes of
Term Loans at different Submitted Prepayment Prices, only the Tiered Offer with
the highest Submitted Prepayment Price that is equal to or less than the
Clearing Prepayment Price will be deemed to be the Discounted Prepayment Offer
of such Participating Lender.

 

-93-



--------------------------------------------------------------------------------

(iii) Subject to clause (h) below, if there is at least one Participating
Lender, the Borrower will prepay the Submitted Amount of the applicable
Class(es) of each Participating Lender at the Clearing Prepayment Price for such
Class(es); provided that if the Submitted Amount by all Participating Lenders
offered at a prepayment price at or below the Clearing Prepayment Price exceeds
the Target Discounted Prepayment Amount for the applicable Class(es), prepayment
of the principal amount of the relevant Class(es) of Term Loans for those
Participating Lenders whose Submitted Prepayment Price is equal to the Clearing
Prepayment Price (the “Identified Participating Lenders”) shall be made pro rata
among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender for such Class, and the
applicable Administrative Agent (subject to the approval of the Borrower and
subject to rounding requirements of the applicable Administrative Agent made in
its reasonable discretion) will calculate such proration (the “Discounted
Prepayment Proration”). Unless a Discounted Prepayment Offer Solicitation is
withdrawn in accordance with clause (h) below, promptly, and in any case within
five (5) Business Days following the Discounted Prepayment Response Date,
(I) the Borrower shall notify the applicable Administrative Agent of the
Discounted Prepayment Effective Date, (II) such Administrative Agent shall
notify each Lender of the Discounted Prepayment Effective Date, the Clearing
Prepayment Price for each Class of Term Loans, and the aggregate principal
amount of the Discounted Prepayment and each Class of Term Loans to be prepaid
at the Clearing Prepayment Price on such date (the “Clearing Prepayment Price
Notice”), and (III) such Administrative Agent shall notify each Participating
Lender of the aggregate principal amount of each Class of Term Loans of such
Lender to be prepaid at the Clearing Prepayment Price on such date. Each
determination by the Borrower of the amounts stated in the foregoing notices to
the Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to the Lenders shall be due
and payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with clause (d) below (subject to clause (h) below).

(c) In connection with any Discounted Prepayment, the Borrower and the Lenders
acknowledge and agree that the applicable Administrative Agent may require as a
condition to any Discounted Prepayment, the payment of customary reasonable,
documented fees and expenses from the Borrower in connection therewith.

(d) The Borrower shall make each Discounted Prepayment to the applicable
Administrative Agent, for the account of the Participating Lenders, at such
Administrative Agent’s office in immediately available funds not later than 2:00
p.m. on the Discounted Prepayment Effective Date and all such prepayments shall
be applied to the remaining principal installments of the relevant Class of Term
Loans on a pro rata basis across such installments. The Term Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date. The aggregate principal amount of the Classes and installments of the
relevant Term Loans outstanding shall be deemed reduced by the full par value of
the aggregate principal amount of the Classes of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Prepayment.

(e) To the extent not expressly provided for herein, each Discounted Prepayment
shall be consummated pursuant to procedures consistent with the provisions in
this Section 2.16, established by the Borrower and reasonably satisfactory to
the applicable Administrative Agent.

(f) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.16, each notice or other communication required to be
delivered or otherwise provided to the applicable Administrative Agent shall be
deemed to have been given upon such Administrative Agent’s actual receipt during
normal business hours of such notice or communication in accordance with the
instructions set forth in the Discounted Prepayment Offer Solicitation; provided
that any notice or

 

-94-



--------------------------------------------------------------------------------

communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

(g) The Borrower and the Lenders acknowledge and agree that the applicable
Administrative Agent may (x) perform any and all of its duties under this
Section 2.16 by itself or through any sub-agent or (y) decline to perform any or
all duties under this Section 2.16, in which case under this clause (y) the
Borrower may appoint any other financial institution or advisor (that is not the
Borrower or any of its Affiliates) to act as an arranger in connection with any
Discounted Prepayment pursuant to this Section 2.16. References to
“Administrative Agent” in this Section 2.16 shall be deemed (i) in the case of
clause (x) above, to include any sub-agent and (ii) in the case of clause
(y) above, to be such other financial institution or advisor appointed pursuant
to this clause (g), and, in either case, the Borrower and the Lenders expressly
consent to the performance of such duties by such sub-agent or other financial
institution or advisor, as applicable. The exculpatory provisions pursuant to
this Section 2.16, Section 10 [The Agents] of this Agreement and any other Loan
Document shall apply to each such appointed sub-agent or other financial
institution or advisor and its respective activities in connection with any
Discounted Prepayment provided for in this Section 2.16 as well as the
activities of the applicable Administrative Agent. Each Lender submitting any
Discounted Prepayment Offer acknowledges and agrees for itself and on behalf of
its assignees and Participants that in connection with each Discounted
Prepayment, such Lender has independently and, without reliance on any other
Related Party of such Lender, has made and will continue to make its own
analysis and determination to participate in each Discounted Prepayment and
based on documents and information as it shall deem appropriate at the time.

(h) The Borrower shall have the right, by written notice to each applicable
Administrative Agent, to (x) amend or modify any Discounted Prepayment Offer
Solicitation at its discretion at any time on or prior to the applicable
Discounted Prepayment Response Date pursuant to procedures established by the
Borrower and reasonably satisfactory to such Administrative Agent or (y) revoke
in full (but not in part) its offer to make a Discounted Prepayment and rescind
the Discounted Prepayment Offer Solicitation therefor at its discretion at any
time on or prior to delivery of the applicable Clearing Prepayment Price Notice
(and if such offer is so revoked, any failure by the Borrower to make any
prepayment to a Lender, as applicable, pursuant to this Section 2.16 shall not
constitute a Potential Default or Event of Default).

(i) The Borrower may not use the proceeds of any Revolving Credit Loans or Swing
Loans to fund any Discounted Prepayment.

11. AMORTIZATION OF TERM LOANS

(a) Scheduled Amortization of Initial Term A Loans.

Subject to adjustment as a result of prepayments in accordance with the terms of
this Agreement, the Borrower shall repay, and there shall become due and payable
(together with accrued interest thereon), on each Quarterly Payment Date of each
month listed below, the aggregate principal amount of the Initial Term A Loans
indicated opposite such date:

 

Month

   Amortization Payment  

June 2019

   $ 3,750,000  

September 2019

   $ 3,750,000  

December 2019

   $ 3,750,000  

March 2020

   $ 3,750,000  

June 2020

   $ 6,250,000  

 

-95-



--------------------------------------------------------------------------------

Month

   Amortization Payment  

September 2020

   $ 6,250,000  

December 2020

   $ 6,250,000  

March 2021

   $ 6,250,000  

June 2021

   $ 6,250,000  

September 2021

   $ 6,250,000  

December 2021

   $ 6,250,000  

March 2022

   $ 6,250,000  

June 2022

   $ 8,750,000  

September 2022

   $ 8,750,000  

December 2022

   $ 8,750,000  

Term A Loan Maturity Date

   $ 8,750,000  

; provided that in any event any remaining unpaid principal amount of Initial
Term A Loans shall be due and payable on the earlier of (a) the Term A Loan
Maturity Date applicable to the Initial Term A Loans and (b) the date the
Initial Term A Loans are declared due and payable pursuant to Section 9.2
[Consequences of Event of Default].

(b) Scheduled Amortization of Initial Term B Loans.

Subject to adjustment as a result of prepayments in accordance with the terms of
this Agreement, the Borrower shall repay, and there shall become due and payable
(together with accrued interest thereon), on each Quarterly Payment Date,
commencing with the last Business Day of June 2019, 0.25% of the aggregate
principal amount of the Initial Term B Loans outstanding on the Amendment No. 1
Effective Date (which outstanding principal amount on the Amendment No. 1
Effective Date is $275,000,000); provided that in any event any remaining unpaid
principal amount of Initial Term B Loans shall be due and payable on the earlier
of (a) the Term B Loan Maturity Date applicable to the Initial Term B Loans and
(b) the date the Initial Term B Loans are declared due and payable pursuant to
Section 9.2 [Consequences of Event of Default].

12. INTEREST RATES

(a) Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that (i) there shall not be at
any one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans and (ii) if an Event of Default or Potential Default
exists and is continuing, the Borrower may not request, convert to, or renew the
LIBOR Rate Option for any Loans and the Required Class Lenders of any Class may
demand that all existing Borrowing Tranches of such Class bearing interest under
the LIBOR Rate Option shall be converted immediately to the Base Rate Option,
subject to the obligation of the Borrower to pay any indemnity under
Section 5.10 [Indemnity] in connection with such conversion. If at any time the
designated rate applicable to any Loan made by any Lender exceeds such Lender’s
highest lawful rate, the rate of interest on such Lender’s Loan shall be limited
to such Lender’s highest lawful rate.

 

-96-



--------------------------------------------------------------------------------

(i) Interest Rate Options; Swing Line Interest Rate.

(a) The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Loans:

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) LIBOR Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the LIBOR Rate as determined for each
applicable Interest Period plus the Applicable Margin.

(b) Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to Swing Loans.

(ii) Rate Quotations.

The Borrower may call the applicable Administrative Agent on or before the date
on which a Loan Request is to be delivered to receive an indication of the rates
then in effect, but it is acknowledged that such projection shall not be binding
on the applicable Administrative Agent or the applicable Lenders nor affect the
rate of interest which thereafter is actually in effect when the election is
made.

(b) Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the applicable Administrative Agent thereof at
least three (3) Business Days prior to the effective date of such LIBOR Rate
Option by delivering a Loan Request. The notice shall specify an Interest Period
during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a LIBOR Rate Option:

(a) each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in
integral multiples and not less than the respective amounts set forth in
Section 2.5.1 [Loan Requests] for Borrowings;

(b) in the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day; and

(c) Section 4.5 [Selection of Interest Rate Options] shall apply to any Loan
under the LIBOR Rate Option as to which an interest election has not been made
prior to the deadline for delivery of a notice set forth above.

(c) Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and upon
written demand by the Required Lenders:

 

-97-



--------------------------------------------------------------------------------

(a) the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

(b) each other Obligation hereunder if not paid when due shall bear interest at
a rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option with respect to Revolving Credit Loans plus an additional 2.0%
per annum from the time such Obligation becomes due and payable and until it is
paid in full.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by the Borrower upon demand by the applicable
Administrative Agent.

(d) LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

(i) Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined with respect
to the Loans and/or Commitments of any Class, the applicable Administrative
Agent shall have determined that:

(a) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(b) a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the LIBOR Rate,

such Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

(ii) Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(a) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(b) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(c) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the applicable Administrative Agent shall have the rights specified in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights].

 

-98-



--------------------------------------------------------------------------------

(iii) Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
applicable Administrative Agent shall promptly so notify the applicable Lenders
and the Borrower thereof, and in the case of an event specified in Section 4.4.2
[Illegality; Increased Costs; Deposits Not Available] above, the applicable
Lender shall promptly so notify the applicable Administrative Agent and endorse
a certificate to such notice as to the specific circumstances of such notice,
and the applicable Administrative Agent shall promptly send copies of such
notice and certificate to the other applicable Lenders and the Borrower. Upon
such date as shall be specified in such notice (which shall not be earlier than
the date such notice is given), the obligation of (A) the Revolving Lenders and
the Term A Lenders, in the case of such notice given by the Revolving/TLA
Administrative Agent, (B) the Term B Lenders, in the case of such notice given
by the TLB Administrative Agent, or (C) such Lender, in the case of such notice
given by such Lender, to allow the Borrower to select, convert to or renew a
LIBOR Rate Option shall be suspended until the applicable Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the applicable Administrative Agent, of the applicable Administrative Agent’s or
such Lender’s, as the case may be, determination that the circumstances giving
rise to such previous determination no longer exist. If at any time any
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrower has previously notified the applicable Administrative Agent of
its selection of, conversion to or renewal of a LIBOR Rate Option and such
Interest Rate Option has not yet gone into effect, such notification shall be
deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the applicable Administrative Agent of a determination under Section 4.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrower shall,
subject to the Borrower’s indemnification Obligations under Section 5.10
[Indemnity], as to any Loan of such Lender to which a LIBOR Rate Option applies,
on the date specified in such notice either convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or prepay such Loan in
accordance with Section 5.6 [Voluntary Prepayments]. Absent due notice from the
Borrower of conversion or prepayment, such Loan shall automatically be converted
to the Base Rate Option otherwise available with respect to such Loan upon such
specified date.

(e) Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have selected an Interest Period of one month, commencing upon the last day of
the existing Interest Period.

(f) Successor LIBOR Rate Index.

(a) If either of the Administrative Agents determines (which determination shall
be final and conclusive, absent manifest error) or the Required Lenders notify
the Administrative Agent (with a copy to Borrower) that the Required Lenders
have determined that either (x) (i) the circumstances set forth in Section 4.4.1
[Unascertainable] have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 4.4.1 [Unascertainable] have not arisen but
the applicable supervisor or administrator (if any) of the LIBOR Rate or an
Official Body having jurisdiction over any Administrative Agent has made a
public statement identifying the specific date after which the LIBOR Rate shall
no longer be used for determining interest rates for loans (either such date
under this clause (x), a “LIBOR Termination Date”), or (y) a rate other than the
LIBOR Rate has become a widely recognized benchmark rate for newly originated
loans in Dollars (or for amendments to syndicated loans currently being
executed) in the U.S. market, then the Administrative Agents may (in
consultation with the Borrower and

 

-99-



--------------------------------------------------------------------------------

subject to the Borrower’s consent, not to be unreasonably withheld or delayed)
choose a replacement index for the LIBOR Rate (the “Replacement Index”) and make
adjustments to the Applicable Margin (provided that the Applicable Margins shall
not be decreased) and related amendments to this Agreement as referred to below.

(b) The Administrative Agents and the Borrower shall enter into an amendment to
this Agreement (such amendment, the “Replacement Index Amendment”) to reflect
the Replacement Index (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrative Agents (and subject to the Borrower’s consent, not to be
unreasonably withheld or delayed), for the implementation and administration of
the Replacement Index-based rate, including any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest (provided that, for the avoidance of
doubt, no such amendment shall include a reduction of the Applicable Margins).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including Section 11.1 [Modifications, Amendments or Waivers]), the
Replacement Index Amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. New York City time on
the fifth (5th) Business Day after the date a draft of the Replacement Index
Amendment is provided to the Lenders, unless the Administrative Agents receive,
on or before such fifth (5th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to the Replacement Index Amendment.

(c) Selection of the Replacement Index, adjustments to the applicable margins,
and related amendments to this Agreement will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate.

(d) Until the Replacement Index Amendment reflecting the Replacement Index in
accordance with this Section 4.6 [Successor LIBOR Rate Index] is effective, each
advance, conversion and renewal of a Loan under the LIBOR Rate Option will
continue to bear interest with reference to the LIBOR Rate; provided that if the
Administrative Agents determine (which determination shall be final and
conclusive, absent manifest error) that a LIBOR Termination Date has occurred,
then following the LIBOR Termination Date, (i) all Loans as to which the LIBOR
Rate Option would otherwise apply shall automatically be converted to the Base
Rate Option until such time as the Replacement Index Amendment is implemented
and (ii) the LIBOR component shall no longer be utilized in determining the Base
Rate.

(e) Notwithstanding anything to the contrary contained herein, (x) in the case
of Revolving Credit Loans, Swing Loans and Term A Loans, if at any time the
Replacement Index is less than 1.00%, at such times, such index shall be deemed
to be 1.00% for purposes of this Agreement and (y) in the case of Term B Loans,
if at any time the Replacement Index is less than 0.00%, at such times, such
index shall be deemed to be 0.00% for purposes of this Agreement.

13. PAYMENTS

(a) Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, each Administrative Agent’s Fee or other
fees or amounts due from the Borrower hereunder shall be payable prior to 1:00
p.m. on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off,

 

-100-



--------------------------------------------------------------------------------

counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. All payments shall be made in U.S. Dollars and in
immediately available funds. Except as otherwise expressly provided herein, all
such payments shall be made (a) to the Revolving/TLA Administrative Agent at its
Principal Office for the account of the Swingline Lender with respect to the
Swing Loans and for the ratable accounts of the applicable Lenders with respect
to the Revolving Credit Loans or Term A Loans and (b) to the TLB Administrative
Agent at its Principal Office for the ratable accounts of the applicable Lenders
with respect to the Term B Loans, and the applicable Administrative Agent shall
promptly distribute such amounts to the appropriate Lenders in immediately
available funds; provided that in the event payments are received by 1:00 p.m.
by the applicable Administrative Agent with respect to the Loans and such
payments are not distributed to the applicable Lenders on the same day received
by the applicable Administrative Agent, the applicable Administrative Agent
shall pay the appropriate Lenders interest at the Federal Funds Effective Rate
with respect to the amount of such payments for each day held by the applicable
Administrative Agent and not distributed to the Lenders. The applicable
Administrative Agent’s and each applicable Lender’s statement of account, ledger
or other relevant record shall, in the absence of manifest error, be conclusive
as the statement of the amount of principal of and interest on the Loans and
other amounts owing under this Agreement and shall be deemed an “account
stated.”

(b) Pro Rata Treatment of Lenders.

Each Borrowing Tranche shall be allocated to each Lender according to its
Ratable Share, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal, interest, Commitment Fees, Letter of Credit Fees, or other fees
(except for each Administrative Agent’s Fee and the fees payable to the Issuing
Lender pursuant to Section 2.9.2 [Letter of Credit Fees]) or amounts due from
the Borrower hereunder to the Lenders with respect to the Revolving Credit
Commitments and the Loans, shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights] in the case of an event specified
in Section 4.4 [LIBOR Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available], Section 5.6.2 [Replacement of a Lender] or Section 5.8
[Increased Costs]) be payable ratably among the Lenders of the applicable
Class entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees, Letter of Credit Fees, and other fees or amounts then
due to such Lender as set forth in this Agreement. Notwithstanding any of the
foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts from the Borrower with respect to Swing Loans
shall be made by or to the Swingline Lender according to Section 2.10
[Borrowings to Repay Swing Loans].

(c) Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify each Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

-101-



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents (including Section 2.16 [Discounted
Prepayment Offers]) or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
Participation Advances to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

(d) Presumptions by Administrative Agents.

Unless an Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to such Administrative Agent for
the account of the applicable Lenders or, in the case of the Revolving/TLA
Administrative Agent, the Issuing Lender hereunder that the Borrower will not
make such payment, such Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or, in the case of the
Revolving/TLA Administrative Agent, the Issuing Lender, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the applicable Lenders or, in the case of the Revolving/TLA
Administrative Agent, the Issuing Lender, as the case may be, severally agrees
to repay to the applicable Administrative Agent forthwith on demand the amount
so distributed to such Lender or, in the case of the Revolving/TLA
Administrative Agent, the Issuing Lender, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to such Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by such Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on each date that falls every three (3) Months after the beginning of such
Interest Period. Mandatory prepayments of Term Loans under Section 5.7
[Mandatory Prepayments] shall be accompanied by accrued interest on the
principal prepaid. Interest on the principal amount of each Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Maturity Date, upon acceleration or otherwise).

 

-102-



--------------------------------------------------------------------------------

(f) Voluntary Prepayments.

(i) Right to Prepay.

So long as the Borrower has repaid any unreimbursed LC Disbursements, the
Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part, without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.8 [Increased Costs],
Section 5.10 [Indemnity] or Section 5.6.4 [Prepayment Premium]). Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the applicable Administrative Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Loans to which the LIBOR
Rate Option applies or no later than 11:00 a.m. on the date of prepayment of
Loans to which the Base Rate Option applies, setting forth the following
information:

(a) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(b) a statement indicating the application of the prepayment among the Classes
of Loans;

(c) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

(d) the total principal amount of such prepayment; provided that any partial
prepayment of the Loans of any Class shall be in an amount not less than
(i) with respect to Swing Loans, $100,000 and (ii) in the case of Loans of any
other Class, $5,000,000.

All prepayment notices shall be irrevocable, except that any notice of voluntary
prepayment may state that such notice is conditional upon the consummation of a
financing transaction, in which case such notice of prepayment may be revoked or
delayed by the Borrower (by notice to the applicable Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
The principal amount of the Loans for which a prepayment notice is given,
together with interest on such principal amount, shall be due and payable on the
date specified in such prepayment notice as the date on which the proposed
prepayment is to be made. All Term Loan prepayments permitted pursuant to this
Section 5.6.1 [Right to Prepay] shall be applied to the remaining Principal
Amortization Payments of each Class as directed in writing by the Borrower to
the applicable Administrative Agent (or if no such direction, ratably to the
remaining Principal Amortization Payments of such Class). Except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan under this Section 5.6.1 but fails to specify the applicable
Borrowing Tranche which the Borrower is prepaying, the prepayment shall be
applied (i) first to Swing Loans, second to Revolving Credit Loans and third to
Term Loans; and (ii) after giving effect to the allocations in clause (i) above
and in the preceding two sentences, first to Loans to which the Base Rate Option
applies, then to Loans to which the LIBOR Rate Option applies. Any prepayment
hereunder shall be subject to the Borrower’s obligation to indemnify the Lenders
under Section 5.10 [Indemnity].

(ii) Replacement of a Lender.

In the event any Lender (a) gives notice under Section 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available], (b)
requests compensation under Section 5.8 [Increased Costs], or requires the
Borrower to pay any Indemnified Taxes or additional amount to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes], (c)
is a Defaulting Lender,

 

-103-



--------------------------------------------------------------------------------

or (d) is a Non-Consenting Lender referred to in Section 11.1.4 [Non-Consenting
Lenders], then in any such event the Borrower may, at its sole expense, upon
notice to such Lender and the applicable Administrative Agent, either:

(a) prepay the Loans and Participation Advances of such Lender in whole,
together with all interest accrued thereon and any accrued fees and all other
amounts payable to such Lender hereunder and under the other Loan Documents
(including any amounts under Section 5.10 [Indemnity]), and terminate such
Lender’s Commitment; or

(b) at its sole expense, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to
Section 5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrower or such assignee shall have paid to the applicable
Administrative Agent the assignment fee specified in Section 11.8 [Successors
and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, any premium that would be due pursuant to Section 5.6.4 [Prepayment
Premium] if the Initial Term B Loans being assigned were being prepaid as if
they were being prepaid (if such assignment was required to be made by a Term B
Lender of its Initial Term B Loans due to its refusal to consent to an amendment
described in clause (b) of the definition of “Repricing Event”, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.10 [Indemnity]) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of the prepayment premium and all other amounts));

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 5.6.2 [Replacement of a Lender], it shall
promptly execute and deliver to the applicable Administrative Agent an
Assignment and Assumption Agreement to evidence the assignment and shall deliver
to the applicable Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption
Agreement; provided that the failure of any such Lender to execute an Assignment
and Assumption Agreement shall not render such assignment invalid, and such
assignment shall be recorded in the Register if all other requirements of such
assignments have been satisfied.

 

-104-



--------------------------------------------------------------------------------

(iii) Designation of a Different Lending Office.

If any Lender requests compensation under Section 5.8 [Increased Costs], or the
Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.9 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.8 [Increased Costs] or
Section 5.9 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(iv) Prepayment Premium.

In the event that, on or prior to the first anniversary of the Amendment No. 1
Effective Date, any Initial Term B Loans are subject to a Repricing Event, the
Borrower shall pay to the TLB Administrative Agent, for the ratable account of
each of the Term B Lenders holding Initial Term B Loans, (i) in the case of
clause (a) of the definition of Repricing Event, a prepayment premium of 1.00%
of the aggregate principal amount of the Term Loans so prepaid, refinanced,
substituted or replaced and (ii) in the case of clause (b) of the definition of
a Repricing Event, a fee equal to 1.00% of the aggregate principal amount of the
applicable Initial Term B Loans outstanding immediately prior to such amendment,
waiver or modification. The amounts paid pursuant to the preceding sentence are
referred to herein as the “Applicable Prepayment Premium.” Such amounts shall be
due and payable on the date of effectiveness of such Repricing Event. If, on or
prior to the date that is the first anniversary of the Amendment No. 1 Effective
Date, any Lender holding Initial Term B Loans is a Non-Consenting Lender and is
replaced pursuant to Section 5.6.2 [Replacement of a Lender] in connection with
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Event, such Lender (and not any Person who replaces
such Lender pursuant to Section 5.6.2 [Replacement of a Lender]) shall receive
its pro rata portion (as determined immediately prior to it being so replaced)
of the Applicable Prepayment Premium. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Event.

(g) Mandatory Prepayments.

(i) Revolving Credit Commitments.

If at any time the Revolving Facility Usage is in excess of the Revolving Credit
Commitments (as used in this Section 5.7.1, a “deficiency”), the Borrower shall
immediately make a principal payment on the Revolving Credit Loans and Swing
Loans sufficient to cause the principal balance of such Loans then outstanding
to be equal to or less than the Revolving Credit Commitments then in effect. If
a deficiency cannot be eliminated pursuant to this Section 5.7.1 by prepayment
of the Revolving Credit Loans and Swing Loans as a result of outstanding Letter
of Credit Obligations, the Borrower shall also deposit cash collateral with the
Revolving/TLA Administrative Agent, to be held by the Revolving/TLA
Administrative Agent to secure such outstanding Letter of Credit Obligations.

(ii) Dispositions.

(a) In the event of any Disposition pursuant to Section 8.2.7(l) [Dispositions]
or any Casualty Event, the Borrower shall within five (5) Business Days
following the receipt by the Borrower

 

-105-



--------------------------------------------------------------------------------

or a Restricted Subsidiary of such Net Cash Proceeds apply an amount equal to
100% of such Net Cash Proceeds to the prepayment of Term Loans; provided that
(i) with respect to any such Net Cash Proceeds, at the election of the Borrower
(as notified by the Borrower to the Administrative Agents within five
(5) Business Days following the receipt of such Net Cash Proceeds (or such later
time (but not later than ten (10) Business Days following such receipt) as the
Administrative Agents may agree in their sole discretion)), the Borrower or such
Restricted Subsidiary may reinvest all or any portion of such Net Cash Proceeds
within twelve (12) months of receipt of such Net Cash Proceeds (or if committed
to be reinvested within such 12-month period, actually reinvested no later than
six (6) months following such commitment) in assets (other than current assets
(except for current assets acquired as part of a business)) to be used in the
business of the Borrower or any Restricted Subsidiary; provided further that if
any portion of such Net Cash Proceeds are not so used prior to the expiration of
such 12-month period, such portion shall thereupon (or if such Net Cash Proceeds
are contractually committed to be used during such 12-month period, then upon
the termination of such contract or if such Net Cash Proceeds are not so used
within six (6) months following entry into such commitment) be immediately
applied to the prepayment of the Term Loans as set forth in this
Section 5.7.2(a) and (ii) the requirements of this Section 5.7.2 [Dispositions]
shall not apply with respect to an aggregate of $5,000,000 of Net Cash Proceeds
from Dispositions pursuant to Section 8.2.7(l) and Casualty Events occurring in
the same fiscal year.

(b) In the event of any Permitted Undivided Interests Sale, the Borrower shall
within one (1) Business Day following the receipt by the Borrower or any
Restricted Subsidiary of the Net Cash Proceeds therefrom prepay Term Loans and
reduce Revolving Credit Commitments in an aggregate amount equal to 100% of such
Net Cash Proceeds.

(iii) Issuance of Debt.

(a) Except as otherwise provided in Section 5.7.3(b) below, within one Business
Day following the incurrence of any Indebtedness for borrowed money by the
Borrower or any of the Restricted Subsidiaries (except for the incurrence of
Indebtedness permitted under Section 8.2.1 [Indebtedness]), the Borrower shall
apply an amount equal to 100% of the Net Cash Proceeds of such Indebtedness
toward the prepayment of Term Loans.

(b) Concurrently with the incurrence of any Refinancing Term Loans or
Replacement Revolving Credit Commitments, the Borrower shall prepay the
Refinanced Term Loan Class or the Revolving Credit Loans made under the Replaced
Revolving Credit Commitments, as applicable.

(iv) Excess Cash Flow.

In the event that there shall be Excess Cash Flow for any Excess Cash Flow
Period (beginning with the Excess Cash Flow Period ending on December 31, 2019),
the Borrower shall, no later than ten (10) Business Days after annual financial
statements are required to be furnished pursuant to Section 8.3.2 [Annual
Financial Statements] for such Excess Cash Flow Period, prepay the Term B Loans
as set forth in Section 5.7.6 [Application of Payments; Application Among
Interest Rate Options] in an aggregate amount equal to (i) the Applicable ECF
Percentage applicable to such Excess Cash Flow multiplied by Excess Cash Flow
for such Excess Cash Flow Period minus (ii) voluntary prepayments (other than
from proceeds of long-term Indebtedness (other than revolving Indebtedness)) of
Term B Loans pursuant to Section 5.6.1 [Right to Prepay] made during such Excess
Cash Flow Period that are applied to amortization payments of the Term B Loans
under Section 3.2 [Scheduled Amortization of Term B Loans] in any period after
the end of such Excess Cash Flow Period.

 

-106-



--------------------------------------------------------------------------------

(v) Refinancing of Affiliated Company Loan Facility.

Prior to the consummation of the Take-In Transaction, in the event that the
Affiliated Company Loan Facility is refinanced or replaced in accordance with
Section 3.8(a)(y)(iv) of the Operating Agreement, the Borrower shall within one
(1) Business Day of the consummation of such refinancing, prepay Term Loans and
reduce Revolving Credit Commitments in an aggregate amount equal to 100% of the
aggregate principal amount of loans outstanding under the Affiliated Company
Loan Facility immediately prior to such refinancing.

(vi) Application of Payments; Application Among Interest Rate Options.

All prepayments required pursuant to Section 5.7.2(a) [Dispositions] and
5.7.3(a) [Issuance of Debt] shall be applied ratably to all outstanding Term
Loans. All prepayments and reductions required pursuant to Section 5.7.2(b)
[Dispositions] and Section 5.7.5 [Refinancing of Affiliated Company Loan
Facility] shall be applied to Term Loans and Revolving Credit Commitments on a
ratable basis among them, based on the principal amount of Term Loans
outstanding and the amount of Revolving Credit Commitments outstanding.
Prepayments of Term Loans under Section 5.7.4 [Excess Cash Flow] shall be
applied only to Term B Loans. Within each Class of Term Loans, prepayments of
Term Loans under this Section 5.7 shall be applied to the remaining Principal
Amortization Payments with respect to such Class on a pro rata basis among such
Principal Amortization Payments until the Term Loans of such Class have been
paid in full. All prepayments required pursuant to this Section 5.7 shall first
be applied among the Interest Rate Options to the principal amount of the Loans
subject to the Base Rate Option, then to Loans subject to a LIBOR Rate Option.
In accordance with Section 5.10 [Indemnity], the Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a LIBOR Rate Option on
any day other than the last day of the applicable Interest Period.

(h) Increased Costs.

(i) Increased Costs Generally.

If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

(b) subject any Lender or the Issuing Lender to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or its
other obligations, deposits, reserves, other liabilities or capital attributable
thereto, or change the basis of Taxation of payments to such Lender or the
Issuing Lender in respect thereof (except for Indemnified Taxes and any Excluded
Taxes); or

(c) impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loan under the LIBOR Rate Option made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Loan under the
LIBOR Rate Option (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Recipient of participating in, issuing or
maintaining

 

-107-



--------------------------------------------------------------------------------

any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Recipient, the Borrower will pay to
such Recipient such additional amount or amounts as will compensate such
Recipient for such additional costs incurred or reduction suffered.

(ii) Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

(iii) Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Section 5.8.1 [Increased Costs
Generally] or Section 5.8.2 [Capital Requirements] and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

(iv) Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 5.8 shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section 5.8 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Lender, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

(i) Taxes.

(i) Payments Free of Taxes.

All payments by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
reduction or withholding for any Taxes; provided that if any Loan Party or any
other applicable withholding agent shall be required by applicable

 

-108-



--------------------------------------------------------------------------------

Law to deduct any Taxes from such payments, then (i) if the Tax in question is
an Indemnified Tax, the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.9) each
Lender (or, in the case of a payment made to any Administrative Agent for its
own account, such Administrative Agent) receives an amount equal to the sum it
would have received had no such deductions been made (provided that, if the
applicable withholding agent in respect of an Indemnified Tax or Other Tax is a
Person other than a Loan Party or an Administrative Agent (e.g., a Lender), the
additional amounts required to be paid by a Loan Party under this clause (i) in
respect of such Tax shall not be greater than the additional amounts such Loan
Party would have been obligated to pay had such Loan Party made payment of such
sum directly to the applicable beneficial owner of such payment, provided
further, that such Tax would not have been an Excluded Tax had such beneficial
owner been a Lender hereunder and had complied with Section 5.9.5 [Status of
Lenders]), (ii) the applicable withholding agent shall make such deductions and
(iii) the applicable withholding agent shall timely pay the full amount deducted
to the relevant Official Body in accordance with applicable Law.

(ii) Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 5.9.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

(iii) Indemnification by the Borrower.

The Borrower shall indemnify each Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.9) paid by such Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the applicable
Administrative Agent), or by any Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(iv) Evidence of Payments.

As soon as practicable after any payment of any Taxes by the Borrower to an
Official Body, the Borrower shall deliver to the applicable Administrative Agent
the original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the applicable
Administrative Agent.

(v) Status of Lenders.

(a) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the applicable
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or any Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 5.9.5) obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower and the applicable
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or any Administrative
Agent) or promptly

 

-109-



--------------------------------------------------------------------------------

notify the Borrower and the applicable Administrative Agent in writing of its
legal ineligibility to do so. In addition, any Lender, if requested by the
Borrower or any Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or any
Administrative Agent as will enable the Borrower or such Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Each Revolving Lender and Term A Lender
hereby authorizes the Revolving/TLA Administrative Agent and each Term Lender
hereby authorizes the TLB Administrative Agent to deliver to the Borrower and to
any successor Administrative Agent with respect to the applicable Class of
Lenders any documentation provided to such Administrative Agent pursuant to this
Section 5.9.5.

(b) Without limiting the generality of the foregoing:

(i) Each Foreign Lender shall deliver to the Borrower and the applicable
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the applicable Administrative Agent), whichever of
the following is applicable:

two (2) duly completed valid originals of IRS Form W-8BEN or W-8BEN-E (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

two (2) duly completed valid originals of IRS Form W-8ECI (or any successor
forms),

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.5 to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and that no payments in connection
with any Loan Document are effectively connected with such Foreign Lender’s
conduct of a U.S. trade or business (a “United States Tax Compliance
Certificate”) and (y) two duly completed valid originals of IRS Form W-8BEN or
W-8BEN-E (or any successor forms),

to the extent a Foreign Lender is not the beneficial owner (for example, where
the Foreign Lender is a partnership or a participating Lender), two (2) duly
completed valid originals of IRS Form W-8IMY (or any successor forms) of the
Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United States
Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 5.9.5 [Status of Lenders] if such beneficial owner
were a Lender, as applicable (provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Foreign Lender on behalf of such
direct or indirect partner(s)), or

two (2) duly completed valid originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in United
States

 

-110-



--------------------------------------------------------------------------------

federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower to
determine the withholding or deduction required to be made.

(ii) Each Lender that is a “United States person” as defined in section 7701 of
the Code shall deliver to the Borrower and the applicable Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the applicable Administrative Agent) two (2) originals of an IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the applicable Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the applicable Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the applicable Administrative Agent as
may be necessary for the Borrower and the applicable Administrative Agent to
comply with their FATCA obligations, to determine whether such Lender has or has
not complied with such Lender’s FATCA obligations and to determine the amount,
if any, to deduct and withhold from such payment.

(c) Notwithstanding any other provision of this Section 5.9.5, a Lender shall
not be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(vi) Refunds.

If any Administrative Agent or any Lender receives a refund of any Indemnified
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 5.9,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 5.9 with respect to the Indemnified Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes imposed
with respect to such refund) of such Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Official Body with respect to such refund); provided that such Loan Party, upon
the request of such Administrative Agent or such Lender, shall repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Official Body) to such Administrative Agent or such
Lender in the event such Administrative Agent or such Lender is required to
repay such refund to such Official Body. This Section 5.9 shall not be construed
to require any Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(vii) Definition of Lender.

For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 5.9, include any Issuing Lender and any Swingline Lender.

 

-111



--------------------------------------------------------------------------------

(viii) Administrative Agent Forms.

Each Administrative Agent (and any assignee or successor) will deliver, to the
Borrower, on or prior to the date on which it becomes a party to this Agreement,
either (i) (A) two (2) executed copies of IRS Form W-8ECI with respect to any
amounts payable to such Administrative Agent for its own account and (B) two (2)
duly completed copies of IRS Form W-8IMY (certifying that it is either a
“qualified intermediary” or a “U.S. branch” that agrees to be treated as a
United States person with respect to payments made to and on behalf of the
Lenders) for the amounts such Administrative Agent receives for the account of
others, or (ii) two (2) executed copies of IRS Form W-9, whichever is
applicable. Notwithstanding anything to the contrary in this Section 5.9.8, no
Administrative Agent shall be required to deliver any documentation that such
Administrative Agent is not legally eligible to deliver as a result of any
Change in Law after the date hereof.

(j) Indemnity.

In addition to the compensation or payments required by Section 5.8 [Increased
Costs] or Section 5.9 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses, claims, damages or expenses (including loss of
anticipated profits, any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract) which such
Lender sustains or incurs as a consequence of any:

(a) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(b) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.6 [Voluntary Prepayments],

(c) default by the Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder, or

(d) the assignment of any Loans under the LIBOR Rate Option other than on the
last day of the Interest Period as a result of a request by the Borrower
pursuant to Section 5.6.2 [Replacement of a Lender]; provided, however, that
with respect to this clause (d), the Borrower shall not be required to indemnify
any Defaulting Lender whose Loans are being replaced as a result of a request by
the Borrower pursuant to Section 5.6.2 [Replacement of a Lender].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

-112-



--------------------------------------------------------------------------------

(k) Settlement Date Procedures.

In order to minimize the transfer of funds between the Revolving Lenders and the
Revolving/TLA Administrative Agent, the Borrower may borrow, repay and reborrow
Swing Loans and the Swingline Lender may make Swing Loans as provided in
Section 2.1.2 [Swing Loans] hereof during the period between Settlement Dates.
The Revolving/TLA Administrative Agent shall notify each Revolving Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Revolving Lender shall
pay to the Revolving/TLA Administrative Agent the amount equal to the difference
between its Required Share and its Revolving Credit Loans, and the Revolving/TLA
Administrative Agent shall pay to each Revolving Lender its Ratable Share of all
payments made by the Borrower to the Revolving/TLA Administrative Agent with
respect to the Revolving Credit Loans. The Revolving/TLA Administrative Agent
shall also effect settlement in accordance with the foregoing sentence on the
proposed Borrowing Dates for Revolving Credit Loans and on dates on which
mandatory prepayments of Revolving Credit Loans are due under Section 5.7
[Mandatory Prepayments] and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.11 shall
relieve the Revolving Lenders of their obligations to fund Revolving Credit
Loans on dates other than a Settlement Date pursuant to Section 2.1.2 [Swing
Loans]. The Revolving/TLA Administrative Agent may at any time at its option for
any reason whatsoever require each Revolving Lender to pay immediately to the
Revolving/TLA Administrative Agent such Revolving Lender’s Ratable Share of the
outstanding Revolving Credit Loans and each Revolving Lender may at any time
require the Revolving/TLA Administrative Agent to pay immediately to such
Revolving Lender its Ratable Share of all payments made by the Borrower to the
Revolving/TLA Administrative Agent with respect to the Revolving Credit Loans.

14. REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to each Agent and
each of the Lenders as follows:

(a) Organization and Qualification.

Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing (if the concept of “good
standing” is recognized under the laws of the applicable jurisdiction with
respect to such Loan Party) under the laws of its jurisdiction of organization.
Each Loan Party has the lawful power to own or lease its properties and to
conduct its business in which it is currently engaged, except where the failure
to have such power would not reasonably be expected to result in any Material
Adverse Change. Each Loan Party is duly licensed or qualified and in good
standing in each jurisdiction listed on Schedule 6.1 and in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary except to the extent that the failure to be so duly licensed or
qualified or in good standing would not reasonably be expected to result in any
Material Adverse Change.

(b) EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

(c) Subsidiaries.

As of the Amendment No. 1 Effective Date, Schedule 6.3 states the name of each
Subsidiary of the Borrower, its jurisdiction of incorporation, the issued and
outstanding shares (referred to herein as the

 

-113-



--------------------------------------------------------------------------------

“Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) if it is a
partnership, its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company, identifies each
Subsidiary as either a Restricted Subsidiary or an Unrestricted Subsidiary and
for each Restricted Subsidiary whether or not it is a Guarantor and, if it is
not a Guarantor, the clause in the definition of “Excluded Subsidiaries”
applicable to such Restricted Subsidiary. There are no options, warrants or
other rights outstanding to purchase any such Subsidiary Shares, Partnership
Interests or LLC Interests except as indicated on Schedule 6.3.

(d) Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

(e) Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver has been duly executed and delivered by such Loan Party. This
Agreement and each other Loan Document constitutes legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

(f) No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
to which it is a party by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party, (ii) any material
Law, instrument, order, writ, judgment, injunction or decree to which any Loan
Party is a party or by which it is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party (other than Liens
granted under the Loan Documents), or (iii) the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any material
property or assets of such Loan Party or any of the Restricted Subsidiaries
(other than Liens created under the Loan Documents and Liens permitted
hereunder) pursuant to the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other instrument to which
such Loan Party or any of the Restricted Subsidiaries is a party or by which it
or any of its property or assets is bound, including for the avoidance of doubt
any Specified Material Contract (any such term, covenant, condition or
provision, a “Contractual Requirement”), except that certain consents may be
required under various contracts and agreements in connection with any attempt
to assign such various contracts and agreements pursuant to the assertion of
remedies under the Loan Documents.

 

-114-



--------------------------------------------------------------------------------

(g) Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened against any
Loan Party at law or equity before any Official Body or arbitrator that
(a) relate to this Agreement or any other Loan Document or (b) individually or
in the aggregate would reasonably be expected to result in any Material Adverse
Change. To the knowledge of any Responsible Officer of the Borrower, none of the
Loan Parties is in violation of any order, writ, injunction or any decree of any
Official Body that (a) relate to this Agreement or any other Loan Document or
(b) would reasonably be expected to result in any Material Adverse Change.

(h) Title to Properties.

Each Loan Party has good and marketable title to or valid leasehold interest in
all properties, assets and other rights, which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens and encumbrances except Permitted Liens, and subject to the terms
and conditions of the applicable leases or conveyance instrument, except to the
extent that the failure to hold such title or interest, either alone or together
with all other title defects, would not reasonably be expected to result in a
Material Adverse Change.

(i) Financial Statements.

(a) Historical Statements. The Borrower has delivered to each Administrative
Agent copies of audited combined year-end financial statements as of
December 31, 2018 and December 31, 2017 and for the fiscal years then ended (the
“Historical Statements”). The Historical Statements were compiled from the books
and records maintained by management of the Borrower and its Subsidiaries, are
correct and complete in all material respects and fairly represent the combined
financial condition of the Borrower and its Subsidiaries as of their dates and
their results of operations and cash flows for the fiscal periods specified and
have been prepared in accordance with GAAP consistently applied.

(b) Financial Projections. The Borrower has delivered to each Administrative
Agent financial projections (including balance sheets and statements of
operation and cash flows) for the period 2019 through 2023 (broken out on a
quarterly basis for the first two years after the Amendment No. 1 Effective Date
and annually thereafter) derived from various assumptions of the Borrower’s
management (the “Financial Projections”). The Financial Projections have been
prepared in good faith based upon reasonable assumptions; it being understood
that such Financial Projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the Financial Projections will be realized.

(c) Accuracy of Financial Statements. Neither the Borrower nor any of its
Subsidiaries has any material liabilities, contingent or otherwise, or forward
or long-term commitments that are not disclosed in the Historical Statements or
in the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any of its
Subsidiaries that would reasonably be expected to cause a Material Adverse
Change. Since December 31, 2018, no event, circumstance or condition has
occurred or exists that has resulted in or could be reasonably expected, either
individually or in the aggregate, to result in a Material Adverse Change.

(j) Use of Proceeds.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 8.1.11 [Use of Proceeds; Margin Regulations].

 

-115-



--------------------------------------------------------------------------------

(k) Liens in the Collateral.

(a) Security Interests. Except to the extent that the Loan Parties are not
required to perfect Liens in certain Collateral pursuant to the Security
Documents or any other Loan Document, the Liens and security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
Security Agreement in the Collateral (of the type that can be perfected by
filing under the Uniform Commercial Code), subject to the actions described in
the following sentence, constitute and will continue to constitute
first-priority security interests, subject to Permitted Liens, under the Uniform
Commercial Code as in effect in each applicable jurisdiction or other applicable
Law entitled to all the rights, benefits and priorities provided by the Uniform
Commercial Code or such Law. Upon the due filing of financing statements
relating to said security interests in each office and in each jurisdiction
where required in order to perfect the security interests described above, the
filing of the Patent, Trademark and Copyright Security Agreement with the United
States Patent and Trademark Office and United States Copyright Office and taking
possession of any stock certificates or other certificates evidencing the
Pledged Securities, all such action as is necessary or advisable to perfect the
Lien in favor of the Collateral Agent with respect to the Collateral described
above will have been taken except to the extent that the Loan Parties are not
required to perfect Liens in certain Collateral pursuant to the Security
Documents or any other Loan Document. All filing fees and other expenses in
connection with each such action have been or will be paid by the Borrower.

(b) Mortgage Liens. Subject to the qualifications and limitations set forth
expressly in the Mortgages, upon execution and delivery thereof, the Liens
granted to the Collateral Agent pursuant to each Mortgage will constitute a
valid first priority Lien on the Real Property under applicable law, subject
only to Permitted Liens.

(c) Pledged Securities. All Equity Interests included in the Pledged Securities
to be pledged pursuant to the Security Agreement are or will be upon issuance
validly issued and nonassessable and owned beneficially and of record by the
pledgor free and clear of any Lien or restriction on transfer, except for
nonconsensual Permitted Liens, Liens contemplated by clause (11) of the
definition of “Permitted Liens” and inchoate Permitted Liens that do not have
priority over the Liens granted under the Loan Documents and as otherwise
provided by the Security Agreement and except as the right of the Lenders to
Dispose of such Equity Interests may be limited by the Securities Act and the
regulations promulgated by the SEC thereunder and by applicable state securities
laws. There are no shareholder or other agreements or understandings other than
partnership agreements, limited liability company agreements or operating
agreements, with respect to the Equity Interests included in the Pledged
Securities, except, prior to the consummation of the Take-In Transaction, as
described on Schedule 6.11. The Loan Parties have delivered true and correct
copies of such partnership agreements and limited liability company agreements
to the Collateral Agent pursuant to Section 7.1.1(b)(iii) [Secretary’s
Certificate].

(l) Full Disclosure.

(a) Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to any Agent or any Lender in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, or results of operations of the Loan Parties taken as a whole that
has not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Agents and the Lenders
prior to or at the date hereof in connection with the transactions contemplated
hereby or prior to or at the Amendment No. 1 Effective Date in connection with
the transactions contemplated by Amendment No. 1.

 

-116-



--------------------------------------------------------------------------------

(b) As of the Amendment No. 1 Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

(m) Taxes.

All material federal, state, local and other Tax returns required to have been
filed with respect to each Loan Party have been filed, and payment or adequate
provision has been made for the payment of all material Taxes, fees, assessments
and other governmental charges (including in its capacity as withholding agent),
except to the extent that such Taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made. There are no agreements or waivers
extending the statutory period of limitations applicable to any material federal
income Tax return of any Loan Party for any period.

(n) Consents and Approvals.

Except for the filings or recordings required pursuant to Section 7.1.1(c)
[Delivery of Loan Documents], no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is necessary to authorize or permit the execution, delivery or
performance of this Agreement and the other Loan Documents or for the validity
or enforceability hereof or thereof.

(o) No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents or after giving
effect to the amendments to the Loan Documents on the Amendment No. 1 Effective
Date which constitutes an Event of Default or Potential Default. None of the
Loan Parties is in violation of (i) any term of its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents, or (ii) any material agreement or instrument to
which it is a party or by which it or any of its properties may be subject or
bound where such violation would reasonably be expected to result in a Material
Adverse Change.

(p) Patents, Trademarks, Copyrights, Licenses, Permits, Etc.

The Borrower and the Restricted Subsidiaries own or possess all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, Required Permits and rights, without known or actual
conflict with the rights of others, necessary for the Borrower and the
Restricted Subsidiaries, taken as a whole, to own and operate their properties
and to carry on their businesses as presently conducted and planned to be
conducted by them, except where the failure to so own or possess with or without
such conflict would reasonably be expected to result in a Material Adverse
Change.

(q) Solvency.

The Borrower and its Subsidiaries (other than, prior to the consummation of the
Take-In Transaction, CCR and its Subsidiaries), taken as a whole, are Solvent.
On the Closing Date, on the Amendment No. 1 Effective Date, at the time of each
borrowing of the Loans, the issuance of the Letters of Credit (including
extensions, renewals and amendments thereof) and at the time of selection of,
renewal of or conversion to an Interest Rate Option, the Borrower and its
Subsidiaries (other than, prior to the consummation of the Take-In Transaction,
CCR and its Subsidiaries), taken as a whole, shall be Solvent after giving

 

-117-



--------------------------------------------------------------------------------

effect to the transactions contemplated by the Loan Documents and any incurrence
of Indebtedness and all other Obligations.

(r) Real Property.

(a) Schedule 3(a) to the Perfection Certificate sets forth a complete and
accurate list as of the Closing Date of all Real Properties of any Loan Party
that are subject to Mortgage (other than Specified Leased Properties identified
on Schedule 3(d) to the Perfection Certificate) and indicates whether any such
Real Property has a Building thereon. Schedule 3(a) to the Amendment No. 1
Perfection Certificate Supplement sets forth a complete and accurate list as of
the Amendment No. 1 Effective Date of all Real Properties of any Loan Party that
are subject to a Mortgage (other than Specified Leased Properties identified on
Schedule 3(d) to the Amendment No. 1 Perfection Certificate Supplement or as
previously described in the Perfection Certificate delivered on the Closing
Date) and indicates whether any such Real Property has a Building thereon. All
Real Properties of any Loan Party not set forth on Schedule 3(a) or Schedule
3(d) to the Perfection Certificate or on Schedule 3(a) or Schedule 3(d) to the
Amendment No. 1 Perfection Certificate Supplement are Excluded Assets.

(b) Schedule 3(d) to the Amendment No. 1 Perfection Certificate Supplement sets
forth a complete and accurate list as of the Amendment No. 1 Effective Date of
all Specified Leased Properties that, with landlord consent, would be subject to
Mortgage.

(s) Insurance.

Schedule 12 to the Amendment No. 1 Perfection Certificate Supplement lists all
material insurance policies of the Borrower and the Restricted Subsidiaries as
of the Amendment No. 1 Effective Date, all of which are valid and in full force
and effect as of the Amendment No. 1 Effective Date. Such policies provide
adequate insurance coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of the Borrower and the
Restricted Subsidiaries in accordance with prudent business practice in the
industry of the Borrower and the Restricted Subsidiaries.

(t) Compliance with Laws.

The Borrower and its Subsidiaries are in compliance with all applicable Laws
(other than Environmental Laws which are specifically addressed in Section 6.25
[Environmental Matters]) in all jurisdictions in which the Borrower or any of
its Subsidiaries is presently or will be doing business, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

(u) Material Contracts; Burdensome Restrictions.

The exhibit list to the Form 10 sets forth all Material Contracts to which the
Borrower or any of its Restricted Subsidiaries is or is contemplated to be a
party as of the Closing Date. Except to the extent that the failure to be in
full force and effect or such default would not reasonably be expected to result
in a Material Adverse Change, (i) none of the Borrower or any of its Restricted
Subsidiaries is in default under a Material Contract and (ii) all Material
Contracts are in full force and effect. None of the Loan Parties is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which would reasonably be expected to result
in a Material Adverse Change.

(v) Investment Companies; Regulated Entities.

None of the Loan Parties is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such

 

-118-



--------------------------------------------------------------------------------

terms are defined in the Investment Company Act of 1940 and shall not become
such an “investment company” or under such “control.” None of the Loan Parties
is subject to any other Law limiting its ability to incur Indebtedness for
borrowed money.

(w) ERISA Compliance.

Except as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Change:

(a) each Pension Plan and Multiemployer Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws (except
that with respect to any Multiemployer Plan, such representation is deemed made
only to the knowledge of the Borrower);

(b) the Borrower and each ERISA Affiliate have met all applicable minimum
funding requirements under the Pension Funding Rules in respect of each Pension
Plan, and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained;

(c) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code and
Section 303(d)(2) of ERISA) is 80% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 80% as of
the most recent valuation date;

(d) with respect to any Multiemployer Plan to which the Borrower or its ERISA
Affiliates contribute, the Borrower has not been notified of an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code) or that
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made;

(e) there has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Pension Plan;

(f) no ERISA Event has occurred or is reasonably expected to occur; and

(g) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

(x) Employment Matters; Coal Act; Black Lung Act.

Each of the Loan Parties is, and for the past five years has been, in compliance
with the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except where the
failure to comply would not reasonably be expected to constitute a Material
Adverse Change. There are no outstanding grievances, arbitration awards or
appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties which in any case would constitute a
Material Adverse Change. The Borrower, the Restricted Subsidiaries and its
“related persons” (as defined in the Coal Act) are in compliance in all material
respects with the Coal Act and none of the Borrower, the Restricted Subsidiaries
or its related persons has any liability under the

 

-119-



--------------------------------------------------------------------------------

Coal Act except with respect to premiums or other payments required thereunder
which have been paid when due and except to the extent that the liability
thereunder would not reasonably be expected to result in a Material Adverse
Change. The Borrower and its Subsidiaries are in compliance in all material
respects with the Black Lung Act, and neither the Borrower nor any of its
Subsidiaries has any liability under the Black Lung Act except with respect to
premiums, contributions or other payments required thereunder which have been
paid when due and except to the extent that the liability thereunder would not
reasonably be expected to result in a Material Adverse Change.

(y) Environmental Matters.

Except as could not reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Change:

(a) The Borrower and its Subsidiaries, their operations, facilities and
properties are and for the past five years have been in compliance with all
Environmental Laws.

(b) The facilities and properties currently owned, leased or operated by the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower or any
of its Subsidiaries, formerly owned, leased or operated by the Borrower or any
of its Subsidiaries or their predecessors in interest (the “Properties”), do not
contain any Hazardous Materials in amounts or concentrations which
(i) constitute or constituted a violation of Environmental Law by, or (ii) could
reasonably be expected to give rise to any Environmental Liability for, the
Borrower or any of its Subsidiaries.

(c) Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding compliance with or other liabilities under Environmental
Laws or knows of any basis for any such written notices under Environmental
Laws, including any with regard to their activities at any of the Properties or
the business currently or formerly operated by the Borrower or any of its
Subsidiaries, or any prior business for which the Borrower or any of its
Subsidiaries is subject to liability under any Environmental Law.

(d) Hazardous Materials have not been transported or Released from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability for the Borrower or any of its
Subsidiaries under, any applicable Environmental Law, nor have any Hazardous
Materials been generated, treated, stored or Released of by or on behalf of the
Borrower or any of its Subsidiaries at, on, from or under any of the Properties
in violation of any Environmental Law or in a manner that could reasonably be
expected to give rise to Environmental Liability for the Borrower or any of its
Subsidiaries.

(z) Anti-Terrorism Laws; Anti-Corruption Laws.

(a) (i) No Covered Entity, any directors or officers of any Covered Entity, nor,
to the knowledge of the Borrower, any employees or agents of any Covered Entity,
is a Sanctioned Person, and (ii) no Covered Entity, any directors or officers of
any Covered Entity, nor, to the knowledge of the Borrower, any employees or
agents of any Covered Entity, either in its own right or through any third
party, (x) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law, (y) does business in or with, or derives any of its income from investments
in or transactions with, any Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law or (z) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

 

-120-



--------------------------------------------------------------------------------

(b) No Covered Entity, any directors or officers of any Covered Entity, nor, to
the knowledge of the Borrower, any employees or agents of any Covered Entity,
are doing business in violation of any Anti-Corruption Laws.

(aa) Margin Regulations.

None of the Loan Parties is engaged, and none of the Loan Parties will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of the Margin Stock Regulation
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock.

(bb) Affiliated Company Loan Documents.

(a) Each party to each Affiliated Company Loan Document has full power to enter
into, execute, deliver and carry out such Affiliated Company Loan Document, to
incur the Indebtedness and the obligations contemplated by such Affiliated
Company Loan Document and to perform its obligations under such Affiliated
Company Loan Document, and all such actions have been duly authorized by all
necessary proceedings on its part;

(b) Each Affiliated Company Loan Document has been duly and validly authorized,
executed and delivered by each party thereto. Each Affiliated Company Loan
Document constitutes legal, valid and binding obligations of each party thereto,
enforceable against such party in accordance with its terms, except to the
extent that enforceability of any of such Affiliated Company Loan Document may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance;

(c) Neither the execution and delivery of any Affiliated Company Loan Document
nor the consummation of the transactions therein contemplated or compliance with
the terms and provisions thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any party to any Affiliated
Company Loan Document, (ii) any Law, instrument, order, writ, judgment,
injunction or decree to which any party to such Affiliated Company Loan Document
is bound or to which it is subject, or result in the creation or enforcement of
any Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of any party to any Affiliated Company Loan Document (other than Liens
granted under the Affiliated Company Loan Documents) and (iii) the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any material property or assets of any party to any Affiliated Company
Loan Document (other than Liens created under the Affiliated Company Loan
Documents and Liens permitted thereunder) pursuant to the terms of any material
indenture, loan agreement, lease agreement, mortgage, deed of trust, agreement
or other instrument to which any party to an Affiliated Company Loan Document is
a party or by which it or any of its property or assets is bound; and

(d) The Liens and security interests granted to the ALF Lender for the benefit
of the secured parties under the Affiliated Company Loan Documents constitute
and will continue to constitute first-priority security interests, subject to
Liens permitted under the Affiliated Company Loan Documents;

 

-121-



--------------------------------------------------------------------------------

provided that no representation is made as to the collateral agent under the
Affiliated Company Loan Documents.

15. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans, of an Issuing Lender to issue
Letters of Credit hereunder, and of the Swingline Lender to make Swing Loans is
subject to the following conditions:

(a) First Loans and Letters of Credit.

(i) Deliveries.

On the Closing Date, each Agent shall have received each of the following, in
form and substance reasonably satisfactory to such Agent:

(a) Officer’s Certificate. A certificate of each of the Loan Parties signed by
an Authorized Officer, dated the Closing Date stating that (i) each of the
representatives and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] and in the other Loan Documents are true and
accurate on and as of the Closing Date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein), (ii) no Event of Default or Potential Default exists,
(iii) since December 31, 2016, no event, circumstance or condition has occurred
or exists that has resulted in or could be reasonably expected, either
individually or in the aggregate, to result in a Material Adverse Change and
(iv) the conditions set forth in Sections 7.1.4 [No Debt or Preferred Stock
Outstanding], 7.1.5 [Transactions] and 7.1.6 [Total Closing Date Liquidity
Condition] are satisfied.

(b) Secretary’s Certificate. A certificate dated the Closing Date and signed by
an Authorized Officer of each of the Loan Parties, certifying:

(i) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of such Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which each Agent, the Issuing Lenders, and each Lender may conclusively rely;
and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date, recently certified by the appropriate state
official where such documents are filed in a state office, together with
recently dated certificates from the appropriate state officials as to the
continued existence and good standing of such Loan Party in each state where
organized.

 

-122-



--------------------------------------------------------------------------------

(c) Delivery of Loan Documents. Subject to Section 8.1.17(a)(iii) [Collateral]
and Section 8.1.21 [Post-Closing Matters], this Agreement, each of the other
Loan Documents and the Perfection Certificate signed by an Authorized Officer of
each of the Loan Parties party thereto, and to the extent required under
applicable requirements of Law, the Security Documents shall be properly
recorded or filed with the applicable recording or filing offices and be in
proper form for such recording.

(d) Opinions of Counsel.

(i) A written opinion of in-house counsel for the Loan Parties (who may rely on
the opinions of such other counsel as may be acceptable to each Agent), dated
the Closing Date, addressed to the Lenders, the Issuing Lenders, the Swingline
Lender and each Agent substantially in the form provided to the Agents prior to
the Closing Date.

(ii) A written opinion of Latham & Watkins LLP, counsel to the Loan Parties (who
may rely on the opinions of such other counsel as may be acceptable to each
Agent), dated the Closing Date, addressed to the Lenders, the Issuing Lenders,
the Swingline Lender and each Agent substantially in the form provided to the
Agents prior to the Closing Date.

(iii) Written opinions of counsel covering corporate matters under the laws of
Pennsylvania, Virginia and West Virginia, who shall be selected by the Loan
Parties and reasonably acceptable to each Agent, dated the Closing Date,
addressed to the Lenders, the Issuing Lenders, the Swingline Lender and each
Agent substantially in the form provided to the Agents prior to the Closing
Date.

(e) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance reasonably satisfactory to each Agent and its counsel,
and each Agent shall have received all such other counterpart originals or
certified or other copies of such documents and proceedings in connection with
such transactions, in form and substance reasonably satisfactory to each Agent
and its counsel, as any Agent or its counsel may reasonably request.

(f) Insurance. Evidence that adequate insurance (other than flood insurance)
required to be maintained under the Loan Documents is in full force and effect.

(g) Evidence of Filing. UCC financing statements in appropriate form for filing
under the UCC and such other documents under applicable requirements of Law in
each jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents.

(h) Closing Date Refinancing and Releases. All documents and instruments
required to (i) evidence the Closing Date Refinancing and Releases, (ii) confirm
that the Transactions do not breach any provision of any of the GasCo Indentures
or the GasCo Credit Agreement, including in the case of this clause (ii), a
certificate of the chief financial officer or chief executive officer of GasCo
to such effect, together with calculations in reasonable detail evidencing such
compliance.

(i) Lien Searches. The lien searches listed on Schedule 7.1.1(i), and each Agent
shall be satisfied with the results thereof.

 

-123-



--------------------------------------------------------------------------------

(j) Pledged Securities. (i) Except as set forth on Schedule 8.1.21, all
certificates, agreements or instruments representing or evidencing the Pledged
Securities accompanied by instruments of transfer and stock powers undated and
endorsed in blank have been delivered to the Collateral Agent and (ii) the
Borrower shall have executed and delivered appropriate completed forms with
respect to all Margin Stock included in the Collateral (including Forms G-3 and
U-1, as appropriate).

(k) Other Documentation. All other certificates, agreements, including
instruments necessary to perfect the Collateral Agent’s security interest (to
the extent required by the Security Documents) in all Chattel Paper, Instruments
and Investment Property (as each such term is defined in the Security Agreement)
of each Loan Party have been delivered or assigned to the Collateral Agent.

(l) Solvency Certificate. A certificate of the chief financial officer of the
Borrower stating that, after giving effect to the Transactions, the Borrower and
its Subsidiaries (other than CCR and its Subsidiaries), taken as a whole, are
Solvent.

(m) Transaction Related Documents.

(i) The amendment to the Operating Agreement permitting the Transactions, in a
form reasonably satisfactory to the Administrative Agents.

(ii) Agreement terminating the Co-Owners’ Acknowledgment and Agreement dated as
of July 7, 2015 among CCR, the Borrower and certain of its subsidiaries.

(iii) Agreement transferring the incentive distribution rights issued by CCR
from CCR GP to a Loan Party.

(iv) Fully executed copies of the Material Contracts to which the Borrower or
any of its Subsidiaries is a party as of the Closing Date, if applicable, which
shall be substantially consistent with the forms filed as exhibits to the Form
10.

(ii) Payment of Fees.

The Borrower shall have paid or caused to be paid to the Agents, the Lead
Arrangers, the Bookrunners and the Lenders to the extent not previously paid,
all fees payable on or before the Closing Date (including upfront fees on the
Initial Term A Loans and Revolving Credit Commitments and issuance discount to
par on the Initial Term B Loans) and, to the extent invoiced at least one
Business Day prior to the Closing Date, all costs and expenses for which each
Agent is entitled to be reimbursed, including the reasonable fees and expenses
of Cahill Gordon & Reindel LLP.

(iii) PATRIOT Act.

Each Administrative Agent shall have received, at least three (3) Business Days
prior to the Closing Date (or such later date satisfactory to each
Administrative Agent), all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including but not restricted to the USA
PATRIOT Act to the extent requested at least ten (10) Business Days prior to the
Closing Date.

 

-124-



--------------------------------------------------------------------------------

(iv) No Debt or Preferred Stock Outstanding.

As of the Closing Date, the Borrower and its Subsidiaries shall have no
Indebtedness for borrowed money or Preferred Stock outstanding, other than
(i) Indebtedness set forth on Schedule 8.2.1, (ii) the Initial Term A Loans and
the Initial Term B Loans, (iii) the Second Lien Notes, (iv) the Revenue Bonds
and (v) in the case of CCR, borrowings of up to $210,000,000 under the
Affiliated Company Loan Agreement.

(v) Transactions.

The transactions (other than clauses (6), (8) and (10) of the definition of
“Transactions”) shall have been or shall substantially concurrently be
consummated and the Spin-Off shall have been consummated or shall substantially
concurrently be consummated substantially in the manner described in the Form 10
and in accordance with the relevant Specified Material Contracts; it being
understood that irrevocable book-entry transfer authorization shall
substantially concurrently be delivered to record the distribution of the shares
of common stock of the Borrower effective as of 11:59 p.m. (New York City time)
on the Closing Date, and the transfer agent and registrar for the shares of
common stock of the Borrower shall substantially concurrently accept such
authorization. No default or termination, or any waiver or amendment materially
adverse to the Lenders, shall have occurred with respect to any Material
Contract.

(vi) Liquidity.

The Total Liquidity as of the Closing Date after giving effect to the
Transactions shall be at least $200,000,000. The Specified Liquidity as of the
Closing Date after giving effect to the Transactions shall be at least
$275,000,000.

(vii) Affiliated Company Loan Agreement Related Conditions.

As of the Closing Date, the Agents shall have received reasonably satisfactory
evidence that the Affiliated Company Loan Documents shall have been, or shall
substantially concurrently, be (i) effective, (ii) guaranteed by the Persons
required to be guarantors thereof and (iii) secured by the assets required to
constitute collateral thereunder. On the Closing Date, each Administrative Agent
shall have received each of the following in connection with the Affiliated
Company Loan Agreement, in form and substance reasonably satisfactory to each
Agent:

(a) Opinions of Counsel.

(i) A written opinion of in-house counsel for the Affiliated Company Loan
Agreement Loan Parties (who may rely on the opinions of such other counsel as
may be acceptable to each Administrative Agent), dated the Closing Date,
addressed to each Agent substantially in the form provided to the Agents prior
to the Closing Date.

(ii) A written opinion of Latham & Watkins LLP, counsel to the Affiliated
Company Loan Agreement Loan Parties (who may rely on the opinions of such other
counsel as may be acceptable to each Administrative Agent), dated the Closing
Date, addressed to each Agent substantially in the form provided to the Agents
prior to the Closing Date.

(b) Evidence of Filing. UCC financing statements in appropriate form for filing
under the UCC and such other documents under applicable requirements of Law in
each jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Collateral Agent, desirable to perfect the Liens created, or
purported to be created in favor of the collateral agent under the

 

-125-



--------------------------------------------------------------------------------

Affiliated Company Loan Agreement for the benefit of such collateral agent and
the ALF Lender under Affiliated Company Loan Documents.

(c) Lien Searches. The lien searches required under the Affiliated Company Loan
Documents, and the Collateral Agent shall be satisfied with the results thereof.

(b) Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit (or amendments
or extensions thereto) and after giving effect to the proposed extensions of
credit:

(a) the representations and warranties of the Loan Parties contained in
Section 6 [Representations and Warranties] and in the other Loan Documents shall
be true and correct in all material respects on and as of the date of the making
of any Loan Request, any Swing Loan Request and the making of such additional
Loan or the issuance such Letter of Credit (or amendments or extensions thereto)
with the same effect as though such representations and warranties had been made
on and as of such date (except that (i) any representation and warranty that is
already qualified as to materiality shall be true and correct in all respects as
so qualified and (ii) representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein);

(b) no Event of Default or Potential Default shall have occurred and be
continuing;

(c) the Borrower shall have delivered to the applicable Administrative Agents a
duly executed and completed Loan Request or to the applicable Issuing Lender the
Issuer Documents for a Letter of Credit, as the case may be; and

(d) the aggregate amount of Excess Balance Sheet Cash will not exceed
$50,000,000.

Each request for the making of any Loans or issuance of any Letters of Credit
and each issuance, amendment, renewal, increase or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section 7.2.

16. COVENANTS

(a) Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and Reimbursement Obligations, and interest thereon,
expiration or termination of all Letters of Credit, and satisfaction of all of
the Loan Parties’ other Obligations under the Loan Documents and termination of
the Commitments, the Loan Parties shall comply at all times with the following
affirmative covenants:

(i) Preservation of Existence, Etc.

Each of the Borrower and the Restricted Subsidiaries shall maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
failure to so qualify, individually or in the aggregate, would reasonably be

 

-126-



--------------------------------------------------------------------------------

expected to result in a Material Adverse Change, except as otherwise expressly
permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

(ii) Payment of Liabilities, Including Taxes, Etc.

Each of the Borrower and the Restricted Subsidiaries shall duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable (including
extensions), including all Taxes, assessments and governmental charges upon it
or any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
Taxes, assessments or charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made, but only to the extent that failure to pay or discharge
any such liabilities would not result in any additional liability which would
adversely affect to a material extent the financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, or which would materially and
adversely affect the Collateral; provided that the Loan Parties will pay all
such liabilities forthwith upon the commencement of proceedings to enforce any
Lien which may have attached as security therefor or take other action as is
required to suspend such enforcement action unless such Lien otherwise qualifies
as a Permitted Lien.

(iii) Maintenance of Insurance.

(a) The Borrower and the Restricted Subsidiaries shall insure their properties
and assets against loss or damage by fire and such other insurable hazards
(including flood, fire, property damage, workers’ compensation and public
liability insurance) and against other risks, and in such amounts as similar
properties and assets, as are commonly insured by prudent companies in similar
circumstances carrying on similar businesses, and with reputable and financially
sound insurers, including self-insurance to the extent customary. At the request
of the Collateral Agent, the Borrower shall deliver to the Collateral Agent
(x) annually an original certificate of insurance signed by its independent
insurance broker describing and certifying as to the existence of the insurance
on the Collateral required to be maintained by this Agreement and the other Loan
Documents, together with a copy of the endorsement described in the next
sentence attached to such certificate and (y) from time to time a summary
schedule indicating all commercial insurance then in force with respect to the
Borrower and the Restricted Subsidiaries. Such policies of insurance shall
contain the necessary endorsements or policy language, which shall (i) specify
the Collateral Agent on behalf of the Secured Parties as an additional insured
on the liability policies and mortgagee and lender loss payee as their interests
may appear on the property policies, with the understanding that any obligation
imposed upon the insured (including the liability to pay premiums) shall be the
sole obligation of the Borrower and the Restricted Subsidiaries and not that of
the additional insured, (ii) provide that the interest of the Lenders, under the
lender’s loss payable endorsement in a form similar to the form provided on the
Closing Date or pursuant to Section 8.1.21 [Post-Closing Matters], shall be
insured regardless of any breach or violation by the Borrower or any of its
Subsidiaries of any warranties, declarations or conditions contained in such
policies or any action or inaction of the Borrower or any of its Subsidiaries,
(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise (to the extent that
the Loan Parties are able on a commercially reasonable efforts basis to obtain
such waiver from the insurers), (iv) provide that no cancellation of such
policies for any reason (including non-payment of premium) nor any change
therein shall be effective until at least ten (10) days after notification to
the Collateral Agent of such cancellation or change, (v) be primary without
right of contribution of any other liability insurance carried by or on behalf
of any additional insureds with respect to their respective interests in the
Collateral, and (vi) provide that inasmuch as any liability policy covers more
than one insured, all terms, conditions, insuring agreements and endorsements
(except limits of liability) shall operate as if there were a separate policy
covering each insured.

 

-127-



--------------------------------------------------------------------------------

(b) Each Loan Party shall take all actions required under the Flood Laws and
otherwise reasonably requested by the Collateral Agent to assist in ensuring
that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including, but not limited to, (i) maintaining such flood insurance
in full force and effect and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Laws and otherwise
reasonably requested by the Collateral Agent, (ii) delivering to the Collateral
Agent evidence of such compliance in form and substance reasonably acceptable to
the Collateral Agent and (iii) delivering to the Collateral Agent an executed
acknowledgment of each “Life-of-Loan” flood hazard determination delivered to
the Borrower promptly following receipt of each such determination.

(c) If one or more Casualty Events occurs with respect to which the proceeds or
other compensation in respect thereof could reasonably be expected to equal or
exceed $5,000,000 in the aggregate in any fiscal year, the Borrower shall
promptly notify the Collateral Agent of such event(s) and the estimated (or
actual, if available) amount of such loss.

(iv) Maintenance of Properties and Equipment.

The Borrower and the Restricted Subsidiaries shall (x) maintain in good repair,
working order and condition (ordinary wear and tear excepted) in accordance with
the general practice of other businesses of similar character and size, all of
those material properties and equipment useful or necessary to their businesses
and (y) make or cause to be made, in a reasonably diligent fashion, all
appropriate repairs, renewals or replacements thereof, in each case if the
failure to so maintain, repair, renew or replace the same would reasonably be
expected to constitute a Material Adverse Change.

(v) Maintenance of Patents, Trademarks, Etc.

The Borrower and the Restricted Subsidiaries shall maintain in full force and
effect all patents, trademarks, service marks, trade names, copyrights,
licenses, franchises, permits and other authorizations necessary for the
ownership and operation of their properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

(vi) Visitation Rights.

The Borrower and the Restricted Subsidiaries shall permit any of the officers or
authorized employees or representatives of any Agent or any of the Lenders (so
long as no Event of Default has occurred and is continuing, at the applicable
Agent’s or such Lender’s expense) to visit and inspect their properties during
normal business hours and to examine (including, without limitation, any field
examinations) and make excerpts from their books and records and discuss their
business affairs, finances and accounts with their officers, all in such detail
and at such times and as often as any of the Lenders may reasonably request;
provided that each Lender shall provide the Borrower and the Administrative
Agents with reasonable notice prior to any visit or inspection, all such visits
and inspections shall be made in accordance with the standard safety, visit, and
inspection procedures of the Borrower and the Restricted Subsidiaries and no
such visit or inspection shall interfere with their normal business operation.
In the event any Lender desires to conduct an audit of the Borrower or any
Restricted Subsidiary, such Lender shall make a reasonable effort to conduct
such audit contemporaneously with any audit to be performed by the applicable
Agent.

 

-128-



--------------------------------------------------------------------------------

(vii) Keeping of Records and Books of Account.

The Borrower and the Restricted Subsidiaries shall maintain and keep proper
books of record and account which enable the Borrower to issue financial
statements in accordance with GAAP and as otherwise required by applicable Laws,
and in which full, true and correct entries shall be made in all material
respects of all their dealings and business and financial affairs. Without
limiting the generality of the foregoing, the Borrower and the Restricted
Subsidiaries shall maintain adequate allowances on their books in accordance
with GAAP for (i) future costs associated with any lung disease claim alleging
pneumoconiosis or silicosis or arising out of exposure or alleged exposure to
coal dust or the coal mining environment, (ii) future costs associated with
retiree and health care benefits, (iii) future costs associated with reclamation
of disturbed acreage, removal of facilities and other closing costs in
connection with its mining activities and (iv) future costs associated with
other potential Environmental Liabilities.

(viii) Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Lien on the Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties as a continuing first priority perfected Lien,
subject only to Permitted Liens, and shall do such other acts and things as the
Collateral Agent in its reasonable discretion may deem necessary or advisable
from time to time in order to preserve, perfect and protect the Liens granted
under the Loan Documents and to exercise and enforce the Collateral Agent’s
rights and remedies thereunder with respect to the Collateral.

(ix) Additional Guarantors.

If (i) the Borrower forms or acquires, directly or indirectly, any Subsidiary
(other than an Excluded Subsidiary), (ii) any Subsidiary that was an Excluded
Subsidiary ceases to be an Excluded Subsidiary or (iii) the Take-In Transaction
shall be consummated, the Borrower shall cause such Subsidiary (or upon the
consummation of the Take-In Transaction, the Borrower shall cause each Person
that constituted an Affiliated Company Loan Agreement Loan Party immediately
prior thereto) to join this Agreement as a Guarantor (x) within 30 days after
the date of acquisition or formation of such Subsidiary, or within 30 days after
the date any Subsidiary that was an Excluded Subsidiary (other than pursuant to
clause (a) or (c) of the definition of “Excluded Subsidiaries”) ceases to be an
Excluded Subsidiary, (y) within 15 days after the date any Subsidiary that was
an Excluded Subsidiary pursuant to clause (a) or (c) of the definition of
“Excluded Subsidiaries” ceases to be an Excluded Subsidiary and (z) in the case
of clause (iii) of this Section 8.1.9, upon the consummation of the Take-In
Transaction (in each case, or such longer period as the Collateral Agent may
agree in its reasonable discretion) by delivering to the Agents (A) a signed
Guarantor Joinder, (B) documents in the forms described in Sections 7.1.1(b),
(c), (d) (in the case of clause (i) or (ii) of this Section 8.1.9, if requested
by any Agent), (f), (g), (i) and (j) [Deliveries], and 8.1.17 [Collateral],
modified as appropriate, and, in the case of clause (iii) of this Section 8.1.9,
any other opinions of local counsel reasonably requested by the Collateral Agent
and (C) documents necessary to grant and perfect Liens to the Collateral Agent
for the benefit of the Secured Parties in the Collateral held by such Subsidiary
or Person that was an Affiliated Company Loan Agreement Loan Party immediately
prior to the consummation of the Take-In Transaction.

(x) Compliance with Laws.

The Borrower and its Subsidiaries shall comply with all applicable Laws,
including all Environmental Laws, in all material respects, except where the
failure to so comply would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

 

-129-



--------------------------------------------------------------------------------

(xi) Use of Proceeds; Margin Regulations.

(a) The proceeds of the Initial Term A Loans made on the Amendment No. 1
Effective Date shall be used to pay fees and expenses related to Amendment No. 1
and the transactions thereunder, as well as principal on certain Loans, and for
general corporate purposes, including working capital, capital expenditures and
Permitted Acquisitions.

(b) The proceeds of Revolving Credit Loans borrowed after the Amendment No. 1
Effective Date shall be used to pay fees and expenses related to Amendment No. 1
and the transactions thereunder, as well as principal on certain Loans, and for
general corporate purposes of the Borrower and the Restricted Subsidiaries.

(c) The Letters of Credit issued hereunder shall be used for general corporate
purposes including to support surety bond obligations but not to support
indebtedness for borrowed money.

(d) None of the Loan Parties engages or will engage principally, or as one of
its important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of the Margin Stock Regulation). No part of the proceeds of
any Loan has been or shall be used for any purpose which entails a violation of
or which is inconsistent with the provisions of the Margin Stock Regulations,
and the Borrower shall execute and deliver to the Lenders appropriate completed
forms (including, without limitation, Forms G-3 and U-1, as appropriate) and
shall otherwise assist the Lenders, as reasonably requested by the
Administrative Agents, with the Lenders’ compliance with the Margin Stock
Regulation as such compliance relates to the Borrower and the Loans, including
by providing the Administrative Agents with all other documents, forms and
certificates reasonably requested by any Administrative Agent in relation
thereto.

(xii) Subordination of Intercompany Loans.

Each Loan Party shall cause any Indebtedness, loans or advances owed by any Loan
Party to any Restricted Subsidiary that is not a Guarantor to be subordinated
pursuant to the terms of the Intercompany Subordination Agreement.

(xiii) Anti-Terrorism Laws; Anti-Corruption Laws.

(a) No Covered Entity, nor to the knowledge of the Borrower, any directors,
officers or employees of any Covered Entity, will become a Sanctioned Person,
(b) no Covered Entity, either in its own right or through any third party, nor
to the knowledge of the Borrower, any of a Covered Entity’s directors, officers
or employees, will (i) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (iii) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (iv) use the Loans or
Letters of Credit to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person or in any manner that would cause a violation of the Anti-Terrorism Laws
by any party to this Agreement, (c) the funds used to repay the Obligations will
not be derived from any unlawful activity, (d) each Covered Entity shall comply
with all Anti-Terrorism Laws in all material respects and (e) the Borrower shall
promptly notify the Administrative Agents in writing upon the occurrence of a
Reportable Compliance Event.

(b) No part of the proceeds of any Loans shall be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate

 

-130-



--------------------------------------------------------------------------------

for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws.

(xiv) Compliance with Certain Contracts.

(a) Each of the Borrower and the Restricted Subsidiaries shall comply with the
terms and conditions of all Specified Material Contracts and enforce its rights
under each such Specified Material Contract, except to the extent non-compliance
or non-enforcement could not reasonably be expected to be materially adverse to
the Lenders.

(b) Each of the Borrower and the Restricted Subsidiaries shall comply with the
terms and conditions of all Material Contracts (other than Specified Material
Contracts) and enforce its rights under each such Material Contract, except, in
each case, where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change.

(c) Prior to the consummation of the Take-In Transaction, the Borrower shall,
and shall cause each Loan Party to, (i) exercise rights and remedies under the
Affiliated Company Loan Documents at the direction of the Required Lenders or
any Agent, (ii) cooperate with the Collateral Agent and the collateral agent
under the Affiliated Company Loan Documents in connection with the exercise of
any rights or remedies under the Affiliated Company Loan Documents, (iii) not
contest or challenge the validity, or join with or otherwise support any other
Person in contesting or challenging the validity, of any Affiliated Company Loan
Document or any Indebtedness incurred pursuant thereto, (iv) not forgive,
retire, extinguish or otherwise reduce any amount owing under any Affiliated
Company Loan Document (other than in the case of a prepayment thereunder in cash
at 100% of the principal amount with accrued interest that is otherwise made
pursuant to the terms of the Affiliated Company Loan Agreement) or agree to
postpone the due date for payment of any such amount; provided that, in the case
of the Take-In Transaction, the aggregate principal amount of loans outstanding
under the Affiliated Company Loan Agreement may be counted as part of the
consideration for the Equity Interests of Affiliated Company Loan Agreement Loan
Parties, (v) comply with its funding obligations under the Affiliated Company
Loan Documents pursuant to and in accordance with the Affiliated Company Loan
Agreement; it being understood for the avoidance of doubt that no loans shall be
made under the Affiliated Company Loan Agreement unless the conditions to
borrowing thereunder are satisfied and (vi) require that CCR furnish such
information as reasonably requested by the Required Lenders or any Agent to
confirm satisfaction of the conditions precedent to borrowing under the
Affiliated Company Loan Agreement.

(xv) Accounts.

As of the Amendment No. 1 Effective Date, no Loan Party has any Deposit
Accounts, Commodities Accounts or Securities Accounts (each as defined in the
UCC) other than the accounts listed on Schedule 8 to the Amendment No. 1
Perfection Certificate Supplement, which schedule indicates for each account
whether such account is an Excluded Account and the reason for the exclusion, if
any. No Loan Party shall establish or maintain an Applicable Account unless it
is subject to a control agreement; provided, with respect to any Applicable
Account maintained by a Loan Party as of the Closing Date, the Loan Parties
shall cause such Applicable Account to be subject to control agreements within
sixty (60) days of the Closing Date (or such later date as the Collateral Agent
may agree in its discretion). Other than Applicable Accounts as to which the
time limit set forth in the proviso in the immediately preceding sentence has
not expired, none of the Loan Parties will deposit or maintain Collateral
(including the proceeds thereof) in an Applicable Account that is not subject to
a control agreement.

 

-131-



--------------------------------------------------------------------------------

(xvi) ERISA Compliance.

The Borrower shall, and shall cause each of its ERISA Affiliates to:
(a) maintain each Pension Plan in compliance with the applicable provisions of
ERISA and the Code and (b) make all required contributions to any Pension Plan
or Multiemployer Plan when due, except in the case of each of the foregoing
clauses, to the extent such failure to do so could not reasonably be expected to
result in a Material Adverse Change.

(xvii) Collateral.

(a) Pursuant to the Loan Documents, the Loan Parties shall grant, or cause to be
granted, to the Collateral Agent, for the benefit of the Secured Parties, a
first priority lien and security interest, subject only to Permitted Liens:

(i) on the Closing Date, in all Equity Interests owned by the Loan Parties on
the Closing Date, and within 15 days after the date of acquisition thereof, all
Equity Interests (other than, prior to the consummation of the Take-In
Transaction, general partnership interests in CCR) issued after the Closing Date
by CCR (including in connection with the related incentive distribution rights),
CCR GP and each Receivables Subsidiary to the Borrower or any of its
Subsidiaries (other than, prior to the consummation of the Take-In Transaction,
CCR or any of its Subsidiaries);

(ii) in all Equity Interests acquired by a Loan Party after the Closing Date (to
the extent not covered by clause (i) above), not later than 30 days after such
acquisition;

(iii) (x) in all Real Property owned or leased by a Loan Party as of the Closing
Date, (y) within 60 days following the acquisition or lease thereof (or in the
case of Real Property acquired or leased by a Loan Party due to the consummation
of the Take-In Transaction, within 30 days following such lease or acquisition
(or such later date as the Collateral Agent may agree in its reasonable
discretion)), in all Real Property (other than Excluded Assets) acquired or
leased by a Loan Party after the Closing Date and (z) within 60 days following
any Real Property ceasing to be an Excluded Asset (or within 30 days (or such
later date as the Collateral Agent may agree in its reasonable discretion)
following any Real Property ceasing to be an Excluded Asset due to the
consummation of the Take-In Transaction), in such Real Property, in each case by
delivering a Mortgage or, in the case of clause (y) or (z), an amendment to an
existing Mortgage, as applicable; provided that (A) each Mortgage or amendment
delivered pursuant to this Section 8.1.17(a)(iii) shall be accompanied by
(1) local counsel opinions with respect thereto as reasonably requested by the
Collateral Agent, (2) the Required Flood Materials and (3) title work, if any,
as required pursuant to Section 8.1.18 [Title], (B) with respect to Specified
Leased Properties, if the applicable Loan Party is not able to, after the use of
commercially reasonable efforts and delivery of an Officer’s Certificate stating
that such efforts have been made, obtain the consent of the landlord to grant a
first priority lien, security interest and assignment in the leasehold interest
of the applicable Specified Leased Property, such Specified Leased Property
shall not be Collateral, and (C) the applicable Loan Party shall not execute and
deliver any Mortgage in respect of any Real Property acquired by any Loan Party
after the Closing Date or in respect of Real Property that has ceased to
constitute an Excluded Asset after the Closing Date until the date that occurs
thirty (30) days after the Collateral Agent has made available to the Lenders a
copy of the Required Flood Materials; provided that if any deadline specified in
clause (y) or (z) above would pass prior to the end of the 30-day period
described in this clause (C), such deadline shall be extended to the end of such
30-day period;

 

-132-



--------------------------------------------------------------------------------

(iv) on the date hereof and with respect to any Subsidiary that becomes a Loan
Party after the Closing Date in accordance with Section 8.1.9 [Additional
Guarantors], not later than 30 days after the acquisition or formation of such
Subsidiary or such Subsidiary ceasing to be an Excluded Subsidiary (or in the
case of Applicable Accounts, within the period provided under Section 8.1.15
[Accounts]), in all of the other assets of the Loan Parties in which a security
interest may be perfected by the filing of a UCC-1 financing statement with the
secretary of state or similar agency in the applicable Loan Party’s jurisdiction
of organization, by filing of a short form security agreement with the United
States Patent and Trademark Officer or United States Copyright Office or, in the
case of Applicable Accounts, by taking the actions required under Section 8.1.15
[Accounts]; and

(v) upon the consummation of the Take-In Transaction, without limitation of any
obligation of Borrower or any Subsidiary thereof under Section 8.1.9 [Additional
Guarantors] but in the case of owned or leased Real Property, subject to the
timeframes set forth in clause (iii)(y) and (z) above, the Borrower shall take
all such actions (and cause its Subsidiaries (including CCR and its
Subsidiaries) to take all such actions) as may be necessary or may be requested
by the Collateral Agent to cause all assets that constituted, immediately prior
to the consummation of the Take-In Transaction, “Collateral” (as defined the
Affiliated Company Loan Agreement) or any other asset that was pledged,
immediately prior to the consummation of the Take-In Transaction, pursuant to
any Affiliated Company Loan Agreement Security Document to, in each case, become
Collateral under the Loan Documents (other than any assets that would otherwise
constitute Excluded Assets);

provided that any of the deadlines in this Section 8.1.17(a) may be extended (by
notice to the Borrower in writing) by the Collateral Agent in its sole
discretion upon reasonable request of the Borrower.

(b) Notwithstanding the foregoing, Liens will not be required on any of the
following (collectively, the “Excluded Assets”):

(i) prior to the consummation of the Take-In Transaction, any cash in the
“Operating Account” (as defined in the Operating Agreement) to the extent
constituting property of the Operator under the Operating Agreement;

(ii) any right, title and interests in and to any Manufactured (Mobile) Home (as
defined in the applicable Flood Laws), and any Buildings that are immaterial as
reasonably determined by the Borrower and agreed to in writing by the Collateral
Agent;

(iii) (1) undeveloped coal reserves owned or leased by a Loan Party as of the
Closing Date that are not Specified Coal Reserves, (2) undeveloped coal reserves
acquired by a Loan Party after the Closing Date the Fair Market Value of which
does not exceed $10,000,000 in the aggregate or $3,000,000 individually (or,
after the consummation of the Take-In Transaction, $15,000,000 in the aggregate
or $5,000,000 individually) and (3) developed coal reserves (other than
Specified Coal Reserves or any portion of the Pennsylvania Mining Complex),
whether owned on the Closing Date or subsequently acquired, the Fair Market
Value of which does not exceed $10,000,000 in the aggregate or $3,000,000
individually (or, after the consummation of the Take-In Transaction, $15,000,000
in the aggregate or $5,000,000 individually);

(iv) leased motor vehicles (including bulldozers and other heavy equipment);

(v) except to the extent the security interest in such assets can be perfected
by the filing of a UCC financing statement, owned motor vehicles (including
bulldozers and other heavy

 

-133-



--------------------------------------------------------------------------------

equipment) and other assets the ownership of which is evidenced by certificates
of title, to the extent the Fair Market Value thereof does not exceed
$15,000,000 in the aggregate or $2,000,000 individually;

(vi) except to the extent constituting supporting obligations of other
Collateral, Letter-of-Credit Rights (as defined in the UCC) that do not exceed
$10,000,000 in the aggregate or $3,000,000 individually (or, after the
consummation of the Take-In Transaction, $15,000,000 in the aggregate or
$5,000,000 individually);

(vii) Commercial Tort Claims (as defined in the UCC) that do not exceed
$5,000,000 in the aggregate for all Pledgors; provided that none of the
Commercial Tort Claims described in Schedule 7 of the Perfection Certificate on
the Closing Date shall be Excluded Assets;

(viii) assets owned by any Pledgor on the Closing Date or that are acquired
after the Closing Date and any proceeds thereof that are subject to a Lien
permitted by clause (10) in the definition of “Permitted Liens” to the extent
and for so long as the contract or other agreement in which such Lien is granted
(or the documentation providing for the Capital Lease Obligations, equipment
lease, purchase money obligation or substantially similar obligation subject to
such Lien) validly prohibits the creation of any other Lien on such assets and
proceeds;

(ix) those assets over which the granting of security interests in such assets
would be prohibited by (1) any contract in effect on the Closing Date and listed
on Schedule 8.2.15 (or, as to any assets acquired after the Closing Date in an
acquisition permitted hereunder, in effect at the time of acquisition thereof
and not entered into in contemplation thereof) or (2) applicable law or
regulation or to the extent that such security interests would require obtaining
the consent of any governmental or regulatory authority, but only to the extent
and for so long as a grant of a security interest therein in favor of the
Collateral Agent would (x) violate or invalidate such contract, cause the
acceleration or the termination thereof or create a right of termination in
favor of any other party thereto (other than the Borrower or any of its
Subsidiaries) or (y) violate such applicable law or regulation or require such
consent;

(x) any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

(xi) any Equity Interests in any Person that is not a Wholly-Owned Subsidiary of
the Borrower to the extent not permitted by the terms of such Person’s
organizational or joint venture documents;

(xii) any Voting Stock of any CFC or CFC Holdco in excess of 65% of the total
voting power of all outstanding Voting Stock of such Subsidiary, it being
understood that any Equity Interests constituting “stock entitled to vote”
within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as Voting Stock for purposes of this clause (xii);

(xiii) assets owned by any Pledgor on the Closing Date or hereafter acquired and
any proceeds thereof as to which the Borrower reasonably determines (and the
Collateral Agent agrees in writing (which may be by e-mail)) that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby;

 

-134-



--------------------------------------------------------------------------------

(xiv) any lease, permit, license or other agreement permitted to be entered into
under this Agreement, in each case, only to the extent and for so long as a
grant of a security interest therein in favor of the Collateral Agent would
violate or invalidate such lease, permit, license or agreement, cause the
acceleration or the termination thereof or create a right of termination in
favor of any other party thereto (other than the Borrower or any of its
Subsidiaries);

(xv) Qualified Receivables Assets to the extent subject to a Qualified
Receivables Transaction;

(xvi) all locomotives, rail cars and rolling stock now or hereafter leased by
the Loan Parties;

(xvii) the Loan Parties’ timber to be cut other than to the extent encumbered by
any Mortgage;

(xviii) Immaterial Real Property;

(xix) Specified Leased Properties excluded from the Collateral pursuant to
clause (B) of the proviso to Section 8.1.17(a)(iii); and

(xx) Excluded Accounts described in clauses (i), (ii) and (iii) of the
definition of “Excluded Accounts”;

provided that (x) clauses (viii), (ix), (xi) and (xiv) shall be after giving
effect to applicable provisions of the Uniform Commercial Code of any applicable
jurisdiction or other applicable law, and shall not include proceeds and
receivables of assets described in such clauses, the assignment of which is
expressly deemed effective under the Uniform Commercial Code of any applicable
jurisdiction notwithstanding the prohibition described in such clause, (y) in no
event shall any Required Collateral constitute Excluded Assets, except (A) any
Manufactured (Mobile) Home or Building excluded from the Collateral by operation
of Section 8.1.17(b)(ii) and (B) any Specified Leased Property that is excluded
from the Collateral pursuant to clause (B) of the proviso to
Section 8.1.17(a)(iii) and (z) Excluded Assets shall not include any Proceeds
(as defined in the UCC), substitutions or replacements of any assets referred to
in any of the foregoing clauses (i) through (xviii) unless such Proceeds (as
defined in the UCC), substitutions or replacements would constitute assets
expressly referred to in any such clause.

(c) No actions shall be required to perfect security interests in locomotive,
rail cars and rolling stock owned by the Loan Parties until the aggregate Fair
Market Value of such assets exceeds $5,000,000.

(d) No actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required to be taken (x) to create any security
interests in assets located or titled outside of the U.S. or (y) to perfect or
make enforceable any security interests in any assets (other than delivery of
Equity Interests pursuant to Section 8.1.17(a)(i) and Section 8.1.17(a)(ii)) (it
being understood that no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction shall be required).

(e) No Loan Party shall effect any change (i) in any Loan Party’s legal name,
(ii) in the location of any Loan Party’s chief executive office, (iii) in any
Loan Party’s identity or organizational structure, (iv) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in

 

-135-



--------------------------------------------------------------------------------

any other jurisdiction), until (A) it shall have given the Collateral Agent not
less than 5 days’ prior written notice, or such lesser notice period agreed to
by the Collateral Agent, of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (B) it shall have taken all action
reasonably satisfactory to the Collateral Agent to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable. Each Loan Party agrees to
promptly provide the Collateral Agent with certified organizational documents
reflecting any of the changes described in the preceding sentence.

(xviii) Title.

The Loan Parties shall comply with the requirements set forth on Schedule
8.1.18.

(xix) Maintenance of Permits.

The Borrower and the Restricted Subsidiaries shall maintain all Required Permits
in full force and effect in accordance with their terms except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Change.

(xx) Preparation of Environmental Reports.

If an Event of Default caused by reason of a breach under Section 8.1.10
[Compliance with Laws] with respect to compliance with Environmental Laws shall
have occurred and be continuing, at the reasonable request of the Required
Lenders through any Administrative Agent, provide, in the case of the Borrower,
to the Lenders within 60 days after such request, at the expense of the
Borrower, an environmental or mining site assessment or audit report for the
properties, which are the subject of such breach prepared by an environmental or
mining consulting firm reasonably acceptable to each Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or corrective action in connection with such properties and the
estimated cost of curing any violation of or non-compliance with any
Environmental Law.

(xxi) Post-Closing Matters.

The Loan Parties will execute and deliver to the applicable Agent the documents
and complete the tasks set forth on Schedule 8.1.21, within the time frames set
forth therein, unless otherwise waived or extended by the applicable Agent in
its sole discretion.

(xxii) Maintenance of Ratings.

The Borrower shall use commercially reasonable efforts to maintain (i) a public
corporate credit rating (but not any particular rating) from S&P and a public
corporate family rating (but not any particular rating) from Moody’s, in each
case, in respect of the Borrower and (ii) a public rating (but not any
particular rating) in respect of the Term B Loans from each of S&P and Moody’s.

(b) Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and Reimbursement Obligations and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations hereunder and termination of the Commitments,
the Loan Parties shall comply with the following negative covenants:

 

-136-



--------------------------------------------------------------------------------

(i) Indebtedness.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, incur, assume or otherwise become liable,
contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness, and the Borrower will not issue any Disqualified Stock and will
not permit any Restricted Subsidiary to issue any Preferred Stock, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the Amendment No. 1 Effective Date and set forth on
Schedule 8.2.1, and Refinancing Indebtedness of such Indebtedness;

(c) Indebtedness owed by (i) a Loan Party to another Loan Party, (ii) a
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party, (iii) a Restricted Subsidiary to a Loan Party and
(iv) any Loan Party to a Restricted Subsidiary that is not a Loan Party;
provided that (x) any Indebtedness pursuant to clause (iii) is permitted by
Section 8.2.4(h), (l) or (r) [Loans and Investments] and (y) any Indebtedness
pursuant to clause (iv) is subordinated to the extent required by, and in
accordance with, Section 8.1.12 [Subordination of Intercompany Loans];

(d) Indebtedness represented by mortgage financings, purchase money obligations
or other Indebtedness, in each case incurred for the purpose of financing all or
any part of the price or cost of design, construction, installation,
development, repair or improvement of plant, property or equipment used in the
business of the Borrower or any Restricted Subsidiary, and Capital Lease
Obligations, and Refinancing Indebtedness of any of the foregoing, in an
aggregate amount, when taken together with the outstanding amount of all other
Indebtedness or Refinancing Indebtedness incurred pursuant to this clause (d),
not to exceed at any time outstanding under this clause (d), the greater of (i)
$100,000,000 and (ii) 4.0% of CTA at such time;

(e) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date as permitted by this Agreement, which Indebtedness is existing at
the time such Person becomes a Restricted Subsidiary (and was not incurred in
connection with or in contemplation of such Person’s becoming a Subsidiary of
the Borrower) in an aggregate amount not to exceed $25,000,000 at any time
outstanding;

(f) Indebtedness under Swap Agreements permitted under Section 8.2.12 [Swaps];

(g) Indebtedness in respect of self-insurance obligations or bid, plugging and
abandonment, appeal, reimbursement, performance, reclamation, employment, surety
and similar obligations and completion guarantees provided by or for the account
of the Borrower or any Restricted Subsidiary in the ordinary course of business,
and any Guaranties and letters of credit functioning as or supporting any of the
foregoing in the ordinary course of business;

(h) the Revenue Bonds and any Refinancing Indebtedness in respect thereof;

(i) (x) Indebtedness of the Borrower in respect of the Second Lien Notes and of
the Guarantors in respect of Guaranties of the Second Lien Notes,
(y) Refinancing Indebtedness thereof and (z) other Indebtedness of the Borrower
(and Guaranties of such Indebtedness by the Guarantors); provided that in the
case of Indebtedness under this subclause (z), (1) the aggregate principal
amount outstanding shall not exceed the greater of (i) $50,000,000 and (ii) 2.0%
of CTA at such time, (2) no payment of principal in respect of such Indebtedness
shall be required prior to

 

-137-



--------------------------------------------------------------------------------

six months after the Latest Maturity Date in effect at the time of issuance
(except for customary offers to purchase with proceeds of asset sales or upon
the occurrence of a change of control), (3) the Indebtedness shall not include
any financial maintenance covenants, (4) in the case of notes, the covenants and
events of default shall be customary for high yield debt securities but in any
event shall not be more restrictive than the covenants and events of default
under the Second Lien Notes Indenture, taken as a whole, and (5) in the case of
loans, the covenants and events of default shall be customary for second lien
loans but in any event shall be less restrictive than the covenants and events
of default hereunder applicable to the Term B Loans (with cushions to the
negative covenants and events of default that are customary for Indebtedness of
such type and which cushions are reasonably satisfactory to the Administrative
Agents);

(j) Indebtedness incurred in a Qualified Receivables Transaction in an aggregate
amount not to exceed $100,000,000 at any time outstanding;

(k) liability in respect of the Indebtedness of any Unrestricted Subsidiary or
any Joint Venture in an aggregate amount not to exceed $10,000,000 at any time
outstanding; provided that, in the case of Indebtedness of an Unrestricted
Subsidiary, (i) such liability shall arise only as a result of the pledge of (or
a Guaranty limited in recourse solely to) Equity Interests in such Unrestricted
Subsidiary held by the Borrower or a Restricted Subsidiary to secure such
Indebtedness and (ii) such Indebtedness shall be Non-Recourse Debt;

(l) Indebtedness of the Borrower or any Restricted Subsidiary or the issuance of
any Disqualified Stock by the Borrower or Preferred Stock by any Restricted
Subsidiary in an aggregate amount not exceeding, at any one time outstanding,
$25,000,000; and

(m) (x) Permitted Unsecured Notes and (y) Refinancing Indebtedness thereof;
provided that the Borrower is in compliance, on a Pro Forma Basis, with the
Financial Covenants immediately after giving effect to such Indebtedness;

provided that in the case of clause (j), (l) or (m), at the time of and after
giving effect to the incurrence of any such Indebtedness no Potential Default or
Event of Default shall exist.

In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in the clauses of the preceding
paragraph, the Borrower shall, in its sole discretion, divide, classify or
reclassify (or later divide, classify, redivide or reclassify) such item of
Indebtedness in any manner that complies with this covenant (including splitting
into multiple exceptions) and will only be required to include the amount and
type of such Indebtedness in one of such clauses of the preceding paragraph.

The accrual of interest or Preferred Stock or Disqualified Stock dividends or
distributions, the accretion or amortization of original issue discount, the
payment of interest on any Indebtedness in the form of additional Indebtedness
with the same terms, the reclassification of Preferred Stock or Disqualified
Stock as Indebtedness due to a change in accounting principles, and the payment
of dividends or distributions on Preferred Stock or Disqualified Stock in the
form of additional securities of the same class of Preferred Stock or
Disqualified Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Preferred Stock or Disqualified Stock for purposes of this covenant;
provided that the amount thereof shall be included in the calculation of
Consolidated Interest Expense of the Borrower as accrued to the extent required
by the definition of such term.

 

-138-



--------------------------------------------------------------------------------

(ii) Liens.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, create, incur, assume or suffer to
exist any Lien on any property or assets of the Borrower or any Restricted
Subsidiary, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

(iii) Designation of Unrestricted Subsidiaries.

(a) Except as otherwise provided in the definition of “Unrestricted Subsidiary,”
the Board of Directors of the Borrower may at any time designate any Restricted
Subsidiary as an Unrestricted Subsidiary (including any newly acquired or newly
formed Restricted Subsidiary at or prior to the time it is so acquired or formed
but excluding any Restricted Subsidiary that was previously an Unrestricted
Subsidiary), or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Potential Default or
Event of Default shall have occurred and be continuing, (ii) immediately after
giving effect to such designation, the Borrower shall be in compliance, on a Pro
Forma Basis, with the Financial Covenants and (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any Indebtedness incurred pursuant to Section 8.2.1(i) or (m)
[Indebtedness] (unless it is substantially concurrently being designated as an
Unrestricted Subsidiary under such Indebtedness). Any (x) designation of a
Subsidiary as an Unrestricted Subsidiary or (y) redesignation as a Restricted
Subsidiary will be evidenced to the Administrative Agents by delivering to the
Administrative Agents a copy of a Board Resolution giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the requirements of this Section 8.2.3. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower or the relevant Restricted Subsidiary (as applicable) therein at the
date of designation in an amount equal to the Fair Market Value of the
Borrower’s or such relevant Restricted Subsidiary’s (as applicable) investment
therein, as determined in good faith by such Borrower or such relevant
Restricted Subsidiary, and the Investment resulting from such designation must
otherwise be permitted under Section 8.2.4 [Loans and Investments]. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time.

(b) No Unrestricted Subsidiary shall:

(1) have any Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 8.2.8 [Affiliate Transactions], be party to
any agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Borrower;

(3) be a Person with respect to which either the Borrower or any Restricted
Subsidiary has any direct or indirect obligation (x) to subscribe for additional
Equity Interests (except pursuant to an Investment that would be permitted
hereunder at the time such obligation is incurred and such Investment is made)
or (y) to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results; or

(4) Guaranty or otherwise directly or indirectly provide credit support for any
Indebtedness of the Borrower or any Restricted Subsidiary, except to the extent
such Guaranty would be and is released upon such designation as an Unrestricted
Subsidiary;

 

-139-



--------------------------------------------------------------------------------

provided that, prior to the consummation of the Take-In Transaction, in no event
shall CCR or any of its Subsidiaries be deemed a Restricted Subsidiary
hereunder.

(iv) Loans and Investments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, make or suffer to remain outstanding
any Investment or become or remain liable for any Investments, except:

(a) (i) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business and (ii) loans or
advances to officers, directors or employees made in the ordinary course of
business; provided that such loans and advances to all such officers, directors
and employees do not exceed an aggregate amount of $5,000,000 outstanding at any
time;

(b) Temporary Cash Investments;

(c) any transaction permitted under Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] (including any Permitted Acquisition);

(d) such Investments consisting of prepaid expenses, negotiable instruments held
for collection and lease, utility and workers’ compensation, performance and
other similar deposits made in the ordinary course of business by the Borrower
or any Restricted Subsidiary;

(e) (x) any Investment existing on, or made pursuant to binding commitments
existing on, the Amendment No. 1 Effective Date and described on
Schedule 8.2.4(x), and (y) any Investment of GasCo or any of its Subsidiaries
existing on the Closing Date and described on Schedule 8.2.4(y) that relates to
the coal business and is assumed by the Borrower or any Restricted Subsidiary
after the Closing Date and, in each case, any Investment consisting of an
extension, modification or renewal of any such Investment described in the
foregoing clause (x) or (y); provided that any increase in the amount of any
such Investment will be permitted only to the extent such increase is otherwise
permitted under this Section 8.2.4 [Loans and Investments];

(f) Investments (i) in any Loan Party or (ii) by any Restricted Subsidiary that
is not a Loan Party in any other Restricted Subsidiary that is not a Loan Party;

(g) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any Restricted Subsidiary, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer or (ii) litigation, arbitration or other
disputes;

(h) other Investments in an aggregate amount not to exceed at any one time
outstanding the greater of (i) $50,000,000 and (ii) 2.0% of CTA at such time;

(i) prior to the consummation of the Take-In Transaction, Investments in the
form of an increase in the ownership percentage of the Undivided Interests by
the Loan Parties;

 

-140-



--------------------------------------------------------------------------------

(j) prior to the consummation of the Take-In Transaction, Investments in the
Pennsylvania Mining Complex in accordance with the ratable ownership of the
Undivided Interests by the Loan Parties;

(k) prior to the consummation of the Take-In Transaction, loans made by one or
more Loan Parties to CCR pursuant to and in accordance with the Affiliated
Company Loan Agreement; it being understood for the avoidance of doubt that no
loans shall be made under the Affiliated Company Loan Agreement unless the
conditions to borrowing thereunder are satisfied;

(l) Investments in Joint Ventures and Unrestricted Subsidiaries; provided that
(x) Investments pursuant to this clause (l) shall not exceed in the aggregate at
any time the greater of (i) $50,000,000 and (ii) 2.0% of CTA at such time,
(y) the Total Net Leverage Ratio at such time, calculated on a Pro Forma Basis,
shall not be greater than 2.00:1.00 and (z) the Borrower shall deliver to each
Administrative Agent prior to the making of such Investment an Officer’s
Certificate certifying compliance with the requirements of this clause (l) and
setting forth calculations in reasonable detail showing such compliance;

(m) an Investment in receivables owing to the Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, including such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances;

(n) Swap Agreements permitted under Section 8.2.12 [Swaps];

(o) Investments in a Receivables Subsidiary or any Investment by a Receivables
Subsidiary in any other Person in connection with a Qualified Receivables
Transaction permitted under Section 8.2.1(j) [Indebtedness], including
Investments of funds held in accounts permitted or required by the arrangements
governing such Qualified Receivables Transaction or any related Indebtedness;

(p) endorsements of negotiable instruments and documents in the ordinary course
of business;

(q) guarantees by the Borrower or a Restricted Subsidiary of performance of
obligations incurred in the ordinary course of business (other than for payment
of Indebtedness or letter of credit reimbursement obligations); provided
guarantees pursuant to this clause (q) of such obligations of Persons that are
not Loan Parties shall not exceed $10,000,000 in the aggregate at any time;

(r) Investments in an aggregate amount up to the sum of (x) (I) $25,000,000
minus (II) any Restricted Payments made pursuant to Section 8.2.5(h)(x)(I)
[Restricted Payments], and (y) the then Cumulative Credit; provided that, in the
case of subclause (y) of this clause (r), (i) the Specified Conditions shall be
satisfied, (ii) the Total Net Leverage Ratio at such time, calculated on a Pro
Forma Basis, shall not be greater than 2.00:1.00 and (iii) the Borrower shall
deliver to each Administrative Agent prior to the making of such Investment an
Officer’s Certificate certifying compliance with the requirements of this clause
(r) and setting forth calculations in reasonable detail showing such compliance;

(s) any Investment made as a result of the receipt of Designated Non-Cash
Consideration in an aggregate amount not to exceed the Threshold Amount at any
one time outstanding;

 

-141-



--------------------------------------------------------------------------------

(t) prior to the consummation of the Take-In Transaction, any Investment made or
received as part of the consideration in a Permitted Undivided Interest Sale (to
the extent permitted by the definition thereof);

(u) any Investment made pursuant to the Spin-Off on or promptly following the
Closing Date in accordance with an agreement described on Schedule 8.2.8; and

(v) the acquisition by any Loan Party at no more than Fair Market Value (x) 100%
of the Equity Interests in CCR not already owned by the Borrower or any of its
Subsidiaries other than CCR (the “Take-In Transaction”), (y) 100% of the Equity
Interests in CCR owned by Greenlight Capital, Inc. or any of its Affiliates or
(z) 100% of the Equity Interests in CCR not owned by Greenlight Capital, Inc.,
any of its Affiliates or the Borrower or any of its Subsidiaries (other than
CCR); provided that (I) in the case of each of clauses (x), (y) and (z), after
giving effect thereto, (A) Total Liquidity shall be at least $275,000,000, (B)
the Borrower shall be in compliance on a Pro Forma Basis with the Financial
Covenants, and (C) the Borrower shall deliver to each Administrative Agent prior
to the making of such acquisition an Officer’s Certificate certifying compliance
with the requirements of this clause (I) and setting forth calculations in
reasonable detail showing such compliance and (II) in the case of clause (x),
Sections 8.1.9 [Additional Guarantors] and 8.1.17 [Collateral] shall be complied
with; provided, further, that upon the consummation of the Take-In Transaction,
(1) the Affiliated Company Loan Agreement shall be repaid in full and the
commitments thereunder permanently terminated and all Affiliated Company Loan
Agreement Loan Documents shall be terminated , (2) the incentive distribution
rights issued by CCR shall be terminated and (3) the Pennsylvania Mining Complex
shall be wholly owned by one or more Loan Parties as of such date;

provided that (A) in the case of each of clauses (h), (i), (l) and (r) after
giving effect to any such Investment no Event of Default or Potential Default
shall exist or shall result from any such Investment and in the case of clause
(v), no Event of Default shall exist or shall result from any such Investment
and (B) with respect to Investments made on or after the Amendment No. 2
Effective Date pursuant to clause (h) (other than with respect to Investments in
an aggregate amount not to exceed $2,500,000) and (l), the Specified Conditions
shall be satisfied.

Notwithstanding anything to the contrary in this Section 8.2.4, prior to the
consummation of the Take-In Transaction, (i) the Borrower shall not, and shall
not permit any of its Subsidiaries (other than CCR or any of its Subsidiaries)
to, make any Investments in CCR or any of its Subsidiaries other than
(x) Investments pursuant to clause (k), (l) or (v) of this Section 8.2.4 and
(y) Investments pursuant to clauses (s) and (t) of this Section 8.2.4 received
in a Permitted Undivided Interests Sale, (ii) in no event shall the aggregate
principal amount of loans made to CCR under the Affiliated Company Loan
Agreement exceed $275,000,000 and (iii) the aggregate principal amount of loans
made on the Closing Date under the Affiliated Company Loan Agreement shall not
exceed $210,000,000.

(v) Restricted Payments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, make a Restricted Payment, except:

(a) the Closing Date Distribution;

(b) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any Restricted Subsidiary to allow the payment of
cash in lieu of the

 

-142-



--------------------------------------------------------------------------------

issuance of fractional shares upon (i) the exercise of options or warrants or
(ii) the conversion or exchange of Equity Interests of any such Person;

(c) the repurchase, redemption or other acquisition or retirement for value of
Equity Interests of the Borrower or any of the Restricted Subsidiaries held by
any current or former officer, director or employee of the Borrower or any of
the Restricted Subsidiaries (to the extent granted to such Person in respect of
performance of services for the Borrower or any of the Restricted Subsidiaries)
(or their respective estates, heirs, family members, spouses, former spouses or
beneficiaries under their estates or other permitted transferees), pursuant to
the terms of any equity subscription agreement, stock option agreement,
shareholders’ agreement, compensation agreement or arrangement or similar
agreement; provided that the aggregate amount of such acquisitions or
retirements (excluding amounts representing cancellation of Indebtedness) shall
not exceed $2,000,000 in any calendar year (with any portion of such $2,000,000
amount that is unused in any calendar year to be carried forward to successive
calendar years and added to such amount, provided that the amount carried
forward shall not exceed $6,000,000 at any time); provided further that such
amount in any calendar year may be increased by an amount not to exceed the cash
proceeds of key man life insurance policies received by the Borrower after the
Closing Date;

(d) the Borrower and each of the Restricted Subsidiaries may purchase, redeem or
otherwise acquire its Equity Interests or make other Restricted Payments with
the net cash proceeds received by the Borrower from the substantially concurrent
issuance and sale of common stock of the Borrower;

(e) the repurchase of Equity Interests deemed to occur upon the exercise of
stock or other equity options to the extent such Equity Interests represent a
portion of the exercise price of those stock or other equity options and any
repurchase or other acquisition of Equity Interests made in lieu of withholding
taxes in connection with any exercise or exchange of stock options, warrants,
incentives or other rights to acquire Equity Interests;

(f) prepayment of any Specified Junior Obligations with Refinancing Indebtedness
thereof;

(g) repurchases of Specified Junior Obligations of the Borrower or any
Restricted Subsidiary at a purchase price not greater than 100% of the principal
amount of such Specified Junior Obligations in the event of an asset
disposition, in each case plus accrued and unpaid interest thereon, to the
extent required by the terms of such Specified Junior Obligations, but only if
the Borrower has complied with and fully satisfied its obligations in accordance
with Sections 5.7.2 [Dispositions] and 8.2.7 [Dispositions];

(h) so long as no Potential Default or Event of Default shall have occurred and
be continuing or shall result therefrom, Restricted Payments in an aggregate
amount up to the sum of (x) (I) $25,000,000 plus (II) $25,000,000 of payments to
purchase Second Lien Notes prior to the Amendment No. 1 Effective Date minus
(III) any Investments made pursuant to Section 8.2.4(r)(x) [Loans and
Investments], and (y) the then Cumulative Credit; provided that, in the case of
clause (y) of this clause (h), the Total Net Leverage Ratio at such time,
calculated on a Pro Forma Basis, shall not be greater than 2.00:1.00 and the
Borrower shall deliver to each Administrative Agent prior to the making of such
Restricted Payment an Officer’s Certificate certifying compliance with the
requirements of this clause (h) and setting forth calculations in reasonable
detail showing such compliance;

 

-143-



--------------------------------------------------------------------------------

(i) so long as no Potential Default or Event of Default shall have occurred and
be continuing or shall result therefrom, any prepayment, redemption or
repurchase of the Revenue Bonds; provided that (x) the Total Net Leverage Ratio
at such time, calculated on a Pro Forma Basis, shall not be greater than
1.50:1.00, (y) at such time, after giving effect to such prepayment, redemption
or repurchase, Total Liquidity shall be at least $275,000,000 and (z) the
Borrower shall deliver to each Administrative Agent prior to the making of such
prepayment, redemption or repurchase an Officer’s Certificate certifying
compliance with the requirements of this clause (i) and setting forth
calculations in reasonable detail showing such compliance;

(j) purchases or other acquisitions or retirements for value of any Equity
Interests of the Borrower and Second Lien Notes in a combined aggregate amount
not to exceed (x) with respect to each of the calendar year ended December 31,
2018 and the period from January 1, 2019 to the Amendment No. 1 Effective Date,
$10,00,000 and (y) with respect to each of the period from the Amendment No. 1
Effective Date to December 31, 2019 and for each calendar year thereafter,
$25,000,000 (or, if the Total Net Leverage Ratio at such time, calculated on a
Pro Forma Basis, would be less than 1.50:1.00, $50,000,000); provided that at
the time of and after giving effect thereto, (1) no Event of Default or
Potential Default shall exist, (2) Total Liquidity shall be at least
$275,000,000, (3) for any usage of this clause after the Amendment No. 1
Effective Date, the Borrower shall be in compliance on a Pro Forma Basis with
the Financial Covenants, (4) for any usage of this clause after the Amendment
No. 2 Effective Date for purchases or other acquisitions or retirements for
value of any Equity Interests of the Borrower, the Total Net Leverage Ratio at
such time, calculated on a Pro Forma Basis, shall not be greater than 2.00:1.00
and (5) the Borrower shall deliver to each Administrative Agent prior to the
making of any Restricted Payment pursuant to this clause (j) an Officer’s
Certificate certifying compliance with the requirements of this clause (j) and
setting forth calculations in reasonable detail showing such compliance; and

(k) dividends to stockholders of the Borrower in an aggregate amount not to
exceed $25,000,000 (or if, at the time of the declaration thereof, the Total Net
Leverage Ratio would be less than 1.50:1.00 and Total Liquidity would be at
least $275,000,000, in each case calculated on a Pro Forma Basis, $50,000,000)
in any calendar year (commencing with the calendar year ending December 31,
2019); provided that (1) no Potential Default or Event of Default shall exist at
the time of declaration thereof (and no Event of Default under Section 9.1.1
[Payments Under Loan Documents], Section 9.1.12 [Involuntary Proceedings] or
Section 9.1.13 [Voluntary Proceedings] shall exist at the time of payment
thereof, which shall be within 60 days of such declaration), (2) at the time of
and after giving effect thereto, the Borrower shall be in compliance on a Pro
Forma Basis with the Financial Covenants, (3) for any usage of this clause after
the Amendment No. 2 Effective Date, the Total Net Leverage Ratio at such time,
calculated on a Pro Forma Basis, shall not be greater than 2.00:1.00 and (4) the
Borrower shall deliver to each Administrative Agent prior to the making of any
Restricted Payment pursuant to this clause (k) an Officer’s Certificate
certifying compliance with the requirements of this clause (k) and setting forth
calculations in reasonable detail showing such compliance;

provided that, with respect to Restricted Payments made on or after the
Amendment No. 2 Effective Date pursuant to clauses (h), (j) and (k), the
Specified Conditions shall be satisfied.

(vi) Liquidations, Mergers, Consolidations, Acquisitions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, effect a division or make

 

-144-



--------------------------------------------------------------------------------

any acquisition described in subclause (y) or (z) of clause (b) below (including
by acquisition of the Equity Interests of another Person); provided that:

(a) (i) any Restricted Subsidiary may consolidate or merge into any other
Restricted Subsidiary or acquire Equity Interests in any Restricted Subsidiary;
provided that in the case of a consolidation or merger involving a Loan Party, a
Loan Party is the surviving entity, (ii) any Restricted Subsidiary may
consolidate or merge into the Borrower; provided that the Borrower is the
surviving entity and (iii) any Restricted Subsidiary may effect a division;
provided that (x) in the event of any division involving a Loan Party, (1) the
dividing Loan Party (if surviving) and any other Person resulting from such
division shall be a Loan Party after giving effect to such division and (2) any
assets or other property held by any Loan Party immediately prior to such
division shall continue to be held by a Loan Party after giving effect to such
division and (y) in the event of any division involving a Restricted Subsidiary
that is not a Loan Party, (1) such dividing Restricted Subsidiary (if surviving)
and any other Person resulting from such division shall be a Restricted
Subsidiary after giving effect to such division and (2) any assets or other
property held by any Restricted Subsidiary immediately prior to such division
shall continue to be held by a Restricted Subsidiary after giving effect to such
division;

(b) the Borrower or any Restricted Subsidiary may acquire whether by purchase or
by merger or consolidation, (x) Equity Interests of another Person,
(y) substantially all of the assets of another Person or the assets constituting
a business or division of another Person or (z) the material assets of another
Person (each, a “Permitted Acquisition”); provided that each of the following
requirements is met:

(i) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(ii) after giving effect to such Permitted Acquisition, (x) Total Liquidity
shall be at least $275,000,000 and (y) the Borrower shall be in compliance on a
Pro Forma Basis with the Financial Covenants;

(iii) to the extent that the acquisition includes the acquisition of Equity
Interests in any Person that is not a Loan Party or that does not become a Loan
Party in connection with such acquisition, or of assets by any Restricted
Subsidiary that is not a Loan Party, such acquisition shall be subject to
Section 8.2.4 [Loans and Investments] (without giving effect to clause
(c) thereof) and the aggregate Consideration attributable to such Equity
Interests or assets shall count against availability under Section 8.2.4 [Loans
and Investments] (other than clause (c) thereof); and

(iv) if the Consideration to be paid by the Restricted Subsidiaries for such
Permitted Acquisition exceeds the Threshold Amount, the Restricted Subsidiaries
shall deliver to the Administrative Agents before or contemporaneously with such
Permitted Acquisition: (1) a certificate of the Borrower in substantially the
form of Exhibit 8.2.6 evidencing (x) compliance, on a Pro Forma Basis, with the
Financial Covenants and (y) compliance with the applicable requirements of
clauses (b)(i), (ii) and (iii) of this Section 8.2.6 and (2) to the extent
reasonably requested by the Administrative Agents and not subject to
confidentiality obligations owed to any Person, copies of any agreements entered
into or proposed to be entered into by the Borrower or any Restricted Subsidiary
in connection with such Permitted Acquisition and such other information about
such Person or its assets, and the Administrative Agents may, to the extent they
receive any such

 

-145-



--------------------------------------------------------------------------------

copies of agreements or information, provide such copies of agreements or
information to the Lenders;

(c) Dispositions permitted by Section 8.2.7 [Dispositions] and any liquidation,
merger, consolidation or acquisition to effect such Disposition; provided that
in the case of a consolidation or merger, the requirements of Section 8.2.6(a)
are complied with, to the extent applicable;

(d) any Restricted Subsidiary that holds only de minimis assets and is not
conducting any material business may dissolve;

(e) any liquidation, merger, consolidation or acquisition of any Restricted
Subsidiary with or into another Restricted Subsidiary effected pursuant to the
Spin-Off on or promptly following the Closing Date and in accordance with an
agreement described on Schedule 8.2.8 shall be permitted;

(f) prior to the consummation of the Take-In Transaction, any acquisition of
Receivables from CCR or any of its Subsidiaries in accordance with
Section 8.2.8(o) [Affiliate Transactions] shall be permitted; and

(g) the transactions permitted by Section 8.2.4(v) [Investments] shall be
permitted on the terms set forth therein.

(vii) Dispositions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, make any Disposition, except:

(a) any Disposition between or among the Borrower and the Restricted
Subsidiaries; provided that in the case of a consolidation or merger, the
requirements of Section 8.2.6(a) [Liquidations, Mergers, Consolidations,
Acquisitions] are complied with, to the extent applicable;

(b) any Disposition that constitutes a Restricted Payment permitted by
Section 8.2.5 [Restricted Payments] or an Investment permitted by Section 8.2.4
[Loans and Investments];

(c) an issuance or sale of Equity Interests by a Restricted Subsidiary to the
Borrower or to a Restricted Subsidiary;

(d) the sale of extracted Coal, other mineral products or other inventory in the
ordinary course of business;

(e) a sale, contribution, conveyance or other disposition of Receivables and
related assets of the type specified in the definition of “Qualified Receivables
Transaction” in a Qualified Receivables Transaction permitted by
Section 8.2.1(j) [Indebtedness];

(f) any Disposition of surplus, damaged, worn-out or obsolete assets in the
ordinary course of business (including the abandonment or other disposition of
intellectual property, including seismic data and interpretations thereof, that
is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries taken as whole);

 

-146 -



--------------------------------------------------------------------------------

(g) licenses and sublicenses by the Borrower or any Restricted Subsidiary of
software or intellectual property, including seismic data and interpretations
thereof, in the ordinary course of business;

(h) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(i) the granting of Permitted Liens and dispositions in connection with
Permitted Liens;

(j) the sale or other disposition of cash or Temporary Cash Investments or other
financial instruments;

(k) the early termination or unwinding of any Swap Agreement;

(l) any Disposition; provided that the Fair Market Value of all assets Disposed
of under this clause (l) in any given fiscal year (other than transfers of
property subject to a Casualty Event) shall not exceed the greater of (i)
$75,000,000 and (ii) 3.0% of CTA at such time;

(m) leases or subleases of subsurface interests in Real Property that are not
part of the Pennsylvania Mining Complex and are in the reasonable judgment of
the Borrower not economically practical for the Borrower or any of its
Subsidiaries to mine or operate;

(n) any Disposition made pursuant to the Spin-Off on or promptly following the
Closing Date and in accordance with an agreement described on Schedule 8.2.8;

(o) any Disposition that is not permitted by the other clauses of this
Section 8.2.7 [Dispositions], which is approved by the Required Lenders;

(p) subject to Section 5.7.2(b) [Dispositions], any Permitted Undivided Interest
Sale; and

(q) to the extent constituting a Disposition, any termination or elimination of
the incentive distribution rights or any other Equity Interests issued by CCR or
any of its Subsidiaries pursuant to the Take-In Transaction;

provided that in the case of clauses (e) and (l), no Potential Default or Event
of Default is then in existence or will result therefrom.

Notwithstanding anything to the contrary in this Section 8.2.7, (i) none of the
Required Collateral described in clause (b) or (f) of the definition of
“Required Collateral” shall be permitted to be Disposed of to any Person that is
not a Loan Party, (ii) prior to the consummation of the Take-In Transaction, the
Borrower shall not cause or permit CCR GP to Dispose of any of the general
partnership interests in CCR, and (iii) prior to the consummation of the Take-In
Transaction, the Borrower shall not cause or permit any Disposition of any of
the Undivided Interests except in a Permitted Undivided Interests Sale.

(viii) Affiliate Transactions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any transaction or series of transactions
(including the purchase, sale, lease or exchange of

 

-147-



--------------------------------------------------------------------------------

any property, employee compensation arrangements or the rendering of any
service) with, or for the benefit of, any Affiliate of the Borrower (an
“Affiliate Transaction”) unless the terms thereof, taken as a whole, are not
materially less favorable to the Borrower or such Restricted Subsidiary than
those that could reasonably be obtained at the time of such transaction in
arm’s-length dealings with a Person who is not such an Affiliate or, if in the
good faith judgment of the Board of Directors of the Borrower, no comparable
transaction is available with which to compare such Affiliate Transaction, such
Affiliate Transaction is otherwise fair to the Borrower or the relevant
Restricted Subsidiary from a financial point of view.

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of foregoing paragraph:

(a) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business and
payments pursuant thereto;

(b) any sale of Hydrocarbons or other mineral products to an Affiliate of the
Borrower or the entering into or performance of Hydrocarbon Swap Agreements,
contracts for exploring for, producing, gathering, marketing, processing,
storing or otherwise handling Hydrocarbons, or activities or services reasonably
related or ancillary thereto, or other operational contracts entered into in the
ordinary course of business which are fair to the Borrower and the Restricted
Subsidiaries taken as a whole, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party, as
determined in good faith by the Borrower;

(c) the sale or issuance to an Affiliate of the Borrower of Capital Stock of the
Borrower that does not constitute Disqualified Stock, and the sale to an
Affiliate of the Borrower of Indebtedness (including Disqualified Stock) of the
Borrower in connection with an offering of such Indebtedness in a market
transaction and on terms substantially identical to those of other purchasers in
such market transaction;

(d) transactions between the Borrower or any Restricted Subsidiary with a Person
that is an Affiliate of the Borrower (other than an Unrestricted Subsidiary of
the Borrower) solely because of the ownership by the Borrower or any Restricted
Subsidiary of Equity Interests in such Person (including the transaction
pursuant to which the Borrower or any Restricted Subsidiary acquired such Equity
Interests);

(e) transactions between the Borrower or any Restricted Subsidiary and any
Person, a director of which is also a director of the Borrower and such director
is the sole cause for such Person to be deemed an Affiliate of the Borrower or
such Restricted Subsidiary; provided that such director shall abstain from
voting as a director of the Borrower on any matter involving such other Person;

(f) the payment of reasonable fees to and reimbursements of expenses (including
travel and entertainment expenses and similar expenditures in the ordinary
course of business) of employees, officers, directors or consultants of the
Borrower or any of its Subsidiaries;

(g) transactions between or among the Borrower and the Restricted Subsidiaries;

(h) payments that are permitted under Section 8.2.5 [Restricted Payments];

 

-148-



--------------------------------------------------------------------------------

(i) sales, contributions, conveyances and other transfers of Receivables and
related assets of the type specified in the definition of “Qualified Receivables
Transaction” to a Receivables Subsidiary or any other similar transactions in
connection with any Indebtedness permitted by Section 8.2.1(j) [Indebtedness];

(j) transactions effected, and payments made, in accordance with the terms of
(i) any agreement to which the Borrower or any Restricted Subsidiary is a party
as of the Closing Date and described on Schedule 8.2.8, (ii) any other agreement
entered into prior to the consummation of the Spin-Off by and among the Borrower
and the Restricted Subsidiaries, on the one hand, and GasCo and its Subsidiaries
(other than the Borrower and its Subsidiaries), on the other hand, that are
immaterial to the Loan Parties taken as a whole or (iii) any other agreement
entered into prior to the consummation of the Spin-Off by and among the Borrower
and the Restricted Subsidiaries, on the one hand, and CCR and its Subsidiaries,
on the other hand, that are immaterial to the Loan Parties taken as a whole,
and, in each case under this clause (j), and any amendments, modifications,
supplements, extensions, renewals or replacements thereof so long as such
amendments, modifications, supplements, extensions, renewals or replacements do
not materially and adversely affect the rights, taken as a whole, of the Lenders
as compared to the terms of such agreement in effect on the Closing Date;

(k) any transaction in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agents a letter from an accounting,
appraisal or investment banking firm of national standing (or otherwise
reasonably acceptable to the Administrative Agents) stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or that such transaction meets the requirements of the
preceding paragraph;

(l) loans or advances to employees, officers or directors in the ordinary course
of business and approved by the Borrower’s Board of Directors in an aggregate
principal amount not to exceed $5,000,000 outstanding at any one time;

(m) Permitted Undivided Interest Sales;

(n) pledges by the Borrower or any Restricted Subsidiary of (or any Guaranty by
the Borrower or any Restricted Subsidiary limited in recourse solely to) Equity
Interests in Unrestricted Subsidiaries for the benefit of lenders or other
creditors of the Borrower’s Unrestricted Subsidiaries;

(o) prior to the consummation of the Take-In Transaction, the sale,
contribution, conveyance or other transfer, or granting of a security interest
in Qualified Receivables Assets by CCR or any of its Subsidiaries to the
Borrower or one of its Restricted Subsidiaries in connection with a Qualified
Receivables Transaction on terms that are customary for asset securitization of
factoring transactions involving Receivables; provided, that (i) with respect to
any Qualified Receivables Asset so purchased, the purchase price paid by the
Borrower or any of its Restricted Subsidiaries shall not be greater than the
sale price to be received by the Borrower or any of its Restricted Subsidiaries
from the Receivables Subsidiary for such Qualified Receivables Asset in the
related Qualified Receivables Transaction (it being understood that (x) the
composition of such purchase price in terms of cash and non-cash consideration
may differ from the composition of such sales price, (y) the amount of the sale
price paid under a subordinated note issued by a Receivables Subsidiary shall be
equal to the increase in the principal balance of such subordinated note on
account of the related Qualified Receivables Assets and (z) the “sale price” for
any Qualified Receivables Assets that are contributed by the Borrower or a
Restricted Subsidiary to a

 

-149-



--------------------------------------------------------------------------------

Receivables Subsidiary shall be equal to the increase in the value of the Equity
Interests of the Receivables Subsidiary on account of the related contribution,
as determined by the Borrower or such Restricted Subsidiary in good faith) and
(ii) any cash purchase price payable for Qualified Receivables Assets shall be
paid net of any payments owing by CCR and its Subsidiaries under the Operating
Agreement;

(p) the consummation of the Transactions and the payment of fees and expenses in
connection therewith; and

(q) (i) transactions pursuant to Section 8.2.4(v) [Investments] and (ii) any
agreement or transaction with a Person that is an Affiliate of the Borrower
entered into to the extent such agreement or transaction is necessary to
effectuate the Take-In Transaction (provided that after giving effect to the
consummation of the Take-In Transaction, such agreement or transaction did not,
and will not have the effect of, providing any material benefit to such
Affiliate or material detriment to the Borrower or any Subsidiary that would not
have been reasonably expected to have been obtained by such Affiliate or have so
affected the Borrower or such Subsidiary had such Person not been an Affiliate
of the Borrower).

(ix) Change in Business.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, engage in any business other than a Permitted Business.

(x) Fiscal Year.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

(xi) Amendments to Certain Documents.

(a) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend its certificate of incorporation (including any provisions
or resolutions relating to Capital Stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents in a manner that would be
adverse in any material respect to the Lenders. The Borrower shall not, through
merger or otherwise, reincorporate under the laws of a jurisdiction other than a
State of the United States or the District of Columbia.

(b) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend or modify or grant any waiver or release under any
Specified Material Contract, if such amendment, modification, waiver or release
would be adverse in any material respect to the Lenders (including by affecting
the assignability of any such contract or agreement in a manner that would have
a material and adverse effect on the rights of the Secured Parties in the
Collateral (including in such agreement and other credit support as
Collateral)); provided that (i) amendments, waivers and consents under multiple
Specified Material Contracts entered into substantially contemporaneously shall
be viewed taken as a whole and (ii) upon and following consummation of the
Take-In Transaction, any Specified Material Contract between CCR or any of its
Subsidiaries, on the one hand, and the Borrower or any of its Subsidiaries
(other than CCR and its Subsidiaries), on the other hand, may be terminated or
(to the extent CCR or the applicable Subsidiary of CCR is (and will be following
such waiver, amendment, supplement or modification) a Guarantor) waived,
amended, supplemented or otherwise modified.

 

-150-



--------------------------------------------------------------------------------

(c) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend or modify or grant any waiver or release under any Material
Contract (other than any Specified Material Contract), if such amendment,
modification, waiver or release affects the assignability of any such contract
or agreement in a manner that would have a material and adverse effect on the
rights of the Secured Parties in the Collateral (including in such agreement as
Collateral) or could reasonably be expected to result in a Material Adverse
Change; provided that (i) amendments, waivers and consents under multiple
Material Contracts entered into substantially contemporaneously shall be viewed
taken as a whole and (ii) upon and following consummation of the Take-In
Transaction, any Material Contract between CCR or any of its Subsidiaries, on
the one hand, and the Borrower or any of its Subsidiaries (other than CCR and
its Subsidiaries), on the other hand, may be terminated or (to the extent CCR or
the applicable Subsidiary of CCR is (and will be following such waiver,
amendment, supplement or modification) a Guarantor) waived, amended,
supplemented or otherwise modified.

(d) The Borrower shall not, and shall not cause or permit any Subsidiary to,
amend or modify or grant any waiver or release under (x) prior to the
consummation of the Take-In Transaction, (i) the partnership agreement of CCR or
any charter or other organizational documents of CCR GP, or (ii) any Affiliated
Company Loan Document or (y) any agreement governing or evidencing any Specified
Junior Obligation, in each case in any manner that would be adverse in any
material respect to the Lenders.

(xii) Swaps.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into any Swap Agreement, other than those entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary is exposed in the conduct of its business or the
management of its liabilities.

(xiii) Financial Covenants.

The Borrower shall comply with the following covenants for the benefit of the
Revolving Lenders and the Term A Lenders:

(a) Maximum First Lien Gross Leverage Ratio. Commencing with the fiscal quarter
ending March 31, 2019, the Borrower shall not permit the First Lien Gross
Leverage Ratio, calculated as of the last day of each fiscal quarter of the
Borrower, to be greater than the First Lien Gross Leverage Ratio set forth
opposite such day in the table below.

 

 

Quarter Ended

  

Maximum First Lien Gross Leverage Ratio

  March 31, 2019    2.00x   June 30, 2019    2.00x   September 30, 2019    2.00x
  December 31, 2019    2.00x   March 31, 2020    1.75x   June 30, 2020    2.50x
  September 30, 2020    2.50x   December 31, 2020    2.50x   March 31, 2021   
2.50x   June 30, 2021    2.25x

 

-151-



--------------------------------------------------------------------------------

 

Quarter Ended

  

Maximum First Lien Gross Leverage Ratio

  September 30, 2021    2.25x   December 31, 2021    2.00x   March 31, 2022   
2.00x   June 30, 2022 and thereafter    1.75x

(b) Maximum Total Net Leverage Ratio. Commencing with the fiscal quarter ending
March 31, 2019, the Borrower shall not permit the Total Net Leverage Ratio,
calculated as of the last day of each fiscal quarter of the Borrower, to be
greater than the Total Net Leverage Ratio set forth opposite such day in the
table below.

 

 

Quarter Ended

  

Maximum Total Net Leverage Ratio

  March 31, 2019    3.00x   June 30, 2019    3.00x   September 30, 2019    3.00x
  December 31, 2019    3.00x   March 31, 2020    2.75x   June 30, 2020    3.75x
  September 30, 2020    3.75x   December 31, 2020    3.75x   March 31, 2021   
3.75x   June 30, 2021    3.50x   September 30, 2021    3.50x   December 31, 2021
   3.25x   March 31, 2022    3.25x   June 30, 2022 and thereafter    2.75x

(c) Minimum Fixed Charge Coverage Ratio. Commencing with the fiscal quarter
ending March 31, 2019, the Borrower shall not permit the Fixed Charge Coverage
Ratio, calculated as of the last day of each fiscal quarter of the Borrower, to
be less than the Fixed Charge Coverage Ratio set forth opposite such day in the
table below.

 

 

Quarter Ended

  

Minimum Fixed Charge Coverage Ratio

  March 31, 2019    1.10x   June 30, 2019    1.10x   September 30, 2019    1.10x
  December 31, 2019    1.10x   March 31, 2020    1.10x   June 30, 2020    1.00x
  September 30, 2020    1.00x   December 31, 2020    1.00x   March 31, 2021   
1.00x   June 30, 2021    1.05x   September 30, 2021    1.05x

 

-152-



--------------------------------------------------------------------------------

 

Quarter Ended

  

Minimum Fixed Charge Coverage Ratio

  December 31, 2021    1.05x   March 31, 2022    1.05x   June 30, 2022 and
thereafter    1.10x

(xiv) Restrictions on Distributions from Restricted Subsidiaries.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness owed to the Borrower or any Restricted Subsidiary (provided
that (x) the priority that any series of Preferred Stock of a Restricted
Subsidiary has in receiving dividends or liquidating distributions shall not be
deemed to be a restriction on the ability to pay dividends or make other
distributions on its Capital Stock for purposes of this covenant and (y) the
subordination of Indebtedness owed to the Borrower or any Restricted Subsidiary
to other Indebtedness incurred by any Restricted Subsidiary shall not be deemed
a restriction on the ability to pay Indebtedness);

(2) make any loans or advances to the Borrower or a Restricted Subsidiary (it
being understood that the subordination of loans or advances made to the
Borrower or any Restricted Subsidiary to other Indebtedness incurred by the
Borrower or any Restricted Subsidiary shall not be deemed a restriction on the
ability to make loans or advances); or

(3) sell, lease or transfer any of its property or assets to the Borrower or a
Restricted Subsidiary.

The foregoing restrictions of this Section 8.2.14 [Restrictions on Distributions
from Restricted Subsidiaries] will not apply to encumbrances or restrictions
existing under or by reason of:

(a) any encumbrance or restriction in any agreement in effect on the Closing
Date and set forth on Schedule 8.2.14;

(b) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness incurred by such
Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by the Borrower or became a Restricted Subsidiary (other
than Indebtedness incurred as consideration in, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was acquired by the Borrower) and outstanding on such
date;

(c) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (a) or (b) of this paragraph or this clause (c) or contained in any
amendment to an agreement referred to in clause (a) or (b) of this paragraph or
this clause (c); provided that the encumbrances and restrictions with respect to
such Restricted Subsidiary contained in any such refinancing agreement or
amendment are no less favorable to the Lenders than encumbrances and
restrictions with respect to such Restricted Subsidiary contained in such
agreements, as determined in good faith by the Borrower;

 

-153-



--------------------------------------------------------------------------------

(d) (i) customary non-assignment provisions in any contract, license, lease or
sale or exchange agreement and (ii) cash, other deposits, or net worth or
similar requirements, in each case, imposed by suppliers, customers or lessors
under contracts or leases, in the case of each of clauses (i) and (ii), entered
into in the ordinary course of business;

(e) in the case of clause (3) of the preceding paragraph, restrictions contained
in Capital Lease Obligations, purchase money obligations, security agreements or
mortgages securing Indebtedness of a Restricted Subsidiary to the extent such
restrictions restrict the transfer of the property subject to such Capital Lease
Obligations, purchase money obligations, security agreements or mortgages;

(f) any restriction with respect to a Restricted Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary pending the
closing of such sale or disposition;

(g) any encumbrance or restriction in any agreement or instrument in connection
with a Qualified Receivables Transaction customary for transactions of such type
applicable to the Qualified Receivables Assets or the applicable Receivables
Subsidiary;

(h) Liens otherwise permitted to be incurred under the provisions of
Section 8.2.2 [Liens] that limit the right of the debtor to Dispose of the
assets subject to such Liens;

(i) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements (including, without
limitation, agreements entered into in connection with an Investment) entered
into with the approval of the Borrower’s Board of Directors, which limitation is
applicable only to the assets that are the subject of such agreements;

(j) encumbrances or restrictions applicable only to a Foreign Subsidiary;

(k) Swap Agreements permitted under Section 8.2.12 [Swaps];

(l) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to or entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction does not extend to any assets
or property of the Borrower or any other Restricted Subsidiary other than the
assets and property of such Unrestricted Subsidiary; and

(m) any encumbrances or restrictions imposed by any amendments of the contracts,
instruments or obligations referred to in clauses (a) through (l) of this
paragraph; provided that such amendments are not materially more restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing, as determined in good faith by the Borrower.

(xv) Negative Pledge Agreements.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any Contractual Requirement (other than this
Agreement or any other Loan Document) that limits the ability of the Borrower or
any Restricted Subsidiary to create, incur, assume or suffer to

 

-154-



--------------------------------------------------------------------------------

exist Liens on property of such Person (other than property specifically
excluded from the Collateral requirements pursuant to Section 8.1.17(b)
[Collateral]) for the benefit of the Secured Parties with respect to the
Obligations or under the Loan Documents; provided that the foregoing shall not
apply to each of the following Contractual Requirements that:

(a) (i) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 8.2.15) are listed on Schedule 8.2.15 and (ii) to the extent
Contractual Requirements permitted by subclause (i) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Refinancing Indebtedness of such Indebtedness or
obligation so long as such Refinancing Indebtedness does not expand the scope of
such Contractual Requirement;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Requirements were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary;

(c) arise pursuant to agreements entered into with respect to any Disposition
permitted by Section 8.2.7 [Dispositions] and applicable solely to assets under
such Disposition;

(d) are customary provisions in joint venture agreements and other similar
agreements permitted by Section 8.2.4 [Loans and Investments] and applicable to
the joint ventures owned by the Borrower or any Restricted Subsidiary;

(e) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 8.2.1 [Indebtedness], but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness;

(f) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(g) restrictions on transfer of the general partnership interest in CCR set
forth in Section 4.6 of the Partnership Agreement;

(h) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(i) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(j) restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(k) are imposed by requirements of Law;

(l) customary net worth provisions contained in real property leases entered
into by any Restricted Subsidiary, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and the Restricted Subsidiaries to meet their
ongoing obligation;

 

-155-



--------------------------------------------------------------------------------

(m) are customary restrictions and conditions contained in the document relating
to any Lien, so long as (i) such Lien is a Permitted Lien that does not secure
Indebtedness for borrowed money and such restrictions or conditions relate only
to the specific asset subject to such Lien and (ii) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 8.2.15;

(n) are restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 8.2.1 [Indebtedness] or Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in the Loan Documents as
determined by the Borrower in good faith and do not restrict Liens on the
Collateral to secure the Obligations;

(o) are restrictions regarding licenses or sublicenses by the Borrower and the
Restricted Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property);

(p) are encumbrances or restrictions contained in an agreement or other
instrument of a Person acquired by or merged or consolidated with or into the
Borrower or any Restricted Subsidiary, or of an Unrestricted Subsidiary that is
designated a Restricted Subsidiary, or that is assumed in connection with the
acquisition of assets from such Person, in each case that is in existence at the
time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated; and

(q) are encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (p) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s Board of
Directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

(xvi) Permitted Activities of CCR GP.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, prior to the consummation of the Take-In Transaction, the Borrower
shall not permit CCR GP to: (a) incur, directly or indirectly, any Indebtedness
or other obligations (other than ordinary course liabilities but, for the
avoidance of doubt and not in derogation of the foregoing, in no event shall CCR
GP permit CCR to incur Indebtedness for borrowed money unless CCR GP is
expressly not liable for such Indebtedness), (b) consolidate with or merge with
or into, or convey, transfer or lease all or substantially all its assets to,
any Person or (c) engage in any business or activity or own any assets other
than (i) holding 100% of the general partnership interests of CCR,
(ii) performing its obligations and activities incidental to its role as general
partner of CCR and (iii) holding the assets described on Schedule 8.2.16.

(xvii) Pennsylvania Mining Complex.

Prior to the consummation of the Take-In Transaction, the Borrower shall not,
and shall not cause or permit any Subsidiary to, use the Pennsylvania Mining
Complex in the production, transmission, or

 

-156-



--------------------------------------------------------------------------------

distribution, for sale, of electric energy or of natural or synthetic gas for
heat, light, or power within the meaning of Section 363(h)(4) of the Bankruptcy
Code.

(xviii) Anti-Hoarding.

If any Revolving Credit Loans or Swing Loans are outstanding and the aggregate
amount of Excess Balance Sheet Cash exceeds $50,000,000 for a period of two
(2) consecutive Business Days, then not later than the following Business Day,
the Borrower shall prepay Revolving Credit Loans and/or Swing Loans in an
aggregate amount equal to the lesser of (i) the outstanding amount of the
Revolving Credit Loans and Swing Loans at such time and (ii) the aggregate
amount of Excess Balance Sheet Cash in excess of $50,000,000 on such second
Business Day.

(c) Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and Reimbursement Obligations and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations hereunder and under the other Loan Documents and
termination of the Commitments, the Loan Parties will furnish or cause to be
furnished to each Administrative Agent and each of the Lenders:

(i) Quarterly Financial Statements.

Commencing with the fiscal quarter ending September 30, 2017, as soon as
available and in any event within 45 calendar days after the end of each of the
first three fiscal quarters in each fiscal year (or by December 15, 2017, in the
case of the fiscal quarter ending September 30, 2017), (i) financial statements
of the Borrower, consisting of a consolidated balance sheet as of the end of
such fiscal quarter and related consolidated statements of operations,
shareholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Financial Officer or
Treasurer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year and (ii) a management’s discussion and analysis of financial
condition and results of operations for each period for which financial
statements are delivered pursuant to clause (i) above.

(ii) Annual Financial Statements.

As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, (i) financial statements of the Borrower consisting
of a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of operations, shareholders’ equity and cash flows for
the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year, and certified by independent certified
public accountants of nationally recognized standing reasonably satisfactory to
the Administrative Agents and (ii) a management’s discussion and analysis of
financial condition and results of operations for each fiscal year for which
financial statements are delivered pursuant to clause (i) above. The certificate
or report of accountants shall be free of qualifications (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur) or
explanation statement as to “going concern” or similar matter or the scope of
such audit, in each case, other than any “going concern” qualification or
explanation resulting solely from a maturity scheduled to occur within twelve
months of such audit of any Class of Loans or Commitments hereunder, the Second
Lien Notes or a Qualified Receivables Transaction.

 

-157-



--------------------------------------------------------------------------------

(iii) SEC Website.

Reports or other information required to be delivered pursuant to Section 8.3.1
[Quarterly Financial Statements], Section 8.3.2 [Annual Financial Statements]
and Sections 8.3.7(b) and (c) [Budgets, Forecasts, Other Reports and
Information] shall be deemed to have been delivered on the date on which such
report or other information is posted on the SEC’s website at www.sec.gov, and
such posting shall be deemed to satisfy the reporting and delivery requirements
of Sections 8.3.1 [Quarterly Financial Statements], 8.3.2 [Annual Financial
Statements] and 8.3.7(b) and (c) [Budgets, Forecasts, Other Reports and
Information].

(iv) Certificate of the Borrower.

On the date that the financial statements of the Borrower furnished to the
Administrative Agents and to the Lenders pursuant to Section 8.3.1 [Quarterly
Financial Statements] and Section 8.3.2 [Annual Financial Statements] are
required to be furnished, a certificate (each a “Compliance Certificate”) of the
Borrower signed by the Chief Financial Officer or Treasurer of the Borrower, in
the form of Exhibit 8.3.4, to the effect that, except as described pursuant to
Section 8.3.5 [Notice of Default], (i) no Event of Default or Potential Default
exists and is continuing on the date of such certificate, (ii) containing
calculations in reasonable detail to demonstrate compliance as of the date of
such financial statements with the Financial Covenants, (iii) setting forth a
calculation in reasonable detail of the Cumulative Credit as of the end of the
applicable fiscal quarter, (iv) in the case of a Compliance Certificate
delivered with respect to any fiscal year, a calculation in reasonable detail of
Excess Cash Flow (commencing with the fiscal year ending December 31, 2018) and
identifying each Immaterial Subsidiary and setting forth the assets and
Consolidated Net Income attributable to each Immaterial Subsidiary and
(v) describing the commodity Swap Agreements in place to which any Loan Party is
a party and confirming that all such Swap Agreements are Swap Agreements that
the Loan Parties are permitted to enter under Section 8.2.12 [Swaps].

(v) Notice of Default.

Promptly after any Responsible Officer of the Borrower has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer of the Borrower setting forth the details of such Event of
Default or Potential Default and the action that the Borrower proposes to take
with respect thereto.

(vi) Certain Events.

Written notice to the Administrative Agents, for provision to the Lenders:

(a) promptly after any Responsible Officer of the Borrower has learned of the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against the
Borrower or any of its Subsidiaries (that would reasonably be expected to result
in a liability against such Person) (i) relating to the Collateral involving a
claim or series of claims in excess of the Threshold Amount or (ii) which if
adversely determined would constitute a Material Adverse Change;

(b) promptly after any Responsible Officer of the Borrower has knowledge
thereof, any event which could reasonably be expected to result in a Material
Adverse Change;

(c) promptly after any Responsible Officer of the Borrower has knowledge
thereof, (i) any material breach under any Material Contract, (ii) any event of
default or reduction or termination

 

-158-



--------------------------------------------------------------------------------

of commitments under any Affiliated Company Loan Document (other than in
connection with the Take-In Transaction), (iii) any breach of the funding
obligations of the lenders under the Affiliated Company Loan Agreement or
(iv) any event of default under any Indebtedness incurred or outstanding
pursuant to Section 8.2.1(h), (i), (j) or (m) [Indebtedness];

(d) promptly after any Loan Party incurs obligations or liabilities that are due
and payable arising in connection with or as a result of the early or premature
termination of Swap Agreements (whether or not occurring as a result of a
default thereunder), which would exceed the Threshold Amount in the aggregate;

(e) within five (5) Business Days after any Responsible Officer of the Borrower
has knowledge thereof, of the occurrence of any ERISA Event that would
reasonably be expected to constitute a Material Adverse Change; and

(f) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

(vii) Budgets, Forecasts, Other Reports and Information.

Delivery to the Administrative Agents, for provision to the Lenders:

(a) Concurrently with or prior to the delivery of financial statements pursuant
to Section 8.3.2 [Annual Financial Statements] for any fiscal year, the budget
for the succeeding fiscal year;

(b) Any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders;

(c) Regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower or any of its
Subsidiaries with the SEC;

(d) Simultaneously with each delivery of financial statements referred to in
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements;

(e) Simultaneously with each delivery of financial statements referred to in
Section 8.3.2 [Annual Financial Statements], a certificate of an Authorized
Officer of the Borrower setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

(f) Promptly (and in any event within (x) in the case of any notice of potential
event of default or an event of default thereunder, one (1) Business Day and
(y) otherwise, three (3) Business Days) after receipt thereof, financial
statements, certificates or notices (other than notices of borrowing or
repayment of revolving loans) from CCR under the Affiliated Company Loan
Documents;

(g) Promptly upon their becoming available to the Borrower, a copy of any order
in any proceeding to which the Borrower or any of its Subsidiaries is a party
issued by any Official Body to the extent it could reasonably be expected to
result in a Material Adverse Change; and

 

-159-



--------------------------------------------------------------------------------

(h) Promptly upon request, such other reports and information as any of the
Lenders may from time to time reasonably request, including (i) five year
projections of the Borrower and (ii) information and documentation for purposes
of compliance with the applicable “know your customer” requirements under the
USA PATRIOT Act or other applicable anti-money laundering laws.

(viii) Lender Calls.

On a Business Day within 20 days following each date financial statements of the
Borrower are required to be delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements] or 8.3.2 [Annual Financial Statements], the Borrower shall
conduct a conference call during normal business hours (which may be a public
earnings call for the shareholders of the Borrower that is open to the Lenders)
with the Lenders to discuss the results and the financial condition of Borrower
and the Restricted Subsidiaries for such fiscal period. At least three Business
Days prior to any such call, Borrower shall provide each Administrative Agent
written notice of the time and date of such call, as well as all relevant
information such as the telephone dial-in number and any materials to be
discussed on such call.

17. DEFAULT

(a) Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

(i) Payments Under Loan Documents.

(a) The Borrower shall fail to make (i) any payment of principal on any Loan
when due or (ii) payment of any Reimbursement Obligation within one (1) Business
Day after such amount becomes due;

(b) The Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation within three (3) Business Days after such interest becomes due in
accordance with the terms hereof; or

(c) The Borrower shall fail to pay any other amount owing hereunder
(specifically excluding amounts that are addressed in subparagraphs (a) and (b)
above) or under the other Loan Documents within three (3) Business Days after
the time period specified herein or therein and, if no time period is specified,
then within ten (10) Business Days after a demand or notice has been provided to
the Borrower requesting payment of such amount;

(ii) Breach of Warranty.

Any representation or warranty (x) made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof or (y) in the certificate delivered pursuant to
Section 7.1.1(h)(ii) [Deliveries], shall prove to have been false or incorrect
in any material respect as of the time it was made or furnished;

 

-160-



--------------------------------------------------------------------------------

(iii) Breach of Certain Covenants.

(a) Any of the Loan Parties shall default in the observance or performance of
any covenant contained in Section 8.1.1 [Preservation of Existence, Etc.] (with
respect to the legal existence of the Borrower only), Section 8.1.6 [Visitation
Rights], Section 8.1.11 [Use of Proceeds; Margin Regulations], Section 8.1.13
[Anti-Terrorism Laws; Anti-Corruption Laws], Section 8.2 [Negative Covenants]
(other than Section 8.2.13 [Financial Covenants]) or Section 8.3.5 [Notice of
Default];

(b) Any of the Loan Parties shall default in the observance or performance of
any covenant contained in Section 8.2.13 [Financial Covenants]; provided that an
Event of Default due to a default in the observance of performance of
Section 8.2.13 [Financial Covenants] shall not constitute an Event of Default
for purposes of any Term B Loan unless and until the actions described in clause
(i) or (ii) of Section 9.2.1(b) [Events of Default Other Than Bankruptcy,
Insolvency, Reorganization Proceedings] have occurred;

(iv) Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant, condition or provision hereof or of any other Loan Document that is
not covered by any other subsection of this Section 9.1 and such default shall
continue unremedied for a period of 30 days after any Responsible Officer of any
Loan Party becomes aware of the occurrence thereof;

(v) Defaults in Other Agreements or Indebtedness.

A breach, default or event of default shall occur at any time under the terms of
any agreement (other than any Loan Document) involving borrowed money or the
extension of credit or any other Indebtedness under which the Borrower or any
Restricted Subsidiary for all such Indebtedness may be obligated as a borrower
or guarantor in excess of the Threshold Amount in the aggregate for such
Indebtedness and such breach, default or event of default consists of the
failure to pay (beyond any period of grace permitted with respect thereto) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or such breach or default permits or causes the acceleration of any Indebtedness
or the termination of any commitment to lend, in excess of the Threshold Amount
in the aggregate for all such Indebtedness and commitments;

(vi) Final Judgments or Orders.

Any final judgments, awards or orders not covered by insurance for the payment
of money in excess of the Threshold Amount in the aggregate shall be entered
against the Borrower or any Restricted Subsidiary by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of sixty (60) days from the date of entry;

(vii) Loan Document Unenforceable.

(a) Any of the Loan Documents to which any Loan Party is a party (i) shall cease
to be a legal, valid and binding agreement enforceable against such Person
executing the same or such Person’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall
cease to be in full force and effect (in either case except by operation of its
terms), or (ii) shall be contested or challenged by any Loan Party or any agent
thereof or (iii) cease to give or provide the respective Liens, security
interests, rights, titles, interests, remedies, powers or privileges intended to
be created thereby on assets with an aggregate value (for all assets as to which
an event described in this clause (iii) or the clause (b) below has occurred and
is continuing) in excess of the Threshold Amount (except by

 

-161-



--------------------------------------------------------------------------------

operation of its terms) or (b) any security interest and Lien purported to be
created by any Security Document on assets with an aggregate value (for all
assets as to which an event described in this clause (b) or the clause (a)(iii)
above has occurred and is continuing) in excess of the Threshold Amount shall
cease to be in full force and effect, or shall cease to give the Collateral
Agent, for the benefit of the Secured Parties, the Liens, rights, powers and
privileges purported to be created and granted under such Security Document
(except as otherwise expressly provided in such Security Document);

(viii) Inability to Pay Debts.

(i) The Borrower or any Restricted Subsidiary (other than CCR GP) becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any substantial part of the property
of any such Person with an aggregate value (for all property described in this
clause (ii)) in excess of the Threshold Amount and is not released, vacated,
stayed, dismissed or fully bonded within 60 days after its issue or levy;

(ix) ERISA.

The occurrence of any of the following events that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan;

(x) Change of Control.

A Change of Control shall occur;

(xi) CCR Ownership.

Prior to the consummation of the Take-In Transaction, (a) any of the Equity
Interests in CCR GP shall cease to be owned by a Loan Party or (b) CCR GP shall
cease to be the sole general partner of CCR;

(xii) Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of the Borrower or any
Restricted Subsidiary (other than CCR GP) in an involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of the
Borrower or any Restricted Subsidiary (other than CCR GP) for any substantial
part of its property, or for the winding-up or liquidation of its affairs, and
such proceeding shall remain undismissed or unstayed and in effect for a period
of sixty (60) consecutive days or such court shall enter a decree or order
granting any of the relief sought in such proceeding;

(xiii) Voluntary Proceedings.

The Borrower or any Restricted Subsidiary (other than CCR GP) shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property, or

 

-162-



--------------------------------------------------------------------------------

shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action in
furtherance of any of the foregoing;

(xiv) Material Contracts.

(a) Any termination of any Material Contract shall occur that could reasonably
be expected to result in a Material Adverse Change; provided that no Event of
Default shall exist with respect to the termination of such Material Contract
(other than the Operating Agreement and the Partnership Agreement, in each case,
prior to the consummation of the Take-In Transaction) (i) for the 90 days after
such termination so long as the Borrower is using commercially reasonable
efforts to replace such Material Contract or (ii) if such Material Contract is
replaced within 90 days after such termination with a Material Contract that is
not materially less favorable (taken as a whole) to the Borrower and its
Subsidiaries or the Lenders than the Material Contract that was terminated; or

(b) The Spin-Off shall not have occurred on the Closing Date;

(xv) Affiliated Company Loan Agreement.

In each case, prior to the consummation of the Take-In Transaction:

(a) An “Event of Default” (as defined in the Affiliated Company Loan Agreement)
shall occur; or

(b) Any Loan Party shall fail to comply with Section 8.1.14(c) [Compliance with
Certain Contracts], and such failure shall continue unremedied for a period of 3
Business Days after the occurrence thereof; or

(c) A breach, default or event of default shall occur at any time under a
Specified Refinancing Facility (as defined in the Operating Agreement), and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto) any Indebtedness under the
Specified Refinancing Facility when due (whether at stated maturity, by
acceleration or otherwise) or such breach or default permits or causes the
acceleration of any Indebtedness or the termination of any commitment to lend,
under the Specified Refinancing Facility.

(b) Consequences of Event of Default.

(i) Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

(a) If an Event of Default (other than under Section 9.1.12 [Involuntary
Proceedings] or 9.1.13 [Voluntary Proceedings] or, unless the actions described
in clause (i) or (ii) of clause (b) below have occurred, an Event of Default
under Section 9.1.3(b) [Breach of Certain Covenants]) shall occur and be
continuing, either Administrative Agent may, and upon the request of the
Required Lenders, shall, (i) terminate all obligations on the part of the
Lenders to make Loans or any Issuing Lender to issue Letters of Credit, as the
case may be, (ii) by written notice to the Borrower, declare the unpaid
principal amount of the Loans then outstanding and all interest accrued thereon,
any unpaid fees and all other Obligations (other than Obligations under
Specified Swap Agreements and Other Lender Provided Financial Service Products)
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to such Administrative Agent for the benefit of the
Persons entitled thereto without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, and (iii) require
the Borrower to, and the Borrower shall thereupon, Cash Collateralize all Letter
of Credit

 

-163-



--------------------------------------------------------------------------------

Obligations comprised of the aggregate undrawn amount of Letters of Credit (to
the extent not otherwise Cash Collateralized by the Borrower pursuant to this
Agreement).

(b) If an Event of Default under Section 9.1.3(b) [Breach of Certain Covenants]
shall occur and be continuing, the Revolving/TLA Administrative Agent may, and
upon the request of the Required Revolving/TLA Lenders, shall, (i) terminate all
obligations on the part of the applicable Lenders to make Revolving Credit
Loans, Swing Loans or Term A Loans or any Issuing Lender to issue Letters of
Credit, as the case may be, (ii) by written notice to the Borrower, declare the
unpaid principal amount of the Revolving Credit Loans, Swing Loans and Term A
Loans then outstanding and all interest accrued thereon, any unpaid fees and all
other Obligations relating to the Revolving Credit Loans, Swing Loans, Letters
of Credit and Term A Loans to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Revolving/TLA
Administrative Agent for the benefit of the Persons entitled thereto without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, and (iii) require the Borrower to, and the Borrower
shall thereupon, Cash Collateralize all Letter of Credit Obligations comprised
of the aggregate undrawn amount of Letters of Credit (to the extent not
otherwise Cash Collateralized by the Borrower pursuant to this Agreement).

(ii) Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.12 [Involuntary Proceedings]
or Section 9.1.13 [Voluntary Proceedings] shall occur, no further obligation
shall exist on the Lenders to make any Loans or any Issuing Lender to issue any
Letters of Credit hereunder, and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Obligations (other than Obligations under Specified Swap Agreements and Other
Lender Provided Financial Service Products) shall be immediately due and
payable, and the Borrower shall immediately Cash Collateralize all Letter of
Credit Obligations comprised of the aggregate undrawn amount of Letters of
Credit (to the extent not otherwise Cash Collateralized by the Borrower pursuant
to this Agreement), in each case, without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived.

(iii) Set-off.

If an Event of Default shall occur and be continuing, any Secured Party to whom
any Obligation is owed by any Loan Party hereunder or under any other Loan
Document or any participant of any Lender which has agreed in writing to be
bound by the provisions of Section 5.3 [Sharing of Payments by Lenders] and any
branch, Subsidiary or Affiliate of such Secured Party anywhere in the world
shall have the right (to the extent permitted by applicable Law), in addition to
all other rights and remedies available to it, without notice to such Loan
Party, to set-off against and apply to the then unpaid balance of all the Loans
and all other Obligations of the Borrower and the other Loan Parties hereunder
or under any other Loan Document any debt owing to, and any other funds held in
any manner for the account of, the Borrower or such other Loan Party by such
Secured Party or participant or by such branch, Subsidiary or Affiliate,
including all funds in all deposit accounts (whether time or demand, general or
special, provisionally credited or finally credited, or otherwise) now or
hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts or funds
not otherwise beneficially owned by the Borrower or such other Loan Party) with
such Secured Party or participant or such branch, Subsidiary or Affiliate;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the applicable Administrative Agent for further application in accordance with
the provisions of Section 2.15 [Defaulting Lenders] and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the applicable Administrative Agent and the
Lenders, and (y) such Defaulting Lender shall provide promptly to the applicable
Administrative Agent a statement

 

-164-



--------------------------------------------------------------------------------

describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Such right shall exist whether or
not any Secured Party shall have made any demand under this Agreement or any
other Loan Document, whether or not such debt owing to or funds held for the
account of the Borrower or such other Loan Party is or are matured or unmatured
and regardless of the existence or adequacy of any Collateral, Guaranty or any
other security, right or remedy available to any Secured Party.

(iv) [Reserved].

(v) Application of Proceeds.

From and after the date on which any Administrative Agent has taken any action
pursuant to this Section 9.2 [Consequences of Event of Default] and until all
Obligations of the Loan Parties have been Paid in Full, any and all proceeds
received by any Agent from any sale or other disposition of the Collateral, or
any part thereof, or the exercise of any other remedy by any Agent, shall be
applied as follows:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, out-of-pocket expenses and other amounts (including reasonable
fees, charges and disbursements of counsel to the Administrative Agents and the
Collateral Agent) payable to the Administrative Agents or the Collateral Agent
in their respective capacities as such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest. Letter of Credit
Fees and Applicable Prepayment Premium) payable to the Lenders and the Issuing
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Lenders) arising under the Loan Documents, ratably among
them in proportion to the respective amounts described in this clause
(b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Reimbursement
Obligations and other Obligations arising under the Loan Documents, ratably
among the Lenders and the Issuing Lenders in proportion to the respective
amounts described in this clause (c) payable to them;

(d) Fourth, to the Revolving/TLA Administrative Agent for the account of the
Issuing Lenders, to Cash Collateralize that portion of Letter of Credit
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to this
Agreement;

(e) Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Obligations then owing
under Specified Swap Agreements and Other Lender Provided Financial Service
Products, ratably among the Lenders, the Issuing Lenders and the providers of
Specified Swap Agreements and Other Lender Provided Financial Service Products
in proportion to the respective amounts described in this clause (e) held by
them;

(f) Sixth, to payment of that portion of the Obligations constituting the
Applicable Prepayment Premium, if any, ratably among the Lenders entitled
thereto; and

(g) Last, the balance, if any, after all of the Obligations have been
indefeasibly Paid in Full, to the Borrower or as otherwise required by Law.

 

-165-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Loan Party shall not be applied to the
Obligations that are Excluded Swap Obligations (it being understood, that in the
event that any amount is applied to Obligations other than Excluded Swap
Obligations as a result of this clause (a), the Administrative Agents shall make
such adjustments as they determine are appropriate to distributions pursuant to
clause Fifth above from amounts received from a Qualified ECP Loan Party to
ensure, as nearly as possible, that the proportional aggregate recoveries with
respect to Obligations described in clause Fifth above by the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Obligations pursuant to clause Fifth above) and
(b) Obligations arising under Specified Swap Agreements and Other Lender
Provided Financial Service Products shall be excluded from the application
described above if the Administrative Agents have not received written notice
thereof, together with such supporting documentation as the Administrative
Agents may request, from the counterparty to such Specified Swap Agreement or
Other Lender Provided Financial Service Product, as the case may be. Each
counterparty to a Specified Swap Agreements and Other Lender Provided Financial
Service Products not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agents pursuant
to the terms of Section 10 [The Agents] hereof for itself and its Affiliates as
if a “Lender” party hereto.

(vi) Collateral Agent.

All Liens granted as security for the Obligations under the Security Documents
and any other Loan Document shall secure the Obligations ratably and on a pari
passu basis in favor of the Collateral Agent for the benefit of the Secured
Parties. No Indemnitee or provider of a Specified Swap Agreement or Other Lender
Provided Financial Service Product (except in its capacity as a Lender hereunder
(to the extent that this Agreement or any other Loan Document empowers the
Lenders to direct the Administrative Agents)) shall be entitled or have the
power to direct or instruct the Collateral Agent on any such matters or to
control or direct in any manner the maintenance or disposition of the
Collateral.

(vii) Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including each Mortgage), the Administrative
Agents and the Collateral Agent shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code or other applicable Law, all of
which rights and remedies shall be cumulative and non-exclusive to the extent
permitted by Law. The Administrative Agents and the Collateral Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Administrative Agents and the Lenders under the Loan Documents or
applicable Law.

(c) Notice of Sale.

Any notice required to be given by the Collateral Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Collateral Agent, if given to the Borrower at least ten (10) days prior to such
proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

18. THE AGENTS

(a) Appointment and Authority.

Each Revolving Lender, Term A Lender and Issuing Lender (including each in its
capacity as a counterparty to a Specified Swap Agreement or Other Lender
Provided Financial Service Product or an

 

-166-



--------------------------------------------------------------------------------

Affiliate of such counterparty on behalf of such Affiliate) hereby irrevocably
designates, appoints and authorizes (a) PNC to act as Revolving/TLA
Administrative Agent and (b) PNC to act as Collateral Agent, in each case, for
such Lender under the Loan Documents and to execute and deliver or accept on
behalf of each of the Lenders the other Loan Documents. Each Term B Lender
(including in its capacity as a counterparty to a Specified Swap Agreement or
Other Lender Provided Financial Service Product or an Affiliate of such
counterparty on behalf of such Affiliate) hereby irrevocably designates,
appoints and authorizes (a) Citi to act as TLB Administrative Agent and (b) PNC
to act as Collateral Agent, in each case, for such Lender under the Loan
Documents and to execute and deliver or accept on behalf of each of the Lenders
the other Loan Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the applicable Administrative Agent and the Collateral Agent to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and any other instruments and agreements referred to herein, and
to exercise such powers and to perform such duties hereunder as are specifically
delegated to or required of the applicable Administrative Agent and the
Collateral Agent or any of them by the terms hereof, together with such powers
as are reasonably incidental thereto. PNC agrees to act as the Revolving/TLA
Administrative Agent, Citi agrees to act as the TLB Administrative Agent and PNC
agrees to act as the Collateral Agent on behalf of the applicable Lenders to the
extent provided in the Loan Documents. The provisions of this Section 10 are
solely for the benefit of the Agents, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions, except as set forth in Section 10.10
[Authorization to Release Collateral and Guarantors].

(b) Rights as a Lender.

Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Persons serving as an Agent hereunder in its individual capacity. Such
Persons and their Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Persons were not an Agent hereunder and without any duty to
account therefor to the Lenders.

(c) Exculpatory Provisions.

The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agents are required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall such Agent in good faith believe is
provided for herein or in the other Loan Documents); provided that each Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Law;

(c) shall be entitled to seek the direction or confirmation from the Required
Lenders (or other applicable group of Lenders) before taking any action under
the Loan Documents;

 

-167-



--------------------------------------------------------------------------------

(d) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of
Event of Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Potential Default
or Event of Default unless and until notice describing such Potential Default or
Event of Default is given to such Agent by the Borrower, a Lender or the Issuing
Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (v) the
validity, priority, perfection or continued perfection of any security interest
(or purported security interest) in the Collateral or (vi) the satisfaction of
any condition set forth in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

(d) Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the applicable Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless such Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

(e) Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

 

-168-



--------------------------------------------------------------------------------

(f) Resignation of Agents.

The Revolving/TLA Administrative Agent may at any time give notice of its
resignation to the Revolving Lenders, the Term A Lenders, the Issuing Lenders,
the other Agents and the Borrower. The TLB Administrative Agent may at any time
give notice of its resignation to the Term B Lenders, the other Agents and the
Borrower. The Collateral Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders, the other Agents and the Borrower. Upon
receipt of any such notice of resignation, Required Class Lenders with respect
to each Class represented by such Agent (or in the case of a resignation by the
Collateral Agent, the Required Lenders) shall have the right, with approval from
the Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor to the applicable retiring Agent shall have been so
appointed by the Required Class Lenders of each applicable Class (or in the case
of a resignation by the Collateral Agent, the Required Lenders) and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then such retiring Agent may on behalf of the
applicable Lenders and, if the retiring Agent is the Revolving/TLA
Administrative Agent, the Issuing Lender, appoint a successor Agent meeting the
qualifications set forth above; provided that if such retiring Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that, in the case of a resignation by the Collateral Agent, in the case of any
collateral security held by the Collateral Agent on behalf of the Lenders or the
Revolving/TLA Administrative Agent on behalf of the Issuing Lender under any of
the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through such retiring Agent shall instead be made by or to
each applicable Lender and, if the retiring Agent is the Revolving/TLA
Administrative Agent, the Issuing Lender directly, until such time as the
Required Class Lenders of each applicable Class with respect to such retiring
Agent appoint a successor Agent as provided for above in this Section 10.6. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 10.6). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Section 10.6 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

If PNC resigns as Revolving/TLA Administrative Agent under this Section 10.6,
PNC shall also resign as Swingline Lender and as an Issuing Lender. If PNC
resigns as an Issuing Lender, it shall retain all the rights, powers, privileges
and duties of an Issuing Lender with respect to all Letters of Credit issued by
it that remain outstanding as of the effective date of its resignation as
Issuing Lender and all Letter of Credit Obligations with respect thereto,
including the right to require the Lenders to make Participation Advances
pursuant to Section 2.9.3 [Participations, Disbursements, Reimbursement]. If PNC
resigns as Swingline Lender, the Borrower shall repay any outstanding Swing
Loans on or prior to the effective date of such resignation and, to the extent
any Swing Loans remain outstanding as of the effective date of its resignation
as Swingline Lender, PNC shall retain all the rights, powers, privileges and
duties of a Swingline Lender with respect to such Swing Loans, including the
right to require the Lenders to make Base Rate Loans pursuant to Section 2.10
[Borrowings to Repay Swing Loans]. Upon the appointment of a successor
Revolving/TLA Administrative Agent hereunder, such successor shall (i) succeed
to all of the

 

-169-



--------------------------------------------------------------------------------

rights, powers, privileges and duties of PNC as a retiring Swingline Lender and
Issuing Lender, Revolving/TLA Administrative Agent and Collateral Agent and PNC
shall be discharged from all of its respective duties and obligations as
Swingline Lender and Issuing Lender, Revolving/TLA Administrative Agent and
Collateral Agent under the Loan Documents and (ii) issue letters of credit in
substitution for the Letters of Credit issued by PNC, if any, outstanding at the
time of such succession or make other arrangements satisfactory to PNC to
effectively assume the obligations of PNC with respect to such Letters of
Credit.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(g) Non-Reliance on Administrative Agents and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

(h) No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the “Joint Lead
Arrangers,” “Joint Bookrunners,” “Bookrunners,” “Revolving/TLA Co-Syndication
Agents,” “TLB Co-Syndication Agents” or “Documentation Agents” listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Administrative Agent, the Collateral Agent, a Revolving/TLA
Co-Syndication Agent, a TLB Co-Syndication Agent, a Documentation Agent, the
Swingline Lender, a Lender or an Issuing Lender hereunder.

(i) Administrative Agent’s Fee.

The Borrower shall pay to each Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (each, an
“Administrative Agent’s Letter”) between the Borrower and such Administrative
Agent, as amended from time to time.

(j) Authorization to Release Collateral and Guarantors.

Each Secured Party expressly agrees that, upon the written request of the
Borrower (accompanied by such certificates and other documentation as the
applicable Agent may reasonably request), the applicable Agent shall, so long as
no Event of Default exists after giving effect thereto:

 

-170-



--------------------------------------------------------------------------------

(a) in the case of the Administrative Agents, execute a release in a form
reasonably satisfactory to it of any Person from the Guaranty Agreement if such
Person ceases to be a Subsidiary of the Borrower or if such Person is or becomes
an Excluded Subsidiary, in either case, pursuant to a transaction permitted by
the Loan Documents; and

(b) in the case of the Collateral Agent, (i) execute any document in a form
reasonably satisfactory to it, evidencing the release of any asset from the Lien
of the Security Document upon the Disposition (other than any lease) of such
asset permitted by the Loan Documents (other than a Disposition to a Loan
Party), (ii) enter into any subordination agreement, non-disturbance agreement
or grant of an option with respect to assets, in each case, in a form reasonably
satisfactory to it, in connection with any easements, permits, licenses, rights
of way, options, surface leases or other surface rights or interests permitted
by the Loan Documents to be granted or a Disposition permitted by the Loan
Documents and (iii) enter into the Intercreditor Agreement and a Receivables
Related Standstill Agreement.

Each Secured Party agrees to be bound by the Intercreditor Agreement and the
Receivables Related Standstill Agreement.

The Borrower shall deliver to the Administrative Agents or the Collateral Agent
such certificates and other documentation as such Agent(s) may reasonably
request to evidence compliance with the applicable provisions of the Loan
Documents.

(k) No Reliance on Administrative Agents’ Customer Identification Programs.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agents to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

(l) Withholding Tax.

To the extent required by any applicable Law (as determined in good faith by the
applicable Administrative Agent), the applicable Administrative Agent may
withhold from any payment to any Lender under any Loan Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 5.9 [Taxes], each Lender shall indemnify and hold harmless
the applicable Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, all Taxes and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the applicable Administrative Agent) incurred by or asserted
against such Administrative Agent by the IRS or any other Official Body as a
result of the failure of such Administrative Agent to properly withhold Tax from
amounts paid to or for the account of such Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify such Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the applicable Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the applicable
Administrative Agent to set off and

 

-171-



--------------------------------------------------------------------------------

apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due such Administrative Agent
under this Section 10.12 [Withholding Tax]. The agreements in this Section 10.12
[Withholding Tax] shall survive the resignation and/or replacement of the
applicable Administrative Agent, any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all other obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 10.12 [Withholding Tax], include
any Issuing Lender and any Swingline Lender.

(m) Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, each Administrative Agent, the Collateral Agent and each
Lead Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between each Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender

 

-172-



--------------------------------------------------------------------------------

party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, each Administrative Agent, the Collateral Agent and each Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that:

(i) none of any Administrative Agent, the Collateral Agent or any Lead Arranger
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by any Administrative Agent, the Collateral Agent or any Lead Arranger
under this Agreement, any Loan Document or any documents related hereto or
thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
Person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to any Administrative
Agent, the Collateral Agent or any Lead Arranger or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

(c) Each Administrative Agent, the Collateral Agent and each Lead Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

-173-



--------------------------------------------------------------------------------

(n) PNC as Collateral Agent Under Affiliated Company Loan Documents.

The Loan Parties and the Secured Parties hereby acknowledge that PNC is acting
as collateral agent under the Affiliated Company Loan Documents, and expressly
consent to PNC’s acting in such capacity. The Loan Parties and the Secured
Parties hereby waive any conflict of interest that may arise out of PNC’s acting
in such capacity, and make the agreements and acknowledgements set forth in
Section 11.14 [No Fiduciary Duty] with respect to PNC’s acting in such capacity
mutatis mutandis. The Loan Parties and the Secured Parties shall not claim, or
support any Person in claiming, any conflict of interest or invalidity of
(i) the exercise by the Collateral Agent or the collateral agent under the
Affiliated Company Loan Documents of its rights or remedies under the Loan
Documents or the Affiliated Company Loan Documents and (ii) any other duty,
obligation or right of the Collateral Agent or the collateral agent under the
Affiliated Company Loan Documents. The Loan Parties and the Secured Parties
agree not to contest, or challenge or support any other Person in contesting or
challenging, the acknowledgements, consents, waivers and agreements under this
paragraph for any reason.

19. MISCELLANEOUS

(a) Modifications, Amendments or Waivers.

(i) Required Consents.

With the written consent of the Required Lenders (but subject to the last
sentence hereof and the provisions of Section 4.6 [Successor LIBOR Rate Index],
Section 10.10 [Authorization to Release Collateral and Guarantors],
Section 11.1.2 [Certain Amendments] and Section 11.1.3 [Amendments Affecting the
Agents, Etc.]), the Administrative Agents, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder; provided that no consent of any Lender is required for actions
authorized by Section 10.10 [Authorization to Release Collateral and
Guarantors]. Any such agreement, waiver or consent made with such written
consent shall be effective to bind all the Lenders and the Loan Parties;
provided that no such agreement, waiver or consent may be made which will:

(a) increase the amount of the Revolving Credit Commitment or commitment to make
Term Loans of any Lender hereunder without the consent of such Lender;

(b) whether or not any Loans are outstanding, extend any Maturity Date or the
time for payment of principal, premium or interest of any Loan, the Commitment
Fee or any other fee payable to any Lender, or reduce the principal amount of,
premium of or the rate of interest borne by any Loan or reduce the Commitment
Fee or any other fee payable to any Lender, or reduce, remove or shorten the
period of applicability of any prepayment premium, without the consent of each
Lender directly affected thereby (it being understood that the waiver of (or
amendment to the terms of) any mandatory prepayment of the Loans, changes to
Section 8.2.13 [Financial Covenants] or definitions used therein or the
application (or waiver of application) of any rate increase described in
Section 4.3 [Interest After Default] shall not constitute a postponement of any
date scheduled for the payment of principal or interest or a reduction of
principal, interest or fees);

(c) except as otherwise provided in or permitted by this Agreement, without the
written consent of all the Lenders (other than Defaulting Lenders), release all
or substantially all of

 

-174-



--------------------------------------------------------------------------------

the Guarantors (as measured by fair market value of their assets) from their
Obligations under the Guaranty Agreement;

(d) except as otherwise provided in or permitted by this Agreement, without the
written consent of all the Lenders (other than Defaulting Lenders), release all
or substantially all of the Collateral; provided that in the event that the
Borrower provides any applicable Issuing Lender with Cash Collateral to secure
any Letters of Credit with an expiry date beyond the Revolving Maturity Date
pursuant to Section 2.9.10 [Cash Collateral Prior to the Maturity Date], such
Issuing Lender is permitted to release such Cash Collateral without the consent
of any Lender once such Letter of Credit has terminated, expired or has
otherwise been returned to such Issuing Lender undrawn; or

(e) amend Section 2.4.1 [Revolving Credit Commitments] with respect to the
provision regarding ratable reduction of Revolving Credit Commitments,
Section 5.2 [Pro Rata Treatment of Lenders], Section 5.3 [Sharing of Payments by
Lenders] or Section 9.2.5 [Application of Proceeds] or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definitions of “Required Class Lenders,” “Required Lenders,” “Required Revolving
Lenders,” “Required Revolving/TLA Lenders” or “Ratable Share,” in each case
without the consent of all affected Lenders; or

(f) amend this Section 11.1 [Modifications, Amendments or Waivers] in a manner
that would reduce the voting rights of any Lender without consent of such
affected Lender.

Notwithstanding the foregoing, (i) any of the Financial Covenants or the
definition of any defined term used in any of the Financial Covenants (solely as
such term is used in the Financial Covenants) may be amended or waived with only
the consent of the Required Revolving/TLA Lenders, the Borrower and the
Revolving/TLA Administrative Agent (and the consent of no other Person shall be
required) and (ii) any condition precedent set forth in Section 7.2 [Each
Additional Loan or Letter of Credit] to any extension of credit under the
Revolving Credit Commitments may be amended or waived only with the consent of
the Required Revolving Lenders (and the consent of no other Person shall be
required).

(ii) Certain Amendments.

Notwithstanding Section 11.1.1(a) [Required Consents] or any other provision in
any Loan Document to the contrary, the Borrower and the Administrative Agents
(or to the extent relating to Collateral, the Collateral Agent), on behalf of
the Lenders and without any consent or action by any Lender, may amend, modify,
supplement or restate in whole or in part any of the Loan Documents from time to
time or consent to such action by the Collateral Agent to (i) cure any defect or
error, (ii) comply with any provision hereunder or under any other Loan
Document, (iii) add Guarantors of the Obligations, (iv) add property or other
assets as Collateral, (v) add covenants of the Borrower or the other Loan
Parties for the benefit of the Lenders or to surrender any right or power herein
conferred upon the Borrower or any of the other Loan Parties, (vi) approve of
any correction or update to any Schedule hereto or to any other Loan Document to
the extent such Schedule is being corrected in any manner that is not material
or is being updated to reflect the consummation of any transaction or exercise
of any rights of the Loan Parties permitted hereunder for which no consent is
required or for which the required consent has been received, (vii) release from
perfection any Lien created by any Loan Document that is no longer required by
the terms hereof or such Loan Document to be perfected, or (viii) share
Collateral on a pro rata basis with any counterparty to a Specified Swap
Agreement described in clause (b) of the definition of “Specified Swap
Agreement.”

 

-175-



--------------------------------------------------------------------------------

(iii) Amendments Affecting the Agents, Etc.

No agreement, waiver or consent which would modify the interests, rights or
obligations of any Agent, the Swingline Lender or any Issuing Lender may be made
without the written consent of such Agent, the Swingline Lender or such Issuing
Lender, as applicable. Furthermore, notwithstanding anything contained in any
Loan Document, each fee letter entered into between the Borrower and an Agent
may only be amended, waived, consented to or otherwise modified with the consent
of each such Agent and the Borrower and no other Person shall be required to or
have the right to consent to any such amendment, waiver, consent or modification
of such fee letter.

(iv) Non-Consenting Lenders.

If in connection with any proposed waiver, amendment or modification referred to
in any of the clauses (a) through (f) in Section 11.1.1 [Required Consents], the
consent of the Required Lenders, Required Revolving Lenders, Required
Revolving/TLA Lenders or Required Class Lenders, as applicable, is obtained but
the consent of one or more of other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender].

(v) Defaulting Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (i) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (ii) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(b) No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of any Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege.
The rights and remedies of the Agents and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

(c) Expenses; Indemnity; Damage Waiver.

(i) Costs and Expenses.

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lead Arrangers, the Agents and their respective Affiliates (including the
reasonable fees, charges and disbursements of outside counsel and land
professionals for the Agents), and shall pay all reasonable fees in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or

 

-176-



--------------------------------------------------------------------------------

any demand for payment thereunder, (iii) all reasonable out-of-pocket expenses
incurred by any Agent, any Lender or any Issuing Lender (including the
reasonable fees, charges and disbursements of any counsel for any Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 11.3 [Expenses; Indemnity;
Damage Waiver], or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, (iv) all reasonable out-of-pocket expenses incurred by PNC as
collateral agent under the Affiliated Company Loan Documents in connection with
the enforcement or protection of its rights and/or the rights of the Secured
Parties in respect of the Affiliated Company Loan Documents (to the extent not
promptly paid by the Affiliated Company Loan Agreement Loan Parties) and (v) all
reasonable out-of-pocket expenses of any Agent’s regular employees and agents
engaged periodically to perform audits of the Loan Parties’ books, records and
business properties.

(ii) Indemnification by the Borrower.

The Borrower shall indemnify the Lead Arrangers, the Bookrunners, each Agent
(and any sub-agent thereof), each Lender and each Issuing Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable out-of-pocket related
expenses (including the fees, charges and disbursements of any outside counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party or any
Subsidiary of Borrower arising out of, in connection with, or as a result of
(i) the execution, enforcement or delivery of this Agreement, any other Loan
Document, any of the Transactions, or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the Loan Parties of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any breach of representations,
warranties or covenants of any Loan Party under the Loan Documents or any breach
of any representation or warranty in the certificate delivered pursuant to
Section 7.1.1(h)(ii) [Deliveries], (iv) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any facility currently or
formerly owned or operated by the Borrower or any of its Subsidiaries or any
Environmental Liability relating in any way to the Borrower or any of its
Subsidiaries, (v) any action or inaction (including by PNC as collateral agent
under the Affiliated Company Loan Documents) under the Affiliated Company Loan
Documents (to the extent not promptly paid by the Affiliated Company Loan
Agreement Loan Parties) or (vi) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that the Borrower shall not be liable for any portion
of any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements with respect to an Indemnitee (A) if the
same is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct or (B) results from a dispute solely among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
Agent or arranger, bookrunner or any similar role under this Agreement and other
than any claims arising out of any act or omission of the Borrower or any of its
Affiliates). The Indemnitees will attempt to minimize the fees and expenses of
legal counsel for the Indemnitees which are subject to reimbursement by the
Borrower hereunder by considering the usage of one law firm to represent the
Indemnitees if appropriate under the circumstances. This Section 11.3.2 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

-177-



--------------------------------------------------------------------------------

(iii) Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 2.9.8 [Indemnity], Section 11.3.1 [Costs and
Expenses] or Section 11.3.2 [Indemnification by the Borrower] to be paid by it
to any Agent (or any sub-agent thereof), the Issuing Lenders or any Related
Party of any of the foregoing, each Lender severally agrees to pay to such Agent
(or any such sub-agent), the Issuing Lenders or such Related Party, as the case
may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against an Agent (or any such sub-agent) or an Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agent (or any such sub-agent) or such Issuing Lender in connection with
such capacity.

(iv) Waiver of Consequential Damages, Etc.

No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are found to be a final,
non-appealable judgment of a court to arise from the gross negligence or willful
misconduct of such Indemnitee, nor shall any Indemnitee, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages (as opposed to direct or actual damages) relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date); it
being agreed that this sentence shall not limit the indemnification obligations
of the Loan Parties pursuant to Section 11.3.2 [Indemnification by the
Borrower].

(v) Payments.

All amounts due under this Section 11.3 [Expenses; Indemnity; Damage Waiver]
shall be payable not later than ten (10) days after demand therefor.

(d) Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day, such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the applicable Maturity Date if such
Maturity Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

(e) Notices; Effectiveness; Electronic Communication.

(i) Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight

 

-178-



--------------------------------------------------------------------------------

courier service, mailed by certified or registered mail or sent by telecopier
(i) if to a Lender, to it at its address set forth in its administrative
questionnaire, or (ii) if to any other Person, to it at its address set forth on
Schedule 11.5.1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

(ii) Electronic Communications.

Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agents; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Lender if such Lender or Issuing Lender, as
applicable, has notified the applicable Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication
and such Administrative Agent shall have notified the Borrower of the same. Each
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the applicable
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(iii) Change of Address, Etc.

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

(f) Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

(g) Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Loan Parties contained herein

 

-179-



--------------------------------------------------------------------------------

relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 2.9.8 [Indemnity], Section 2.9.10 [Cash Collateral Prior to the
Revolving Maturity Date], Section 5 [Payments] and Section 11.3 [Expenses;
Indemnity; Damage Waiver], shall survive payment in full of all principal and
interest under the Notes, the termination of the Commitments and the expiration
or termination or cash collateralization of all Letters of Credit. All other
covenants and agreements of the Loan Parties shall continue in full force and
effect from and after the date hereof and until Payment In Full.

(h) Successors and Assigns.

(i) Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agents
and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.8.2 [Assignments by Lenders], (ii) by way of
participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and, except as set forth in Section 11.8.2(f) [No Assignment
to Disqualified Person], any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations], the Lead Arrangers, the
Bookrunners and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Lenders and the Lenders, and as set
forth in Section 11.12 [Certain Collateral Matters]) any legal or equitable
right, remedy or claim under or by reason of this Agreement or any other Loan
Document.

(ii) Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(ii) in any case not described in clause (a)(i) of this Section 11.8.2, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Revolving Credit Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Revolving Credit Loans of the assigning Lender and the principal outstanding
balance of the Term Loans of the assigning Lender, in each case, subject to each
such assignment (determined as of the Trade Date) shall not be less than
(x) $5,000,000, in the case of any assignment in respect of the Revolving Credit
Commitment, Revolving Credit Loans or Term A Loans or (y) $1,000,000 in the case
of any assignment in respect of the Term B Loans of the assigning Lender, unless
each of the applicable Administrative Agent and, so long as no Event of

 

-180-



--------------------------------------------------------------------------------

Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(c) Required Consents. Each assignment shall be subject to the consent of the
following Persons (which shall not be unreasonably withheld or delayed):

(i) the applicable Administrative Agent;

(ii) the Borrower, unless an Event of Default has occurred and is continuing at
the time of such assignment; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the applicable Administrative Agent within five (5) Business Days
after having received notice thereof; provided that in no event shall the
Borrower be deemed to have consented to any assignment to a Disqualified Person
pursuant to this sentence;

(iii) in the case of an assignment of Revolving Credit Commitments, each Issuing
Lender with a Letter of Credit Issuing Lender Sublimit that is, at the time of
such proposed assignment, among the five highest Letter of Credit Issuing Lender
Sublimits at such time;

(iv) in the case of an assignment of Revolving Credit Commitments, the Swingline
Lender;

provided that no consent of the applicable Administrative Agent or the Borrower
shall be required in the case of an assignment to a Lender, an Affiliate of a
Lender or, in the case of an assignment of Term Loans, an Approved Fund.

(d) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the applicable Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500
from the assignor or the assignee, and the assignee, if it is not a Lender,
shall deliver to the applicable Administrative Agent an administrative
questionnaire provided by such Administrative Agent.

(e) Prohibited Assignments. No such assignment or participation shall be made to
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (ii) any
natural person, or (iii) any Defaulting Lender.

(f) No Assignment to Disqualified Person. No assignment or participation shall
be made to any Person that was a Disqualified Person as of the applicable Trade
Date with respect to such assignment or participation (unless the Borrower has
consented to such assignment in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Person for the
purpose of such assignment or participation). For the avoidance of doubt, with
respect to any assignee that becomes a Disqualified Person after the applicable
Trade Date, such assignee shall not retroactively be disqualified from being a
Lender. Any assignment in violation of this clause (f) shall not be void, but
the other provisions of this clause (f) shall apply:

 

-181-



--------------------------------------------------------------------------------

(i) if any assignment is made to any Disqualified Person without the Borrower’s
prior written consent in violation of this Section 11.8.2(f), the Borrower may,
at its sole expense and effort, upon notice to the applicable Disqualified
Person and the applicable Administrative Agent, (A) in the case of outstanding
Loans held by Disqualified Persons, purchase or prepay such Loan (and cancel
such Commitment) by paying the lesser of (x) the outstanding principal amount of
such Loans and (y) the amount that such Disqualified Person paid to acquire such
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and under the other Loan
Documents, without premium, penalty, prepayment fee or brokerage and/or
(B) require such Disqualified Person to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in this
Section 11.8.2(h)), all of its interest, rights and obligations under this
Agreement and the other Loan Documents to one or more assignees permitted
hereunder at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Person paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Loan Documents, without premium, penalty, prepayment fee or brokerage;
provided that (i) the Borrower shall have paid to the applicable Administrative
Agent any required assignment fee (if any) and (ii) such assignment does not
conflict with applicable Laws.

(ii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Persons (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, any Agent or any
other Lender, (y) attend or participate in meetings attended by the Lenders
and/or any Agent, or (z) access any electronic site established for the Lenders
or confidential communications from counsel to or financial advisors of the
Agents or the Lenders, (B) (x) for purposes of any consent to any amendment,
waiver or modification of, or any action under, and for the purpose of any
direction to the Agents or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Person will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Persons consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws (a “Reorganization Plan”), each Disqualified
Person party hereto hereby agrees (1) not to vote on such Reorganization Plan,
(2) if such Disqualified Person does vote on such Reorganization Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable “class” has accepted or rejected such Reorganization Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2), and (C) will not
be entitled to any expense reimbursement or indemnification rights; it being
understood and agreed that the foregoing provisions shall only apply to a
Disqualified Person and not to any assignee of such Disqualified Person that
becomes a Lender so long as such assignee is not a Disqualified Person or an
Affiliate thereof.

(iii) Each Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes each Administrative Agent, to (A) post the list of
Disqualified Persons provided by the Borrower and any updates thereto from time
to time to the Lenders (including “public side” Lenders) (it being understood
that the list of Disqualified Persons shall not be effective until it has been
posted to “public side” Lenders) or (B) provide the list of Disqualified Persons
to each Lender requesting the same.

 

-182-



--------------------------------------------------------------------------------

(iv) All parties hereto acknowledge and agree that no Administrative Agent shall
have any responsibility or liability for monitoring the list of or processing
assignments to Disqualified Persons or compliance with the terms of any of the
provisions set forth herein with respect to Disqualified Persons.
Notwithstanding the foregoing or anything else to the contrary in this
Agreement, each of the parties hereto acknowledges and agrees that no
Administrative Agent (x) shall have any responsibility or obligation to
determine whether any Lender or any potential assignee Lender is a Disqualified
Person or (y) shall have any liability with respect to any assignment or
participation made to a Disqualified Person.

(g) Each assignment of the Revolving Credit Commitments by any Revolving Lender
pursuant to this Section 11.8.2 shall automatically constitute and be deemed an
assignment of its Letter of Credit Issuing Lender Sublimit to the assignee with
respect to such Revolving Credit Commitments. If an Issuing Lender (or its
Affiliated that is the Revolving Lender) assigns all of its Revolving Credit
Commitments, such Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender with respect to all Letters of Credit issued by
it that remain outstanding as of the effective date of its resignation as
Issuing Lender and all Letter of Credit Obligations with respect thereto,
including the right to require the Lenders to make Participation Advances
pursuant to Section 2.9.3 [Participations, Disbursements, Reimbursement], but
shall not have any obligation to renew, extend, amend or increase any such
Letter of Credit or issue any other Letter of Credit.

(h) Subject to acceptance and recording thereof by the applicable Administrative
Agent pursuant to Section 11.8.3 [Register], from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.8 [Increased Costs], and Section 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

(iii) Register.

Each Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the applicable
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans owing to, each applicable Lender pursuant to the terms
hereof from time to time (the “Register”). The Register shall be conclusive
(absent manifest error), and the Borrower, the Administrative Agents, the
Issuing Lenders and the Lenders shall treat each Person whose name is in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Agents and any Lender (in the case
of such Lender, as to such Lender’s own interest only), at any reasonable time
and from time to time upon reasonable prior notice.

 

-183-



--------------------------------------------------------------------------------

(iv) Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agents, sell participations to any Person (other than a
natural person, the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or, solely to the extent provided in and subject to Section 11.8.2(f) [No
Assignment to Disqualified Person], any Disqualified Person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents, the Lenders and the Issuing Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to any of clause (a), (b),
(c), (d), (e) or (f) of Section 11.1.1 [Required Consents]. The Borrower agrees
that each Participant shall be entitled to the benefits of Section 4.4 [LIBOR
Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available],
Section 5.7 [Increased Costs] and Section 5.9 [Taxes] (subject to the
requirements and limitations of such Sections and Sections 5.6.3 [Designation of
a Different Lending Office] and 5.6.2 [Replacement of a Lender], and it being
understood that the documentation required under Section 5.9.5 [Status of
Lenders] shall be delivered solely to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.8.2 [Assignments by Lenders]; provided that such
Participant (A) shall be subject to the provisions of Section 5.6.2 [Replacement
of a Lender] and Section 5.6.3 [Designation of a Different Lending Office] as if
it were an assignee under Section 11.8.2 [Assignments by Lenders]; and (B) shall
not be entitled to receive any greater payment under Section 5.8 [Increased
Costs] or 5.9 [Taxes], with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided such Participant
agrees to be subject to Section 5.3 [Sharing of Payments by Lenders] as though
it were a Lender.

Each Lender that sells participations to a Participant, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register of
all such Participants on which it enters the name and address of each
Participant and the principal amounts (and related interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive (absent manifest error), and the Borrower and the Lenders
shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary; provided that no Lender shall
have the obligation to disclose all or a portion of the Participant Register
(including the identity of the Participant or any information relating to a
Participant’s interest in any Loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that any loans
are in registered form for U.S. federal income tax purposes. For the avoidance
of doubt, each Administrative

 

-184-



--------------------------------------------------------------------------------

Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(v) Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Confidentiality.

(i) General.

Each of the Agents, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 11.9, to
(a) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that any such prospective assignee or Participant may be provided the
list of Disqualified Persons) or (b) any actual or prospective counterparty (or
its advisors) to any Swap Agreement or derivative transaction relating to the
Borrower and its obligations, (vii) with the consent of the Borrower, (viii) to
the extent such Information (a) becomes publicly available other than as a
result of a breach of this Section 11.9 or (b) becomes available to any Agent,
any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, the other Loan
Parties or any other Person that has obtained such confidential information
pursuant to this Section 11.9 or (ix) on a confidential basis to (a) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder, (b) information regarding the credit facilities
provided hereunder to (x) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder or
(y) market data collectors and service providers to the Agents and the Lenders
in connection with the administration, settlement and management of this
Agreement and the credit facilities provided hereunder. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.9
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(ii) Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender, and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to

 

-185-



--------------------------------------------------------------------------------

such Lender by such Loan Party and its Subsidiaries pursuant to this Agreement
to any such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

(j) Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to a Lender or any Affiliate of a Lender, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments. Except as provided in Section 7 [Conditions of Lending and Issuance
of Letters of Credit], this Agreement shall become effective when it shall have
been executed by the Administrative Agents and when the Administrative Agents
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement, any Assignment and Assumption Agreement or any other Loan Document
and the transactions contemplated hereby or thereby shall be deemed to include
an electronic symbol or process attached to a contract or other record and
adopted by a Person with the intent to sign, authenticate or accept such
contract or record (each an “Electronic Signature”), deliveries or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing in any Loan
Document shall require any Agent to accept Electronic Signatures from any Loan
Party in any form or format without such Agent’s prior written consent. Each
Loan Party represents and warrants that it has the corporate capacity and
authority to execute the Loan Documents through electronic means and there are
no restrictions for doing so in such Loan Party’s constitutive documents.
Without limiting the generality of the foregoing, each Loan Party (i) agrees
that, for all purposes, including without limitation, in connection with any
workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among any Agent, the Lenders and the Loan Parties, electronic images
of this Agreement or any other Loan Documents (in each case, including with
respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.

(k) Governing Law, Etc.

(i) Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the State of
New York without regard to its conflict of laws principles. Each Standby Letter
of Credit issued under this Agreement shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance
(“UCP”) or the rules of the International Standby Practices (ICC Publication
Number 590), as determined by the Issuing

 

-186-



--------------------------------------------------------------------------------

Lender, and each Commercial Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to its conflict of laws principles.

(ii) SUBMISSION TO JURISDICTION.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(iii) WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.11.2 [SUBMISSION TO JURISDICTION]. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE.

(iv) SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(v) WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO

 

-187-



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.11.5.

(l) Certain Collateral Matters.

The benefit of the Loan Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to the Secured Parties. No Lender or any Affiliate of a Lender shall
have any voting rights under any Loan Document as a result of the existence of
obligations owed to it under any Specified Swap Agreement or any Other Lender
Provided Financial Service Product, and no Person shall have any voting rights
under any Loan Document solely because of such Person’s status as an Indemnitee.

(m) USA PATRIOT Act Notice.

Each Lender that is subject to the USA PATRIOT Act and each Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA PATRIOT Act.

(n) No Fiduciary Duty.

Each Loan Party agrees and acknowledges that: (i) each Secured Party is acting
solely as a principal and is not a financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other party; (ii) no Secured Party has assumed or will
assume an advisory, agency or fiduciary responsibility in any Loan Party’s or
their respective Affiliates’ favor with respect to any of the transactions
contemplated hereby (irrespective of whether any Secured Party has advised or is
currently advising any Loan Party or its Affiliates on other matters) and no
Secured Party has any obligation to the Loan Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; (iii) the Secured Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from the Loan Parties or their respective
Affiliates and the Secured Parties have no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Lenders have not provided any legal, accounting, regulatory or tax
advice in any jurisdiction with respect to any of the transactions contemplated
hereby and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. Each
Loan Party acknowledges and agrees that it will consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and neither
any Secured Party nor its Affiliates shall have any responsibility or liability
to any Loan Party with respect thereto. Each Loan Party hereby waives and
releases, to the fullest extent permitted by law, any claims that such Loan
Party may have against the Secured Parties or their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty.

 

-188-



--------------------------------------------------------------------------------

(o) Acknowledgment and Consent to Bail-In of Affected Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

(p) Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Obligations or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of

 

-189-



--------------------------------------------------------------------------------

the parties with respect to a Defaulting Lender shall in no event affect the
rights of any Covered Party with respect to a Supported QFC or any QFC Credit
Support.

(b) As used in this Section 11.16, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” shall mean any of the following:

 

  i.

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  ii.

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  iii.

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

-190-



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

REVOLVING/TLA FACILITIES PRICING GRID

The immediately following table shall apply for determining interest rates for
periods prior to the Amendment No. 1 Effective Date:

 

     Applicable Margin  

Level

  

Total Net Leverage Ratio

   LIBOR Loans     Base Rate Loans  

I

   < 1.00:1.00      3.75 %      2.75 %       

 

 

   

 

 

 

II

   ³ 1.00:1.00 and < 1.50:1.00      4.00 %      3.00 %       

 

 

   

 

 

 

III

   ³ 1.50:1.00 and < 2.00:1.00      4.25 %      3.25 %       

 

 

   

 

 

 

IV

   ³ 2.00:1.00      4.50 %      3.50 %       

 

 

   

 

 

 

The following table shall apply for determining interest rates for periods on
and following the Amendment No. 1 Effective Date and prior to the Amendment
No. 2 Effective Date:

 

     Applicable Margin  

Level

  

Total Net Leverage Ratio

   LIBOR Loans     Base Rate Loans  

I

   < 1.00:1.00      3.25 %      2.25 %       

 

 

   

 

 

 

II

   ³ 1.00:1.00 and < 1.50:1.00      3.50 %      2.50 %       

 

 

   

 

 

 

III

   ³ 1.50:1.00 and < 2.00:1.00      3.75 %      2.75 %       

 

 

   

 

 

 

IV

   ³ 2.00:1.00      4.00 %      3.00 %       

 

 

   

 

 

 

The following table shall apply for determining interest rates for periods on
and following the Amendment No. 2 Effective Date:

 

     Applicable Margin  

Level

  

Total Net Leverage Ratio

   LIBOR Loans     Base Rate Loans  

I

   < 1.00:1.00      3.75 %      2.75 %       

 

 

   

 

 

 

II

   ³ 1.00:1.00 and < 1.50:1.00      4.00 %      3.00 %       

 

 

   

 

 

 

III

   ³ 1.50:1.00 and < 2.00:1.00      4.25 %      3.25 %       

 

 

   

 

 

 

IV

   ³ 2.00:1.00      4.50 %      3.50 %       

 

 

   

 

 

 

For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate:



--------------------------------------------------------------------------------

(a) From and including the Amendment No. 2 Effective Date through the date on
which the Compliance Certificate is required to be delivered hereunder in
respect of the period ending June 30, 2020 (the “Initial Period”), the
Applicable Margin and the Applicable Letter of Credit Fee Rate shall be the
respective amounts set forth under Level IV of this Schedule 1.1(A) set forth
immediately above.

(b) It is expressly agreed that after the Initial Period, the Applicable Margin
and the Applicable Letter of Credit Fee Rate shall be determined based upon
Schedule 1.1(A) immediately above and change on each date on which a Compliance
Certificate is required to be delivered hereunder.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Net Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the Total
Net Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Revolving/TLA Administrative Agent for the account of the Revolving Lenders,
promptly on demand by the Revolving/TLA Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Revolving/TLA Administrative Agent, any Revolving
Lender or Issuing Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Revolving/TLA Administrative Agent, any Revolving Lender or
Issuing Lender, as the case may be, under Section 2.9 [Letters of Credit] or
Section 4.3 [Interest After Default] or Section 9 [Default]. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

AMENDMENT TO AFFILIATED COMPANY LOAN AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Execution Version

AMENDMENT NO. 2

This AMENDMENT NO. 2, dated as of June 5, 2020 (this “Amendment”), amends the
Credit Agreement, dated as of November 28, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”), by and among CONSOL COAL RESOURCES LP (the
“Borrower”), the guarantors party thereto, the lenders party thereto, CONSOL
ENERGY INC., as administrative agent for the Lenders (the “Administrative
Agent”) and PNC BANK, NATIONAL ASSOCIATION, as collateral agent for Secured
Parties (the “Collateral Agent” and, together with the Administrative Agent, the
“Agents”). Capitalized terms used but not defined herein shall have the meanings
given them in the Credit Agreement as amended by this Amendment (the “Amended
Credit Agreement”).

WITNESSETH

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein; and

WHEREAS, the contemplated amendments require the consents of the Required
Lenders under the Credit Agreement and the Required Lenders (as defined in the
CEI Credit Agreement).

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:

20. Amendments to the Credit Agreement. Effective as of the Amendment No. 2
Effective Date, the Credit Agreement is hereby amended to be as set forth below
(references to Sections are to Sections of the Credit Agreement):

(a) Section 1.1 is hereby amended to add the following definitions in
alphabetical order therein:

“Amendment No. 2 Effective Date” shall mean June 5, 2020.

“Capital Expenditures” shall mean for any period, with respect to any Person,
the aggregate of all expenditures by such Person for the acquisition or leasing
(in the case of leasing, pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
on a consolidated balance sheet of such Person.

“Consolidated Fixed Charges” shall mean, for any period, calculated on a
consolidated basis for the Borrower and the Restricted Subsidiaries, the sum of
(a) Consolidated Cash Interest Expense for such period, (b) the amount of cash
payments made (net of cash refunds received) during such period by the Borrower
and the Restricted Subsidiaries in respect of Taxes based on income or profits
(including state franchise taxes accounted for as income taxes in accordance
with GAAP) during such period, (c) the aggregate amount of scheduled repayments
of principal during such period in respect of any Consolidated Indebtedness,
(d) dividends and distributions paid in cash during such period by the Borrower
and the Restricted Subsidiaries on a consolidated basis and (e) Maintenance
Capital Expenditures for such period.

“Electronic Signature” shall have the meaning assigned thereto in Section 11.10
[Counterparts; Integration; Effectiveness].



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean, on any date of determination, the
ratio of (1) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries
for the period of four fiscal quarters of the Borrower most recently ended on or
prior to the date of determination for which financial statements are available
to (2) Consolidated Fixed Charges for such period.

“Maintenance Capital Expenditures” shall mean, for any period, the portion of
the Borrower’s and the Restricted Subsidiaries’ Capital Expenditures required to
maintain the operating capacity of the Borrower’s and the Restricted
Subsidiaries’ capital assets for such period as determined in good faith by the
Borrower, specifically excluding the Capital Expenditures for the refuse
disposal expansion project for areas 7 and 8 located at the Pennsylvania Mining
Complex preparation plant; provided that the Borrower shall provide to the
Agents and the CEI Agents a brief written explanation of such determination no
less than five (5) Business Days prior to the earlier of each time that the
Borrower delivers or is required to deliver financial statements pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] (or such shorter period as the Agents and the CEI Agents shall agree
in their sole discretion), and the Agents and the CEI Agents shall have the
right to approve (such approval not to be unreasonably withheld) such
determination; provided further that if the Agents and the CEI Agents shall not
have responded to the Borrower with respect to such explanation within two
(2) Business Days after the Borrower delivers it, then such approval will not be
deemed to be required.

“Specified Conditions” shall mean with respect to any transaction, at the time
of and after giving effect to such transaction on a Pro Forma Basis, (x) the
First Lien Gross Leverage Ratio at such time shall not be greater than 2.00 to
1.00, and (y) the Fixed Charge Coverage Ratio shall be not less than 1.00 to
1.00.

(b) Section 8.2.4 is hereby amended by adding the following to the end of the
proviso immediately following clause (r) thereof and immediately before the
period:

“; provided further that, with respect to Investments made on or after the
Amendment No. 2 Effective Date pursuant to clause (h) or (k), after giving
effect to any such Investment, the Specified Conditions shall be satisfied and
the Borrower shall deliver to the Agents and the CEI Agents on or prior to the
date of the making of any such Investment an Officer’s Certificate certifying
compliance with the requirements of this proviso and setting forth calculations
in reasonable detail showing such compliance”.

(c) Section 8.2.5(b) is hereby amended by adding the following at the end
thereof:

“provided that, on or after the Amendment No. 2 Effective Date, after giving
effect to such distribution and any borrowings in connection therewith, the
Specified Conditions shall be satisfied and the Borrower shall deliver to the
Agents and the CEI Agents on or prior to the date of the making of any such
Restricted Payment an Officer’s Certificate certifying compliance with the
requirements of this clause (b) and setting forth calculations in reasonable
detail showing such compliance;”.

(d) (i) Section 8.2.5(i) is hereby deleted in its entirety,
(ii) Section 8.2.5(h) is hereby amended by deleting the “; and” at the end
thereof and replacing it with a period and (iii) Section 8.2.5(g) is hereby
amended by adding “and” at the end thereof.

(e) Section 8.2.13(a) is hereby amended and restated in its entirety as follows:

 

-2-



--------------------------------------------------------------------------------

(a) Maximum First Lien Gross Leverage Ratio. Commencing with the fiscal quarter
ending December 31, 2017, the Borrower shall not permit the First Lien Gross
Leverage Ratio, calculated as of the last day of each fiscal quarter of the
Borrower, to be greater than the First Lien Gross Leverage Ratio set forth
opposite such day in the table below.

 

Quarter Ended

  

Maximum First Lien Gross Leverage Ratio

December 31, 2017    2.75x March 31, 2018    2.75x June 30, 2018    2.75x
September 30, 2018    2.75x December 31, 2018    2.75x March 31, 2019    2.75x
June 30, 2019    2.75x September 30, 2019    2.75x December 31, 2019    2.75x
March 31, 2020    2.75x June 30, 2020    3.75x September 30, 2020    3.75x
December 31, 2020    3.75x March 31, 2021    3.75x June 30, 2021    3.50x
September 30, 2021    3.50x December 31, 2021    3.00x March 31, 2022    3.00x
June 30, 2022 and thereafter    2.75x

(f) Section 8.2.13(b) is hereby amended and restated in its entirety as follows:

(b) Maximum Total Net Leverage Ratio. Commencing with the fiscal quarter ending
December 31, 2017, the Borrower shall not permit the Total Net Leverage Ratio,
calculated as of the last day of each fiscal quarter of the Borrower, to be
greater than the Total Net Leverage Ratio set forth opposite such day in the
table below.

 

Quarter Ended

  

Maximum Total Net Leverage Ratio

December 31, 2017    3.25x March 31, 2018    3.25x June 30, 2018    3.25x
September 30, 2018    3.25x December 31, 2018    3.25x March 31, 2019    3.25x
June 30, 2019    3.25x September 30, 2019    3.25x

 

-3-



--------------------------------------------------------------------------------

Quarter Ended

  

Maximum Total Net Leverage Ratio

December 31, 2019    3.25x March 31, 2020    3.25x June 30, 2020    4.00x
September 30, 2020    4.00x December 31, 2020    4.00x March 31, 2021    4.00x
June 30, 2021    3.75x September 30, 2021    3.75x December 31, 2021    3.50x
March 31, 2022    3.50x June 30, 2022 and thereafter    3.25x

(g) Section 11.10 is hereby amended by replacing the second paragraph thereof
with the following:

“The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement, any Assignment and Assumption Agreement or any other Loan Document
and the transactions contemplated hereby or thereby shall be deemed to include
an electronic symbol or process attached to a contract or other record and
adopted by a Person with the intent to sign, authenticate or accept such
contract or record (each an “Electronic Signature”), deliveries or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing in any Loan
Document shall require any Agent or any CEI Agent to accept Electronic
Signatures in any form or format without its prior written consent. Without
limiting the generality of the foregoing, each Loan Party (i) agrees that, for
all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among any Agent, any CEI Agent, the Lenders and the Loan Parties, electronic
images of this Agreement or any other Loan Documents (in each case, including
with respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.”

(h) Schedule 1.1(A) to the Credit Agreement is hereby amended and restated in
its entirety by Schedule 1.1(a) attached hereto:

21. Conditions Precedent. This Amendment shall be effective upon satisfaction of
each of the following conditions (the date of such effectiveness, the “Amendment
No. 2 Effective Date”):

 

-4-



--------------------------------------------------------------------------------

(a) Execution and Delivery of Amendment. The Borrower, the Guarantors, the
Required Lenders, the Administrative Agent and the Collateral Agent shall have
executed and delivered this Amendment.

(b) Consent Under CEI Credit Agreement. The Collateral Agent shall have received
an executed copy of the consent under the CEI Credit Agreement to this
Amendment, and such Amendment shall have become effective.

(c) Officer’s Certificate. (i) The representations and warranties of each of the
Loan Parties contained in the Loan Documents shall be true and correct in all
material respects on and as of the Amendment No. 2 Effective Date with the same
effect as though such representations and warranties had been made on and as of
such date (except (x) that any representation and warranty that is already
qualified as to materiality shall be true and correct in all respects as so
qualified and (y) for representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein); (ii) no
Event of Default or Potential Default shall have occurred and be continuing;
(iii) since December 31, 2018, there shall not have occurred any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to constitute a Material Adverse Change; and (iv) the Borrower
shall have delivered to the Agents for the benefit of each Lender a certificate
of the Borrower, dated the Amendment No. 2 Effective Date and signed by a
Responsible Officer or Authorized Officer of the Borrower, to each effect in
clauses (i) through (iii).

(d) Secretary’s Certificates. The Agents shall have received:

(i) a certificate dated the Amendment No. 2 Effective Date and signed by an
Authorized Officer of the Borrower, certifying (A) that attached thereto is a
true and complete copy of resolutions duly adopted by the managing general
partner of the Borrower authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents to be executed and delivered in
connection herewith, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect on the Amendment No. 2 Effective
Date; (B) the names of the officer or officers authorized to sign this Amendment
and the other Loan Documents to be executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Borrower for purposes of
this Amendment and such other Loan Documents and the true signatures of such
officers, on which each Agent and each Lender may conclusively rely; and
(C) copies of its certificate of limited partnership (recently certified by the
Secretary of State of the State of Delaware) and limited partnership agreement
as in effect on the Amendment No. 2 Effective Date, together with recently dated
certificates from the Secretary of State of the State of Delaware as to the
continued existence and good standing of the Borrower; and

(ii) a certificate dated the Amendment No. 2 Effective Date and signed by an
Authorized Officer of each of the Loan Parties (other than the Borrower),
certifying (A) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Loan Party (or its managing
general partner, managing member or equivalent) authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents to be
executed and delivered in connection herewith, and that such resolutions have
not been modified, rescinded or amended and are in full force and

 

-5-



--------------------------------------------------------------------------------

effect on the Amendment No. 2 Effective Date; (B) the names of the officer or
officers authorized to sign this Amendment and the other Loan Documents to be
executed and delivered in connection herewith and the true signatures of such
officer or officers and specifying the Authorized Officers permitted to act on
behalf of such Loan Party for purposes of this Amendment and such other Loan
Documents and the true signatures of such officers, on which each Agent and each
Lender may conclusively rely; and (C) copies of its organizational documents,
including its certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, and limited
liability company agreement as in effect on the Amendment No. 2 Effective Date,
recently certified by the appropriate state official where such documents are
filed in a state office (or, in the alternative, certifying that such
organizational documents have not been amended since the latest delivery of such
organizational documents pursuant to Section 7.1.1(b)(iii) of the Credit
Agreement or pursuant to a condition precedent to effectiveness of an amendment
to the Credit Agreement, and that such organizational documents are in full
force and effect), together with recently dated certificates from the
appropriate state officials as to the continued existence and good standing of
such Loan Party in each state where organized.

(e) Solvency Certificate. The Agents shall have received a certificate of the
chief financial officer of the General Partner on behalf of the Borrower stating
that, after giving effect to this Amendment, the Borrower and its Subsidiaries ,
taken as a whole, are Solvent.

(f) Fees and Expenses. All fees and expenses payable on or before the Amendment
No. 2 Effective Date by the Borrower to the Collateral Agent (or its Affiliates)
in connection with this Amendment shall have been paid in accordance with
Section 11.3 of the Credit Agreement, including the reasonable fees, charges and
disbursements of counsel for the Collateral Agent.

22. Full Force and Effect; Reaffirmation. All of the terms, conditions,
representations, warranties and covenants contained in the Loan Documents shall
continue in full force and effect except, in each case, as expressly modified by
this Amendment. This Amendment shall constitute a Loan Document for purposes of
the Credit Agreement. All references to the Credit Agreement in any Loan
Document, unless expressly provided otherwise, shall mean and be a reference to
the Credit Agreement as amended by this Amendment. Each Loan Party, by its
signature below, hereby affirms and confirms (i) its obligations under each of
the Loan Documents to which it is a party and (ii) its guarantee of the
Obligations and the pledge of and/or grant of a security interest in its assets
as Collateral to secure the Obligations, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, the Obligations. The amendment of the Credit Agreement pursuant
to this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Amendment No. 2
Effective Date.

23. Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Amendment. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment and the transactions
contemplated hereby or thereby shall be deemed to include an electronic symbol
or process attached to a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record (each an
“Electronic Signature”), deliveries or the keeping of records in

 

-6-



--------------------------------------------------------------------------------

electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing in any Loan Document shall
require any Agent or any CEI Agent to accept Electronic Signatures in any form
or format without its prior written consent.

24. Severability. If any term of this Amendment or any application thereof shall
be held to be invalid, illegal or unenforceable, the validity of other terms of
this Amendment or any other application of such term shall in no way be affected
thereby.

25. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendments to the Loan
Documents contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendments. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.

26. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws principles. The provisions of Section 11.11.2 through 11.11.5 of the
Credit Agreement shall apply to this Amendment mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

CONSOL COAL RESOURCES LP By: CONSOL COAL RESOURCES GP LLC,     its general
partner By:  

 

  Name:   Title: GUARANTORS: CONSOL OPERATING LLC CONSOL THERMAL HOLDINGS LLC
CONSOL COAL FINANCE CORP. By:  

 

  Name:   Title:

[Signature Page to Amendment No. 2 to CCR Affiliated Company Credit Agreement]



--------------------------------------------------------------------------------

CONSOL ENERGY INC.,

as Administrative Agent and as the Lender

By:  

 

Name: Title:

[Signature Page to Amendment No. 2 to CCR Affiliated Company Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

Name: Title:

[Signature Page to Amendment No. 2 to CCR Affiliated Company Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

The following table shall apply for determining interest rates for periods prior
to the Amendment No. 2 Effective Date:

 

Level

  

Total Net Leverage Ratio

   Applicable Rate  

I

   < 1.50:1.00      3.75 % 

II

   ³ 1.50:1.00 and < 2.00:1.00      4.00 % 

III

   ³ 2.00:1.00 and < 2.50:1.00      4.25 % 

IV

   ³ 2.50:1.00 and < 3.00:1.00      4.50 % 

V

   ³ 3.00:1.00      4.75 % 

The following table shall apply for determining interest rates for periods on
and following the Amendment No. 2 Effective Date:

 

Level

  

Total Net Leverage Ratio

   Applicable
Rate  

I

   < 1.50:1.00      4.25 % 

II

   ³ 1.50:1.00 and < 2.00:1.00      4.50 % 

III

   ³ 2.00:1.00 and < 2.50:1.00      4.75 % 

IV

   ³ 2.50:1.00 and < 3.00:1.00      5.00 % 

V

   ³ 3.00:1.00      5.25 % 

For purposes of determining the Applicable Rate:

(a) From the Amendment No. 2 Effective Date through the date on which the first
Compliance Certificate is required to be delivered hereunder after the Amendment
No. 2 Effective Date (the “Initial Period”), the Applicable Rate shall be the
amount set forth under Level III of this Schedule 1.1(A) set forth above.

(b) It is expressly agreed that after the Initial Period, the Applicable Rate
shall be determined based upon Schedule 1.1(A) above and change on each date on
which a Compliance Certificate is required to be delivered hereunder.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Net Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the Total
Net Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, automatically and without further action by the Administrative
Agent or any Lender), an amount equal to the excess of the amount of interest
and



--------------------------------------------------------------------------------

fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent or any Lender, as the case may be, under Section 4.2
[Interest After Default] or Section 9 [Default]. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.